Exhibit 10.1

 



EXECUTION VERSION

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

August 9, 2017

among

SMART WORLDWIDE HOLDINGS, INC.
as Holdings,

 

SMART MODULAR TECHNOLOGIES (GLOBAL), INC.,
as the Parent Borrower

 

SMART MODULAR TECHNOLOGIES, INC.,
as Co-Borrower,

The Lenders Party Hereto

and

BARCLAYS BANK PLC,
as Administrative Agent and as Collateral Agent
___________________________

KKR CAPITAL MARKETS LLC, BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC. and
JEFFERIES FINANCE LLC
as Joint Lead Arrangers and Joint Bookrunners,

 

KKR CAPITAL MARKETS LLC
as Syndication Agent,

BARCLAYS BANK PLC, DEUTSCHE BANK SECURITIES INC. and JEFFERIES FINANCE LLC
as Co-Documentation Agents

 

and

 

KKR Credit Advisors (US) LLC,

 

as Structuring Advisor

 





 

 

 

 

TABLE OF CONTENTS

 

Page

 

Article I

Definitions

 

SECTION 1.01. Defined Terms 1 SECTION 1.02. Classification of Loans and
Borrowings 61 SECTION 1.03. Terms Generally 61 SECTION 1.04. Accounting Terms;
GAAP 61 SECTION 1.05. Certain Calculations and Tests. 62 SECTION 1.06. Currency
Translation 63 SECTION 1.07. Change of Currency 63 SECTION 1.10. Effect of this
Agreement on the Original Credit Agreement 64       Article II   The Credits  
SECTION 2.01. Commitments 64 SECTION 2.02. Loans and Borrowings 64 SECTION 2.03.
Requests for Borrowings 65 SECTION 2.04. Swingline Loans 66 SECTION 2.05.
Letters of Credit 67 SECTION 2.06. Funding of Borrowings 72 SECTION 2.07.
Interest Elections 73 SECTION 2.08. Termination and Reduction of Commitments 74
SECTION 2.09. Repayment of Loans; Evidence of Debt 75 SECTION 2.10. Amortization
of Term Loans 75 SECTION 2.11. Prepayment of Loans 76 SECTION 2.12. Fees 85
SECTION 2.13. Interest 86 SECTION 2.14. Alternate Rate of Interest 87 SECTION
2.15. Increased Costs 88 SECTION 2.16. Break Funding Payments 89 SECTION 2.17.
Taxes 89 SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs 93 SECTION 2.19. Mitigation Obligations; Replacement of Lenders 94
SECTION 2.20. Incremental Credit Extensions 95 SECTION 2.21. Refinancing
Amendments 98 SECTION 2.22. Defaulting Lenders 99 SECTION 2.23. Illegality 100
SECTION 2.24. Loan Modification Offers 101       Article III   Representations
and Warranties   SECTION 3.01. Organization; Powers 102

 



-i- 

 

 

Page

 

SECTION 3.02. Authorization; Enforceability 102 SECTION 3.03. Approvals; No
Conflicts 102 SECTION 3.04. Financial Condition; No Material Adverse Effect 103
SECTION 3.05. Properties 103 SECTION 3.06. Litigation and Environmental Matters
103 SECTION 3.07. Compliance with Laws and Agreements 104 SECTION 3.08.
Investment Company Status 104 SECTION 3.09. Taxes 104 SECTION 3.10. ERISA 104
SECTION 3.11. Disclosure 105 SECTION 3.12. Subsidiaries 105 SECTION 3.13.
Intellectual Property; Licenses, Etc. 105 SECTION 3.14. Solvency 105 SECTION
3.15. Senior Indebtedness 105 SECTION 3.16. Federal Reserve Regulations 106
SECTION 3.17. Use of Proceeds 106 SECTION 3.18. PATRIOT Act, Sanctions and
Anti-Corruption 106       Article IV   Conditions   SECTION 4.01. Effective Date
106 SECTION 4.02. Each Credit Event After the Effective Date 108       Article V
  Affirmative Covenants   SECTION 5.01. Financial Statements and Other
Information 109 SECTION 5.02. Notices of Material Events 111 SECTION 5.03.
Information Regarding Collateral 112 SECTION 5.04. Existence; Conduct of
Business 112 SECTION 5.05. Payment of Taxes, etc. 112 SECTION 5.06. Maintenance
of Properties 113 SECTION 5.07. Insurance 113 SECTION 5.08. Books and Records;
Inspection and Audit Rights 113 SECTION 5.09. Compliance with Laws 114 SECTION
5.10. Use of Proceeds and Letters of Credit 114 SECTION 5.11. Additional
Subsidiaries 114 SECTION 5.12. Further Assurances 115 SECTION 5.13. Ratings 115
SECTION 5.14. Designation of Subsidiaries 115 SECTION 5.15. Changes in Fiscal
Period 116 SECTION 5.16. Certain Post-Closing Obligations 116       Article VI  
Negative Covenants   SECTION 6.01. Indebtedness; Certain Equity Securities 116

 



-ii- 

 

 

Page

 

SECTION 6.02. Liens 120 SECTION 6.03. Fundamental Changes; Holdings Covenant 123
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions 125
SECTION 6.05. Asset Sales 128 SECTION 6.06. Sale and Leaseback Transactions 130
SECTION 6.07. Negative Pledge 130 SECTION 6.08. Restricted Payments; Certain
Payments of Indebtedness 131 SECTION 6.09. Transactions with Affiliates 136
SECTION 6.10. Financial Covenant 137       Article VII   Events of Default  
SECTION 7.01. Events of Default 137 SECTION 7.02. Right to Cure 140 SECTION
7.03. Application of Proceeds 141       Article VIII   Administrative Agent  
SECTION 8.01. Appointment and Authority 142 SECTION 8.02. Rights as a Lender 142
SECTION 8.03. Exculpatory Provisions 142 SECTION 8.04. Reliance by
Administrative Agent 143 SECTION 8.05. Delegation of Duties 143 SECTION 8.06.
Non-Reliance on Administrative Agent and Other Lenders 145 SECTION 8.07. No
Other Duties, Etc. 145 SECTION 8.08. Administrative Agent May File Proofs of
Claim 145 SECTION 8.09. No Waiver; Cumulative Remedies; Enforcement 146 SECTION
8.10. Withholding Taxes 147       Article IX   Miscellaneous   SECTION 9.01.
Notices 147 SECTION 9.02. Waivers; Amendments 149 SECTION 9.03. Expenses;
Indemnity; Damage Waiver 152 SECTION 9.04. Successors and Assigns 154 SECTION
9.05. Survival 160 SECTION 9.06. Counterparts; Integration; Effectiveness 160
SECTION 9.07. Severability 161 SECTION 9.08. Right of Setoff 161 SECTION 9.09.
Governing Law; Jurisdiction; Consent to Service of Process 161 SECTION 9.10.
WAIVER OF JURY TRIAL 162 SECTION 9.11. Headings 162 SECTION 9.12.
Confidentiality 162 SECTION 9.13. USA Patriot Act 163 SECTION 9.14. Judgment
Currency 164

 





-iii- 

 

 

Page

 

SECTION 9.15. Release of Liens and Guarantees 164 SECTION 9.16. [Reserved] 165
SECTION 9.17. No Advisory or Fiduciary Responsibility 165 SECTION 9.18. Interest
Rate Limitation 165 SECTION 9.19. No Fiduciary Relationship 166 SECTION 9.20.
Obligation Joint and Several 166 SECTION 9.21. Acknowledgment and Consent to
Bail-In of EEA Financial Institutions 166



 

 

 

 

-iv- 

 



 



SCHEDULES:           Schedule 1.01(a) — Excluded Subsidiaries Schedule 2.01 —
Commitments Schedule 3.12 — Subsidiaries Schedule 5.16 — Certain Post-Closing
Obligations Schedule 6.01 — Existing Indebtedness Schedule 6.02 — Existing Liens
Schedule 6.04(e) — Existing Investments Schedule 6.07 — Existing Restrictions
Schedule 6.09 — Existing Affiliate Transactions Schedule 9.01 — Notices      
EXHIBITS:           Exhibit A — Form of Assignment and Assumption Exhibit B —
[Reserved] Exhibit C — Form of Perfection Certificate Exhibit D -1 — Form of
Borrowing Request Exhibit D -2 — Form of Conversion/Continuation Exhibit D -3 —
Form of Repayment Notice Exhibit E — Form of Collateral Agreement Exhibit F —
[Reserved] Exhibit G — Form of First Lien Intercreditor Agreement Exhibit H —
Form of Second Lien Intercreditor Agreement Exhibit I — [Reserved] Exhibit J —
Form of Intercompany Note Exhibit K — [Reserved] Exhibit L — Form of Specified
Discount Prepayment Notice Exhibit M — Form of Specified Discount Prepayment
Response Exhibit N — Form of Discount Range Prepayment Notice Exhibit O — Form
of Discount Range Prepayment Offer Exhibit P — Form of Solicited Discounted
Prepayment Notice Exhibit Q — Form of Solicited Discounted Prepayment Offer
Exhibit R — Form of Acceptance and Prepayment Notice Exhibit S-1 — Form of U.S.
Tax Compliance Certificate (For Non-U.S. Lenders That Are Not Partnerships For
U.S. Federal Income Tax Purposes) Exhibit S-2 — Form of U.S. Tax Compliance
Certificate (For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income
Tax Purposes) Exhibit S-3 — Form of U.S. Tax Compliance Certificate (For
Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes) Exhibit S-4 — Form of U.S. Tax Compliance Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)



 

 

-v- 

 



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of August 9, 2017 (this
“Agreement”), among SMART WORLDWIDE HOLDINGS, INC., a Cayman Islands exempted
company (“Holdings”), SMART MODULAR TECHNOLOGIES (GLOBAL), INC., a Cayman
Islands exempted company (the “Parent Borrower”), SMART MODULAR TECHNOLOGIES,
INC., a California corporation (the “Co-Borrower” and, together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the LENDERS party hereto and
BARCLAYS BANK PLC, as Administrative Agent and as Collateral Agent.

 

WHEREAS, the Borrowers, certain of the Lenders and the Administrative Agent are
party to an Amended and Restated Credit Agreement dated as of November 5, 2016
(as amended prior to the date hereof, the “Original Credit Agreement”) and have
agreed to amend and restate in its entirety the Original Credit Agreement and
replace it in its entirety with this Agreement;

 

The parties hereto agree as follows:

 

Article I

Definitions

 

SECTION 1.01.           Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan is, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acceptable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Acceptable Prepayment Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Acceptance and Prepayment Notice” means an irrevocable written notice from a
Term Lender accepting a Solicited Discounted Prepayment Offer to make a
Discounted Term Loan Prepayment at the Acceptable Discount specified therein
pursuant to Section 2.11(a)(ii)(D) substantially in the form of Exhibit R.

 

“Acceptance Date” has the meaning specified in Section 2.11(a)(ii)(D).

 

“Accepting Lenders” has the meaning specified in Section 2.24(a).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, as the amount for such period of Consolidated EBITDA of such Pro
Forma Entity (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of “Consolidated EBITDA” were
references to such Pro Forma Entity and its Subsidiaries which will become
Restricted Subsidiaries), all as determined on a consolidated basis for such Pro
Forma Entity.

 

“Acquired Entity or Business” has the meaning given such term in the definition
of “Consolidated EBITDA.”

 

 

 

“Acquisition Transaction” means the purchase or other acquisition, by merger,
consolidation or otherwise, by Holdings, any Borrower or any Subsidiary of any
Equity Interests in, or all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of), any Person.

 

“Additional Lender” means any Additional Revolving Lender or any Additional Term
Lender, as applicable.

 

“Additional Revolving Lender” means, at any time, any bank or other financial
institution that agrees to provide any portion of any (a) Incremental Revolving
Commitment Increase or Additional/Replacement Revolving Commitments pursuant to
an Incremental Facility Amendment in accordance with Section 2.20 or (b) Credit
Agreement Refinancing Indebtedness pursuant to a Refinancing Amendment in
accordance with Section 2.21; provided that each Additional Revolving Lender
shall be subject to the approval of (i) the Administrative Agent and, if such
Additional Revolving Lender will provide an Incremental Revolving Commitment
Increase or any Additional/Replacement Revolving Commitment, each Issuing Bank
and the Swingline Lender (such approval in each case not to be unreasonably
withheld or delayed) and (ii) the Parent Borrower.

 

“Additional Term Lender” means, at any time, any bank or other financial
institution (including any such bank or financial institution that is a Lender
at such time) that agrees to provide any portion of any (a) Term Facility
pursuant to an Incremental Facility Amendment in accordance with Section 2.20 or
(b) Credit Agreement Refinancing Indebtedness pursuant to a Refinancing
Amendment in accordance with Section 2.21; provided that each Additional Term
Lender (other than any Person that is a Lender, an Affiliate of a Lender or an
Approved Fund of a Lender at such time or an Affiliated Lender or Affiliated
Debt Fund) shall be subject to the approval of (i) the Administrative Agent
(such approval not to be unreasonably withheld or delayed) and (ii) the Parent
Borrower.

 

“Additional/Replacement Revolving Commitment” has the meaning assigned to such
term in Section 2.20(a).

 

“Adjusted LIBO Rate” means with respect to any Eurocurrency Borrowing
denominated in dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (i) the LIBO
Rate for such Interest Period multiplied by (ii) the Statutory Reserve Rate.

 

“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent hereunder and under the other Loan Documents, and its
successors in such capacity as provided in Article VIII. The Administrative
Agent may from time to time designate one or more of its Affiliates or branches
to perform the functions of the Administrative Agent in connection with Loans
denominated in any currency other than dollars, in which case references to the
“Administrative Agent” shall, in connection with Loans denominated in any such
currency, mean any Affiliate or branch so designated.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Class” has the meaning specified in Section 2.24(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly Controls or is Controlled by or is under common Control
with the Person specified. For purposes of this Agreement and the other Loan
Documents, Jefferies LLC and its Affiliates shall be deemed to be Affiliates of
Jefferies Finance LLC and its Affiliates.

 

 -2-

 

“Affiliated Debt Fund” means an Affiliated Lender that is a bona fide debt fund
primarily engaged in, or that advises funds or other investment vehicles that
are engaged in, making, purchasing, holding or otherwise investing in commercial
loans, bonds and/or similar extensions of credit or securities in the ordinary
course and the investment decisions of which are not controlled by the private
equity business of Silver Lake Partners.

 

“Affiliated Lender” means, at any time, any Lender that is the Sponsor or an
Affiliate of the Sponsor (other than Holdings, the Parent Borrower or any of
their respective Subsidiaries or any natural person) at such time.

 

“Affiliated Lender Cap” has the meaning assigned to such term in Section
9.04(f)(iv).

 

“Agent” means the Administrative Agent, the Collateral Agent, each Lead
Arranger, each Joint Bookrunner, each Syndication Agent, the Structuring
Advisor, each Co-Documentation Agent and any successors and assigns in such
capacity, and “Agents” means two or more of them.

 

“Agent Parties” has the meaning given to such term in Section 9.01(c).

 

“Agreement” has the meaning provided in the preamble hereto.

 

“Agreement Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1% and (c) the Adjusted LIBO Rate on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) for a deposit in dollars with a maturity of one month plus 1%. For purposes
of clause (c) above, the Adjusted LIBO Rate on any day shall be based on the
rate appearing on the Reuters “LIBOR01” screen displaying the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any
successor or substitute screen provided by Reuters, or any successor to or
substitute for such service, providing rate quotations comparable to those
currently provided on such screen, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to dollar deposits in the London interbank market) at approximately
11:00 a.m. London, England time, two Business Days prior to such day for
deposits in dollars with a maturity of one month. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

 

“Applicable Account” means, with respect to any payment to be made to the
Administrative Agent hereunder, the account specified by the Administrative
Agent from time to time for the purpose of receiving payments of such type.

 

“Applicable Creditor” has the meaning assigned to such term in Section 9.14(b).

 

“Applicable Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Applicable Fronting Exposure” means, with respect to any Person that is an
Issuing Bank or the Swingline Lender at any time, the sum of (a) the aggregate
amount of all Letters of Credit issued by such Person in its capacity as an
Issuing Bank (if applicable) that remains available for drawing at such time,
(b) the aggregate amount of all LC Disbursements made by such Person in its
capacity as an Issuing Bank (if applicable) that have not yet been reimbursed by
or on behalf of the applicable Borrower

 

 -3-

 

at such time and (c) the aggregate principal amount of all Swingline Loans made
by such Person in its capacity as a Swingline Lender (if applicable) outstanding
at such time.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time (or, if the Revolving Commitments
have terminated or expired, such Lender’s share of the total Revolving Exposure
at that time); provided that, at any time any Revolving Lender shall be a
Defaulting Lender, “Applicable Percentage” shall mean the percentage of the
total Revolving Commitments (disregarding any such Defaulting Lender’s Revolving
Commitment) represented by such Lender’s Revolving Commitment. If the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, giving
effect to any assignments pursuant to this Agreement and to any Lender’s status
as a Defaulting Lender at the time of determination.

 

“Applicable Rate” means, for any day,

 

(a) with respect to any Term Loan, 6.25% with respect to Eurocurrency Loans and
5.25% with respect to ABR Loans; and

 

(b) with respect to the Revolving Commitments, the applicable rate per annum set
forth below under the caption “ABR Spread” or “Eurocurrency Spread”, as the case
may be, based upon the Secured Leverage Ratio as of the end of the fiscal
quarter of the Parent Borrower for which consolidated financial statements have
theretofore been most recently delivered pursuant to Section 5.01(a) or 5.01(b);
provided that, for purposes of this clause (b), until the date of the delivery
of the consolidated financial statements pursuant to Section 5.01(a) or (b) as
of and for the fiscal quarter ended August 25, 2017, the Applicable Rate shall
be based on the rates per annum set forth in Category 1:

 

Category Secured Leverage Ratio: ABR
Spread Eurocurrency Spread 1 Greater than 2.25 to 1.00 3.00% 4.00% 2 Less than
or equal to 2.25 to 1.00 2.75% 3.75%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Secured Leverage Ratio shall be effective during the period
commencing on and including the Business Day following the date of delivery to
the Administrative Agent pursuant to Section 5.01(a) or 5.01(b) of the
consolidated financial statements and related Compliance Certificate indicating
such change and ending on the date immediately preceding the effective date of
the next such change. Notwithstanding the foregoing, the Applicable Rate, at the
option of the Administrative Agent or the Majority in Interest of the Revolving
Lenders, shall be based on the rates per annum set forth in Category 1 (i) at
any time that an Event of Default under Section 7.01(a) has occurred and is
continuing and shall continue to so apply to but excluding the date on which
such Event of Default shall cease to be continuing (and thereafter, the Category
otherwise determined in accordance with this definition shall apply) or (ii) if
Holdings and the Parent Borrower fail to deliver the consolidated financial
statements required to be delivered pursuant to Section 5.01(a) or 5.01(b) or
any Compliance Certificate required to be delivered pursuant hereto, in each
case within the time periods specified herein for such delivery, during the
period commencing on and including the day of the occurrence of a Default
resulting from such failure and until the delivery thereof.

 

“Approved Bank” has the meaning assigned to such term in the definition of the
term “Permitted Investments.”

 

 -4-

 

“Approved Foreign Bank” has the meaning assigned to such term in the definition
of “Permitted Investments.”

 

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or investing in commercial loans and
similar extensions of credit in the ordinary course of its activities and that
is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or (c)
an entity or an Affiliate of an entity that administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04), substantially in the form of Exhibit A or any other
form reasonably approved by the Administrative Agent.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by a Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.11(a)(ii); provided that
such Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

 

“Audited Financial Statements” means the audited consolidated balance sheet of
Parent as of August 26, 2016 and the related audited consolidated statements of
income and cash flow for the fiscal year ended August 26, 2016, including the
notes thereto.

 

“Available Amount” means a cumulative amount equal to (without duplication):

 

(a)       $5,000,000, plus

 

(b)       (i) 50% multiplied by (ii) Consolidated Net Income less cash charges
included in clauses (a) through (p) of the definition of Consolidated Net Income
for the period (treated as one accounting period) from the first day of the
first fiscal quarter of the Parent Borrower commencing after the Effective Date
to the end of the most recent Test Period, plus

 

(c)       returns, profits, distributions and similar amounts received in cash
or Permitted Investments and the Fair Market Value of any in-kind amounts
received by Holdings, any Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries on Investments made using the Available Amount (not to
exceed the amount of such Investments), plus

 

(d)       Investments of Holdings, the Parent Borrower or any of the Restricted
Subsidiaries in any Unrestricted Subsidiary made using the Available Amount that
has been re-designated as a Restricted Subsidiary or that has been merged or
consolidated with or into Holdings, the Parent Borrower or any of the Restricted
Subsidiaries (up to the lesser of (i) the Fair Market Value of the Investments
of Holdings, the Parent Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary at the time of such re-designation or merger or
consolidation and (ii) the Fair Market Value of the original Investment by
Holdings, the Parent Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary), plus

 

(e)       the Net Proceeds of a sale or other Disposition of any Unrestricted
Subsidiary (including the issuance of stock of an Unrestricted Subsidiary)
received by Holdings, the Parent Borrower or any Restricted Subsidiary, plus

 

 -5-

 

(f)       to the extent not included in Consolidated Net Income or used to make
Restricted Payments pursuant to Section 6.08(a)(xv)(B), dividends or other
distributions or returns on capital received by Holdings, the Parent Borrower or
any Restricted Subsidiary from an Unrestricted Subsidiary, plus

 

(g)       the aggregate amount of any Retained Declined Proceeds since the
Effective Date;

 

provided that use of the Available Amount shall be subject to (A) in the case of
use of the Available Amount pursuant to Section 6.04(m), 6.08(a)(viii) or
6.08(b)(iv), there being no Significant Event of Default that shall have
occurred and be continuing or would result therefrom, (B) in the case of use of
the Available Amount pursuant to Section 6.04(m), compliance with a maximum
Secured Leverage Ratio of 2.20 to 1.00, calculated on a Pro Forma Basis and (C)
in the case of use of the Available Amount pursuant to 6.08(a)(viii) or
6.08(b)(iv), compliance with a maximum Secured Leverage Ratio of 1.00 to 1.00,
calculated on a Pro Forma Basis.

 

“Available Equity Amount” means a cumulative amount equal to (without
duplication):

 

(a)       the Net Proceeds of new public or private issuances of Qualified
Equity Interests in Holdings or any parent of Holdings (including Parent) which
are contributed to Holdings or the Parent Borrower, plus

 

(b)       capital contributions received by Holdings or the Parent Borrower
after the Effective Date in cash or Permitted Investments (other than in respect
of any Disqualified Equity Interest) and the Fair Market Value of any in-kind
contributions, plus

 

(c)       the net cash proceeds received by Holdings or the Parent Borrower from
Indebtedness and Disqualified Equity Interest issuances issued after the
Effective Date and which have been exchanged or converted into Qualified Equity
Interests, plus

 

(d)       returns, profits, distributions and similar amounts received in cash
or Permitted Investments and the Fair Market Value of any in-kind amounts
received by Holdings, the Borrowers and the Restricted Subsidiaries on
Investments made using the Available Equity Amount (not to exceed the amount of
such Investments).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United State Code, as amended, or any
similar federal or state law for the relief of debtors.

 

“Basel III” means, collectively, those certain agreements on capital
requirements, a leverage ratio and liquidity standards contained in “Basel III:
A Global Regulatory Framework for More Resilient Banks and Banking Systems,”
“Basel III: International Framework for Liquidity Risk Measurement, Standards
and Monitoring,” and “Guidance for National Authorities Operating the
Countercyclical Capital Buffer,” each as published by the Basel Committee on
Banking Supervision in

 

 -6-

 

December 2010 (as revised from time to time), and as implemented by a Lender’s
primary banking regulatory authority.

 

“Board of Directors” means, with respect to any Person, (a) in the case of any
corporation, the board of directors of such Person or any committee thereof duly
authorized to act on behalf of such board, (b) in the case of any limited
liability company, the board of managers, board of directors, manager or
managing member of such Person or the functional equivalent of the foregoing,
(c) in the case of any partnership, the board of directors, board of managers,
manager or managing member of a general partner of such Person or the functional
equivalent of the foregoing and (d) in any other case, the functional equivalent
of the foregoing. In addition, the term “director” means a director or
functional equivalent thereof with respect to the relevant Board of Directors.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” or “Borrowers” have the meaning provided in the preamble hereto.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by a Borrower
to make a voluntary prepayment of Term Loans at a specified discount to par
pursuant to Section 2.11(a)(ii)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by a Borrower of offers for, and the corresponding acceptance by a
Term Lender of, a voluntary prepayment of Term Loans at a specified range at a
discount to par pursuant to Section 2.11(a)(ii)(C).

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by a Borrower of offers for, and the subsequent acceptance, if any, by a Term
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.11(a)(ii)(D).

 

“Borrowing” means (a) Loans of the same Class and Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Minimum” means (a) in the case of a Eurocurrency Revolving Borrowing,
$5,000,000, (b) in the case of an ABR Revolving Borrowing, $1,000,000 and (c) in
the case of a Swingline Loan, $1,000,000.

 

“Borrowing Multiple” means (a) in the case of a Eurocurrency Revolving
Borrowing, $1,000,000, (b) in the case of an ABR Revolving Borrowing, $500,000
and (c) in the case of a Swingline Loan, $100,000.

 

“Borrowing Request” means a request by a Borrower for a Borrowing in accordance
with Section 2.03.

 

“Brazil Facility” means the collective reference to (a) that certain Credit
Facility Agreement, dated as of December 30, 2013, without giving effect any
amendments thereto, among Banco Nacional de Desenvolvimento Economico e Social –
BNDES, SMART Modular Technologies Industria de Componentes Eletronicos LTDA. and
SMART Modular Technologies Industria e Comercio de Componentes LTDA. and (b)
that certain Financing Agreement, dated as of December 30, 2014, without

 

 -7-

 

giving effect to any amendments thereof, among Banco Nacional de Desenvolvimento
Economico e Social – BNDES, SMART Modular Technologies Industria de Componentes
Eletronicos LTDA. and SMART Modular Technologies Industria e Comercio de
Componentes LTDA.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in London or New York City are authorized or required by
law to remain closed; provided that when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings, the Parent Borrower
and the Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the Parent Borrower for such period
prepared in accordance with GAAP.

 

“Capital Lease Obligation” means an obligation that is a Capitalized Lease; and
the amount of Indebtedness represented thereby at any time shall be the amount
of the liability in respect thereof that would at that time be required to be
capitalized on a balance sheet in accordance with GAAP as in effect on the
Effective Date.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP as in effect on the Effective Date, recorded as capitalized leases.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by the Parent
Borrower and its Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of the Parent Borrower and
its Restricted Subsidiaries.

 

“Cash Management Obligations” means (a) obligations of Holdings, any
Intermediate Parent, the Parent Borrower or any Subsidiary in respect of (a) any
overdraft and related liabilities arising from treasury, depository, cash
pooling arrangements and cash management or treasury services or any automated
clearing house transfers of funds, (b) other obligations in respect of netting
services, employee credit or purchase card programs and similar arrangements and
(c) other services related, ancillary or complementary to the foregoing
(including Cash Management Services).

 

“Casualty Event” means any event that gives rise to the receipt by Holdings, any
Intermediate Parent, the Parent Borrower or any Restricted Subsidiary of any
insurance proceeds or condemnation awards in respect of any equipment, fixed
assets or real property (including any improvements thereon) to replace or
repair such equipment, fixed assets or real property.

 

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

 

“Change in Control” means (a) the failure of Parent, directly or indirectly
through wholly owned subsidiaries, to beneficially own all of the voting and
economic Equity Interests of the Parent Borrower or (b) the acquisition of
beneficial ownership by any Person or group, other than the Permitted Holders
(directly or indirectly, including through one or more holding companies), of
Equity Interests representing 40% or more of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests in Parent and the
percentage of the aggregate ordinary voting power so held is greater than the
percentage of the aggregate ordinary voting power represented by the Equity
Interests

 

 -8-

 

in Parent held by the Permitted Holders, unless the Permitted Holders (directly
or indirectly, including through one of more holding companies) otherwise have
the right (pursuant to contract, proxy or otherwise), directly or indirectly, to
designate, nominate or appoint (and do so designate, nominate or appoint) a
majority of the Board of Directors of Parent.

 

For purposes of this definition, including other defined terms used herein in
connection with this definition and notwithstanding anything to the contrary in
this definition or any provision of Section 13d-3 of the Exchange Act , (i)
“beneficial ownership” shall be as defined in Rules 13(d)-3 and 13(d)-5 under
the Exchange Act (as in effect as of the date of this Agreement), (ii) the
phrase Person or “group” is within the meaning of Section 13(d) or 14(d) of the
Exchange Act, but excluding any employee benefit plan of such Person or “group”
and its subsidiaries and any Person acting in its capacity as trustee, agent or
other fiduciary or administrator of any such plan, (iii) if any Person or
“group” includes one or more Permitted Holders, the issued and outstanding
Equity Interests of Parent directly or indirectly owned by the Permitted Holders
that are part of such Person or “group” shall not be treated as being owned by
such Person or “group” for purposes of determining whether clause (b) of this
definition is triggered), and (iv) a Person or group shall not be deemed to
beneficially own Equity Interests to be acquired by such Person or group
pursuant to a stock or asset purchase agreement, merger agreement, option
agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement.

 

“Change in Law” means: (a) the adoption of any rule, regulation, treaty or other
law after the date of this Agreement, (b) any change in any rule, regulation,
treaty or other law or in the administration, interpretation or application
thereof by any Governmental Authority after the date of this Agreement or (c)
the making or issuance of any request, guideline or directive (whether or not
having the force of law) of any Governmental Authority made or issued after the
date of this Agreement provided that, notwithstanding anything herein to the
contrary, (i) any requests, rules, guidelines or directives under the Dodd-Frank
Wall Street Reform and Consumer Protection Act of 2010 or issued in connection
therewith and (ii) any requests, rules, guidelines or directives promulgated by
the Bank of International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case shall be deemed to be a “Change in Law,” to the extent enacted,
adopted, promulgated or issued after the date of this Agreement, but only to the
extent such rules, regulations, or published interpretations or directives are
applied to Holdings and its Subsidiaries by the Administrative Agent or any
Lender in substantially the same manner as applied to other similarly situated
borrowers under comparable syndicated credit facilities, including, without
limitation, for purposes of Section 2.15.

 

“Class” when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Incremental Revolving Loans, Other Revolving Loans, Term Loans, Incremental Term
Loans, Other Term Loans or Swingline Loans, (b) any Commitment, refers to
whether such Commitment is a Revolving Commitment, Other Revolving Commitment,
Term Commitment or Other Term Commitment and (c) any Lender, refers to whether
such Lender has a Loan or Commitment with respect to a particular Class of Loans
or Commitments. Other Term Commitments, Other Term Loans, Other Revolving
Commitments (and the Other Revolving Loans made pursuant thereto) and
Incremental Term Loans that have different terms and conditions shall be
construed to be in different Classes.

 

“Co-Documentation Agents” means the collective reference to Barclays Bank PLC,
Deutsche Bank Securities Inc. and Jefferies Finance LLC, in their respective
capacities as co-documentation agents.

 

 -9-

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Secured Obligations.

 

“Collateral Agent” means Barclays Bank PLC, in its capacity as collateral agent
hereunder and under the other Loan Documents, and shall include any duly
appointed successor in that capacity.

 

“Collateral Agreement” means the Collateral Agreement among the Co-Borrower,
each other Domestic Subsidiary that is a Loan Party and the Administrative
Agent, substantially in the form of Exhibit E.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)       the Administrative Agent shall have received from (i) Holdings, any
Intermediate Parent, each Borrower and each Subsidiary Loan Party either (x) a
counterpart of the Guarantee Agreement duly executed and delivered on behalf of
such Person or (y) in the case of any Person that becomes a Loan Party after the
Effective Date (including by ceasing to be an Excluded Subsidiary), a supplement
to the Guarantee Agreement, in the form specified therein, duly executed and
delivered on behalf of such Person, (ii) Holdings, any Intermediate Parent and
each Domestic Subsidiary Loan Party either (x) a counterpart of the Collateral
Agreement duly executed and delivered on behalf of such Person or (y) in the
case of any Person that becomes a Subsidiary Loan Party after the Effective Date
(including by ceasing to be an Excluded Subsidiary), a supplement to the
Collateral Agreement, in the form specified therein, duly executed and delivered
on behalf of such Person and (iii) each Foreign Loan Party either (x)
counterparts to one or more Foreign Collateral Agreements or Foreign Pledge
Agreements or (y) in the case of a Foreign Subsidiary Loan Party that becomes
such after the Effective Date, either counterparts to a new supplements to
existing Foreign Collateral Agreements or Foreign Pledge Agreements, in each
case that the Administrative Agent determines, based on advice of counsel, to be
reasonably necessary in order for the Secured Obligations to be secured by all
or substantially all tangible and intangible assets of such Foreign Subsidiary
(including Mortgaged Properties, accounts receivable, moveable assets (including
inventory and equipment), contract rights, intellectual property and other
general intangibles and proceeds of the foregoing, but excluding Equity
Interests other than Equity Interests required to be pledged pursuant to clause
(b) below) in which a security interest may be obtained under the laws of the
jurisdiction of organization of such Foreign Subsidiary, duly executed and
delivered on behalf of such Person, in each case under this clause (a) together
with, in the case of any such Loan Documents executed and delivered after the
Effective Date, documents and, to the extent reasonably requested by the
Administrative Agent, opinions of the type referred to in Sections 4.01(b));

 

(b)       all outstanding Equity Interests of each Borrower and each Restricted
Subsidiary (other than any Equity Interests constituting Excluded Assets) owned
by or on behalf of any Loan Party, shall have been pledged pursuant to the
Collateral Agreement, a Foreign Collateral Agreement or a Foreign Pledge
Agreement, and the Administrative Agent shall have received certificates or
other instruments representing all such Equity Interests (if any), together with
undated stock powers or other instruments of transfer with respect thereto
endorsed in blank;

 

(c)       if any Indebtedness for borrowed money of Holdings, the Parent
Borrower or any Subsidiary in a principal amount of $5,000,000 or more is owing
by such obligor to any Loan Party, such Indebtedness shall be evidenced by a
promissory note that shall have been pledged pursuant to the Collateral
Agreement, or a Foreign Collateral Agreement, as applicable, and the
Administrative Agent

 

 -10-

 

shall have received all such promissory notes, together with undated instruments
of transfer with respect thereto endorsed in blank;

 

(d)       all certificates, agreements, documents and instruments, including
Uniform Commercial Code financing statements, required by the Security
Documents, Requirements of Law and reasonably requested by the Administrative
Agent to be filed, delivered, registered or recorded to create the Liens
intended to be created by the Security Documents and perfect such Liens to the
extent required by, and with the priority required by, the Security Documents
and the other provisions of the term “Collateral and Guarantee Requirement”,
shall have been filed, registered or recorded or delivered to the Administrative
Agent for filing, registration or recording; and

 

(e)       the Administrative Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) to the extent applicable in
the relevant jurisdiction (w) a policy or policies of title insurance (or marked
unconditional commitment to issue such policy or policies) in the amount equal
to not less than 100% (or such lesser amount as reasonably agreed to by the
Administrative Agent in consultation with the Required Lenders) of the Fair
Market Value of such Mortgaged Property and fixtures, as reasonably determined
by the Parent Borrower and agreed to by the Administrative Agent (in
consultation with the Required Lenders), issued by a nationally recognized title
insurance company reasonably acceptable to the Administrative Agent insuring the
Lien of each such Mortgage as a first priority Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 6.02, together with such endorsements (other than a creditor’s rights
endorsement), coinsurance and reinsurance as the Administrative Agent (in
consultation with the Required Lenders) may reasonably request to the extent
available in the applicable jurisdiction at commercially reasonable rates, (iii)
a completed “Life-of-Loan” Federal Emergency Management Agency (“FEMA”) Standard
Flood Hazard Determination with respect to each Mortgaged Property subject to
the applicable FEMA rules and regulations (together with a notice about special
flood hazard area status and flood disaster assistance duly executed by the
Parent Borrower and each Loan Party relating thereto), (iv) if any Mortgaged
Property is located in an area determined by FEMA to have special flood hazards,
evidence of such flood insurance as may be required under applicable law,
including Regulation H of the Board of Governors and the other Flood Insurance
Laws and as required under Section 5.07, and (v) such legal opinions as the
Administrative Agent may reasonably request with respect to any such Mortgage or
Mortgaged Property.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary, (a) the foregoing
provisions of this definition shall not require the creation or perfection of
pledges of or security interests in, or the obtaining of title insurance, legal
opinions or other deliverables with respect to, particular assets of the Loan
Parties, or the provision of Guarantees by any Subsidiary, if, and for so long
as and to the extent that the Administrative Agent (in consultation with the
Required Lenders) and the Parent Borrower reasonably agree in writing that the
cost of creating or perfecting such pledges or security interests in such
assets, or obtaining such title insurance, legal opinions or other deliverables
in respect of such assets, or providing such Guarantees (taking into account any
material adverse tax consequences to Holdings and its Subsidiaries (including
the imposition of withholding or other material Taxes)), shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (b) Liens required
to be granted from time to time pursuant to the term “Collateral and Guarantee
Requirement” shall be subject to exceptions and limitations set forth in the
Security Documents as in effect on the Effective Date, (c) in no event shall
control agreements or other control or similar arrangements be required with
respect to deposit accounts, securities accounts, letter of credit rights or
other assets requiring perfection by control (but not, for the avoidance of
doubt, possession); provided that each deposit account (other than any Excluded
Deposit Account) of any Loan Party located in the United States, within 60 days
of the Effective Date or the date of creation or acquisition thereof (or such
later date as the Administrative Agent (with the approval, or at the direction,
of the Required

 

 -11-

 

Lenders) may reasonably agree) shall become subject to a customary deposit
account control agreement pursuant to which the applicable depositary bank shall
agree to comply with instructions from the Administrative Agent to such
depositary bank directing the disposition of funds from time to time credited to
such deposit account, without further consent of the applicable Loan Party at
any time after delivery of a notice of “sole control” by the Administrative
Agent which agreement shall specify that the Administrative Agent agrees no such
instructions may be provided to such depositary bank by the Administrative Agent
unless an Event of Default has occurred and is continuing (each, a “Control
Agreement”), (d) no perfection actions shall be required with respect to assets
subject to certificates of title, (e) no perfection actions shall be required
with respect to commercial tort claims reasonably expected to result in a
recovery of less than $5,000,000 and, other than the filing of UCC financing
statements, no perfection shall be required with respect to promissory notes
evidencing debt for borrowed money in a principal amount of less than $5,000,000
individually, (f) no landlord lien waivers, estoppels or collateral access
letters shall be required, (g) in no event shall the Collateral include any
Excluded Assets and (h) with respect to Loan Parties that exist as of the
Effective Date, Collateral and Guarantee requirements shall be limited to those
required by Section 4.01(f) and Section 5.16 with respect to existing assets and
Section 5.12 (b) with respect to any assets acquired after the Effective Date
that are not otherwise Excluded Assets. The Administrative Agent (with the
approval, or at the direction, of the Required Lenders) may grant extensions of
time for the creation and perfection of security interests in or the obtaining
of title insurance, legal opinions or other deliverables with respect to
particular assets or the provision of any Guarantee by any Subsidiary (including
extensions beyond the Effective Date or in connection with assets acquired, or
Subsidiaries formed or acquired, after the Effective Date) where it determines
that such action cannot be accomplished without undue effort or expense by the
time or times at which it would otherwise be required to be accomplished by this
Agreement or the Security Documents.

 

“Commitment” means (a) with respect to any Lender, its Revolving Commitment,
Other Revolving Commitment of any Class, Term Commitment, Other Term Commitment
of any Class or any combination thereof (as the context requires) and (b) with
respect to any Swingline Lender, its Swingline Commitment.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a Compliance Certificate required to be delivered
pursuant to Section 5.01.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus:

 

(a)                without duplication and to the extent already deducted (and
not added back) in arriving at such Consolidated Net Income, the sum of the
following amounts for such period:

 

(i)                 total interest expense and, to the extent not reflected in
such total interest expense, any losses on hedging obligations or other
derivative instruments entered into for the purpose of hedging interest rate
risk, net of interest income and gains on such hedging obligations or such
derivative instruments, and bank and letter of credit fees and costs of surety
bonds in connection with financing activities;

 

(ii)               provision for taxes based on income, profits, revenue or
capital, including federal, foreign and state income, franchise, excise, value
added and similar taxes based on income, profits, revenue or capital and foreign
withholding taxes paid or

 

 -12-

 

accrued during such period (including in respect of repatriated funds) including
penalties and interest related to such taxes or arising from any tax
examinations;

 

(iii)             depreciation and amortization (including amortization of
Capitalized Software Expenditures and amortization of deferred financing fees or
costs);

 

(iv)             other non-cash charges (other than any accrual in respect of
bonuses) (provided, in each case, that if any non-cash charges represent an
accrual or reserve for potential cash items in any future period, (A) such
Person may elect not to add back such non-cash charge in the current period and
(B) to the extent such Person elects to add back such non-cash charge, the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated EBITDA to such extent, and excluding amortization of a prepaid cash
item that was paid in a prior period);

 

(v)               the amount of any non-controlling interest consisting of
income attributable to non-controlling interests of third parties in any
Non-Wholly Owned Subsidiary deducted (and not added back in such period to
Consolidated Net Income) excluding cash distributions in respect thereof;

 

(vi)             (A) the amount of expenses relating to payments made to option
holders of Holdings or any of its direct or indirect parent companies in
connection with, or as a result of, any distribution being made to shareholders
of such Person or its direct or indirect parent companies, which payments are
being made to compensate such option holders as though they were shareholders at
the time of, and entitled to share in, such distribution, in each case to the
extent permitted in the Loan Documents and (B) the amount of fees, expenses and
indemnities paid or accrued in such period to directors, including of Holdings
and any direct or indirect parent company thereof;

 

(vii)           any losses on the sale or receivables and related assets
pursuant to a Permitted Receivables Financing;

 

(viii)         any costs or expenses incurred by Holdings, the Parent Borrower
or any Restricted Subsidiary pursuant to any management equity plan or stock
option plan or any other management or employee benefit plan or agreement, any
severance agreement or any stock subscription or shareholder agreement, to the
extent that such costs or expenses are non-cash or otherwise funded with cash
proceeds contributed to the capital of Holdings or Net Proceeds of an issuance
of Equity Interests of Holdings (other than Disqualified Equity Interests);

 

(ix)             any net pension or other post-employment benefit costs
representing amortization of unrecognized prior service costs, actuarial losses,
including amortization of such amounts arising in prior periods, amortization of
the unrecognized net obligation (and loss or cost) existing at the date of
initial application of FASB Accounting Standards Codification 715, and any other
items of a similar nature;

 

(x)               earnout and contingent consideration obligations (including to
the extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments;

 

plus

 

 -13-

 

(b)               without duplication, the amount of “run rate” cost savings,
operating expense reductions and synergies related to the Transactions or any
Specified Transaction, any restructuring, cost saving initiative or other
initiative projected by the Parent Borrower in good faith to be realized as a
result of actions that have been taken or initiated or are expected to be taken
or initiated on or prior to the date that is 12 months after the end of the
relevant Test Period (including actions initiated prior to the Effective Date)
(in the good faith determination of the Parent Borrower), including any cost
savings, expenses and charges (including restructuring and integration charges)
in connection with, or incurred by or on behalf of, any joint venture of
Holdings, the Parent Borrower or any of the Restricted Subsidiaries (whether
accounted for on the financial statements of any such joint venture or the
Parent Borrower) with respect to any Specified Transaction, and any
restructuring, cost saving initiative or other initiative (which cost savings
shall be added to Consolidated EBITDA until fully realized and calculated on a
Pro Forma Basis as though such cost savings had been realized on the first day
of the relevant period), net of the amount of actual benefits realized from such
actions; provided that (A) such cost savings are reasonably quantifiable, (B) no
cost savings, operating expense reductions or synergies shall be added pursuant
to this clause (b) to the extent duplicative of any expenses or charges relating
to such cost savings, operating expense reductions or synergies that are
included in clause (a) above (it being understood and agreed that “run rate”
shall mean the full recurring benefit that is associated with any action taken),
(C) the share of any such cost savings, expenses and charges with respect to a
joint venture that are to be allocated to Holdings, the Parent Borrower or any
of the Restricted Subsidiaries shall not exceed the total amount thereof for any
such joint venture multiplied by the percentage of income of such venture
expected to be included in Consolidated EBITDA for the relevant Test Period and
(D) the amount added back pursuant to this clause (b) in any Test Period, when
taken together with amounts added back to Consolidated Net Income pursuant to
clause (a)(i) thereof, shall not exceed 20% of Consolidated EBITDA for such Test
Period (calculated before giving effect to amounts added back pursuant to this
clause (b);

 

plus

 

(c)                without duplication and to the extent already deducted (and
not added back) in arriving at such Consolidated Net Income, the amount of
discretionary research and development costs incurred by the Parent Borrower and
its Restricted Subsidiaries which are identified in good faith by the Parent
Borrower to have been incurred specifically for the purposes of qualifying for a
reduced tax rate or other tax incentive in Brazil and that were not required to
support the Parent Borrower’s ongoing research and development activities;
provided that (i) the aggregate amount of such costs added pursuant to this
clause shall not exceed $5,000,000 in any Test Period and (ii) if the aggregate
amount of such costs added pursuant to this clause with respect to any fiscal
year of the Parent Borrower exceeds the tax benefit actually derived therefrom
calculated by the Parent Borrower in good faith based on its annual tax returns,
the amount of any such excess shall reduce Consolidated EBITDA in the fiscal
quarter in which such annual tax returns are filed or, if earlier, in the fiscal
quarter in which such excess is determined;

 

plus

 

(d)               cash receipts (or any netting arrangements resulting in
reduced cash expenditures) not included in the calculation of Consolidated Net
Income in any period to the extent non-cash gains relating to such income were
deducted in the calculation of Consolidated EBITDA pursuant to clause (d) below
for any previous period and not added back

 

less

 

 -14-

 

(e)                without duplication and to the extent included in arriving at
such Consolidated Net Income, the sum of the following amounts for such period:

 

(i)                 non-cash gains (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced Consolidated Net Income or Consolidated EBITDA in any prior period);

 

(ii)               the amount of any non-controlling interest consisting of loss
attributable to non-controlling interests of third parties in any Non-Wholly
Owned Subsidiary added (and not deducted in such period from Consolidated Net
Income);

 

in each case, as determined on a consolidated basis for the Parent Borrower and
its Restricted Subsidiaries in accordance with GAAP; provided that,

 

(I)       there shall be included in determining Consolidated EBITDA for any
period, without duplication, the Acquired EBITDA of any Person, property,
business or asset acquired by Holdings, the Parent Borrower or any Restricted
Subsidiary during such period (other than any Unrestricted Subsidiary) whether
such acquisition occurred before or after the Effective Date to the extent not
subsequently sold, transferred or otherwise disposed of (but not including the
Acquired EBITDA of any related Person, property, business or assets to the
extent not so acquired) (each such Person, property, business or asset acquired,
including pursuant to a transaction consummated prior to the Effective Date, and
not subsequently so disposed of, an “Acquired Entity or Business”), and the
Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), in each case based on the Acquired EBITDA of such Pro Forma Entity
for such period (including the portion thereof occurring prior to such
acquisition or conversion) determined on a historical Pro Forma Basis; and

 

(II)       there shall be (A) excluded in determining Consolidated EBITDA for
any period the Disposed EBITDA of any Person, property, business or asset (other
than any Unrestricted Subsidiary) sold, transferred or otherwise disposed of,
closed or classified as discontinued operations by the Parent Borrower or any
Restricted Subsidiary during such period (but if such operations are classified
as discontinued due to the fact that they are subject to an agreement to dispose
of such operations, at Parent Borrower’s election, only when and to the extent
such operations are actually disposed of) (each such Person, property, business
or asset so sold, transferred or otherwise disposed of, closed or classified, a
“Sold Entity or Business”), and the Disposed EBITDA of any Restricted Subsidiary
that is converted into an Unrestricted Subsidiary during such period (each, a
“Converted Unrestricted Subsidiary”), in each case based on the Disposed EBITDA
of such Sold Entity or Business or Converted Unrestricted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer,
disposition, closure, classification or conversion) determined on a historical
Pro Forma Basis and (B) included in determining Consolidated EBITDA for any
period in which a Sold Entity or Business is disposed, an adjustment equal to
the Pro Forma Disposal Adjustment with respect to such Sold Entity or Business
(including the portion thereof occurring prior to such disposal) as specified in
the Pro Forma Disposal Adjustment certificate delivered to the Administrative
Agent (for further deliver to the Lenders).

 

Notwithstanding the foregoing, for the purposes of this Agreement, Consolidated
EBITDA shall be deemed to equal (a) $17,546,000 for the fiscal quarter ended
August 26, 2016, (b) $15,750,000 for the fiscal quarter ended November 25, 2016,
(c) $23,706,000 for the fiscal quarter ended February 24, 2017, and (d)
$30,087,000 for the fiscal quarter ended May 26, 2017. In addition, each of the
foregoing shall be

 

 -15-

 

subject to further adjustments to the extent otherwise permitted in accordance
with clauses (b), (I) and (II) above.

 

“Consolidated First Lien Debt” means the amount of Consolidated Net Debt under
the Loans and under any Incremental Facilities and the amount of Consolidated
Net Debt that is secured by any assets of the Parent Borrower and its Restricted
Subsidiaries on an equal priority basis (but without regard to the control of
remedies) with Liens securing the Secured Obligations or on a first priority
basis, including any Capital Lease Obligations, any Permitted Receivables
Financing and the Brazil Facility.

 

“Consolidated Interest Expense” means the sum of (a) the amount of cash interest
expense (including that attributable to Capitalized Leases), net of cash
interest income of the Parent Borrower and the Restricted Subsidiaries with
respect to all outstanding Indebtedness for borrowed money of the Parent
Borrower and the Restricted Subsidiaries, including all commissions, discounts
and other fees and charges owed with respect to letters of credit and bankers’
acceptance financing and net costs under hedging agreements, plus (b) the
aggregate amount of actual cash payments made with respect to any increase in
the principal amount of Indebtedness as a result of pay-in-kind interest that
are required to be made in connection with any repayment of such Indebtedness,
and excluding, for the avoidance of doubt, (i) amortization of deferred
financing costs, debt issuance costs, commissions, fees and expenses and any
other amounts of non-cash interest (including as a result of the effects of
acquisition method accounting or pushdown accounting), (ii) non-cash interest
expense attributable to the movement of the mark-to-market valuation of
obligations under hedging agreements or other derivative instruments pursuant to
FASB Accounting Standards Codification No. 815-Derivatives and Hedging, (iii)
any one-time cash costs associated with breakage in respect of hedging
agreements for interest rates, (iv) commissions, discounts, yield and other fees
and charges (including any interest expense) incurred in connection with any
Permitted Receivables Financing, (v) all non-recurring cash interest expense
consisting of liquidated damages for failure to timely comply with registration
rights obligations, (vi) any interest expense attributable to the exercise of
appraisal rights and the settlement of any claims or actions (whether actual,
contingent or potential) with respect thereto and with respect to any Permitted
Acquisition or other Investment, all as calculated on a consolidated basis in
accordance with GAAP, (vii) costs and expenses in connection with any amendment
or modification of Indebtedness (whether or not consummated), (viii) penalties
and interest relating to taxes, (ix) accretion or accrual of discounted
liabilities not constituting Indebtedness and (x) any expense resulting from the
discounting of Indebtedness in connection with the application of
recapitalization or purchase accounting.

 

“Consolidated Net Debt” means, as of any date of determination, (a) the
aggregate outstanding principal amount of all third party Indebtedness of the
Parent Borrower and its Restricted Subsidiaries outstanding on such date,
determined on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
acquisition method accounting in connection with the Transactions, any Permitted
Acquisition (or other Investment permitted hereunder) or any push-down
accounting) consisting only of Indebtedness for borrowed money, unreimbursed
obligations under letters of credit, any Permitted Receivables Financing,
obligations in respect of Capitalized Leases and debt obligations evidenced by
promissory notes or similar instruments, minus (b) the aggregate amount of cash
and Permitted Investments (in each case, free and clear of all liens, other than
Liens permitted pursuant to Section 6.02), excluding cash and Permitted
Investments which are listed as “restricted” on the consolidated balance sheet
of the Parent Borrower and its Restricted Subsidiaries as of such date.

 

“Consolidated Net Income” means, for any period, the net income (loss) of the
Parent Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, excluding, without duplication:

 

 -16-

 

(a)                (i) restructuring charges, accruals or reserves (including
restructuring and integration costs related to acquisitions after the Effective
Date and adjustments to existing reserves), whether or not classified as
restructuring expense on the consolidated financial statements; provided that
the amount added back pursuant to this clause (a)(i) in any Test Period, when
taken together with amounts added back to Consolidated EBITDA pursuant to clause
(b) thereof, shall not exceed 20% of Consolidated EBITDA for such Test Period
(calculated before giving effect to amounts added back pursuant to this clause
(a)(i) and clause (b) of Consolidated EBITDA), and (ii) any unusual or
non-recurring operating expenses directly attributable to the implementation of
cost savings initiatives and any severance, relocation costs, integration and
facilities’ opening costs and other business optimization expenses (including
related to new product introductions and other strategic or costs savings
initiatives), signing costs, retention or completion bonuses, other executive
recruiting and retention costs, transition costs, costs related to
closure/consolidation of facilities, internal costs in respect of strategic
initiatives and curtailments or modifications to pension and post-retirement
employee benefit plans (including any settlement of pension liabilities and
charges resulting from changes in estimates, valuations and judgements thereof)
and extraordinary, non-recurring or unusual gains or losses or expenses (less
all fees and expenses relating thereto but including any accruals or reserves in
respect thereof),

 

(b)               the cumulative effect of a change in accounting principles
during such period to the extent included in Consolidated Net Income,

 

(c)                Transaction Costs,

 

(d)               the net income for such period of any Person that is an
Unrestricted Subsidiary and any Person that is not a Subsidiary or that is
accounted for by the equity method of accounting; provided that Consolidated Net
Income shall be increased by the amount of dividends or distributions or other
payments that are actually paid in cash (or to the extent converted into cash)
by such Person to the Parent Borrower or a Restricted Subsidiary thereof during
such period to the extent such dividends or distributions or other payments are
attributable to the net income for such period of such Person,

 

(e)                any fees and expenses (including any transaction or retention
bonus or similar payment) incurred during such period, or any amortization
thereof for such period, in connection with any acquisition, Investment, asset
disposition, issuance or repayment of debt, issuance of equity securities,
refinancing transaction or amendment or other modification of any debt
instrument (in each case, including any such transaction consummated prior to
the Effective Date and any such transaction undertaken but not completed) and
any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful
(including, for the avoidance of doubt, the effects of expensing all
transaction-related expenses in accordance with FASB Accounting Standards
Codification 805 and gains or losses associated with FASB Accounting Standards
Codification 460),

 

(f)                any income (loss) for such period attributable to the early
extinguishment of Indebtedness, hedging agreements or other derivative
instruments,

 

(g)                accruals and reserves that are established or adjusted as a
result of the Transactions in accordance with GAAP (including any adjustment of
estimated payouts on existing earn-outs) or changes as a result of the adoption
or modification of accounting policies during such period,

 

 -17-

 

(h)               all Non-Cash Compensation Expenses,

 

(i)                 any income (loss) attributable to deferred compensation
plans or trusts,

 

(j)                 any income (loss) from investments recorded using the equity
method of accounting (but including any cash dividends or distributions actually
received by the Parent Borrower or any Restricted Subsidiary in respect of such
investment),

 

(k)               any gain (loss) on asset sales, disposals or abandonments
(other than asset sales, disposals or abandonments in the ordinary course of
business) or income (loss) from discontinued operations (but if such operations
are classified as discontinued due to the fact that they are subject to an
agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of),

 

(l)                 any non-cash gain (loss) attributable to the mark to market
movement in the valuation of hedging obligations or other derivative instruments
pursuant to FASB Accounting Standards Codification 815-Derivatives and Hedging
or mark to market movement of other financial instruments pursuant to FASB
Accounting Standards Codification 825-Financial Instruments; provided that any
cash payments or receipts relating to transactions realized in a given period
shall be taken into account in such period,

 

(m)             any non-cash gain (loss) related to currency remeasurements of
Indebtedness, net loss or gain resulting from hedging agreements for currency
exchange risk and revaluations of intercompany balances or other balance sheet
items (including Indebtedness and gain or loss relating to translation of assets
and liabilities),

 

(n)               any non-cash expenses, accruals or reserves related to
adjustments to historical tax exposures (provided, in each case, that the cash
payment in respect thereof in such future period shall be subtracted from
Consolidated Net Income for the period in which such cash payment was made),

 

(o)               any impairment charge or asset write-off or write-down
(including related to intangible assets (including goodwill), long-lived assets,
and investments in debt and equity securities),

 

(p)               solely for the purpose of calculating the Available Amount,
the net income for such period of any Restricted Subsidiary (other than any
Guarantor) shall be excluded to the extent the declaration or payment of
dividends or similar distributions by that Restricted Subsidiary of its net
income is not at the date of determination wholly permitted without any prior
Governmental Approval (which has not been obtained) or, directly or indirectly,
is otherwise restricted by the operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders, unless
such restriction with respect to the payment of dividends or similar
distributions has been legally waived; provided that Consolidated Net Income of
the Parent Borrower will be increased by the amount of dividends or other
distributions or other payments actually paid in cash (or to the extent
converted into cash) or Permitted Investments to Holdings, the Parent Borrower
or a Restricted Subsidiary thereof in respect of such period, to the extent not
already included therein,

 

 -18-

 

(q)               costs associated with, or in anticipation of, or preparation
for, compliance with the requirements of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith,

 

(r)                 any accruals or obligations accrued related to workers’
compensation programs to the extent that expenses deducted in the calculation of
net income exceed the net amounts paid in cash related to workers’ compensation
programs in that period, and

 

(s)                any reserves, accruals or obligations accrued by the Parent
Borrower or any of its Subsidiaries for any federal and state employment tax
liabilities, including social security, federal unemployment, state unemployment
and state disability taxes deducted in the calculation of net income during such
period, less the amount of such obligations paid in cash with respect to such
period.

 

There shall be excluded from Consolidated Net Income for any period the effects
from applying acquisition method accounting, including applying acquisition
method accounting to inventory, property and equipment, loans and leases,
software and other intangible assets and deferred revenue (including deferred
costs related thereto and deferred rent) required or permitted by GAAP and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Parent Borrower and its Restricted Subsidiaries), as a result
of the Transactions, any acquisition or Investment consummated prior to the
Effective Date and any Permitted Acquisitions or other Investment or the
amortization or write-off of any amounts thereof.

 

In addition, to the extent not already included in Consolidated Net Income,
Consolidated Net Income shall include (i) the amount of proceeds received or due
from business interruption insurance or reimbursement of expenses and charges
that are covered by indemnification and other reimbursement provisions in
connection with the Transactions, any acquisition or other Investment or any
disposition of any asset permitted hereunder and (ii) the amount of any cash tax
benefits related to the tax amortization of intangible assets in such period.

 

“Consolidated Secured Debt” means Consolidated Net Debt that is secured by a
Lien on any assets of Parent Borrower and its Restricted Subsidiaries, including
any Capital Lease Obligations, any Permitted Receivables Financing and the
Brazil Facility.

 

“Consolidated Total Assets” means, as at any date of determination, the amount
that would be set forth opposite the caption “total assets” (or any like
caption) on the most recent consolidated balance sheet of the Parent Borrower
and the Restricted Subsidiaries in accordance with GAAP.

 

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Permitted Investments) that would, in
conformity with GAAP, be set forth opposite the caption “total current assets”
(or any like caption) on a consolidated balance sheet of Holdings, the Parent
Borrower and the Restricted Subsidiaries at such date, excluding the current
portion of current and deferred income taxes over (b) the sum of all amounts
that would, in conformity with GAAP, be set forth opposite the caption “total
current liabilities” (or any like caption) on a consolidated balance sheet of
Holdings, the Parent Borrower and the Restricted Subsidiaries on such date,
including deferred revenue but excluding, without duplication, (i) the current
portion of any Funded Debt, (ii) all Indebtedness consisting of Loans and
obligations under letters of credit to the extent otherwise included therein,
(iii) the current portion of interest and (iv) the current portion of current
and deferred income taxes; provided that, for purposes of calculating Excess
Cash Flow, increases or decreases in working capital (A) arising from
acquisitions, dispositions or Unrestricted Subsidiary designations by Holdings,
the Borrowers and the Restricted Subsidiaries shall be measured from the date on
which such acquisition,

 

 -19-

 

disposition or Unrestricted Subsidiary designation occurred and not over the
period in which Excess Cash Flow is calculated until the first anniversary of
such acquisition, disposition or designation and (B) shall exclude (I) the
impact of non-cash adjustments contemplated in the Excess Cash Flow calculation,
(II) the impact of adjusting items in the definition of “Consolidated Net
Income”, (III) any changes in current assets or current liabilities as a result
of (x) the effect of fluctuations in the amount of accrued or contingent
obligations, assets or liabilities under hedging agreements or other derivative
obligations, (y) any reclassification, other than as a result of the passage of
time, in accordance with GAAP of assets or liabilities, as applicable, between
current and noncurrent or (z) the effects of acquisition method accounting and
(IV) the impact of any Permitted Receivables Financing to the extent the cash
proceeds of such Permitted Receivables Financing do not result in an equivalent
decrease in Excess Cash Flow.

 

“Contract Consideration” has the meaning assigned to such term in the definition
of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Control Agreement” has the meaning assigned to such term in the definition of
“Collateral and Guarantee Requirement”.

 

“Converted Restricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning given such term in the
definition of “Consolidated EBITDA.”

 

“Credit Agreement Refinancing Indebtedness” means Indebtedness issued, incurred
or otherwise obtained (including by means of the extension or renewal of
existing Indebtedness) by a Loan Party in exchange for, or to extend, renew,
replace or refinance, in whole or part, any Class of existing Term Loans or
Revolving Loans (or unused Revolving Commitments), (“Refinanced Debt”); provided
that such exchanging, extending, renewing, replacing or refinancing Indebtedness
(a) is in an original aggregate principal amount not greater than the aggregate
principal amount of the Refinanced Debt (including unused Commitments) (plus any
premium, accrued interest and fees and expenses incurred in connection with such
exchange, extension, renewal, replacement or refinancing ), (b) does not mature
earlier than or, except in the case of Revolving Commitments, have a Weighted
Average Life to Maturity shorter than the Refinanced Debt, (c) shall not be
guaranteed by any entity that is not a Loan Party, (d) in the case of any
secured Indebtedness (i) is not secured by any assets not securing the Secured
Obligations and (ii) is subject to the relevant Intercreditor Agreement(s) and
(e) has covenants, events of default and guarantees (excluding pricing, interest
rate margins, rate floors, discounts, fees, premiums and prepayment or
redemption provisions) that are not materially more favorable (when taken as a
whole) to the lenders or investors providing such Indebtedness than the terms
and conditions of this Agreement (when taken as a whole) are to the Lenders
(except for covenants or other provisions applicable only to periods after the
Latest Maturity Date at the time of such refinancing) (it being understood that,
to the extent that any financial maintenance covenant and any related equity
cure are added for the benefit of any such Indebtedness, no consent shall be
required by the Administrative Agent or any of the Lenders if such financial
maintenance covenant and any related equity cure are either (i) also added for
the benefit of any corresponding Loans remaining outstanding after the issuance
or incurrence of such Indebtedness or (ii) only applicable after the Latest
Maturity Date at the time of such refinancing).

 

 -20-

 

“Cure Amount” has the meaning assigned to such term in Section 7.02(a).

 

“Cure Right” has the meaning specified in Section 7.02(a).

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived, become an
Event of Default.

 

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (a) has
failed to perform any of its funding obligations hereunder, including in respect
of its Loans or participations in respect of Letters of Credit or Swingline
Loans, within one Business Day of the date required to be funded by it hereunder
unless such Lender notifies the Administrative Agent and the Parent Borrower in
writing that such failure is the result of such Lender’s determination that one
or more conditions precedent to funding (each of which conditions precedent,
together with any applicable Default, shall be specifically identified in such
writing) has not been satisfied, (b) has notified the Parent Borrower, the
Administrative Agent, any Issuing Bank, any Swingline Lender or any Lender that
it does not intend to comply with its funding obligations or has made a public
statement or provided any written notification to any Person to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit (unless such public statement or written
notification relates to such Lender’s funding obligations hereunder and states
that such position is based on such Lender’s determination that a condition
precedent to funding (which condition precedent, together with any applicable
Default, shall be specifically identified in such writing or public statement)
cannot be satisfied), (c) has failed, within three Business Days after request
by the Administrative Agent (whether acting on its own behalf or at the
reasonable request of the Parent Borrower (it being understood that the
Administrative Agent shall comply with any such reasonable request)), to confirm
in a manner satisfactory to the Administrative Agent and the Parent Borrower
that it will comply with its funding obligations (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such confirmation by the Administrative Agent and the Parent Borrower), or
(d) has, or has a direct or indirect parent company that has (i) become or is
insolvent, (ii) become the subject of a proceeding under any Debtor Relief Law,
(iii) had a receiver, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iv) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (v) become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority.

 

“Defaulting Lender Fronting Exposure” means, at any time there is a Defaulting
Lender, (a) with respect to the Issuing Bank, such Defaulting Lender’s
Applicable Percentage of the outstanding Letter of Credit obligations other than
Letter of Credit obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or cash collateralized in
accordance with the terms hereof, and (b) with respect to the Swingline Lender,
such Defaulting Lender’s Applicable Percentage of Swingline Loans other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or cash collateralized in accordance with
the terms hereof.

 

 -21-

 

“Designated Non-Cash Consideration” means the Fair Market Value of non-cash
consideration received by Holdings, any Intermediate Parent, a Borrower or a
Subsidiary in connection with a Disposition pursuant to Section 6.05(k) that is
designated as Designated Non-Cash Consideration pursuant to a certificate of a
Responsible Officer of Holdings, setting forth the basis of such valuation
(which amount will be reduced by the Fair Market Value of the portion of the
non-cash consideration converted to cash within 180 days following the
consummation of the applicable Disposition). A particular item of Designated Non
Cash Consideration will no longer be considered to be outstanding when and to
the extent it has been paid, redeemed, sold or otherwise disposed of or returned
in exchange for consideration in the form of cash or Permitted Investments in
compliance with Section 6.05.

 

“Discount Prepayment Accepting Lender” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Discount Range” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Discount Range Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.11(a)(ii)(C) substantially in the form of Exhibit N.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a Term
Lender, substantially in the form of Exhibit O, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(C).

 

“Discount Range Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Discounted Prepayment Determination Date” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment or Borrower Solicitation of Discount Range
Prepayment Offer, five (5) Business Days following the receipt by each relevant
Term Lender of notice from the Auction Agent in accordance with Section
2.11(a)(ii)(B), Section 2.11(a)(ii)(C) or Section 2.11(a)(ii)(D), as applicable
unless a shorter period is agreed to between a Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning assigned to such term in
Section 2.11(a)(ii)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and its
Restricted Subsidiaries in the definition of the term “Consolidated EBITDA” (and
in the component financial definitions used therein) were references to such
Sold Entity or Business and its subsidiaries or to such Converted Unrestricted
Subsidiary and its subsidiaries), all as determined on a consolidated basis for
such Sold Entity or Business or Converted Unrestricted Subsidiary.

 

 -22-

 

“Disposition” has the meaning assigned to such term in Section 6.05.

 

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person that by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable, either mandatorily or
at the option of the holder thereof), or upon the happening of any event or
condition:

 

(a)                matures or is mandatorily redeemable (other than solely for
Equity Interests in such Person or in Parent that do not constitute Disqualified
Equity Interests and cash in lieu of fractional shares of such Equity
Interests), whether pursuant to a sinking fund obligation or otherwise;

 

(b)               is convertible or exchangeable, either mandatorily or at the
option of the holder thereof, for Indebtedness or Equity Interests (other than
solely for Equity Interests in such Person or in Parent that do not constitute
Disqualified Equity Interests and cash in lieu of fractional shares of such
Equity Interests); or

 

(c)                is redeemable (other than solely for Equity Interests in such
Person or in Parent that do not constitute Disqualified Equity Interests and
cash in lieu of fractional shares of such Equity Interests) or is required to be
repurchased by such Person or any of its Affiliates, in whole or in part, at the
option of the holder thereof;

 

in each case, on or prior to the date that is 91 days after the Latest Maturity
Date; provided, however, that (i) an Equity Interest in any Person that would
not constitute a Disqualified Equity Interest but for terms thereof giving
holders thereof the right to require such Person to redeem or purchase such
Equity Interest upon the occurrence of an “asset sale” or a “change of control”
or similar event shall not constitute a Disqualified Equity Interest if any such
requirement becomes operative only after the Termination Date and (ii) if an
Equity Interest in any Person is issued pursuant to any plan for the benefit of
employees of Holdings (or any direct or indirect parent thereof) or any of its
subsidiaries or by any such plan to such employees, such Equity Interest shall
not constitute a Disqualified Equity Interest solely because it may be required
to be repurchased by Holdings (or any direct or indirect parent company thereof)
or any of its subsidiaries in order to satisfy applicable statutory or
regulatory obligations of such Person.

 

“Disqualified Lenders” means (i) those Persons identified by the Sponsor,
Holdings or the Parent Borrower to the Joint Bookrunners and the Administrative
Agent in writing prior to the Effective Date, (ii) those Persons who are
competitors of Holdings and its Subsidiaries identified by a Sponsor, the Parent
Borrower or Holdings to the Administrative Agent from time to time in writing
(including by email) which designation shall become effective two days after
delivery of each such written supplement to the Administrative Agent, but which
shall not apply retroactively to disqualify any persons that have previously
acquired an assignment or participation interest in the Loan, and (iii) in the
case of each Persons identified pursuant to clauses (i) and (ii) above, any of
their Affiliates that are (x) identified in writing by a Sponsor, the Parent
Borrower or Holdings from time to time or (y) clearly identifiable as Affiliates
on the basis of such Affiliate’s name (other than, in the case of this clause
(y), Affiliates that are bona fide debt funds).

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is not a Foreign Subsidiary.

 

“ECF Percentage” means, with respect to the prepayment required by
Section 2.11(d) with respect to any Excess Cash Flow Period, if the Total
Leverage Ratio (prior to giving effect to the

 

 -23-

 

applicable prepayment pursuant to Section 2.11(d), but after giving effect to
any voluntary prepayments made pursuant to Section 2.11(a) prior to the date of
such prepayment) as of the end of such Excess Cash Flow Period is (a) greater
than 1.50 to 1.00, 75% of Excess Cash Flow for such Excess Cash Flow Period, (b)
greater than 1.00 to 1.00 but less than or equal to 1.50 to 1.00, 50% of Excess
Cash Flow for such Excess Cash Flow Period and (c) equal to or less than 1.00 to
1.00, 25% of Excess Cash Flow for such fiscal year; provided that, at the option
of the Parent Borrower, the ECF Percentage for any prepayment required by
Section 2.11(d) for any Excess Cash Flow Period may be in excess of the ECF
Percentage otherwise applicable to such Excess Cash Flow Period pursuant to
clauses (a) through (c) above (but, in any event not to exceed 100%), which
higher ECF Percentage shall be specified by the Parent Borrower to the
Administrative Agent at the time any such prepayment required by Section 2.11(d)
is made; provided further, that, notwithstanding the foregoing proviso, in no
event shall the ECF Percentage for any prepayment required by Section 2.11(d)
for any Excess Cash Flow Period be in excess of the ECF Percentage otherwise
applicable to such Excess Cash Flow Period if the effect thereof would be to
cause the Total Leverage Ratio as of the last day of the Excess Cash Flow Period
on a Pro Forma Basis to be less than 1.00 to 1.00.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Effective Date Refinancing” means the repayment, redemption, repurchase or
other discharge of the Original Credit Agreement Indebtedness (it being
understood that the security interests and guarantees provided in connection
therewith shall remain in place on and following the Effective Date).

 

“Effective Yield” means, as to any Indebtedness, the effective yield on such
Indebtedness in the reasonable determination of the Administrative Agent and the
Parent Borrower and consistent with generally accepted financial practices,
taking into account the applicable interest rate margins, any interest rate
floors (the effect of which floors shall be determined in a manner set forth in
the proviso below) or similar devices and all fees, including upfront or similar
fees or original issue discount (amortized over the shorter of (a) the remaining
Weighted Average Life to Maturity of such Indebtedness and (b) the four years
following the date of incurrence thereof) payable generally to lenders or other
institutions providing such Indebtedness, but excluding any arrangement,
structuring, ticking, commitment, underwriting or other similar fees payable in
connection therewith and, if applicable, consent fees for an amendment; (in each
case regardless of whether any such fees are paid to or shared in whole or in
part with any lender) and any other fees not paid to all relevant lenders
generally; provided that with respect to any Indebtedness that includes a “LIBOR
floor” or “Base Rate floor,” (i) to the extent that the LIBO Rate or Alternate
Base Rate (without giving effect to any floors in such definitions), as

 

 -24-

 

applicable, on the date that the Effective Yield is being calculated is less
than such floor, the amount of such difference shall be deemed added to the
interest rate margin for such Indebtedness for the purpose of calculating the
Effective Yield and (ii) to the extent that the LIBO Rate or Alternate Base Rate
(without giving effect to any floors in such definitions), as applicable, on the
date that the Effective Yield is being calculated is greater than such floor,
then the floor shall be disregarded in calculating the Effective Yield.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (including Holdings, any Intermediate
Parent, the Parent Borrower or any of their Affiliates), other than, in each
case, (i) a natural person, (ii) a Defaulting Lender or (iii) a Disqualified
Lender.

 

“Environmental Laws” means all applicable treaties, rules, regulations, codes,
ordinances, judgments, orders, and decrees of any Governmental Authority and
other applicable Requirements of Law, and all applicable injunctions or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, in each instance relating to the protection of the environment, to
preservation of natural resources, to the Release or threatened Release of any
Hazardous Material or to the extent relating to exposure to Hazardous Materials,
to health or safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of environmental remediation or restoration, administrative oversight
costs, consultants’ fees, fines, penalties and indemnities) directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law or permit, license or approval issued thereunder,
(b) Environmental Laws and the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means shares, shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with any Loan Party, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under Section
414 of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards (within the meaning of Section 412 or
Section 430 of the Code or Section 302 of ERISA) applicable to such Plan,
whether or not waived; (c) the filing pursuant to Section 412 of the Code or
Section 302 of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) a determination that any Plan is, or is
expected to be, in “at-risk” status (as defined in Section 303(i)(4) of ERISA or
Section 430(i)(4) of the Code); (e) the incurrence by a Loan Party or any ERISA
Affiliate of any liability under Title IV of ERISA (other than premiums due and
not delinquent under Section 4007 of ERISA) with respect to the termination of
any Plan; (f) the receipt by a Loan Party or any ERISA Affiliate from the PBGC
or a plan administrator of any notice relating to an intention to terminate any

 

 -25-

 

Plan under Section 4041 of ERISA or to appoint a trustee to administer any Plan
under Section 4042 of ERISA; (g) the incurrence by a Loan Party or any ERISA
Affiliate of any liability with respect to the withdrawal from any Plan subject
to Section 4063 of ERISA during a plan year in which it was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA),
or a complete or partial withdrawal (within the meanings of Sections 4203 and
4205 of ERISA) from a Multiemployer Plan; or (h) the receipt by a Loan Party or
any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from
a Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, “insolvent,” within the meaning of Section 4245 of ERISA, or in
“endangered or critical status,” within the meaning of Sections 431 or 432 of
the Code or Sections 304 or 305 of ERISA.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any period, an amount equal to the excess of:

 

(a)                the sum, without duplication, of:

 

(i)                 Consolidated Net Income for such period,

 

(ii)               an amount equal to the amount of all non-cash charges to the
extent deducted in arriving at such Consolidated Net Income (provided, in each
case, that if any non-cash charge represents an accrual or reserve for cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Excess Cash Flow in such future period),

 

(iii)             decreases in Consolidated Working Capital and long-term
receivables for such period,

 

(iv)             extraordinary gains to the extent deducted in arriving at such
Consolidated Net Income for such period, and

 

(v)               an amount equal to the aggregate net non-cash loss on
dispositions by the Parent Borrower and its Restricted Subsidiaries during such
period (other than dispositions in the ordinary course of business) to the
extent deducted in arriving at such Consolidated Net Income; less:

 

(b)               the sum, without duplication, of:

 

(i)                 an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income (including any amounts
included in Consolidated Net Income pursuant to the next to last sentence of the
definition of “Consolidated Net Income” to the extent such amounts are due but
not received during

 

 -26-

 

such period) and cash charges included in clauses (a) through (p) of the
definition of Consolidated Net Income,

 

(ii)               without duplication of amounts deducted pursuant to clause
(xi) below in prior fiscal years, the amount of Capital Expenditures made in
cash with Internally Generated Funds during such period,

 

(iii)             the aggregate amount of all principal payments of
Indebtedness, including (A) the principal component of payments in respect of
Capitalized Leases and (B) the amount of any mandatory prepayment of Loans to
the extent required due to a Disposition that resulted in an increase to
Consolidated Net Income and not in excess of the amount of such increase but
excluding (I) all other prepayments of Term Loans and (II) all prepayments of
revolving loans and swingline loans (including the Revolving Loans and Swingline
Loans) made during such period (other than in respect of any revolving credit
facility to the extent there is an equivalent permanent reduction in commitments
thereunder), except to the extent financed with the proceeds of other long term
Indebtedness (other than revolving loans) of Holdings, a Borrower or the
Restricted Subsidiaries,

 

(iv)             an amount equal to the aggregate net non-cash gain on
dispositions by the Parent Borrower and its Restricted Subsidiaries during such
period (other than dispositions in the ordinary course of business) to the
extent included in arriving at such Consolidated Net Income,

 

(v)               increases in Consolidated Working Capital and long-term
receivables for such period,

 

(vi)             extraordinary losses to the extent included in arriving at such
Consolidated Net Income for such period,

 

(vii)           cash payments by the Parent Borrower and its Restricted
Subsidiaries during such period in respect of long-term liabilities of the
Parent Borrower and its Restricted Subsidiaries other than Indebtedness,

 

(viii)         without duplication of amounts deducted pursuant to clause (x)
below in prior fiscal years, the amount of Investments (other than Investments
in Permitted Investments) and acquisitions not prohibited by this Agreement made
with Internally Generated Funds,

 

(ix)             the amount of dividends, distributions and other restricted
payments paid in cash during such period not prohibited by this Agreement with
Internally Generated Funds,

 

(x)               the aggregate amount of expenditures actually made by the
Parent Borrower and its Restricted Subsidiaries in cash during such period
(including expenditures for the payment of financing fees) with Internally
Generated Funds to the extent that such expenditures are not expensed during
such period,

 

(xi)             the aggregate amount of any premium, make-whole or penalty
payments actually paid in cash with Internally Generated Funds by the Parent
Borrower and its

 

 -27-

 

Restricted Subsidiaries during such period that are required to be made in
connection with any prepayment of Indebtedness,

 

(xii)           without duplication of amounts deducted from Excess Cash Flow in
prior periods, (1) the aggregate consideration required to be paid in cash by
Holdings, Intermediate Parent, the Parent Borrower or any of the Restricted
Subsidiaries pursuant to binding contracts, commitments, letters of intent or
purchase orders (the “Contract Consideration”), in each case, entered into prior
to or during such period and (2) to the extent set forth in a certificate of a
Financial Officer delivered to the Administrative Agent at or before the time
the Compliance Certificate for the period ending simultaneously with such Test
Period is required to be delivered pursuant to Section 5.01(d), the aggregate
amount of cash that is reasonably expected to be paid in respect of planned cash
expenditures by Holdings, Intermediate Parent, the Parent Borrower or any of the
Restricted Subsidiaries (the “Planned Expenditures”), in the case of each of
clauses (1) and (2), relating to Capital Expenditures (including Capitalized
Software Expenditures) to be made or commenced during the subsequent 90 days
with Internally Generated Funds ; provided, that to the extent the aggregate
amount of cash actually utilized to finance such Capital Expenditures during
such Excess Cash Flow Period (other than expenditures financed with long term
Indebtedness (other than revolving loans) is less than the Contract
Consideration or Planned Expenditures, the amount of such shortfall shall be
added to the calculation of Excess Cash Flow at the end of such Excess Cash Flow
Period,

 

(xiii)         the amount of taxes (including penalties and interest) paid in
cash and/or tax reserves set aside or payable (without duplication) in such
period to the extent they exceed the amount of tax expense deducted in
determining Consolidated Net Income for such period, and

 

(xiv)         cash expenditures in respect of Swap Agreements during such period
to the extent not deducted in arriving at such Consolidated Net Income.

 

Notwithstanding anything herein to the contrary, if the Total Leverage Ratio as
of the end of any Excess Cash Flow Period is greater than 1.00 to 1.00, in no
event may the aggregate amount of Capital Expenditures and Planned Expenditures
reducing Excess Cash Flow exceed $15,000,000 for such Excess Cash Flow Period
(provided that (a) any Capital Expenditures or Planned Expenditures in excess of
$15,000,000 made or planned during any Excess Cash Flow Period may be carried
over and deducted from Excess Cash Flow in succeeding Excess Cash Flow Periods
and/or (b) the amount (but not to exceed $7,500,000 with respect to any Excess
Cash Flow Period) by which $15,000,000 exceeds the amount of Capital
Expenditures and Planned Expenditures deducted during any Excess Cash Flow
Period may be carried over to succeeding Excess Cash Flow Periods and increase
the amount permitted to be deducted in such subsequent Excess Cash Flow Periods
(subject to a maximum aggregate amount of Capital Expenditures or Planned
Expenditures of $30,000,000 to be deducted in any four fiscal quarter period)).

 

“Excess Cash Flow Period” means any two fiscal quarter period ending on the last
Friday of each February and August; provided that if the Total Leverage Ratio is
less than or equal to 1.00 to 1.00 on the last Friday of any February, the
“Excess Cash Flow Period” shall instead be the four fiscal quarter period ending
on the last Friday of the next occurring August.

 

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.

 

 -28-

 

“Exchange Rate” means on any day, for purposes of determining the US Dollar
Equivalent of any amount denominated in a currency other than U.S. Dollars, the
rate at which such currency may be exchanged into U.S. Dollars as set forth at
approximately 11:00 a.m. on such day as set forth on the Reuters World Currency
Page for such currency. In the event that such rate does not appear on any
Reuters World Currency Page, the Exchange Rate shall be determined by reference
to such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agent and the Parent Borrower, or, in the
absence of such an agreement, such Exchange Rate shall instead be the spot rate
of exchange of the Administrative Agent through its principal foreign exchange
trading office, at or about 11:00 a.m., New York City time on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that if at the time of any such determination, for any reason, no
such spot rate is being quoted, the Administrative Agent may use any reasonable
method it deems appropriate to determine such rate, and such determination shall
be conclusive absent manifest error.

 

“Excluded Assets” means (a) any fee-owned real property with a fair market value
of less than $5,000,000 and all leasehold interests in real property, (b) motor
vehicles and other assets subject to certificates of title or ownership, (c)
Equity Interests of (x) Unrestricted Subsidiaries, (y) Immaterial Subsidiaries
and (z) not-for-profit Subsidiaries, captive insurance companies and other
special purpose subsidiaries (d) margin stock and Equity Interests in any Person
(other than any wholly-owned Restricted Subsidiaries) to the extent either not
permitted by, or creating an enforceable right of termination in favor of any
other party (other than a Loan Party) thereto under, the terms of such Person’s
Organizational Documents, (e) letter of credit rights with a value of less than
$5,000,000 (except to the extent a security interest therein can be perfected by
a UCC filing), (f) commercial tort claims with a value of less than $5,000,000
(except to the extent a security interest therein can be perfected by a UCC
filing), (g) any lease, license or other agreement (including, without
limitation, any state or local franchises, charters or authorizations) with any
Person or any property subject thereto at the time of the acquisition of such
property (including pursuant to a purchase money security interest or similar
arrangement) if, to the extent and for so long as the grant of a Lien thereon to
secure the Secured Obligations constitutes a breach of or a default under, or
results in the termination of, such lease, license or other agreement or would
otherwise require consent of any party thereto (other than any Loan Party)
unless such consent has been obtained (but only to the extent any of the
foregoing is not rendered ineffective by, or is otherwise unenforceable under,
any Requirements of Law), (h) any asset subject to a Lien of the type permitted
by Section 6.02(iv) (whether or not incurred pursuant to such Section) or a Lien
permitted by Section 6.02(xi), in each case if, to the extent and for so long as
the grant of a Lien thereon to secure the Secured Obligations constitutes a
breach of or a default under any agreement pursuant to which such Lien has been
created (but only to the extent any of the foregoing is not rendered ineffective
by, or is otherwise unenforceable under, any Requirements of Law), (i) any
intent-to-use trademark applications filed in the United States Patent and
Trademark Office, (j) any asset with respect to which the Parent Borrower shall
have reasonably determined (in consultation with the Required Lenders and the
Administrative Agent) that grant of a Lien thereon to secure the Secured
Obligations would result in material adverse tax consequences to Holdings and
the Subsidiaries (other than on account of any Taxes payable in connection with
filings, recordings, registrations, stampings and any similar acts in connection
with the creation or perfection of Liens) as determined by the Parent Borrower
(in consultation with the Required Lenders and the Administrative Agent), (k)
any asset if, to the extent and for so long as the grant of a Lien thereon to
secure the Secured Obligations is prohibited by any Requirements of Law (other
than to the extent that any such prohibition would be rendered ineffective
pursuant to any other applicable Requirements of Law) and (l) any asset of a
type or category that is owned by a Loan Party as of the Effective Date and is
not required to become Collateral pursuant to Section 4.01(f), Section 5.16 or
any other Loan Document in effect on the Effective Date.

 

 -29-

 

“Excluded Deposit Accounts” means (a) any deposit account the funds in which are
used solely for the payment of salaries and wages, workers’ compensation and
similar expenses (including payroll taxes) in the ordinary course of business,
(b) any deposit account that is a zero-balance disbursement account, (c) any
deposit account the funds in which consist solely of (i) funds held by the
Parent Borrower or any Subsidiary in trust for any director, officer or employee
of the Parent Borrower or any Subsidiary or any employee benefit plan maintained
by the Parent Borrower or any Subsidiary or (ii) funds representing deferred
compensation for the directors and employees of the Parent Borrower and the
Subsidiaries, (d) any deposit account the funds in which consist solely of cash
earnest money deposits or funds deposited under escrow or similar arrangements
in connection with any letter of intent or purchase agreement for a Permitted
Acquisition or any other transaction permitted under the Credit Agreement and
(e) any deposit account the daily balance in which does not at any time exceed
$1,000,000.

 

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly-owned
subsidiary of the Parent Borrower on the Effective Date or, if later, the date
it first becomes a Subsidiary, (b) each Subsidiary listed on Schedule 1.01(a),
(c) each Unrestricted Subsidiary, (d) each Immaterial Subsidiary, (e) any
Subsidiary that is prohibited by (i) applicable Requirements of Law or (ii) any
contractual obligation existing on the Effective Date or on the date any such
Subsidiary is acquired (so long in respect of any such contractual prohibition
such prohibition is not incurred in contemplation of such acquisition), in each
case from guaranteeing the Secured Obligations or which would require
governmental (including regulatory) consent, approval, license or authorization
to provide a Guarantee (unless such governmental consent, approval, license or
authorization has been obtained), or for which the provision of a Guarantee
would result in a material adverse tax consequence (including as a result of the
operation of Section 956 of the Code or any similar law or regulation in any
applicable jurisdiction) to Holdings or one of its subsidiaries (as reasonably
determined by Holdings in consultation with the Required Lenders and the
Administrative Agent), (f) any FSHCO, (g) any Foreign Subsidiary of the
Co-Borrower that is a CFC within the meaning of Section 957 of the Code, (h) any
other Subsidiary excused from becoming a Loan Party pursuant to the last
paragraph of the definition of the term “Collateral and Guarantee Requirement”
and (i) any Subsidiary that is not required to be a Loan Party as of the
Effective Date pursuant to Section 4.01(f) or Section 5.16.

 

“Excluded Swap Obligation” means, with respect to any Guarantor, (a) any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee thereof) is or becomes
illegal or unlawful under the Commodity Exchange Act or any rule, regulation or
order of the U.S. Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act (determined after giving effect to any applicable
keep well, support, or other agreement for the benefit of such Guarantor and any
and all Guarantees of such Guarantor’s Swap Obligations by other Loan Parties)
at the time the Guarantee of such Guarantor, or a grant by such Guarantor of a
security interest, becomes effective with respect to such Swap Obligation or (b)
any other Swap Obligation designated as an “Excluded Swap Obligation” of such
Guarantor as specified in any agreement between the relevant Loan Parties and
counterparty applicable to such Swap Obligations.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Loan Party hereunder or under any other Loan Document, (a) any Taxes
imposed on (or measured by) its net income or profits (however denominated),
branch profits Taxes, and franchise Taxes, in each case imposed by (i) any
jurisdiction as a result of such recipient being organized or having its
principal office located in or, in the case of any Lender, having its applicable
lending office located in, such jurisdiction or (ii) any other jurisdiction as a
result of any other present or former connection between such recipient and the

 

 -30-

 

jurisdiction imposing such Tax (other than a connection arising solely from such
recipient having executed, delivered, or become a party to, performed its
obligations or received payments under, received or perfected a security
interest under, sold or assigned of an interest in, engaged in any other
transaction pursuant to, or enforced, any Loan Document), (b) any withholding
Tax that is attributable to such Lender’s failure to comply with Section
2.17(e), (c) except in the case of an assignee pursuant to a request by a
Borrower under Section 2.19, any U.S. federal withholding Taxes imposed on
amounts payable to a Lender pursuant to a Requirement of Law in effect at the
time such Lender became a party hereto or designated a new lending office,
except to the extent that such Lender (or its assignor, if any) was entitled,
immediately prior to the time of designation of a new lending office (or
assignment), to receive additional amounts with respect to such withholding Tax
under Section 2.17(a) and (d) any U.S. federal withholding Tax imposed pursuant
to FATCA.

 

“Fair Market Value” means with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset. Except as otherwise expressly set forth herein, such value shall
be determined in good faith by Parent Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code as in effect on the date
hereof (and any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
regulations or official administrative interpretations thereof, any agreements
entered into pursuant to current Section 1471(b)(1) of the Code (or any amended
or successor version described above) and any intergovernmental agreements
implementing such current Sections of the Code (or any such amended or successor
version described above).

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
Federal reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided, that if the Federal Funds
Effective Rate for any day is less than zero the Federal Funds Effective Rate
for such day will be deemed to be zero.

 

“FEMA” has the meaning assigned to such term in the definition of “Collateral
and Guarantee Requirement.”

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of Holdings.

 

“Financial Performance Covenant” means the covenant set forth in Section 6.10.

 

“First Lien Intercreditor Agreement” means the First Lien Intercreditor
Agreement substantially in the form of Exhibit G, among the Administrative Agent
and one or more Senior Representatives for holders of Permitted First Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent,
Required Lenders and the Borrowers may reasonably agree.

 

“First Lien Leverage Ratio” means, as of any date of determination, the ratio,
on a Pro Forma Basis, of (a) Consolidated First Lien Debt as of such date to
(b) Consolidated EBITDA for the Test Period as of such date.

 

“Flood Insurance Laws” has the meaning specified in Section 5.07(b).

 

 -31-

 

“Foreign Collateral Agreement” means one or more security documents among the
applicable Foreign Loan Parties and the Administrative Agent granting a Lien on
the assets of such Foreign Loan Parties to secure the Secured Obligations. Each
Foreign Collateral Agreement shall be in form and substance reasonably
satisfactory to the Administrative Agent (in consultation with the Required
Lenders) and the Parent Borrower.

 

“Foreign Intellectual Property” means any right, title or interest in or to any
Intellectual Property governed by or arising or existing under the laws of any
jurisdiction other than the United States of America or any state thereof.

 

“Foreign Loan Party” means each Loan Party which is organized under the laws of
a jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary or, if
the holder of such Collateral is a Foreign Subsidiary, constitutes Equity
Interests of a Domestic Subsidiary. Each Foreign Pledge Agreement shall be in
form and substance reasonably satisfactory to the Administrative Agent (in
consultation with the Required Lenders) and the Parent Borrower.

 

“Foreign Subsidiary” means each Loan Party which is a Subsidiary of the Parent
Borrower and is organized under the laws of a jurisdiction other than the United
States of America, any State thereof or the District of Columbia.

 

“Foreign Prepayment Event” has the meaning assigned to such term in Section
2.11(g).

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“FSHCO” means any direct or indirect Subsidiary of the Co-Borrower that has no
material assets other than Equity Interests (including for this purpose, any
debt or other instrument treated as equity for U.S. federal income tax purposes)
in one or more direct or indirect Foreign Subsidiaries that are CFCs.

 

“Funded Debt” means all Indebtedness of the Parent Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that if Holdings,
Intermediate Parent or the Parent Borrower notifies the Administrative Agent
that Holdings or the Parent Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the Effective Date
in GAAP or in the application thereof on the operation of such provision (or if
the Administrative Agent notifies Holdings and the Parent Borrower that the
Required Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith. Notwithstanding any other provision
contained herein, (a) all terms of an accounting or financial nature used herein
shall

 

 -32-

 

be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under FASB Accounting
Standards Codification 825-Financial Instruments, or any successor thereto
(including pursuant to the FASB Accounting Standards Codification), to value any
Indebtedness of Intermediate Parent or any subsidiary at “fair value,” as
defined therein and (b) the amount of any Indebtedness under GAAP with respect
to Capital Lease Obligations shall be determined in accordance with the
definition of Capital Lease Obligations.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to,
Governmental Authorities.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
otherwise, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Indebtedness or (d) as an account party in respect
of any letter of credit or letter of guaranty issued to support such
Indebtedness; provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business or customary and
reasonable indemnity obligations in effect on the Effective Date or entered into
in connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined in
good faith by a Financial Officer. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantee Agreement” means the Master Guarantee Agreement, dated as of August
26, 2011, among the Loan Parties and the Administrative Agent.

 

“Guarantors” means collectively, (a) Holdings, each Intermediate Parent and the
Subsidiary Loan Parties and (b) with respect to the Secured Obligations of
Holdings, each Intermediate Parent and the Subsidiary Loan Parties, the
Borrowers.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, wastes or other pollutants, including petroleum or petroleum
by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes regulated as hazardous or toxic, or any other term of
similar meaning and regulatory effect, pursuant to any Environmental Law.

 

“Holdings” means SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company.

 

 -33-

 

“Identified Participating Lenders” has the meaning assigned to such term in
Section 2.11(a)(ii)(C).

 

“Identified Qualifying Lenders” has the meaning specified in Section
2.11(a)(ii)(D).

 

“IFRS” means international accounting standards as promulgated by the
International Accounting Standards Board.

 

“Immaterial Subsidiary” means any Subsidiary other than a Material Subsidiary.

 

“Impacted Loans” has the meaning assigned to such term in Section 2.14(b).

 

“Incremental Cap” means, as of any date of determination, (a) $50,000,000, plus
(b) the principal amount of any Term Loans voluntarily prepaid pursuant to
Section 2.11(a) (including Discounted Term Loan Prepayment in which case the
amount of such voluntary prepayment shall be deemed not to exceed the cash
amount paid in connection with any such Discounted Term Loan Prepayment) prior
to such date to the extent not financed with the proceeds of long term
Indebtedness (other than Revolving Loans) plus (c) voluntary permanent
commitment reductions of the Revolving Credit Facility made prior to such date
to the extent not financed with the proceeds of long term Indebtedness (other
than Revolving Loans), plus (d) in the case of any Incremental Facility that
effectively replaces any then existing Revolving Commitment terminated pursuant
to Section 2.19, an amount equal to the portion of the relevant terminated
commitments minus (e) the aggregate amount of all Incremental Facilities
outstanding at such time that was incurred in reliance on the foregoing clauses
(a) through (d).

 

“Incremental Facility” has the meaning assigned to such term in Section 2.20(a).

 

“Incremental Facility Amendment” has the meaning assigned to such term in
Section 2.20(f)

 

“Incremental Revolving Commitment Increase” has the meaning assigned to such
term in Section 2.20(a).

 

“Incremental Term Loans” has the meaning assigned to such term in Section
2.20(a).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding trade accounts
payable in the ordinary course of business and any earn-out obligation until
such obligation becomes a liability on the balance sheet of such Person in
accordance with GAAP and if not paid after being due and payable), (e) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances;
provided that the term “Indebtedness” shall not include (i) deferred or prepaid
revenue, (ii) purchase price holdbacks in respect of a portion of the purchase
price of an asset to satisfy warranty or other unperformed obligations of the
seller, (iii) any obligations attributable to the exercise of appraisal rights

 

 -34-

 

and the settlement of any claims or actions (whether actual, contingent or
potential) with respect thereto and (iv) Indebtedness of any Parent Entity
appearing on the balance sheet of Holdings or the Parent Borrower, or solely by
reason of push down accounting under GAAP. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor. The amount of Indebtedness of any Person for
purposes of clause (e) above shall (unless such Indebtedness has been assumed by
such Person) be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the Fair Market Value of the property
encumbered thereby as determined by such Person in good faith. For all purposes
hereof, the Indebtedness of Holdings, the Parent Borrower and the Restricted
Subsidiaries, their parent companies and their subsidiaries shall exclude
intercompany liabilities arising from their cash management, tax, and accounting
operations and intercompany loans, advances or Indebtedness having a term not
exceeding 364 days (inclusive of any rollover or extensions of terms) and made
in the ordinary course of business.

 

“Indemnified Taxes” means all Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information” has the meaning assigned to such term in Section 9.12(a).

 

“Intellectual Property” has the meaning assigned to such term in the Collateral
Agreement.

 

“Intercreditor Agreements” means any First Lien Intercreditor Agreement and any
Second Lien Intercreditor Agreement.

 

“Interest Election Request” means a request by a Borrower to convert or continue
a Revolving Borrowing or Term Loan Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and (b) with respect to any Eurocurrency Loan, the last Business Day of
the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurocurrency Borrowing with an Interest Period of more
than three months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three months’ duration after the first day of
such Interest Period.

 

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date such Borrowing is disbursed or converted to or continued
as a Eurocurrency Borrowing and ending on the date that is one, two, three or
six months thereafter as selected by a Borrower in its Borrowing Request (or, if
agreed to by all Lenders participating therein, twelve months or such other
period less than one month thereafter as such Borrower may elect); provided that
(a) if any Interest Period would end on a day other than a Business Day, such
Interest Period shall be extended to the next succeeding Business Day unless
such next succeeding Business Day would fall in the next calendar month, in
which case such Interest Period shall end on the next preceding Business Day,
(b) any Interest Period that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month at the end of such Interest Period and (c) no
Interest Period shall extend beyond (i) in the case of Term Loans, the Term
Maturity Date and (ii) in the case of

 

 -35-

 

Revolving Loans, the Revolving Maturity Date. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Internally Generated Funds” means cash of the Loan Parties other than to the
extent (i) financed with the proceeds of long term Indebtedness (other than
Revolving Loans), (ii) constituting Net Proceeds from Prepayment Events that are
reinvested pursuant to Section 2.11(c), (iii) constituting Net Proceeds of new
public or private issuances of Qualified Equity Interests in Holdings or any
parent of Holdings (including Parent) which are contributed to the Parent
Borrower, or (iv) constituting capital contributions received by Holdings or the
Parent Borrower after the Effective Date in cash or Permitted Investments.

 

“Intermediate Parent” means any Subsidiary of Holdings and of which the Parent
Borrower is a subsidiary.

 

“Interpolated Rate” means, in relation to the LIBO Rate, the rate which results
from interpolating on a linear basis between (a) the applicable LIBO Rate for
the longest period (for which that LIBO Rate is available) which is less than
the Interest Period of that Loan and (b) the applicable LIBO Rate for the
shortest period (for which that LIBO Rate is available) which exceeds the
Interest Period of that Loan, each as of approximately 11:00 a.m. (London,
England time) two Business Days prior to the commencement of such Interest
Period of that Loan.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person (excluding, in the case of the Parent
Borrower and its Subsidiaries, their parent companies and their subsidiaries,
(i) intercompany advances arising from their cash management, tax, and
accounting operations and (ii) intercompany loans, advances or Indebtedness
having a term not exceeding 364 days (inclusive of any roll-over or extensions
of terms) and made in the ordinary course of business) or (c) the purchase or
other acquisition (in one transaction or a series of transactions) of all or
substantially all of the property and assets or business of another Person or
assets constituting a business unit, line of business or division of such
Person. The amount, as of any date of determination, of (a) any Investment in
the form of a loan or an advance shall be the principal amount thereof
outstanding on such date, minus any cash payments actually received by such
investor representing interest in respect of such Investment (to the extent any
such payment to be deducted does not exceed the remaining principal amount of
such Investment and without duplication of amounts increasing the Available
Amount or the Available Equity Amount), but without any adjustment for
write-downs or write-offs (including as a result of forgiveness of any portion
thereof) with respect to such loan or advance after the date thereof, (b) any
Investment in the form of a Guarantee shall be equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof, as determined in
good faith by a Financial Officer, (c) any Investment in the form of a transfer
of Equity Interests or other non-cash property by the investor to the investee,
including any such transfer in the form of a capital contribution, shall be the
Fair Market Value of such Equity Interests or other property as of the time of
the transfer, minus any payments actually received by such investor representing
a return of capital of, or dividends or other distributions in respect of, such
Investment (to the extent such payments do not exceed, in the aggregate, the
original amount of such Investment and without duplication of amounts increasing
the Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment,

 

 -36-

 

and (d) any Investment (other than any Investment referred to in clause (a), (b)
or (c) above) by the specified Person in the form of a purchase or other
acquisition for value of any Equity Interests, evidences of Indebtedness or
other securities of any other Person shall be the original cost of such
Investment (including any Indebtedness assumed in connection therewith), plus
(i) the cost of all additions thereto and minus (ii) the amount of any portion
of such Investment that has been repaid to the investor in cash as a repayment
of principal or a return of capital, and of any cash payments actually received
by such investor representing interest, dividends or other distributions in
respect of such Investment (to the extent the amounts referred to in clause (ii)
do not, in the aggregate, exceed the original cost of such Investment plus the
costs of additions thereto and without duplication of amounts increasing the
Available Amount or the Available Equity Amount), but without any other
adjustment for increases or decreases in value of, or write-ups, write-downs or
write-offs with respect to, such Investment after the date of such Investment.
For purposes of Section 6.04, if an Investment involves the acquisition of more
than one Person, the amount of such Investment shall be allocated among the
acquired Persons in accordance with GAAP; provided that pending the final
determination of the amounts to be so allocated in accordance with GAAP, such
allocation shall be as reasonably determined by a Financial Officer.

 

“Investor” means a holder of Equity Interests in Holdings (or any direct or
indirect parent thereof).

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means (a) Barclays Bank PLC, Deutsche Bank AG New York Branch and
Jefferies Finance LLC and (b) each Revolving Lender that shall have become an
Issuing Bank hereunder as provided in Section 2.05(k) (other than any Person
that shall have ceased to be an Issuing Bank as provided in Section 2.05(l)),
each in its capacity as an issuer of Letters of Credit hereunder. Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by Affiliates of such Issuing Bank, in which case the term “Issuing Bank”
shall include any such Affiliate with respect to Letters of Credit issued by
such Affiliate. Jefferies Finance LLC will cause Letters of Credit to be issued
by unaffiliated financial institutions and such Letters of Credit shall be
treated as issued by Jefferies Finance LLC for all purposes under the Loan
Documents. Barclays Bank PLC, Deutsche Bank AG New York Branch and Jefferies
Finance LLC shall not be obligated to issue any commercial or trade Letters of
Credit and Barclays Bank PLC, Deutsche Bank AG New York Branch and Jefferies
Finance LLC shall not be obligated to issue any bank guarantees and Jefferies
Finance LLC shall not be required to issue Letters of Credit that are not
denominated in dollars.

 

“Joint Bookrunners” means KKR Capital Markets LLC, Barclays Bank PLC, Deutsche
Bank Securities Inc. and Jefferies Finance LLC.

 

“Judgment Currency” has the meaning assigned to such term in Section 9.14(b).

 

“Junior Financing” means (a) (i) any Material Indebtedness (other than any
permitted intercompany Indebtedness owing to Holdings, Intermediate Parent, the
Parent Borrower or any Restricted Subsidiary or any Permitted Unsecured
Refinancing Debt) that is subordinated in right of payment to the Loan Document
Obligations, (ii) Material Indebtedness that is secured by a Lien on a junior
basis to the Liens securing the Secured Obligations or (iii) Material
Indebtedness that is unsecured and (b) any Permitted Refinancing in respect of
the foregoing.

 

“KKR Fee Letter” shall mean that certain Fee Letter, dated as of the Effective
Date, by and among the Borrowers, KKR Capital Markets LLC and KKR Credit
Advisors (US) LLC.

 

 -37-

 

“Latest Maturity Date” means, at any date of determination, the latest maturity
or expiration date applicable to any Loan or Commitment hereunder at such time,
including the latest maturity or expiration date of any Other Term Loan, any
Other Term Commitment, any Other Revolving Loan or any Other Revolving
Commitment, in each case as extended in accordance with this Agreement from time
to time.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate amount of all
Letters of Credit that remains available for drawing at such time and (b) the
aggregate amount of all LC Disbursements that have not yet been reimbursed by or
on behalf of such Borrower at such time. The LC Exposure of any Revolving Lender
at any time shall be its Applicable Percentage of the total LC Exposure at such
time. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the International Standby
Practices (ISP98), such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn. Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

 

“LCA Election” has the meaning specified in Section 1.05.

 

“LCA Test Date” has the meaning specified in Section 1.05.

 

“Lead Arrangers” means KKR Capital Markets LLC, Barclays Bank PLC, Deutsche Bank
Securities Inc. and Jefferies Finance LLC.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, an
Incremental Facility Amendment, a Loan Modification Agreement or a Refinancing
Amendment, in each case, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.

 

“Letter of Credit” means any letter of credit or bank guaranty issued pursuant
to this Agreement other than any such letter of credit or bank guaranty that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

 

“Letter of Credit Commitment” shall mean, as to any Issuing Bank, the amount set
forth on Schedule 2.01 opposite such Issuing Bank’s name or, in the case of an
Issuing Bank that becomes an Issuing Bank after the Closing Date, the amount
notified in writing to the Administrative Agent by the Parent Borrower and such
Issuing Bank; provided that the Letter of Credit Commitment of any Issuing Bank
may be increased or decreased if agreed in writing between the Parent Borrower
and such Issuing Bank (each acting in its sole discretion) and notified to the
Administrative Agent.

 

“Letter of Credit Sublimit” means an amount equal to $15,000,000. The Letter of
Credit Sublimit is part of and not in addition to the aggregate Revolving
Commitments.

 

 -38-

 

“LIBO Rate” means, for any Interest Period as to any Eurocurrency Borrowing, (i)
the rate per annum determined by the Administrative Agent to be the offered rate
which appears on the page of the Reuters screen which displays the London
interbank offered rate administered by ICE Benchmark Administration Limited
(such page currently being the LIBOR01 page) for deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period in dollars, determined as of approximately 11:00 a.m. (London, England
time), two Business Days prior to the commencement of such Interest period or
(ii) in the event the rate referenced in the preceding clause (i) does not
appear on such page or service or if such page or service shall cease to be
available, the rate determined by the Administrative Agent to be the offered
rate on such other page or other service which displays the LIBO Rate for
deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in dollars, determined as of approximately
11:00 a.m. (London, England time) two Business Days prior to the commencement of
such Interest Period; provided that if LIBO Rates are quoted under either of the
preceding clauses (i) or (ii), but there is no such quotation for the Interest
Period elected, the LIBO Rate shall be equal to the Interpolated Rate; and
provided, further, that if any such rate determined pursuant to the preceding
clauses (i) or (ii) is less than zero, the LIBO Rate will be deemed to be zero.

 

Notwithstanding the foregoing, solely in respect of Term Loans, the LIBO Rate in
respect of any applicable Interest Period will be deemed to be 1.00% per annum
if the LIBO Rate for such Interest Period calculated pursuant to the foregoing
provisions would otherwise be less than 1.00% per annum.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset.

 

“Limited Condition Acquisition” means any Acquisition Transaction (or similar
Investment) by one or more of Holdings and its Restricted Subsidiaries, in each
case whose consummation is not conditioned on the availability of, or on
obtaining, third party financing.

 

“Loan Document Obligations” has the meaning specified in the Collateral
Agreement.

 

“Loan Documents” means this Agreement, the KKR Fee Letter, any Refinancing
Amendment, any Loan Modification Agreement, the Guarantee Agreement, the
Collateral Agreement, the Intercreditor Agreements, the other Security Documents
and, except for purposes of Section 9.02, any promissory notes delivered
pursuant to Section 2.09(e).

 

“Loan Modification Agreement” means a Loan Modification Agreement, in form
reasonably satisfactory to the Administrative Agent, among the Borrowers, the
Administrative Agent and one or more Accepting Lenders, effecting one or more
Permitted Amendments and such other amendments hereto and to the other Loan
Documents as are contemplated by Section 2.24.

 

“Loan Modification Offer” has the meaning specified in Section 2.24(a).

 

“Loan Parties” means Holdings, any Intermediate Parent, the Parent Borrower, the
Co-Borrower and the Subsidiary Loan Parties.

 

“Loans” means the loans made by the Lenders to any Borrower pursuant to this
Agreement.

 

 -39-

 

“Majority in Interest,” when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and the unused aggregate Revolving
Commitments at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of all Term Loans of such Class outstanding at such time, provided that (a) the
Revolving Exposures, Term Loans and unused Commitments of the Borrowers or any
Affiliate thereof and (b) whenever there are one or more Defaulting Lenders, the
total outstanding Term Loans and Revolving Exposures of, and the unused
Revolving Commitments of, each Defaulting Lender shall in each case be excluded
for purposes of making a determination of the Majority in Interest.

 

“Management Investors” means the directors, officers, partners, members and
employees of Holdings, any Parent Entity, the Parent Borrower and/or its
Subsidiaries who are (directly or indirectly through one or more investment
vehicles) investors in Holdings (or any direct or indirect parent thereof,
including Parent).

 

“Material Adverse Effect” means any event, circumstance or condition that has
had, or would reasonably be expected to have, a materially adverse effect on
(a) the business, financial condition, or results of operations of the Parent
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
the Parent Borrower and the other Loan Parties, taken as a whole, to perform
their payment obligations under the Loan Documents or (c) the rights and
remedies of the Administrative Agent (taken as a whole) under the Loan
Documents.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loan Document Obligations), Capital Lease Obligations, any Permitted Receivables
Financing, unreimbursed obligations for letter of credit drawings and financial
guarantees (other than ordinary course of business contingent reimbursement
obligations) or obligations in respect of one or more Swap Agreements, of any
one or more of Holdings, Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries in an aggregate principal amount exceeding $12,000,000.
For purposes of determining Material Indebtedness, the “principal amount” of the
obligations in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings,
Intermediate Parent, the Parent Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Material Subsidiary” means (i) each Wholly Owned Restricted Subsidiary that, as
of the last day of the most recent Test Period, had revenues or total assets for
the fiscal quarter of the Parent Borrower ended on such last day in excess of
5.0% of the consolidated revenues or total assets, as applicable, of the Parent
Borrower for such quarter and (ii) any group comprising Wholly Owned Restricted
Subsidiaries that each would not have been a Material Subsidiary under clause
(i) but that, taken together, as of the last day of such fiscal quarter of the
Parent Borrower, had revenues or total assets for such quarter in excess of
10.0% of the consolidated revenues or total assets, as applicable, of the Parent
Borrower for such quarter; provided that solely for purposes of Sections 7.01(h)
and (i) each such Subsidiary forming part of such group is subject to an Event
of Default under one or more of such Sections.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.18.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

 

 -40-

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents, or
other security document granting a Lien on any Mortgaged Property to secure the
Secured Obligations. Each Mortgage shall be in form and substance reasonably
satisfactory to the Administrative Agent and the Parent Borrower.

 

“Mortgaged Property” means each parcel of real property and the improvements
thereto owned in fee by a Loan Party with respect to which a Mortgage is granted
pursuant to Section 5.11 or Section 5.12.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which a Loan Party or any ERISA Affiliate makes or is
obligated to make contributions or with respect to which any Loan Party or ERISA
Affiliate could have liability under Section 4212(c) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the proceeds received in
respect of such event in cash or Permitted Investments, including (i) any cash
or Permitted Investments received in respect of any non-cash proceeds (including
any cash payments received by way of deferred payment of principal pursuant to a
note or installment receivable or purchase price adjustment or earn-out, but
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds that are actually received, and (iii) in
the case of a condemnation or similar event, condemnation awards and similar
payments that are actually received, minus (b) the sum of (i) all fees and
out-of-pocket expenses paid by Holdings, any Intermediate Parent, any Borrower
and its Restricted Subsidiaries in connection with such event (including
attorney’s fees, investment banking fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, underwriting discounts and commissions, other
customary expenses and brokerage, consultant, accountant and other customary
fees), (ii) in the case of a sale, transfer or other disposition of an asset
(including pursuant to a sale and leaseback transaction or a casualty or a
condemnation or similar proceeding), (w) any funded escrow established pursuant
to the documents evidencing any Disposition to secure any indemnification
obligations or adjustments to the purchase price associated with any such sale
or disposition; provided that the amount of any subsequent reduction of such
escrow (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds occurring on the date of such
reduction solely to the extent that Holdings, the Borrowers and/or any
Restricted Subsidiaries receives cash in an amount equal to the amount of such
reduction, (x) the amount of all payments that are permitted hereunder and are
made by Holdings, any Intermediate Parent, the Borrowers and the Restricted
Subsidiaries as a result of such event to repay Indebtedness (other than the
Loans) secured by such asset or otherwise subject to mandatory prepayment as a
result of such event, (y) the pro rata portion of net cash proceeds thereof
(calculated without regard to this clause (y)) attributable to minority
interests and not available for distribution to or for the account of Holdings,
any Intermediate Parent, the Borrowers and the Restricted Subsidiaries as a
result thereof and (z) the amount of any liabilities directly associated with
such asset and retained by the Borrowers or any Restricted Subsidiary and
(iii) the amount of all taxes paid (or reasonably estimated to be payable)
including the amount of Restricted Payments permitted with respect to the
payment of Taxes under Section 6.08(a)(vi)(z), and the amount of any reserves
established by Holdings, any Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries to fund contingent liabilities reasonably estimated to
be payable, that are directly attributable to such event, provided that any
reduction at any time in the amount of any such reserves (other than as a result
of payments made in respect thereof) shall be deemed to constitute the receipt
by the Parent Borrower at such time of Net Proceeds in the amount of such
reduction.

 

“New Project” shall mean (a) each facility which is either a new facility,
branch or office or an expansion, relocation, remodeling or substantial
modernization of an existing facility, branch or office owned by a Borrower or
the Subsidiaries which in fact commences operations and (b) each creation

 

 -41-

 

(in one or a series of related transactions) of a business unit to the extent
such business unit commences operations or each expansion (in one or a series of
related transactions) of business into a new market.

 

“Non-Accepting Lender” has the meaning assigned to such term in Section 2.24(c).

 

“Non-Cash Compensation Expense” means any non-cash expenses and costs that
result from the issuance of stock-based awards, partnership interest-based
awards and similar incentive based compensation awards or arrangements.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Not Otherwise Applied” means, with reference to the Available Amount or the
Available Equity Amount, as applicable, that was not previously applied pursuant
to Section 6.04(m), 6.08(a)(viii) or 6.08(b)(iv).

 

“Non-Wholly Owned Subsidiary” of any Person means any Subsidiary of such Person
other than a Wholly Owned Subsidiary.

 

“Offered Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Offered Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Original Credit Agreement” has the meaning assigned to such term in the
recitals hereto.

 

“Original Credit Agreement Indebtedness” means the principal, interest, fees and
other amounts, other than contingent obligations not yet due and payable, with
respect to the Term Loans (as defined in the Original Credit Agreement)
outstanding under the Original Credit Agreement on the Effective Date.

 

“Organizational Documents” means (a) with respect to any company or corporation,
the certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
and (c) with respect to any partnership, joint venture, trust or other form of
business entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, filing or notice with
respect thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Revolving Commitments” means one or more Classes of revolving credit
commitments hereunder or extended Revolving Commitments that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

“Other Revolving Loans” means the Revolving Loans made pursuant to any Other
Revolving Commitment or a Loan Modification Agreement.

 

“Other Taxes” means all present or future recording, stamp, documentary,
transfer, sales, property or similar Taxes arising from any payment made under
any Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, any Loan Document, except any such

 

 -42-

 

Taxes that are imposed by the jurisdictions described in clause (a) of the
definition of the term “Excluded Taxes” with respect to an assignment (other
than an assignment made pursuant to Section 2.19).

 

“Other Term Commitments” means one or more Classes of term loan commitments
hereunder that result from a Refinancing Amendment or a Loan Modification
Agreement.

 

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment or a Loan Modification Agreement.

 

“Parent” means, SMART Global Holdings, Inc. a Cayman Islands exempted company
and indirect parent entity of Holdings.

 

“Parent Entity” means any Person that is a direct or indirect parent of
Holdings.

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 9.04(c)(i).

 

“Participating Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Permitted Acquisition” means an Acquisition Transaction; provided that (a) in
the case of any purchase or other acquisition of Equity Interests in a Person,
(i) such Person, upon the consummation of such purchase or acquisition, will be
a Subsidiary (including as a result of a merger or consolidation between any
Subsidiary and such Person), or (ii) such Person is merged into or consolidated
with a Subsidiary and such Subsidiary is the surviving entity of such merger or
consolidation, (b) the business of such Person, or such assets, as the case may
be, constitute a business permitted by Section 6.03(b), (c) with respect to each
such purchase or other acquisition, all actions required to be taken with
respect to any such newly created or acquired Subsidiary (including each
subsidiary thereof) or assets in order to satisfy the requirements set forth in
clauses (a), (b), (c) and (d) of the definition of the term “Collateral and
Guarantee Requirement” to the extent applicable shall have been taken (or
arrangements for the taking of such actions after the consummation of the
Permitted Acquisition shall have been made that are reasonably satisfactory to
the Administrative Agent) (unless such newly created or acquired Subsidiary is
designated as an Unrestricted Subsidiary pursuant to Section 5.14 or is
otherwise an Excluded Subsidiary) and (d) after giving effect to any such
purchase or other acquisition, no Significant Event of Default shall have
occurred and be continuing.

 

“Permitted Amendment” means an amendment to this Agreement and, if applicable
the other Loan Documents, effected in connection with a Loan Modification Offer
pursuant to Section 2.24, providing for an extension of a maturity date
applicable to all, or any portion of, the Loans and/or Commitments of any Class
of the Accepting Lenders and, in connection therewith, (a) a change in the
Applicable Rate with respect to the Loans and/or Commitments of the Accepting
Lenders, and/or (b) a change in the fees payable to, or the inclusion of new
fees to be payable to, the Accepting Lenders, and/or (c) any call protection
with respect to the Loans and/or commitments of the Accepting Lenders, and/or
(d) any changes to any prepayment provisions with respect to the Loans of such
Accepting Lenders that are less favorable to such Accepting Lenders than to the
Non-Accepting Lenders with respect to such applicable Loans and/or (e)
additional covenants or other provisions applicable only to periods after the

 

 -43-

 

Latest Maturity Date at the time of such Loan Modification Offer (it being
understood that to the extent that any financial maintenance covenant and any
related equity cure are added for the benefit of any such Loans and/or
Commitments, no consent shall be required by the Administrative Agent or any of
the Lenders if such financial maintenance covenant and any related equity cure
are either (i) also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Loans and/or Commitments or
(ii) only applicable after the Latest Maturity Date at the time of such Loan
Modification Offer).

 

“Permitted Encumbrances” means:

 

(a)                Liens for Taxes, assessments or other governmental charges or
other governmental charges that are not overdue for a period of more than 30
days or that are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(b)               Liens imposed by law, such as carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s or construction contractors’ Liens and
other similar Liens arising in the ordinary course of business that secure
amounts not overdue for a period of more than 30 days or, if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Lien or
that are being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP, in each case so long as such
Liens do not individually or in the aggregate have a Material Adverse Effect;

 

(c)                Liens incurred or deposits made in the ordinary course of
business (i) in connection with workers’ compensation, unemployment insurance
and other social security legislation and (ii) securing liability for
reimbursement or indemnification obligations of (including obligations in
respect of letters of credit or bank guarantees or similar instrument for the
benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, any Intermediate Parent, the Parent Borrower or any
Restricted Subsidiary or otherwise supporting the payment of items set forth in
the foregoing clause (i);

 

(d)               Liens incurred or deposits made to secure the performance of
bids, trade contracts, governmental contracts and leases, statutory obligations
(other than under ERISA or the Code), surety, stay, customs and appeal bonds,
performance bonds, bankers acceptance facilities and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
and obligations in respect of letters of credit, bank guarantees or similar
instruments that have been posted to support the same, incurred in the ordinary
course of business or consistent with past practices;

 

(e)                easements, rights-of-way, restrictions, encroachments,
protrusions, zoning restrictions and other similar encumbrances and minor title
defects affecting real property that, in the aggregate, do not in any case
materially interfere with the ordinary conduct of the business of Holdings, any
Intermediate Parent, the Parent Borrower and its Restricted Subsidiaries, taken
as a whole;

 

(f)                Liens securing, or otherwise arising from, judgments not
constituting an Event of Default under Section 7.01(j);

 

 -44-

 

(g)                Liens on goods the purchase price of which is financed by a
documentary letter of credit issued for the account of Holdings or any of its
Subsidiaries or Liens on bills of lading, drafts or other documents of title
arising by operation of law or pursuant to the standard terms of agreements
relating to letters of credit, bank guarantees and other similar instruments;
provided that such Lien secures only the obligations of Holdings or such
Subsidiaries in respect of such letter of credit to the extent such obligations
are permitted by Section 6.01;

 

(h)               rights of setoff, banker’s lien, netting agreements and other
Liens arising by operation of law or by of the terms of documents of banks or
other financial institutions in relation to the maintenance of administration of
deposit accounts, securities accounts, cash management arrangements or in
connection with the issuance of letters of credit, bank guarantees or other
similar instruments; and

 

(i)                 Liens arising from precautionary Uniform Commercial Code
financing statements or similar filings made in respect of operating leases
entered into by the Parent Borrower or any of its Subsidiaries;

 

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by a Borrower or any Loan Party in the form of one or more series of
senior secured notes; provided that (i) such Indebtedness is secured by the
Collateral on an equal priority basis (but without regard to the control of
remedies) with the Loan Document Obligations and is not secured by any property
or assets of such Borrower or any Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness in
respect of Term Loans (including portions of Classes of Term Loans, Other Term
Loans) or outstanding Revolving Loans, (iii) such Indebtedness does not have
mandatory redemption features (other than customary asset sale, insurance and
condemnation proceeds events, change of control offers or events of default or,
if Term Loans, excess cash flow payments) that could result in redemptions of
such Indebtedness prior to the maturity of the Refinanced Debt (it being
understood that the Borrowers and Loan Parties shall be permitted to make any
AHYDO “catch up” payments, if applicable) and (iv) a Senior Representative
acting on behalf of the holders of such Indebtedness shall have become party to
a First Lien Intercreditor Agreement or Second Lien Intercreditor Agreement;
provided that if such Indebtedness is the initial Permitted First Priority
Refinancing Debt incurred by the Parent Borrower, then the Parent Borrower, the
Subsidiary Loan Parties, the Administrative Agent and the Senior Representative
for such Indebtedness shall have executed and delivered the First Lien
Intercreditor Agreement. Permitted First Priority Refinancing Debt will include
any Registered Equivalent Notes issued in exchange therefor.

 

“Permitted Holders” means (a) the Sponsors and (b) the Management Investors and
their respective Permitted Transferees; provided that in no event shall the
Management Investors and their respective Permitted Transferees constitute
Permitted Holders of more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Holdings or the
Parent, as applicable, at any one time.

 

“Permitted Holdings Debt” has the meaning specified in Section 6.01(a)(xviii).

 

“Permitted Investments” means any of the following, to the extent owned by
Holdings, any Intermediate Parent, the Parent Borrower or any Restricted
Subsidiary or any Intermediate Parent:

 

(a)                dollars, euro, pounds, Australian dollars, Canadian dollars,
Yuan and such other currencies held by it from time to time in the ordinary
course of business;

 

 -45-

 

(b)               readily marketable obligations issued or directly and fully
guaranteed or insured by the government or any agency or instrumentality of (i)
the United States or (ii) any member nation of the European Union rated A-2 (or
the equivalent thereof) or better by S&P or P-2 (or the equivalent thereof) or
better by Moody’s, having average maturities of not more than 24 months from the
date of acquisition thereof; provided that the full faith and credit of the
United States or such member nation of the European Union is pledged in support
thereof;

 

(c)                time deposits with, or insured certificates of deposit or
bankers’ acceptances of, any commercial bank that (i) is a Lender or (ii) has
combined capital and surplus of at least (x) $250,000,000 in the case of U.S.
banks and (y) $100,000,000 (or the US Dollar Equivalent as of the date of
determination) in the case of non-U.S. banks (any such bank meeting the
requirements of clause (i) or (ii) above being an “Approved Bank”), in each case
with average maturities of not more than 12 months from the date of acquisition
thereof;

 

(d)               commercial paper and variable or fixed rate notes issued by an
Approved Bank (or by the parent company thereof) or any variable or fixed rate
note issued by, or guaranteed by, a corporation rated A-2 (or the equivalent
thereof) or better by S&P or P-2 (or the equivalent thereof) or better by
Moody’s, in each case with average maturities of not more than 24 months from
the date of acquisition thereof;

 

(e)                repurchase agreements entered into by any Person with an
Approved Bank, a bank or trust company (including any of the Lenders) or
recognized securities dealer, in each case, having capital and surplus in excess
of (x) $250,000,000 in the case of U.S. banks and (y) $100,000,000 (or the US
Dollar Equivalent as of the date of determination) in the case of non-U.S.
banks, in each case, for direct obligations issued by or fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union (other than Greece), in
which such Person shall have a perfected first priority security interest
(subject to no other Liens) and having, on the date of purchase thereof, a Fair
Market Value of at least 100% of the amount of the repurchase obligations;

 

(f)                marketable short-term money market and similar highly liquid
funds either (i) having assets in excess of (x) $250,000,000 in the case of U.S.
banks or other U.S. financial institutions and (y) $100,000,000 (or the US
Dollar Equivalent as of the date of determination) in the case of non-U.S. banks
or other non-U.S. financial institutions or (ii) having a rating of at least A-2
or P-2 from either S&P or Moody’s (or, if at any time neither S&P nor Moody’s
shall be rating such obligations, an equivalent rating from another nationally
recognized rating service);

 

(g)                securities with average maturities of 24 months or less from
the date of acquisition issued or fully guaranteed by any state, commonwealth or
territory of the United States or by any political subdivision or taxing
authority of any such state, commonwealth or territory having an investment
grade rating from either S&P or Moody’s (or the equivalent thereof);

 

(h)               investments with average maturities of 12 months or less from
the date of acquisition in mutual funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

 

(i)                 instruments equivalent to those referred to in clauses (a)
through (h) above denominated in euros or any other foreign currency comparable
in credit quality and tenor to those referred to above and customarily used by
corporations for cash management purposes in

 

 -46-

 

any jurisdiction outside the United States to the extent reasonably required in
connection with any business conducted by any Subsidiary organized in such
jurisdiction; and

 

(j)                 investments, classified in accordance with GAAP as current
assets of Holdings, any Intermediate Parent, the Parent Borrower or any
Subsidiary, in money market investment programs that are registered under the
Investment Company Act of 1940 or that are administered by financial
institutions having capital of at least $250,000,000, and, in either case, the
portfolios of which are limited such that substantially all of such investments
are of the character, quality and maturity described in clauses (a) through (i)
of this definition.

 

(k)               with respect to any Foreign Subsidiary: (i) obligations of the
national government of the country in which such Foreign Subsidiary maintains
its chief executive office and principal place of business; provided such
country is a member of the Organization for Economic Cooperation and
Development, in each case maturing within one year after the date of investment
therein, (ii) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank which is organized and existing under the
laws of the country in which such Foreign Subsidiary maintains its chief
executive office and principal place of business; provided such country is a
member of the Organization for Economic Cooperation and Development, and whose
short-term commercial paper rating from S&P is at least “A-2” or the equivalent
thereof or from Moody’s is at least “P-2” or the equivalent thereof (any such
bank being an “Approved Foreign Bank”), and in each case with maturities of not
more than 24 months from the date of acquisition and (iii) the equivalent of
demand deposit accounts which are maintained with an Approved Foreign Bank; and

 

(l)                 investment funds investing at least 90% of their assets in
securities of the types described in clauses (a) through (k) above.

 

“Permitted Receivables Financing” means receivables securitizations or other
receivables financings (including any factoring program) that are non-recourse
to Holdings and the Restricted Subsidiaries (except for (w) recourse to any
Foreign Subsidiaries that own the assets underlying such financing (or have sold
such assets in connection with such financing), (x) any customary limited
recourse or, to the extent applicable only to non-Loan Parties, that is
customary in the relevant local market, (y) any performance undertaking or
Guarantee, to the extent applicable only to non-Loan Parties, that is customary
in the relevant local market, and (z) an unsecured parent Guarantee by Holdings,
any Intermediate Parent, Intermediate Holdings or a Restricted Subsidiary that
is a parent company of a Foreign Subsidiary of obligations of Foreign
Subsidiaries, and, in each case, reasonable extensions thereof); provided that
(a) with respect to Permitted Receivables Financings incurred in the form of a
factoring program, the outstanding amount of such Permitted Receivables
Financing for the purposes of this definition shall be deemed to be equal to the
Permitted Receivables Net Investment for the last Test Period and (b) the
aggregate outstanding Permitted Receivables Net Investment with respect to a
factoring program, when taken together with the aggregate outstanding principal
amount of any other receivables financing, does not exceed $10,000,000 at any
time; provided further that if at the time of incurring any Permitted
Receivables Facility (immediately prior to giving effect to such incurrence),
the Total Leverage Ratio is less than 1.00:1.00 as of the most recent Test
Period, the foregoing dollar cap on the aggregate outstanding Permitted
Receivables Net Investment with respect to a factoring program, when taken
together with the aggregate outstanding principal amount of any other
receivables financing, shall be increased to $25,000,000 at any time.

 

“Permitted Receivables Net Investment” means the aggregate cash amount paid by
the purchasers under any Permitted Receivables Financing in the form of a
factoring program in connection with their purchase of accounts receivable and
customary related assets or interests therein, as the same

 

 -47-

 

may be reduced from time to time by collections with respect to such accounts
receivable and related assets or otherwise in accordance with the terms of such
Permitted Receivables Financing (but excluding any such collections used to make
payments of commissions, discounts, yield and other fees and charges incurred in
connection with any Permitted Receivables Financing in the form of a factoring
program which are payable to any Person other than Intermediate Holdings, a
Borrower or a Restricted Subsidiary).

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 6.01(a)(v), Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended,
(c) other than in connection with a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.01(a)(ii), immediately after giving
effect thereto, no Event of Default shall have occurred and be continuing,
(d) if the Indebtedness being modified, refinanced, refunded, renewed or
extended is subordinated in right of payment to the Loan Document Obligations,
Indebtedness resulting from such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Loan Document
Obligations on terms at least as favorable to the Lenders as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, (e) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(xxi), (a)(xxii) or (a)(xxiii), such Indebtedness complies with
the Required Additional Debt Terms and (f) if the Indebtedness being modified,
refinanced, refunded, renewed or extended is permitted pursuant to
Section 6.01(a)(ii), (i) the terms and conditions (including, if applicable, as
to collateral but excluding as to subordination, interest rate (including
whether such interest is payable in cash or in kind), rate floors, fees,
discounts and redemption premium) of Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension are not, taken as a
whole, materially less favorable to the Loan Parties or the Lenders than the
terms and conditions of the Indebtedness being modified, refinanced, refunded,
renewed or extended (except for covenants or other provisions applicable to
periods after the Latest Maturity Date at the time such Indebtedness is
incurred) (it being understood that, to the extent that any financial
maintenance covenant and any related equity cure are added for the benefit of
any such Permitted Refinancing, the terms shall not be considered materially
more favorable if such financial maintenance covenant and related equity cure
are either (A) also added for the benefit of any corresponding Loans remaining
outstanding after the issuance or incurrence of such Permitted Refinancing or
(B) only applicable after the Latest Maturity Date at the time of such
refinancing); provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to such modification,
refinancing, refunding, renewal or extension, together with a reasonably
detailed description of the material terms and conditions of such resulting
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that such terms and conditions
satisfy the foregoing requirement, shall be conclusive evidence that such terms
and conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Holdings within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees) and (ii) the primary obligor in respect of, and/or the Persons (if
any) that Guarantee, the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension are the primary obligor in respect
of, and/or Persons (if any) that Guaranteed the Indebtedness being modified,

 

 -48-

 

refinanced, refunded, renewed or extended. For the avoidance of doubt, it is
understood that a Permitted Refinancing may constitute a portion of an issuance
of Indebtedness in excess of the amount of such Permitted Refinancing; provided
that such excess amount is otherwise permitted to be incurred under Section
6.01. For the avoidance of doubt, it is understood and agreed that a Permitted
Refinancing includes successive Permitted Refinancings of the same Indebtedness.

 

“Permitted Second Priority Refinancing Debt” means secured Indebtedness incurred
by the Parent Borrower or any Loan Party in the form of one or more series of
junior lien secured notes or junior lien secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a junior lien, subordinated basis
to the Secured Obligations and the obligations in respect of any Permitted First
Priority Refinancing Debt and is not secured by any property or assets of
Holdings, any Intermediate Parent, the Parent Borrower or any Restricted
Subsidiary other than the Collateral, (ii) such Indebtedness constitutes Credit
Agreement Refinancing Indebtedness in respect of Term Loans (including portions
of Classes of Term Loans or Other Term Loans) or outstanding Revolving Loans,
(iii) such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default) that could result in redemptions of such
Indebtedness prior to the maturity of the Refinanced Debt and (iv) the security
agreements relating to such Indebtedness are substantially the same as the
Security Documents (with such differences as are reasonably satisfactory to the
Administrative Agent and the Parent Borrower), (v) such Indebtedness is not
guaranteed by any Subsidiaries other than the Subsidiary Loan Parties and (vi) a
Senior Representative acting on behalf of the holders of such Indebtedness shall
have become party to a Second Lien Intercreditor Agreement. Permitted Second
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

 

“Permitted Transferees” means, with respect to any Person that is a natural
person (and any Permitted Transferee of such Person), (a) such Person’s
immediate family, including his or her spouse, ex-spouse, children,
step-children and their respective lineal descendants, (b) any trust or other
legal entity the beneficiary of which is such Person’s immediate family,
including his or her spouse, ex-spouse, children, stepchildren or their
respective lineal descendants and (c) without duplication with any of the
foregoing, such Person’s heirs, executors and/or administrators upon the death
of such Person and any other Person who was an Affiliate of such Person upon the
death of such Person and who, upon such death, directly or indirectly owned
Equity Interests in Holdings or the Parent.

 

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness incurred by
the Parent Borrower or any Loan Party in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness in respect of Term Loans (including
portions of Classes of Term Loans or Other Term Loans) or outstanding Revolving
Loans, (ii) such Indebtedness does not have mandatory redemption features (other
than customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if Term Loans, excess cash flow
payments) that could result in redemptions of such Indebtedness prior to the
maturity of the Refinanced Debt (it being understood that the Parent Borrower
and Loan Parties shall be permitted to make any AHYDO “catch up” payments, if
applicable) and (iii) such Indebtedness is not secured by any Lien on any
property or assets of Holdings, Intermediate Parent, the Borrowers or any
Restricted Subsidiary. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” as defined in Section 3(2)
ERISA (other than a Multiemployer Plan) which is subject to the provisions of
Title IV of ERISA or Section 412

 

 -49-

 

of the Code or Section 302 of ERISA, (i) which is or was sponsored, maintained
or contributed to by, or required to be contributed to by, any Loan Party or any
ERISA Affiliate or (ii) with respect to which any Loan Party or any ERISA
Affiliate has any actual or contingent liability.

 

“Planned Expenditures” has the meaning assigned to such term in clause (b) of
the definition of “Excess Cash Flow”.

 

“Platform” has the meaning specified in Section 5.01.

 

“Post-Transaction Period” means, with respect to any Specified Transaction, the
period beginning on the date such Specified Transaction is consummated and
ending on the last day of the eighth full consecutive fiscal quarter immediately
following the date on which such Specified Transaction is consummated.

 

“Prepayment Event” means:

 

(a)                any sale, transfer or other disposition of any property or
asset of the Parent Borrower or any of its Restricted Subsidiaries permitted by
Section 6.05(k) other than dispositions resulting in aggregate Net Proceeds not
exceeding $2,000,000 in the case of any single transaction or series of related
transactions;

 

(b)               the incurrence by the Parent Borrower or any of its Restricted
Subsidiaries of any Indebtedness, other than Indebtedness permitted under
Section 6.01 (other than Permitted Unsecured Refinancing Debt, Permitted First
Priority Refinancing Debt, Permitted Second Priority Refinancing Debt and Other
Term Loans which shall constitute a Prepayment Event to the extent required by
the definition of “Credit Agreement Refinancing Indebtedness”) or permitted by
the Required Lenders pursuant to Section 9.02; or

 

(c)                the receipt by the Parent Borrower or any of its Restricted
Subsidiaries of any Cure Amount pursuant to Section 7.02.

 

“Prepayment Premium” shall have the meaning given to that term in Section
2.11(h).

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).

 

“Pro Forma Adjustment” means, for any Test Period, any adjustment to
Consolidated EBITDA made in accordance with clause (b) of the definition of that
term.

 

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” means, with
respect to compliance with any test, financial ratio or covenant hereunder
required by the terms of this Agreement to be made on a Pro Forma Basis, that
(a) to the extent applicable, the Pro Forma Adjustment shall have been made and
(b) all Specified Transactions and the following transactions in connection
therewith that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made shall be deemed to have occurred as of the first
day of the applicable period of measurement in such test; financial ratio or
covenant: (i) income statement items (whether positive or negative) attributable
to the property or Person

 

 -50-

 

subject to such Specified Transaction, (A) in the case of a Disposition of all
or substantially all Equity Interests in any subsidiary of Holdings or any
division, product line, or facility used for operations of Holdings, the Parent
Borrower or any of its Subsidiaries, shall be excluded and (B) in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction,” shall be included, (ii) any retirement of Indebtedness, and
(iii) any Indebtedness incurred or assumed by Holdings, the Parent Borrower or
any of its Subsidiaries in connection therewith and if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate that is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; provided that, without limiting the application
of the Pro Forma Adjustment pursuant to clause (a) above, the foregoing pro
forma adjustments may be applied to any such test, financial ratio or covenant
solely to the extent that such adjustments are consistent with the definition of
“Consolidated EBITDA” and, subject to the cap at the end of clause (b) of the
definition of Consolidated EBITDA, give effect to events (including cost
savings, operating expense reductions and synergies) that are (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings, the Parent Borrower or any of its Subsidiaries and (z) factually
supportable or (ii) otherwise consistent with the definition of Pro Forma
Adjustment.”

 

“Pro Forma Disposal Adjustment” means, for any Test Period that includes all or
a portion of a fiscal quarter included in any Post-Transaction Period with
respect to any Sold Entity or Business, the pro forma increase or decrease in
Consolidated EBITDA projected by the Parent Borrower in good faith as a result
of contractual arrangements between the Parent Borrower or any Restricted
Subsidiary entered into with such Sold Entity or Business at the time of its
disposal or within the Post-Transaction Period and which represent an increase
or decrease in Consolidated EBITDA which is incremental to the Disposed EBITDA
of such Sold Entity or Business for the most recent Test Period prior to its
disposal.

 

“Pro Forma Entity” has the meaning given to such term in the definition of
“Acquired EBITDA.”

 

“Pro Forma Financial Statements” has the meaning assigned to such term in
Section 3.04(b).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Purchasing Borrower Party” means Holdings or any subsidiary of Holdings.

 

“Qualified Equity Interests” means Equity Interests in Holdings or any parent of
Holdings other than Disqualified Equity Interests.

 

“Qualifying Lender” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Quotation Day” means, with respect to dollars or euro for any Interest Period,
two Business Days prior to the first day of such Interest Period unless market
practice differs in the London interbank market for any such currency, in which
case the Quotation Day for such currency shall be determined by the
Administrative Agent in accordance with market practice in the London interbank
market (and if quotations would normally be given by leading banks in the London
interbank market on more than one day, the Quotation Day shall be the last of
those days).

 

 -51-

 

“Receivables Subsidiary” means any Special Purpose Entity established in
connection with a Permitted Receivables Financing and any other subsidiary
(other than any Loan Party) involved in a Permitted Receivables Financing which
is not permitted by the terms of such Permitted Receivables Financing to
guarantee the Obligations or provide Collateral.

 

“Refinanced Debt” has the meaning assigned to such term in the definition of
“Credit Agreement Refinancing Indebtedness.”

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrowers and Holdings, (b) the Administrative Agent and (c) each
Additional Lender and Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.21.

 

“Repricing Transaction” means (a) the incurrence by any Loan Party of any
Indebtedness in the form of a secured term loan that is broadly marketed or
syndicated to banks and other institutional investors that is secured on a pari
passu basis with the Term Loans (i) having an Effective Yield for the respective
Type of such Indebtedness that is less than the Effective Yield for the Term
Loans of the respective equivalent Type, and (ii) the proceeds of which are used
to prepay (or, in the case of a conversion, deemed to prepay or replace), in
whole or in part, outstanding principal of Term Loans or (b) any effective
reduction in the Effective Yield for the Term Loans (e.g., by way of amendment,
waiver or otherwise). Any determination by the Administrative Agent with respect
to whether a Repricing Transaction shall have occurred shall be conclusive and
binding on all Lenders holding the Term Loans.

 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the partners, directors, officers, employees, members, trustees,
agents, controlling persons, advisors and other representatives of such Person
and of each of such Person’s Affiliates and permitted successors and assigns.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, leaching or migrating into or through the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata).

 

“Required Additional Debt Terms” means with respect to any Indebtedness, (a)
such Indebtedness does not mature earlier than the Latest Maturity Date (except
in the case of customary bridge loans which subject to customary conditions
(including no payment or bankruptcy event of default), would either
automatically be converted into or required to be exchanged for permanent
refinancing which does not mature earlier than the Latest Maturity Date), (b)
such Indebtedness does not have mandatory redemption features (other than
customary asset sale, insurance and condemnation proceeds events, change of
control offers or events of default or, if term loans, excess cash flow
prepayments applicable to periods before the Latest Maturity Date) that could
result in redemptions of such Indebtedness prior to the Latest Maturity Date (it
being understood that the Parent Borrower and Loan Parties shall be permitted to
make any AHYDO “catch up” payments, if applicable), (c) such Indebtedness is not
guaranteed by any entity that is not a Loan Party, (d) such Indebtedness that is
secured (i) is not secured by any assets not securing the Secured Obligations,
(ii) is subject to the relevant

 

 -52-

 

Intercreditor Agreement(s) and (iii) is subject to security agreements relating
to such Indebtedness that are substantially the same as the Security Documents
(with such differences as are reasonably satisfactory to the Administrative
Agent and the Parent Borrower) and (e) the covenants, events of default and
guarantees of such Indebtedness (excluding pricing, interest rate margins, rate
floors, discounts, fees, premiums and prepayment or redemption provisions) are
not materially more favorable (when taken as a whole) to the lenders or
investors providing such Indebtedness than the terms and conditions of this
Agreement (when taken as a whole) are to the Lenders (except for covenants or
other provisions applicable only to periods after the Latest Maturity Date at
such time) (it being understood that, to the extent that any financial
maintenance covenant and any related equity cure are added for the benefit of
any Indebtedness, no consent shall be required by the Administrative Agent or
any of the Lenders if such financial maintenance covenant and related equity
cure are either (i) also added for the benefit of any corresponding Loans
remaining outstanding after the issuance or incurrence of any such Indebtedness
in connection therewith or (ii) only applicable after the Latest Maturity Date
at such time); provided that a certificate of a Responsible Officer delivered to
the Administrative Agent at least five Business Days prior to the incurrence of
such Indebtedness, together with a reasonably detailed description of the
material terms and conditions of such resulting Indebtedness or drafts of the
documentation relating thereto, stating that Holdings has determined in good
faith that such terms and conditions satisfy the foregoing requirement, shall be
conclusive evidence that such terms and conditions satisfy the foregoing
requirement unless the Administrative Agent notifies the Parent Borrower within
such five Business Day period that it disagrees with such determination
(including a reasonable description of the basis upon which it disagrees).

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments (other than Swingline Commitments) representing
more than 50% of the aggregate Revolving Exposures, outstanding Term Loans and
unused Commitments (other than Swingline Commitments) at such time; provided
that to the extent set forth in Section 9.02, (a) the Revolving Exposures, Term
Loans and unused Commitments of the Borrowers or any Affiliate thereof (other
than an Affiliated Debt Fund) and (b) whenever there are one or more Defaulting
Lenders, the total outstanding Term Loans and Revolving Exposures of, and the
unused Revolving Commitments of, each Defaulting Lender shall in each case be
excluded for purposes of making a determination of Required Lenders.

 

“Required Revolving Lenders” means, at any time, Revolving Lenders having
Revolving Exposures and unused Commitments (exclusive of Swingline Commitments)
representing more than 50% of the aggregate Revolving Exposures and unused
Commitments (exclusive of Swingline Commitments) at such time; provided that (a)
the Revolving Exposures and unused Commitments of the Borrowers or any Affiliate
thereof and (b) whenever there are one or more Defaulting Lenders, the total
outstanding Revolving Exposures of, and the unused Revolving Commitments of,
each Defaulting Lender, shall, in each case of clauses (a) and (b), be excluded
for purposes of making a determination of Required Revolving Lenders.

 

“Requirements of Law” means, with respect to any Person, any statutes, laws,
treaties, rules, regulations, official administrative pronouncements, orders,
decrees, writs, injunctions or determinations of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Resignation Effective Date” has the meaning assigned to such term in Section
8.05.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer, or other
similar officer, manager or a director of a Loan Party and with respect to
certain limited liability companies or partnerships that do not have officers,
any

 

 -53-

 

manager, sole member, managing member or general partner thereof, and as to any
document delivered on the Effective Date or thereafter pursuant to paragraph
(a)(i) of the definition of the term “Collateral and Guarantee Requirement,” any
secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in Holdings,
the Parent Borrower or any Restricted Subsidiary or Intermediate Parent, or any
payment (whether in cash, securities or other property), including any sinking
fund or similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests in Holdings,
any Intermediate Parent, the Parent Borrower or any Restricted Subsidiary or any
option, warrant or other right to acquire any such Equity Interests in Holdings,
any Intermediate Parent, the Parent Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary other than an Unrestricted
Subsidiary.

 

“Retained Declined Proceeds” has the meaning assigned to such term in Section
2.11(e).

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to (i) assignments by or to such Lender pursuant to an Assignment and Assumption
or (ii) a Refinancing Amendment or a Loan Modification Agreement. The initial
amount of each Lender’s Revolving Commitment is set forth on Schedule 2.01, or
in the Assignment and Assumption, Loan Modification Agreement or Refinancing
Amendment pursuant to which such Lender shall have assumed its Revolving
Commitment, as the case may be. The initial aggregate amount of the Lenders’
Revolving Commitments on the Effective Date is $50,000,000.

 

“Revolving Credit Facility” means the Revolving Commitments and the Revolving
Loans made hereunder.

 

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum of the outstanding principal amount of such Revolving Lender’s Revolving
Loans and its LC Exposure and Swingline Exposure at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means February 9, 2021 (the “Initial Revolving
Maturity Date”); provided that so long as the Total Leverage Ratio on the
Initial Revolving Maturity Date is less

 

 -54-

 

than 3.00 to 1.00, then the Revolving Maturity Date shall be automatically
extended to February 9, 2022 (or, with respect to any Revolving Lender that has
extended its Revolving Commitment pursuant to a Permitted Amendment, the
extended maturity date, set forth in any such Loan Modification Agreement).

 

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, and any successor to its rating agency business.

 

“Sanctioned Person” means a Person that is (a) the subject of restrictive
Sanctions, (b) located in or organized under the laws of a country or territory
which is the subject of country- or territory-wide Sanctions (including without
limitation Cuba, Iran, North Korea, Sudan, Syria, or the Crimea region), or (c)
majority-owned (in the aggregate) or controlled by any of the foregoing.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the U.S. Treasury, Office of Foreign Assets Control, or
the United States Department of State, (b) the United Nations Security Council,
(c) the European Union and any of its member states, (d) Her Majesty’s Treasury
of the United Kingdom or (e) any other similar sanctions or laws in force in any
other jurisdictions where the Borrower, Holdings or any Restricted Subsidiary
conducts business or owns assets.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement substantially in the form of Exhibit H, among the Administrative Agent
and one or more Senior Representatives for holders of Permitted Second Priority
Refinancing Debt, with such modifications thereto as the Administrative Agent,
the Required Lenders and the Borrowers may reasonably agree.

 

“Secured Cash Management Obligations” has the meaning specified in the
Collateral Agreement.

 

“Secured Leverage Ratio” means, on any date, the ratio of (a) Consolidated
Secured Debt as of such date to (b) Consolidated EBITDA for the Test Period as
of such date.

 

“Secured Obligations” has the meaning specified in the Collateral Agreement.

 

“Secured Parties” means (a) each Lender, (b) the Administrative Agent and
Collateral Agent, (c) each Joint Bookrunner, (d) each Person to whom any Secured
Cash Management Obligations are owed, (e) each counterparty to any Swap
Agreement the obligations under which constitute Secured Swap Obligations and
(f) the permitted successors and assigns of each of the foregoing.

 

“Secured Swap Obligations” has the meaning specified in the Collateral
Agreement.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the Foreign
Pledge Agreements, the Foreign Collateral Agreements and each other security
agreement or pledge agreement executed and delivered pursuant to the Collateral
and Guarantee Requirement, Section 4.01(f), 5.11, 5.12 or 5.15 to secure any of
the Secured Obligations.

 

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such

 

 -55-

 

Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

 

“SGH Note” means that certain Note Payable, dated as of January 23, 2015,
between SMART Modular Technologies (DE), Inc. and Parent, as in effect on the
Effective Date.

 

“Significant Event of Default” means any Event of Default under Section 7.01(a),
(b), (d) (solely to the extent that such Event of Default relates to
non-compliance with Section 6.10), (e) (solely to the extent that such Event of
Default relates to non-compliance with Section 5.01(a) or (b)), (h) or (i).

 

“Significant Subsidiary” means any Restricted Subsidiary that, or any group of
Restricted Subsidiaries that, taken together, as of the last day of the fiscal
quarter of Holdings most recently ended for which financial statements are
available, had revenues or total assets for such quarter in excess of 10.0% of
the consolidated revenues or total assets, as applicable, of Holdings for such
quarter.

 

“Sold Entity or Business” has the meaning assigned to such term in the
definition of the term “Consolidated EBITDA.”

 

“Solicited Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Amount” has the meaning assigned to such term
in Section 2.11(a)(ii)(D).

 

“Solicited Discounted Prepayment Notice” means an irrevocable written notice of
a Borrower Solicitation of Discounted Prepayment Offers made pursuant to Section
2.11(a)(ii)(D) substantially in the form of Exhibit P.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Term Lender, substantially in the form of Exhibit Q, submitted following
the Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(D).

 

“Special Purpose Entity” means a direct or indirect subsidiary of Holdings,
whose organizational documents contain restrictions on its purpose and
activities and impose requirements intended to preserve its separateness from
Holdings and/or one or more Subsidiaries of Holdings.

 

“Specified Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

 

“Specified Discount Prepayment Amount” has the meaning assigned to such term in
Section 2.11(a)(ii)(B).

 

“Specified Discount Prepayment Notice” means an irrevocable written notice of a
Borrower Offer of Specified Discount Prepayment made pursuant to Section
2.11(a)(ii)(B) substantially in the form of Exhibit L.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Term Lender, substantially in the form of Exhibit M, to a Specified
Discount Prepayment Notice.

 

 -56-

 

“Specified Discount Prepayment Response Date” has the meaning assigned to such
term in Section 2.11(a)(ii)(B).

 

“Specified Discount Proration” has the meaning assigned to such term in Section
2.11(a)(ii)(B).

 

“Specified Transaction” means, with respect to any period, any Investment, sale,
transfer or other disposition of assets, incurrence or repayment of
Indebtedness, Restricted Payment, subsidiary designation, New Project or other
event that by the terms of the Loan Documents requires “Pro Forma Compliance”
with a test or covenant hereunder or requires such test or covenant to be
calculated on a Pro Forma Basis.

 

“Sponsor” means Silver Lake Partners and its Affiliates.

 

“Statutory Reserve Rate” means, with respect to any currency, a fraction
(expressed as a decimal), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve, liquid asset or similar percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by any
Governmental Authority of the United States or of the jurisdiction of such
currency or any jurisdiction in which Loans in such currency are made to which
banks in such jurisdiction are subject for any category of deposits or
liabilities customarily used to fund loans in such currency or by reference to
which interest rates applicable to Loans in such currency are determined. Such
reserve, liquid asset or similar percentages shall include those imposed
pursuant to Regulation D of the Board of Governors and if any Lender is required
to comply with the requirements of The Bank of England and/or the Financial
Services Authority (or any authority that replaces any of the functions thereof)
or the requirements of the European Central Bank. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under Regulation D or any other
applicable law, rule or regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Structuring Advisor” means KKR Credit Advisors (US) LLC.

 

“Submitted Amount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“Submitted Discount” has the meaning assigned to such term in Section
2.11(a)(ii)(C).

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP, as well as any other corporation, limited
liability company, partnership, association or other entity (a) of which
securities or other ownership interests representing more than 50% of the equity
or more than 50% of the ordinary voting power or, in the case of a partnership,
more than 50% of the general partnership interests are, as of such date, owned,
controlled or held, or (b) that is, as of such date, otherwise Controlled, by
the parent or one or more subsidiaries of the parent or by the parent and one or
more subsidiaries of the parent.

 

“Subsidiary” means any subsidiary of the Parent Borrower.

 

“Subsidiary Loan Party” means each Subsidiary of the Parent Borrower (other than
the Co-Borrower) that is a party to the Guarantee Agreement.

 

 -57-

 

“Successor Borrower” has the meaning assigned to such term in
Section 6.03(a)(iv).

 

“Successor Holdings” has the meaning assigned to such term in
Section 6.03(a)(v).

 

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swingline Commitment” means the commitment of the Swingline Lender to make
Swingline Loans up to an aggregate principal amount not to exceed $10,000,000.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Percentage of the aggregate
Swingline Exposure at such time.

 

“Swingline Lender” means (a) Barclays Bank PLC, in its capacity the lender of
Swingline Loans hereunder and (b) each Revolving Lender that shall have become a
Swingline Lender hereunder as provided in Section 2.04(d) (other than any Person
that shall have ceased to be a Swingline Lender as provided in Section 2.04(e)),
each in its capacity as a lender of Swingline Loans hereunder.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Syndication Agent” means KKR Capital Markets LLC, in its capacity as
syndication agent.

 

“Taxes” means any present or future income, stamp or other taxes, levies,
imposts, duties, deductions, charges, fees, assessments or withholdings
(including backup withholdings) imposed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to an Assignment and Assumption.
The amount of each Lender’s Term Commitment as of the Effective Date is set
forth on

 

 -58-

 

Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Term Commitment, as the case may be. As of the date
hereof, the total Term Commitment is $165,000,000.

 

“Term Facility” means the Term Loans and any Incremental Term Loans or any
refinancing thereof.

 

“Term Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
an Incremental Facility Amendment in respect of any Term Loans, Loan
Modification Agreement or a Refinancing Amendment in respect of any Term Loans,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“Term Loans” means Loans made pursuant to clause (a) of Section 2.01.

 

“Term Maturity Date” means August 9, 2022.

 

“Termination Date” means the date on which the Commitments shall have expired or
been terminated, the principal of and interest on each Loan and the other Loan
Document Obligations (other than contingent amounts as to which no claim has
been made) payable under any Loan Document shall have been paid in full and the
LC Exposure has been reduced to zero (including as a result of obtaining the
consent of the applicable Issuing Bank as described in Section 9.05) and the
Issuing Banks have no further obligation to issue or amend Letters of Credit
hereunder.

 

“Test Period” means, at any date of determination, the most recently completed
four consecutive fiscal quarters of Holdings ending on or prior to such date for
which financial statements have been (or were required to have been) delivered
pursuant to Section 5.01(a) or 5.01(b).

 

“Total Leverage Ratio” means on any date, the ratio of (a) Consolidated Net Debt
as of such date to (b) Consolidated EBITDA for the Test Period as of such date.

 

“Transactions” means (a) the funding of the Term Loans on the Effective Date and
the consummation of the other transactions contemplated by this Agreement, (b)
the Effective Date Refinancing, (c) the consummation of any other transactions
in connection with the foregoing and (d) the payment of the fees and expenses
incurred in connection with any of the foregoing.

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
Holdings, the Parent Borrower or any other Subsidiary in connection with the
Transactions.

 

“Type,” when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect from time to time in the State of New York; provided, however, that, at
any time, if by reason of mandatory provisions of law, any or all of the
perfection or priority of the Collateral Agent’s security interest in any item
or portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a U.S. jurisdiction other than the State of New York, the term “UCC”
shall mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

 -59-

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheet
of Parent as of November 25, 2016, February 24, 2017 and May 26, 2017 and the
related unaudited consolidated statements of income and cash flows for the
nine-month periods then ended.

 

“Unrestricted Subsidiary” means any Subsidiary (other than the Co-Borrower)
designated by the Parent Borrower as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the Effective Date.

 

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount denominated in dollars, such amount and (b) with respect to any
amount denominated in any currency other than dollars, the equivalent in dollars
of such amount, determined by the Administrative Agent pursuant to Section 1.06
using the Exchange Rate with respect to such currency at the time in effect
under the provisions of such Section.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

 

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of Exhibit S-1, Exhibit S-2, Exhibit S-3, or Exhibit S-4, as applicable.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that is a
Wholly Owned Subsidiary.

 

“Wholly Owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than (a) directors’ qualifying
shares and (b) nominal shares issued to foreign nationals or other Persons to
the extent required by applicable Requirements of Law) are, as of such date,
owned, controlled or held by such Person or one or more Wholly Owned
Subsidiaries of such Person or by such Person and one or more Wholly Owned
Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
withholding agent, if applicable.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

 -60-

 

SECTION 1.02.           Classification of Loans and Borrowings. For purposes of
this Agreement, Loans and Borrowings may be classified and referred to by Class
(e.g., a “Revolving Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class
and Type (e.g., a “Eurocurrency Revolving Loan”). Borrowings also may be
classified and referred to by Class (e.g., a “Revolving Borrowing”) or by Type
(e.g., a “Eurocurrency Borrowing”) or by Class and Type (e.g., a “Eurocurrency
Revolving Borrowing”).

 

SECTION 1.03.           Terms Generally. The definitions of terms herein shall
apply equally to the singular and plural forms of the terms defined. Whenever
the context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement (including this Agreement and the other Loan Documents), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, amended and restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns (subject to any restrictions on assignment set forth herein) and, in the
case of any Governmental Authority, any other Governmental Authority that shall
have succeeded to any or all functions thereof, (c) the words “herein,” “hereof”
and “hereunder,” and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

 

SECTION 1.04.           Accounting Terms; GAAP.

 

(a)                All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 

(b)               Notwithstanding anything to the contrary herein, for purposes
of determining compliance with any test contained in this Agreement,
Consolidated EBITDA, Consolidated Total Assets, the Total Leverage Ratio, the
First Lien Leverage Ratio and the Secured Leverage Ratio shall be calculated on
a Pro Forma Basis to give effect to the Transactions and all Specified
Transactions that have been made during the applicable period of measurement or
subsequent to such period and prior to or simultaneously with the event for
which the calculation is made, and shall be calculated for the applicable period
of measurement for which quarterly or fiscal year-end financial statements are
available in respect thereof immediately preceding the date of such event.

 

(c)                Where reference is made to “Holdings, Intermediate Parent,
the Borrowers and the Restricted Subsidiaries on a consolidated basis” or
similar language, such consolidation shall not include any Subsidiaries of
Holdings other than Intermediate Parent and the Restricted Subsidiaries.

 

(d)               In the event that Holdings elects to prepare its financial
statements in accordance with IFRS and such election results in a change in the
method of calculation of financial covenants, standards or terms (collectively,
the “Accounting Changes”) in this Agreement, Holdings and the Administrative
Agent agree to enter into good faith negotiations in order to amend such
provisions of this Agreement (including the levels applicable herein to any
computation of the Total Leverage Ratio, the

 

 -61-

 

First Lien Leverage Ratio and the Secured Leverage Ratio) so as to reflect
equitably the Accounting Changes with the desired result that the criteria for
evaluating Holdings’ financial condition shall be substantially the same after
such change as if such change had not been made. Until such time as such an
amendment shall have been executed and delivered by Holdings, the Administrative
Agent and the Required Lenders, all financial covenants, standards and terms in
this Agreement shall continue to be calculated or construed in accordance with
GAAP (as determined in good faith by a Responsible Officer of Holdings) (it
being agreed that the reconciliation between GAAP and IFRS used in such
determination shall be made available to Lenders) as if such change had not
occurred.

 

(e)                Each Lender and the Administrative Agent hereby acknowledges
and agrees that Holdings and its Subsidiaries may be required to restate
historical financial statements as the result of the implementation of changes
in GAAP or IFRS, or the respective interpretation or application thereof, and
that such restatements will not, solely as a result of such change in GAAP or
IFRS (or such interpretation or application), result in a Default or an Event of
Default under the Loan Documents.

 

SECTION 1.05.           Certain Calculations and Tests.

 

(a)                Notwithstanding anything in this Agreement or any Loan
Document to the contrary, for purposes of (i) determining compliance with any
provision of this Agreement which requires calculation of the Total Leverage
Ratio, the First Lien Leverage Ratio and the Secured Leverage Ratio, (ii)
determining compliance with representations, warranties, whether a Default or
Event or Default has occurred, is continuing or would result from an action or
(iii) testing availability under baskets set forth in this Agreement (including
any baskets based on a percentage of Consolidated EBITDA) (including the
incurrence of any Incremental Facility), in each case in connection with a
Limited Condition Acquisition, the date of determination of whether such Limited
Condition Acquisition (including any Specified Transaction in connection
therewith) is permitted hereunder shall, at the irrevocable option of the Parent
Borrower (the Parent Borrower’s election to exercise such option in connection
with any Limited Condition Acquisition, an “LCA Election”), be deemed to be the
date the definitive agreements for such Limited Condition Acquisition are
entered into (the “LCA Test Date”) and if, after such ratios and other
provisions are measured on a Pro Forma Basis after giving effect to such Limited
Condition Acquisition and the other Specified Transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they occurred at the beginning of the four consecutive
fiscal quarter period being used to calculate such financial ratio ending prior
to the LCA Test Date, the Parent Borrower could have taken such action on the
relevant LCA Test Date in compliance with such ratios and provisions, such
provisions shall be deemed to have been complied with. For the avoidance of
doubt, (x) if any of such ratios are exceeded as a result of fluctuations in
such ratio (including due to fluctuations in Consolidated EBITDA of the Parent
Borrower and its Subsidiaries or the target of such Limited Condition
Acquisition) at or prior to the consummation of the relevant Limited Condition
Acquisition, such ratios and other provisions will not be deemed to have been
exceeded as a result of such fluctuations solely for purposes of determining
whether the Limited Condition Acquisition (and any Specified Transaction in
connection therewith) is permitted hereunder and (y) such ratios and other
provisions shall not be tested at the time of consummation of such Limited
Condition Acquisition or related Specified Transactions. If the Parent Borrower
has made an LCA Election for any Limited Condition Acquisition, then in
connection with any subsequent calculation of any ratio (excluding, for the
avoidance of doubt, any ratio contained in Section 6.10) or basket availability
with respect to any other Specified Transaction on or following the relevant LCA
Test Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the date that the definitive agreement for such
Limited Condition Acquisition is terminated or expires without consummation of
such Limited Condition Acquisition, any such ratio or basket shall be calculated
on a Pro Forma Basis assuming such Limited Condition Acquisition and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have been consummated.

 

 -62-

 

(b)               Notwithstanding anything to the contrary herein, with respect
to any amounts incurred or transactions entered into (or consummated) in
reliance on a provision of this Agreement that does not require compliance with
a financial ratio or test (including, without limitation, pro forma compliance
with Section 6.10 hereof, any First Lien Leverage Ratio test, any Secured
Leverage Ratio test and/or any Total Leverage Ratio test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence-Based
Amounts in connection with such substantially concurrent incurrence and shall be
calculated for the most recent twelve consecutive month period ending prior to
the date of such determination for which internal consolidated financial
statements of Holdings are available, except that incurrences of Indebtedness
and Liens constituting Fixed Amounts shall be taken into account for purposes of
Incurrence Based Amounts other than Incurrence Based Amounts contained in
Section 2.20, Section 6.01 or Section 6.02.

 

SECTION 1.06.           Currency Translation. For purposes of any determination
under Article V, Article VI (other than Section 6.10) or Article VII or any
determination under any other provision of this Agreement expressly requiring
the use of a current exchange rate, all amounts incurred, outstanding or
proposed to be incurred or outstanding in currencies other than dollars shall be
translated into dollars at the Exchange Rate (rounded to the nearest currency
unit, with 0.5 or more of a currency unit being rounded upward); provided,
however, that for purposes of determining compliance with Article VI with
respect to the amount of any Indebtedness, Investment, Disposition or Restricted
Payment in a currency other than dollars, no Default or Event of Default shall
be deemed to have occurred solely as a result of changes in rates of exchange
occurring after the time such Indebtedness or Investment is incurred or
Disposition or Restricted Payment made; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.06 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred or Disposition or Restricted Payment made at any time
under such Sections. For purposes of any determination of Consolidated Net Debt,
amounts in currencies other than dollars shall be translated into dollars at the
currency exchange rates used in preparing the most recently delivered financial
statements pursuant to Section 5.01(a) or (b).

 

SECTION 1.07.           Change of Currency. Each provision of this Agreement
shall be subject to such reasonable changes of construction as the
Administrative Agent may from time to time specify with the Parent Borrower’s
consent (such consent not to be unreasonably withheld) to appropriately reflect
a change in currency of any country and any relevant market conventions or
practices relating to such change in currency.

 

SECTION 1.08.           Cashless Rollovers. Notwithstanding anything to the
contrary contained in this Agreement or in any other Loan Document, to the
extent that any Lender extends the maturity date of, or replaces, renews or
refinances, any of its then-existing Loans with an Incremental Facility, Credit
Agreement Refinancing Indebtedness or loans incurred under a new credit
facility, in each case, to the extent such extension, replacement, renewal or
refinancing is effected by means of a “cashless roll” by such Lender, such
extension, replacement, renewal or refinancing shall be deemed to comply with
any requirement hereunder or any other Loan Document that such payment be made
“in Dollars”, “in immediately available funds”, “in Cash” or any other similar
requirement.

 

SECTION 1.09.           Compliance with Certain Sections. In the event that any
Lien, Investment or Indebtedness (whether at the time of incurrence or upon
application of all or a portion of the proceeds thereof) meets the criteria of
one or more than one of the categories of transactions then permitted pursuant
to any clause or subsections of Article VI, such transaction (or portion
thereof) at any

 

 -63-

 

time shall be permitted under one or more of such clauses as determined by the
Parent Borrower in its sole discretion at such time, and the Parent Borrower
may, in its sole discretion, classify and reclassify or later divide, classify
or reclassify such Lien, Investment or Indebtedness (or any portion thereof)
among such clauses.

 

SECTION 1.10.           Effect of this Agreement on the Original Credit
Agreement. This Agreement shall be binding on the Borrowers, the Administrative
Agent, the Collateral Agent, the Lenders and the other parties hereto, the
Original Credit Agreement Indebtedness shall be replaced by the Term Loans
incurred hereunder on the Effective Date and the provisions of the Original
Credit Agreement shall be replaced in their entirety by this Agreement and the
provisions hereof; provided that for the avoidance of doubt (a) the Obligations
(as defined in the Original Credit Agreement) of the Borrowers and the other
Loan Parties under the Original Credit Agreement and the other Loan Documents
that remain unpaid and outstanding as of the date of this Agreement shall
continue to exist under and be evidenced by this Agreement and the other Loan
Documents, (b) all Letters of Credit under and as defined in the Original Credit
Agreement shall continue as Letters of Credit under this Agreement and (c) the
Collateral and the Loan Documents shall continue to secure, guarantee, support
and otherwise benefit the Obligations on the same terms as prior to the
effectiveness hereof. Upon the effectiveness of this Agreement, each Loan
Document (other than the Original Credit Agreement) that was in effect
immediately prior to the date of this Agreement shall continue to be effective
on its terms unless otherwise expressly stated herein. Except as provided herein
or as restated in connection herewith, each of the Schedules and Exhibits to the
Original Credit Agreement shall remain in effect and shall be Schedules and
Exhibits to this Agreement.

 

Article II

The Credits

 

SECTION 2.01.           Commitments. Subject to the terms and conditions set
forth herein, (a) each Term Lender agrees to make a Term Loan to the Borrowers
on the Effective Date denominated in dollars in a principal amount not exceeding
its Term Commitment and (b) each Revolving Lender agrees to make Revolving Loans
to the Borrowers denominated in dollars from time to time during the Revolving
Availability Period in an aggregate principal amount which will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrowers may borrow, prepay and reborrow Revolving Loans. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

 

SECTION 2.02.           Loans and Borrowings.

 

(a)                Each Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Loans of the same Class and Type made by the
Lenders ratably in accordance with their respective Commitments of the
applicable Class. The failure of any Lender to make any Loan required to be made
by it shall not relieve any other Lender of its obligations hereunder, provided
that the Commitments of the Lenders are several and other than as expressly
provided herein with respect to a Defaulting Lender, no Lender shall be
responsible for any other Lender’s failure to make Loans as required hereby.

 

(b)               Subject to Section 2.14, each Revolving Borrowing and Term
Borrowing denominated in dollars shall be comprised entirely of ABR Loans or
Eurocurrency Loans as a Borrower may request in accordance herewith; provided
that all Borrowings made on the Effective Date must be made as ABR Borrowings
unless such Borrower shall have given the notice required for a Eurocurrency

 

 -64-

 

Borrowing under Section 2.03 and provided an indemnity extending the benefits of
Section 2.16 to Lenders in respect of such Borrowings. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)                At the commencement of each Interest Period for any
Eurocurrency Borrowing, such Borrowing shall be in an aggregate amount that is
an integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum; provided that a Eurocurrency Borrowing that results from a continuation
of an outstanding Eurocurrency Borrowing may be in an aggregate amount that is
equal to such outstanding Borrowing. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of the Borrowing Multiple and not less than the Borrowing Minimum. Each
Swingline Loan shall be in an amount that is an integral multiple of the
Borrowing Multiple and not less than the Borrowing Minimum. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of twelve Eurocurrency Borrowings
outstanding.

 

SECTION 2.03.           Requests for Borrowings. To request a Revolving
Borrowing or Term Borrowing, the applicable Borrower shall notify the
Administrative Agent of such request in writing (a) in the case of a
Eurocurrency Borrowing, not later than 2:00 p.m., New York City time, three
Business Days before the date of the proposed Borrowing (or, in the case of any
Eurocurrency Borrowing to be made on the Effective Date, such shorter period of
time as may be agreed to by the Administrative Agent) or (b) in the case of an
ABR Borrowing, not later than 2:00 p.m., New York City time, one Business Day
before the date of the proposed Borrowing; provided that any such notice of an
ABR Revolving Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(f) may be given not later than 10:00 a.m., New York
City time, one Business Day before the date of the proposed Borrowing. Each
Borrowing Request shall be irrevocable and shall be by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by
the applicable Borrower. Each such written Borrowing Request shall specify the
following information:

 

(i)                 whether the requested Borrowing is to be a Revolving
Borrowing, a Term Borrowing or a Borrowing of any other Class (specifying the
Class thereof);

 

(ii)               the aggregate amount of such Borrowing;

 

(iii)             the date of such Borrowing, which shall be a Business Day;

 

(iv)             whether such Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing;

 

(v)               in the case of a Eurocurrency Borrowing, the initial Interest
Period to be applicable thereto, which shall be a period contemplated by the
definition of the term “Interest Period”;

 

(vi)             the location and number of such Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.06, or, in the case of any ABR Revolving Borrowing or Swingline Loan
requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement; and

 

 -65-

 

(vii)           that as of the date of such Borrowing, the conditions set forth
in Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified as to any Borrowing,
then the requested Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurocurrency Borrowing, then such
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the
applicable Class of the details thereof and of the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

SECTION 2.04.           Swingline Loans.

 

(a)                Subject to the terms and conditions set forth herein
(including Section 2.22), in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, the Swingline Lender agrees to make Swingline
Loans to the Borrowers from time to time during the Revolving Availability
Period denominated in dollars, in an aggregate principal amount at any time
outstanding that will not result in (i) subject to Section 9.04(b)(ii), the
outstanding Swingline Loans of the Swingline Lender exceeding its Swingline
Commitment or (ii) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments, provided that the Swingline Lender shall not be required
to make a Swingline Loan to refinance an outstanding Swingline Loan. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Borrowers may borrow, prepay and reborrow Swingline Loans.

 

(b)               To request a Swingline Loan, the Parent Borrower shall notify
the Administrative Agent and the Swingline Lender of such request by telephone
(confirmed in writing), not later than 10:00 a.m., New York time, or, if agreed
by the Swingline Lender, 2:00 p.m., New York time, on the day of such proposed
Swingline Loan. Each such notice shall be irrevocable and shall specify the
requested date (which shall be a Business Day), the amount of the requested
Swingline Loan and (x) if the funds are not to be credited to a general deposit
account of such Borrower maintained with the Swingline Lender because such
Borrower is unable to maintain a general deposit account with the Swingline
Lender under applicable Requirements of Law, the location and number of such
Borrower’s account to which funds are to be disbursed, which shall comply with
Section 2.06, or (y) in the case of any ABR Revolving Borrowing or Swingline
Loan requested to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), the identity of the Issuing Bank that made such LC
Disbursement. The Swingline Lender shall make each Swingline Loan available to
such Borrower by means of a credit to the general deposit accounts of such
Borrower maintained with the Swingline Lender (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(f), by remittance to the applicable Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

 

(c)                The Swingline Lender may by written notice given to the
Administrative Agent not later than 2:00 p.m., New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or any reduction or

 

 -66-

 

termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever. Each
Revolving Lender shall comply with its obligation under this paragraph by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (with references to 12:00
noon, New York City time, in such Section being deemed to be references to
3:00 p.m., New York City time) (and Section 2.06 shall apply, mutatis mutandis,
to the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall notify the Borrowers of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Borrowers (or other Person
on behalf of the Borrowers) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted by the Swingline Lender to the Administrative Agent; any such
amounts received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear, provided that any such payment so remitted shall be repaid
to the Swingline Lender or the Administrative Agent, as the case may be, and
thereafter to the Borrowers, if and to the extent such payment is required to be
refunded to the Borrowers for any reason. The purchase of participations in a
Swingline Loan pursuant to this paragraph shall not relieve the Borrowers of any
default in the payment thereof.

 

(d)               The Parent Borrower may, at any time and from time to time,
designate as additional Swingline Lenders one or more Revolving Lenders that
agree to serve in such capacity as provided below. The acceptance by a Revolving
Lender of an appointment as a Swingline Lender hereunder shall be evidenced by
an agreement, which shall be in form and substance reasonably satisfactory to
the Administrative Agent and the Parent Borrower, executed by the Borrowers, the
Administrative Agent and such designated Swingline Lender, and, from and after
the effective date of such agreement, (i) such Revolving Lender shall have all
the rights and obligations of a Swingline Lender under this Agreement and
(ii) references herein to the term “Swingline Lender” shall be deemed to include
such Revolving Lender in its capacity as a lender of Swingline Loans hereunder.

 

(e)                The Parent Borrower may terminate the appointment of any
Swingline Lender as a “Swingline Lender” hereunder by providing a written notice
thereof to such Swingline Lender, with a copy to the Administrative Agent. Any
such termination shall become effective upon the earlier of (i) such Swingline
Lender’s acknowledging receipt of such notice and (ii) the fifth Business Day
following the date of the delivery thereof, provided that no such termination
shall become effective until and unless the Swingline Exposure of such Swingline
Lender shall have been reduced to zero. Notwithstanding the effectiveness of any
such termination, the terminated Swingline Lender shall remain a party hereto
and shall continue to have all the rights of a Swingline Lender under this
Agreement with respect to Swingline Loans made by it prior to such termination,
but shall not make any additional Swingline Loans.

 

SECTION 2.05.           Letters of Credit.

 

(a)                General. Subject to the terms and conditions set forth herein
(including Section 2.22), each Issuing Bank agrees, in reliance upon the
agreements of the Revolving Lenders set forth in this Section 2.05, to issue
Letters of Credit denominated in dollars, for a Borrower’s own account (or for
the account of any other Subsidiary of a Borrower so long as a Borrower and such
other Subsidiary are co-applicants in respect of such Letter of Credit), in a
form reasonably acceptable to the Administrative Agent and the applicable
Issuing Bank, which shall reflect the standard operating procedures of such
Issuing Bank, at any time and from time to time during the Revolving
Availability

 

 -67-

 

Period and prior to the fifth Business Day prior to the Revolving Maturity Date.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Parent Borrower to, or entered
into by the Parent Borrower with, the applicable Issuing Bank relating to any
Letter of Credit, the terms and conditions of this Agreement shall control.

 

(b)               Issuance, Amendment, Renewal, Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), a Borrower shall deliver in
writing by hand delivery or facsimile (or transmit by electronic communication,
if arrangements for doing so have been approved by the recipient) to the
applicable Issuing Bank and the Administrative Agent (at least five Business
Days before the requested date of issuance, amendment, renewal or extension or
such shorter period as the applicable Issuing Bank and the Administrative Agent
may agree) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the applicable Issuing Bank, such Borrower also shall
submit a letter of credit or bank guarantee application on such Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of any Letter of Credit such Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) subject to Section 9.04(b)(ii), the
Applicable Fronting Exposure of each Issuing Bank shall not exceed its Revolving
Commitment, (ii) the aggregate Revolving Exposures shall not exceed the
aggregate Revolving Commitments and (iii) the aggregate LC Exposure shall not
exceed the Letter of Credit Sublimit. Any Borrower may, at its sole discretion,
request Letters of Credit from any Issuing Bank up to such Issuing Bank’s Letter
of Credit Commitment. No Issuing Bank shall be under any obligation to issue any
Letter of Credit if (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall enjoin or restrain such Issuing Bank from issuing
the Letter of Credit, or any law applicable to such Issuing Bank any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit the issuance of letters of
credit generally or the Letter of Credit in particular or shall impose upon such
Issuing Bank with respect to the Letter of Credit any restriction, reserve or
capital requirement (for which such Issuing Bank is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon such
Issuing Bank any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which such Issuing Bank in good faith deems material to
it, (ii) except as otherwise agreed by the Administrative Agent and the such
Issuing Bank, the Letter of Credit is in an initial stated amount less than
$100,000, in the case of a commercial Letter of Credit, or $500,000, in the case
of a standby Letter of Credit or (iii) any Lender is at that time a Defaulting
Lender, if after giving effect to Section 2.22(a)(iv), any Defaulting Lender
Fronting Exposure remains outstanding, unless such Issuing Bank has entered into
arrangements, including the delivery of cash collateral, reasonably satisfactory
to such Issuing Bank with such Borrower or such Lender to eliminate such Issuing
Bank’s Defaulting Lender Fronting Exposure arising from either the Letter of
Credit then proposed to be issued or such Letter of Credit and all other LC
Exposure as to which such Issuing Bank has Defaulting Lender Fronting Exposure.

 

(c)                Notice. Each Issuing Bank agrees that it shall not permit any
issuance, amendment, renewal or extension of a Letter of Credit to occur unless
it shall have given to the Administrative Agent written notice thereof required
under paragraph (m) of this Section.

 

(d)               Expiration Date. Unless cash collateralized or backstopped
pursuant to arrangements reasonably acceptable to the applicable Issuing Bank,
each Letter of Credit shall expire at or

 

 -68-

 

prior to the close of business on the earlier of (i) the date that is one year
after the date of the issuance of such Letter of Credit (or, in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five Business Days prior to the Revolving Maturity Date;
provided that if such expiry date is not a Business Day, such Letter of Credit
shall expire at or prior to the close of business on the next succeeding
Business Day; provided, further, that any Letter of Credit may, upon the request
of a Borrower, include a provision whereby such Letter of Credit shall be
renewed automatically for additional consecutive periods of one year or less
(but not beyond the date that is five Business Days prior to the Revolving
Maturity Date) unless the applicable Issuing Bank notifies the beneficiary
thereof within the time period specified in such Letter of Credit or, if no such
time period is specified, at least 30 days prior to the then-applicable
expiration date, that such Letter of Credit will not be renewed.

 

(e)                Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank that is the issuer thereof or the
Lenders, such Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by such Issuing Bank and not reimbursed by the
Borrowers on the date due as provided in paragraph (f) of this Section, or of
any reimbursement payment required to be refunded to the Borrowers for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or any reduction
or termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(f)                Reimbursement. If an Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the Borrowers shall reimburse
such LC Disbursement by paying to the Administrative Agent an amount equal to
such LC Disbursement not later than 4:00 p.m., New York City time, on the
Business Day immediately following the day that the Borrowers receive notice of
such LC Disbursement, provided that, if such LC Disbursement is not less than
$1,000,000, the Borrowers may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 or 2.04 that such payment be
financed with an ABR Revolving Borrowing or a Swingline Loan, in each case in an
equivalent amount, and, to the extent so financed, the Borrowers’ obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing or Swingline Loan. If the Borrowers fail to make such
payment when due, the Administrative Agent shall notify each Revolving Lender of
the applicable LC Disbursement, the payment then due from the Borrowers in
respect thereof and such Revolving Lender’s Applicable Percentage thereof.
Promptly following receipt of such notice, each Revolving Lender shall pay to
the Administrative Agent its Applicable Percentage of the payment then due from
the Borrowers, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the applicable Issuing Bank
the amounts so received by it from the Revolving Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrowers pursuant
to this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Revolving Lenders have made
payments pursuant to this paragraph to reimburse such Issuing Bank, then to such
Revolving Lenders and such Issuing Bank as their interests may appear. Any
payment made by a Revolving Lender pursuant to this paragraph to reimburse any
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not

 

 -69-

 

constitute a Loan and shall not relieve the Borrowers of their obligation to
reimburse such LC Disbursement.

 

(g)                Obligations Absolute. The Borrowers’ joint and several
obligation to reimburse LC Disbursements as provided in paragraph (f) of this
Section is absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
Issuing Bank under a Letter of Credit against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrowers’ obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Banks; provided that the foregoing
shall not be construed to excuse any Issuing Bank from liability to the
Borrowers to the extent of any direct damages (as opposed to consequential or
punitive damages, claims in respect of which are hereby waived by the Borrowers
to the extent permitted by applicable law) suffered by the Borrowers that are
caused by such Issuing Bank’s failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of any Issuing Bank (as determined
by a court of competent jurisdiction in a final, nonappealable judgment), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, an
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit, and any such acceptance or refusal shall be
deemed not to constitute gross negligence or willful misconduct.

 

(h)               Disbursement Procedures. Each Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. Each Issuing Bank shall promptly
notify the Administrative Agent and the Parent Borrower in writing by hand
delivery or facsimile or other electronic transmission of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrowers of their obligation to reimburse such Issuing
Bank and the Revolving Lenders with respect to any such LC Disbursement in
accordance with paragraph (f) of this Section.

 

(i)                 Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrowers shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrowers reimburse such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrowers fail to reimburse such LC Disbursement when due
pursuant to paragraph (f) of this Section, then Section 2.13(c)

 

 -70-

 

shall apply. Interest accrued pursuant to this paragraph shall be paid to the
Administrative Agent, for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (f) of this Section to reimburse such Issuing Bank shall
be for the account of such Lender to the extent of such payment and shall be
payable on demand or, if no demand has been made, on the date on which the
Borrowers reimburse the applicable LC Disbursement in full.

 

(j)                 Cash Collateralization. If any Event of Default under
paragraph (a), (b), (h) or (i) of Section 7.01 shall occur and be continuing, on
the Business Day on which the Parent Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposure representing more than
50% of the aggregate LC Exposure of all Revolving Lenders) demanding the deposit
of cash collateral pursuant to this paragraph, the Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Revolving Lenders, an amount in cash in dollars equal
to the LC Exposure attributable to Letters of Credit as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrowers
described in paragraph (h) or (i) of Section 7.01. The Borrowers also shall
deposit cash collateral pursuant to this paragraph as and to the extent required
by Section 2.11(b). Each such deposit shall be held by the Administrative Agent
as collateral for the payment and performance of the obligations of the
Borrowers under this Agreement. At any time that there shall exist a Defaulting
Lender, if any Defaulting Lender Fronting Exposure remains outstanding (after
giving effect to Section 2.22(a)(iv)), then promptly upon the request of the
Administrative Agent, the Issuing Bank or the Swingline Lender, the Borrowers
shall deliver to the Administrative Agent cash collateral in an amount
sufficient to cover such Defaulting Lender Fronting Exposure (after giving
effect to any cash collateral provided by the Defaulting Lender). The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent in Permitted Investments
and at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Banks for LC Disbursements for which they have not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrowers for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Revolving Lenders with LC Exposure representing more than 50% of the
aggregate LC Exposure of all the Revolving Lenders), be applied to satisfy other
obligations of the Borrowers under this Agreement. If the Borrowers are required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default or the existence of a Defaulting Lender, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrowers within
three Business Days after all Events of Default have been cured or waived or
after the termination of Defaulting Lender status, as applicable. If the
Borrowers are required to provide an amount of cash collateral hereunder
pursuant to Section 2.11(b), such amount (to the extent not applied as
aforesaid) shall be returned to the Borrowers as and to the extent that, after
giving effect to such return, the Borrowers would remain in compliance with
Section 2.11(b) and no Event of Default shall have occurred and be continuing.

 

(k)               Designation of Additional Issuing Banks. The Parent Borrower
may, at any time and from time to time, designate as additional Issuing Banks
one or more Revolving Lenders that agree to serve in such capacity as provided
below. The acceptance by a Revolving Lender of an appointment as an Issuing Bank
hereunder shall be evidenced by an agreement, which shall be in form and
substance reasonably satisfactory to the Administrative Agent and the Parent
Borrower, executed by the Borrowers,

 

 -71-

 

the Administrative Agent and such designated Revolving Lender and, from and
after the effective date of such agreement, (i) such Revolving Lender shall have
all the rights and obligations of an Issuing Bank under this Agreement and
(ii) references herein to the term “Issuing Bank” shall be deemed to include
such Revolving Lender in its capacity as an issuer of Letters of Credit
hereunder.

 

(l)                 Termination of an Issuing Bank. The Parent Borrower may
terminate the appointment of any Issuing Bank as an “Issuing Bank” hereunder by
providing a written notice thereof to such Issuing Bank, with a copy to the
Administrative Agent. Any such termination shall become effective upon the
earlier of (i) such Issuing Bank’s acknowledging receipt of such notice and
(ii) the fifth Business Day following the date of the delivery thereof; provided
that no such termination shall become effective until and unless the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (or its
Affiliates) shall have been reduced to zero. At the time any such termination
shall become effective, the Parent Borrower shall pay all unpaid fees accrued
for the account of the terminated Issuing Bank pursuant to Section 2.12(b).
Notwithstanding the effectiveness of any such termination, the terminated
Issuing Bank shall remain a party hereto and shall continue to have all the
rights of an Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such termination, but shall not issue any additional
Letters of Credit.

 

(m)             Issuing Bank Reports to the Administrative Agent. Unless
otherwise agreed by the Administrative Agent, each Issuing Bank shall, in
addition to its notification obligations set forth elsewhere in this Section,
report in writing to the Administrative Agent (i) periodic activity (for such
period or recurrent periods as shall be requested by the Administrative Agent)
in respect of Letters of Credit issued by such Issuing Bank, including all
issuances, extensions, amendments and renewals, all expirations and
cancellations and all disbursements and reimbursements, (ii) within five
Business Days following the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the currency and face amount of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the amounts thereof shall
have changed), (iii) on each Business Day on which such Issuing Bank makes any
LC Disbursement, the date, currency and amount of such LC Disbursement, (iv) on
any Business Day on which a Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Bank on such day, the date of such
failure and amount of such LC Disbursement and (v) on any other Business Day,
such other information as the Administrative Agent shall reasonably request as
to the Letters of Credit issued by such Issuing Bank.

 

SECTION 2.06.           Funding of Borrowings.

 

(a)                Each Lender shall make each Loan to be made by it hereunder
on the proposed date thereof by wire transfer of immediately available funds in
the applicable currency by 12:00 noon, New York City time, to the Applicable
Account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders; provided that Swingline Loans shall be made as
provided in Section 2.04. The Administrative Agent will make such Loans
available to the Borrowers by promptly crediting the amounts so received, in
like funds, to an account of the Borrowers maintained with the Administrative
Agent in New York City and designated by the Borrowers in the applicable
Borrowing Request; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(f) shall be
remitted by the Administrative Agent to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to Section 2.05(f) to
reimburse such Issuing Bank, then to such Lenders and such Issuing Bank as their
interests may appear.

 

(b)               Unless the Administrative Agent shall have received notice
from a Lender prior to the proposed date of any Borrowing that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender

 

 -72-

 

has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance on such assumption and in its sole discretion,
make available to a Borrower a corresponding amount. In such event, if a Lender
has not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender agrees to pay to the
Administrative Agent an amount equal to such share on demand of the
Administrative Agent. If such Lender does not pay such corresponding amount
forthwith upon demand of the Administrative Agent therefor, the Administrative
Agent shall promptly notify the applicable Borrower, and the applicable Borrower
agrees to pay such corresponding amount to the Administrative Agent forthwith on
demand. The Administrative Agent shall also be entitled to recover from such
Lender or applicable Borrower interest on such corresponding amount, for each
day from and including the date such amount is made available to the applicable
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation, or (ii) in the case of such Borrower,
the interest rate applicable to such Borrowing in accordance with Section 2.13.
If such Lender pays such amount to the Administrative Agent, then such amount
shall constitute such Lender’s Loan included in such Borrowing.

 

(c)                The obligations of the Lenders hereunder to make Term Loans
and Revolving Loans, to fund participations in Letters of Credit and Swingline
Loans and to make payments pursuant to Section 9.03(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.03(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and, other than as expressly provided herein with respect to
a Defaulting Lender, no Lender shall be responsible for the failure of any other
Lender to so make its Loan, to purchase its participation or to make its payment
under Section 9.03(c).

 

SECTION 2.07.           Interest Elections.

 

(a)                Each Revolving Borrowing and Term Borrowing initially shall
be of the Type specified in the applicable Borrowing Request or designated by
Section 2.03 and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request or designated by
Section 2.03. Thereafter, each Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurocurrency
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
Each Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Loans, which may not be converted or
continued.

 

(b)               To make an election pursuant to this Section, the applicable
Borrower shall notify the Administrative Agent of such election in writing by
the time that a Revolving Borrowing Request would be required under Section 2.03
if such Borrower were requesting a Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such written
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, facsimile or other electronic transmission to the
Administrative Agent of a written Interest Election Request signed by the
applicable Borrower.

 

(c)                Each written Interest Election Request shall specify the
following information in compliance with Section 2.03:

 

 -73-

 

(i)                 the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) below shall be specified for each resulting Borrowing);

 

(ii)               the effective date of the election made pursuant to such
Interest Election Request, which shall be a Business Day;

 

(iii)             whether the resulting Borrowing is to be an ABR Borrowing
(solely in the case of a Borrowing denominated in dollars) or a Eurocurrency
Borrowing; and

 

(iv)             if the resulting Borrowing is to be a Eurocurrency Borrowing,
the Interest Period to be applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of the term
“Interest Period.”

 

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then such Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)               Promptly following receipt of an Interest Election Request in
accordance with this Section, the Administrative Agent shall advise each Lender
of the applicable Class of the details thereof and of such Lender’s portion of
each resulting Borrowing.

 

(e)                If such Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies such Borrower, then, so long
as an Event of Default is continuing (i) no outstanding Borrowing may be
converted to or continued as a Eurocurrency Borrowing and (ii) unless repaid,
each Eurocurrency Borrowing shall be converted to an ABR Borrowing at the end of
the Interest Period applicable thereto.

 

SECTION 2.08.           Termination and Reduction of Commitments.

 

(a)                Unless previously terminated, (i) the Term Commitments shall
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) the
Revolving Commitments shall terminate on the Revolving Maturity Date.

 

(b)               Each Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class, provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $1,000,000 and (ii) each Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans or Swingline Loans in accordance with
Section 2.11, the aggregate Revolving Exposures would exceed the aggregate
Revolving Commitments.

 

(c)                Each Borrower shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) of this
Section at least one Business Day prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any such notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by such
Borrower pursuant to this Section shall be irrevocable, provided that a notice
of termination of the Commitments delivered by such Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities or the
receipt of the proceeds from

 

 -74-

 

the issuance of other Indebtedness or the occurrence of some other identifiable
event or condition, in which case such notice may be revoked by such Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date of termination) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

SECTION 2.09.           Repayment of Loans; Evidence of Debt.

 

(a)                Each Borrower, jointly and severally, hereby unconditionally
promises to pay (i) to the Administrative Agent for the account of each Lender
the then unpaid principal amount of each Revolving Loan of such Lender on the
Revolving Maturity Date, (ii) to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Term Loan of such Lender as
provided in Section 2.10 and (iii) to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made by the Swingline Lender on the
earlier to occur of (A) the date that is ten (10) Business Days after such Loan
is made and (B) the Revolving Maturity Date; provided that on each date that a
Revolving Borrowing is made, such Borrower shall repay all Swingline Loans that
are then outstanding.

 

(b)               Each Lender shall maintain in accordance with its usual
practice an account or accounts evidencing the indebtedness of the Borrowers to
such Lender resulting from each Loan made by such Lender, including the amounts
of principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)                The Administrative Agent shall maintain accounts in which it
shall record (i) the amount of each Loan made hereunder, the Class and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrowers to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)               The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein, provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrowers
to pay any amounts due hereunder in accordance with the terms of this Agreement.
In the event of any inconsistency between the entries made pursuant to
paragraphs (b) and (c) of this Section, the accounts maintained by the
Administrative Agent pursuant to paragraph (c) of this Section shall control.

 

(e)                Any Lender may request through the Administrative Agent that
Loans of any Class made by it be evidenced by a promissory note. In such event,
the Borrowers shall execute and deliver to such Lender a promissory note payable
to such Lender or its registered assigns and in a form provided by the
Administrative Agent and approved by the Borrowers.

 

SECTION 2.10.           Amortization of Term Loans.

 

(a)                Subject to adjustment pursuant to paragraph (c) of this
Section, the Borrowers shall repay Term Borrowings on the last Friday of each
February, May, August and November (commencing on November 24, 2017) in the
principal amount of Term Loans equal to (i) the aggregate outstanding principal
amount of Term Loans immediately after closing on the Effective Date multiplied
by (ii) 2.50%; provided that if any such date is not a Business Day, such
payment shall be due on the next succeeding Business Day.

 

 -75-

 

(b)               To the extent not previously paid, all Term Loans shall be due
and payable on the Term Maturity Date.

 

(c)                Any prepayment of a Term Borrowing of any Class (i) pursuant
to Section 2.11(a)(i) shall be applied to reduce the subsequent scheduled and
outstanding repayments of the Term Borrowings of such Class to be made pursuant
to this Section as directed by the Borrowers (and absent such direction in
direct order of maturity) and (ii) pursuant to Section 2.11(c) or 2.11(d) shall
be applied to reduce the remaining scheduled and outstanding repayments of the
Term Borrowings of such Class to be made pursuant to this Section, or, except as
otherwise provided in any Refinancing Amendment or Loan Modification Agreement,
pursuant to the corresponding section of such Refinancing Amendment or Loan
Modification Agreement, as applicable, (x) 50% in direct order of maturity and
(y) 50% in inverse order of maturity.

 

(d)               Prior to any repayment of any Term Borrowings of any Class
hereunder, the Borrowers shall select the Borrowing or Borrowings of the
applicable Class to be repaid and shall notify the Administrative Agent by
telephone (confirmed by hand delivery or facsimile) of such election not later
than 2:00 p.m., New York City time, one Business Day before the scheduled date
of such repayment. In the absence of a designation by the Borrowers as described
in the preceding sentence, the Administrative Agent shall make such designation
in its reasonable discretion with a view, but no obligation, to minimize
breakage costs owing under Section 2.16. Each repayment of a Borrowing shall be
applied ratably to the Loans included in the repaid Borrowing. Repayments of
Term Borrowings shall be accompanied by accrued interest on the amount repaid.

 

SECTION 2.11.           Prepayment of Loans.

 

(a)

 

(i)                 The Borrowers shall have the right at any time and from time
to time to prepay any Borrowing in whole or in part, without premium or penalty,
except as otherwise provided herein (including pursuant to Section 2.11(h)
below).

 

(ii)               Notwithstanding anything in any Loan Document to the
contrary, so long as no Default or Event of Default has occurred and is
continuing, a Borrower may prepay the outstanding Term Loans on the following
basis:

 

(A)              Each Borrower shall have the right to make a voluntary
prepayment of Term Loans at a discount to par (such prepayment, the “Discounted
Term Loan Prepayment”) pursuant to a Borrower Offer of Specified Discount
Prepayment, Borrower Solicitation of Discount Range Prepayment Offers or
Borrower Solicitation of Discounted Prepayment Offers, in each case made in
accordance with this Section 2.11(a)(ii); provided that (x) the Borrowers shall
not make any Borrowing of Revolving Loans to fund any Discounted Term Loan
Prepayment and (y) the Borrowers shall not initiate any action under this
Section 2.11(a)(ii) in order to make a Discounted Term Loan Prepayment unless
(I) at least ten (10) Business Days shall have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Borrowers on the applicable Discounted Prepayment Effective Date; or (II)
at least three (3) Business Days shall have passed since the date the Parent
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower

 

 -76-

 

Solicitation of Discounted Prepayment Offers, the date of the applicable
Borrower’s election not to accept any Solicited Discounted Prepayment Offers.

 

(B)              (1) Subject to the proviso to subsection (A) above, a Borrower
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with three (3) Business Days’ notice in the form of
a Specified Discount Prepayment Notice; provided that (I) any such offer shall
be made available, at the sole discretion of such Borrower, to each Term Lender
and/or each Lender with respect to any Class of Term Loans on an individual
tranche basis, (II) any such offer shall specify the aggregate principal amount
offered to be prepaid (the “Specified Discount Prepayment Amount”) with respect
to each applicable tranche, the tranche or tranches of Term Loans subject to
such offer and the specific percentage discount to par (the “Specified
Discount”) of such Term Loans to be prepaid (it being understood that different
Specified Discounts and/or Specified Discount Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Specified Discount Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such offer shall remain outstanding through the
Specified Discount Prepayment Response Date. The Auction Agent will promptly
provide each relevant Term Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., New York time, on the third Business Day
after the date of delivery of such notice to the relevant Term Lenders (the
“Specified Discount Prepayment Response Date”).

 

(2)       Each relevant Term Lender receiving such offer shall notify the
Auction Agent (or its delegate) by the Specified Discount Prepayment Response
Date whether or not it agrees to accept a prepayment of any of its relevant then
outstanding Term Loans at the Specified Discount and, if so (such accepting Term
Lender, a “Discount Prepayment Accepting Lender”), the amount and the tranches
of such Lender’s Term Loans to be prepaid at such offered discount. Each
acceptance of a Discounted Term Loan Prepayment by a Discount Prepayment
Accepting Lender shall be irrevocable. Any Term Lender whose Specified Discount
Prepayment Response is not received by the Auction Agent by the Specified
Discount Prepayment Response Date shall be deemed to have declined to accept the
applicable Borrower Offer of Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender, the
applicable Borrower will make prepayment of outstanding Term Loans pursuant to
this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2); provided that, if the aggregate principal amount of Term Loans
accepted for prepayment by all Discount Prepayment Accepting Lenders exceeds the
Specified Discount Prepayment Amount, such prepayment shall be made pro-rata
among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with the
applicable Borrower and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response

 

 -77-

 

Date, notify (I) the Parent Borrower of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Loans of such Lender to be prepaid at the
Specified Discount on such date. Each determination by the Auction Agent of the
amounts stated in the foregoing notices to the Parent Borrower and Lenders shall
be conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Parent Borrower shall be due and payable
by the applicable Borrower on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

(C)              (1) Subject to the proviso to subsection (A) above, a Borrower
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with three (3) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Borrower, to each Term Lender and/or
each Lender with respect to any Class of Loans on an individual tranche basis,
(II) any such notice shall specify the maximum aggregate principal amount of the
relevant Term Loans (the “Discount Range Prepayment Amount”), the tranche or
tranches of Term Loans subject to such offer and the maximum and minimum
percentage discounts to par (the “Discount Range”) of the principal amount of
such Term Loans with respect to each relevant tranche of Term Loans willing to
be prepaid by a Borrower (it being understood that different Discount Ranges
and/or Discount Range Prepayment Amounts may be offered with respect to
different tranches of Term Loans and, in such an event, each such offer will be
treated as a separate offer pursuant to the terms of this Section), (III) the
Discount Range Prepayment Amount shall be in an aggregate amount not less than
$1,000,000 and whole increments of $500,000 in excess thereof and (IV) each such
solicitation by such Borrower shall remain outstanding through the Discount
Range Prepayment Response Date. The Auction Agent will promptly provide each
relevant Term Lender with a copy of such Discount Range Prepayment Notice and a
form of the Discount Range Prepayment Offer to be submitted by a responding
relevant Term Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m., New York time, on the third Business Day after the date of delivery
of such notice to the relevant Term Lenders (the “Discount Range Prepayment
Response Date”). Each relevant Term Lender’s Discount Range Prepayment Offer
shall be irrevocable and shall specify a discount to par within the Discount
Range (the “Submitted Discount”) at which such Term Lender is willing to allow
prepayment of any or all of its then outstanding Term Loans of the applicable
tranche or tranches and the maximum aggregate principal amount and tranches of
such Lender’s Term Loans (the “Submitted Amount”) such Lender is willing to have
prepaid at the Submitted Discount. Any Term Lender whose Discount Range
Prepayment Offer is not received by the Auction Agent by the Discount Range
Prepayment Response Date shall be deemed to have declined to accept a Discounted
Term Loan Prepayment of any of its Term Loans at any discount to their par value
within the Discount Range.

 

(2)       The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with the applicable Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the Applicable

 

 -78-

 

Discount and Term Loans to be prepaid at such Applicable Discount in accordance
with this subsection (C). The Borrowers agree to accept on the Discount Range
Prepayment Response Date all Discount Range Prepayment Offers received by
Auction Agent by the Discount Range Prepayment Response Date, in the order from
the Submitted Discount that is the largest discount to par to the Submitted
Discount that is the smallest discount to par, up to and including the Submitted
Discount that is the smallest discount to par within the Discount Range (such
Submitted Discount that is the smallest discount to par within the Discount
Range being referred to as the “Applicable Discount”) which yields a Discounted
Term Loan Prepayment in an aggregate principal amount equal to the lower of (I)
the Discount Range Prepayment Amount and (II) the sum of all Submitted Amounts.
Each Lender that has submitted a Discount Range Prepayment Offer to accept
prepayment at a discount to par that is larger than or equal to the Applicable
Discount shall be deemed to have irrevocably consented to prepayment of Term
Loans equal to its Submitted Amount (subject to any required proration pursuant
to the following subsection (3)) at the Applicable Discount (each such Lender, a
“Participating Lender”).

 

(3)       If there is at least one Participating Lender, the applicable Borrower
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro-rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the applicable Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) will calculate such proration (the “Discount Range Proration”). The
Auction Agent shall promptly, and in any case within five (5) Business Days
following the Discount Range Prepayment Response Date, notify (I) the applicable
Borrower of the respective Term Lenders’ responses to such solicitation, the
Discounted Prepayment Effective Date, the Applicable Discount, and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such
Lender to be prepaid at the Applicable Discount on such date, and (z) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the applicable Borrower and Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the applicable Borrower shall be due and payable by such Borrower
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

 

(D)              (1) Subject to the proviso to subsection (A) above, the
Borrowers may from time to time solicit Solicited Discounted Prepayment Offers
by providing the Auction Agent with three (3) Business Days’ notice in the form
of a Solicited Discounted Prepayment Notice; provided that (I) any such
solicitation shall be extended, at the sole discretion of the applicable
Borrower, to each Term Lender and/or each Lender with respect to any Class of
Term Loans on an individual tranche basis, (II) any such notice

 

 -79-

 

shall specify the maximum aggregate dollar amount of the Term Loans (the
“Solicited Discounted Prepayment Amount”) and the tranche or tranches of Term
Loans the applicable Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such an event, each
such offer will be treated as a separate offer pursuant to the terms of this
Section), (III) the Solicited Discounted Prepayment Amount shall be in an
aggregate amount not less than $1,000,000 and whole increments of $500,000 in
excess thereof and (IV) each such solicitation by such Borrower shall remain
outstanding through the Solicited Discounted Prepayment Response Date. The
Auction Agent will promptly provide each relevant Term Lender with a copy of
such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m., New York time on the
third Business Day after the date of delivery of such notice to the relevant
Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable, (y)
remain outstanding until the Acceptance Date, and (z) specify both a discount to
par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Lender is
willing to have prepaid at the Offered Discount. Any Term Lender whose Solicited
Discounted Prepayment Offer is not received by the Auction Agent by the
Solicited Discounted Prepayment Response Date shall be deemed to have declined
prepayment of any of its Term Loans at any discount.

 

(2)       The Auction Agent shall promptly provide the Parent Borrower with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. The Parent Borrower shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Parent Borrower
(the “Acceptable Discount”), if any. If the Parent Borrower elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Parent Borrower from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the Parent
Borrower shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Parent Borrower by the
Acceptance Date, the Parent Borrower shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with the applicable
Borrower and subject to rounding requirements of the Auction Agent made in its
sole reasonable discretion) the aggregate principal amount and the tranches of
Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the applicable
Borrower at the Acceptable Discount in accordance with this Section
2.11(a)(ii)(D). If such Borrower elects to accept any Acceptable Discount, then
such Borrower agrees to accept all Solicited Discounted

 

 -80-

 

Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Lender that
has submitted a Solicited Discounted Prepayment Offer with an Offered Discount
that is greater than or equal to the Acceptable Discount shall be deemed to have
irrevocably consented to prepayment of Term Loans equal to its Offered Amount
(subject to any required pro-rata reduction pursuant to the following sentence)
at the Acceptable Discount (each such Lender, a “Qualifying Lender”). The
Borrowers will prepay outstanding Term Loans pursuant to this subsection (D) to
each Qualifying Lender in the aggregate principal amount and of the tranches
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro-rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with the
Parent Borrower and subject to rounding requirements of the Auction Agent made
in its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the Parent Borrower of the
Discounted Prepayment Effective Date and Acceptable Prepayment Amount comprising
the Discounted Term Loan Prepayment and the tranches to be prepaid, (II) each
Term Lender of the Discounted Prepayment Effective Date, the Acceptable
Discount, and the Acceptable Prepayment Amount of all Term Loans and the
tranches to be prepaid to be prepaid at the Applicable Discount on such date,
(III) each Qualifying Lender of the aggregate principal amount and the tranches
of such Lender to be prepaid at the Acceptable Discount on such date, and (IV)
if applicable, each Identified Qualifying Lender of the Solicited Discount
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to such Borrower and Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Borrower shall be due and payable by such Borrower on the
Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 

(E)               In connection with any Discounted Term Loan Prepayment, the
Borrowers and the Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from the Borrowers in connection therewith.

 

(F)               If any Term Loan is prepaid in accordance with paragraphs (B)
through (D) above, such Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. Such Borrower shall make such prepayment to the
Auction Agent, for the account of the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, at the
Administrative Agent’s Office in immediately available funds not later than
11:00 a.m. (New York time) on the Discounted Prepayment Effective Date and all
such prepayments shall be applied to the remaining principal installments of the
relevant tranche of Term Loans on a pro rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans

 

 -81-

 

pursuant to this Section 2.11(a)(ii) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable.
The aggregate principal amount of the tranches and installments of the relevant
Term Loans outstanding shall be deemed reduced by the full par value of the
aggregate principal amount of the tranches of Term Loans prepaid on the
Discounted Prepayment Effective Date in any Discounted Term Loan Prepayment.

 

(G)              To the extent not expressly provided for herein, each
Discounted Term Loan Prepayment shall be consummated pursuant to procedures
consistent, with the provisions in this Section 2.11(a)(ii), established by the
Auction Agent acting in its reasonable discretion and as reasonably agreed by
such Borrower.

 

(H)              Notwithstanding anything in any Loan Document to the contrary,
for purposes of this Section 2.11(a)(ii), each notice or other communication
required to be delivered or otherwise provided to the Auction Agent (or its
delegate) shall be deemed to have been given upon Auction Agent’s (or its
delegate’s) actual receipt during normal business hours of such notice or
communication; provided that any notice or communication actually received
outside of normal business hours shall be deemed to have been given as of the
opening of business on the next Business Day.

 

(I)                 Each of the Borrowers and the Lenders acknowledges and
agrees that the Auction Agent may perform any and all of its duties under this
Section 2.11(a)(ii) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.11(a)(ii) as well
as activities of the Auction Agent.

 

(J)                Each Borrower shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Borrower to make
any prepayment to a Term Lender, as applicable, pursuant to this Section
2.11(a)(ii) shall not constitute a Default or Event of Default under Section
7.01 or otherwise).

 

(b)               In the event and on each occasion that the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments, the Borrowers shall prepay
Revolving Borrowings or Swingline Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Administrative Agent
pursuant to Section 2.05(j)) in an aggregate amount necessary to eliminate such
excess.

 

(c)                In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, any Intermediate Parent, the Parent
Borrower or any of its Restricted Subsidiaries in respect of any Prepayment
Event, the Parent Borrower shall, within three Business Days after such Net
Proceeds are received (or, in the case of a Prepayment Event described in clause
(b) or (c) of the definition of the term “Prepayment Event,” on the date of such
Prepayment Event), prepay Term Borrowings in an aggregate amount equal to 100%
of the amount of such Net Proceeds; provided that, in

 

 -82-

 

the case of any event described in clause (a) of the definition of the term
“Prepayment Event” and its Restricted Subsidiaries invest (or commit to invest)
the Net Proceeds from such event (or a portion thereof) within 6 months after
receipt of such Net Proceeds in the business of the Parent Borrower and the
other Subsidiaries (including any acquisitions permitted under Section 6.04),
then no prepayment shall be required pursuant to this paragraph in respect of
such Net Proceeds in respect of such event (or the applicable portion of such
Net Proceeds, if applicable) except to the extent of any such Net Proceeds
therefrom that have not been so invested (or committed or reasonably expected to
be invested) by the end of such 6-month period (or if committed or reasonably
expected to be so invested within such 6-month period, have not been so invested
within 12 months after receipt thereof), at which time a prepayment shall be
required in an amount equal to such Net Proceeds that have not been so invested
(or committed to be invested).

 

(d)               Following the end of each Excess Cash Flow Period, commencing
with the Excess Cash Flow Period ending February 23, 2018, the Borrowers shall
prepay Term Borrowings in an aggregate amount equal to the ECF Percentage of
Excess Cash Flow for such Excess Cash Flow Period; provided that such amount
shall be reduced by the aggregate amount of prepayments with Internally
Generated Funds of (i) Term Loans (and, to the extent the Revolving Commitments
are reduced in a corresponding amount pursuant to Section 2.08, Revolving Loans)
made pursuant to Section 2.11(a)(i) during such Excess Cash Flow Period or after
such Excess Cash Flow Period and prior to the time such prepayment is due as
provided below (provided that such reduction as a result of prepayments pursuant
to clause (ii) thereof shall (x) be limited to the actual amount of such cash
prepayment and (y) only be applicable if the applicable prepayment offer was
made to all Lenders) and (ii) other Consolidated First Lien Debt (provided that
in the case of the prepayment of any revolving commitments, there is a
corresponding reduction in commitments). Each prepayment pursuant to this
paragraph shall be made on or before the date that is five days after the date
on which financial statements are required to be delivered pursuant to
Section 5.01 with respect to the Excess Cash Flow Period for which Excess Cash
Flow is being calculated.

 

(e)                Prior to any optional prepayment of Borrowings pursuant to
Section 2.11(a)(i), the Borrowers shall select the Borrowing or Borrowings to be
prepaid and shall specify such selection in the notice of such prepayment
pursuant to paragraph (f) of this Section. In the event of any mandatory
prepayment of Term Borrowings made at a time when Term Borrowings of more than
one Class remain outstanding, the Borrowers shall select Term Borrowings to be
prepaid so that the aggregate amount of such prepayment is allocated between
Term Borrowings (and, to the extent provided in the Refinancing Amendment for
any Class of Other Term Loans, the Borrowings of such Class) pro rata based on
the aggregate principal amount of outstanding Borrowings of each such Class
(unless the Lenders with respect to such Class have agreed to not receive pro
rata treatment); provided that any Term Lender (and, to the extent provided in
the Refinancing Amendment or Loan Modification Agreement for any Class of Other
Term Loans, any Lender that holds Other Term Loans of such Class) may elect, by
notice to the Administrative Agent in writing by hand delivery or facsimile or
other electronic transmission at least one Business Day prior to the prepayment
date, to decline all or any portion of any prepayment of its Term Loans or Other
Term Loans of any such Class pursuant to this Section (other than an optional
prepayment pursuant to paragraph (a)(i) of this Section or a mandatory
prepayment as a result of the Prepayment Event set forth in clause (b) of the
definition thereof, which may not be declined), in which case the aggregate
amount of the prepayment that would have been applied to prepay Term Loans or
Other Term Loans of any such Class but was so declined shall be retained by the
Borrowers (such amounts, “Retained Declined Proceeds”). Optional prepayments of
Term Borrowings shall be allocated among the Classes of Term Borrowings as
directed by the Borrowers. In the absence of a designation by the Borrowers as
described in the preceding provisions of this paragraph of the Type of Borrowing
of any Class, the Administrative Agent shall make such designation in its
reasonable discretion with a view, but no obligation, to minimize breakage costs
owing under Section 2.16.

 

 -83-

 

(f)                The Borrowers shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) of any
optional prepayment pursuant to Section 2.11(a)(i) in writing by hand delivery
or facsimile or other electronic transmission of any prepayment hereunder (i) in
the case of prepayment of a Eurocurrency Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of prepayment, or
(ii) in the case of prepayment of an ABR Borrowing, not later than 11:00 a.m.,
New York City time, one Business Day before the date of prepayment. Each such
notice shall be irrevocable and shall specify the prepayment date and principal
amount of each Borrowing or portion thereof to be prepaid and, in the case of a
mandatory prepayment, a reasonably detailed calculation of the amount of such
prepayment; provided that a notice of optional prepayment may state that such
notice is conditional upon the effectiveness of other credit facilities or the
receipt of the proceeds from the issuance of other Indebtedness or the
occurrence of some other identifiable event or condition, in which case such
notice of prepayment may be revoked by the Borrowers (by notice to the
Administrative Agent on or prior to the specified date of prepayment) if such
condition is not satisfied. Promptly following receipt of any such notice (other
than a notice relating solely to Swingline Loans), the Administrative Agent
shall advise the Lenders of the contents thereof. Each partial prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02, except as
necessary to apply fully the required amount of a mandatory prepayment. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13. At the Borrowers’ election in connection with
any prepayment pursuant to this Section 2.11, such prepayment shall not be
applied to any Term Loan or Revolving Loan of a Defaulting Lender and shall be
allocated ratably among the relevant non-Defaulting Lenders.

 

(g)                Notwithstanding any other provisions of Section 2.11(c) or
(d), (A) to the extent that any of or all the Net Proceeds of any Prepayment
Event by a Foreign Subsidiary giving rise to a prepayment pursuant to Section
2.11(c) or (d) (a “Foreign Prepayment Event”) or Excess Cash Flow are prohibited
or delayed by applicable local law from being repatriated to either Borrower,
the portion of such Net Proceeds or Excess Cash Flow so affected will not be
required to be applied to repay Term Loans at the times provided in Section
2.11(c) or (d), as the case may be, and such amounts may be retained by the
applicable Foreign Subsidiary so long, but only so long, as the applicable local
law will not permit repatriation to either Borrower (Borrowers hereby agreeing
to cause the applicable Foreign Subsidiary to promptly take all actions
reasonably required by the applicable local law to permit such repatriation),
and once such repatriation of any of such affected Net Proceeds or Excess Cash
Flow is permitted under the applicable local law, such repatriation will be
promptly effected and such repatriated Net Proceeds or Excess Cash Flow will be
promptly (and in any event not later than three Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to Section 2.11(c)
or (d), as applicable, and (B) to the extent that and for so long as the
applicable Borrower has determined in good faith that repatriation of any of or
all the Net Proceeds of any Foreign Prepayment Event or Excess Cash Flow would
have a material adverse tax consequence (taking into account any foreign tax
credit or benefit actually realized in connection with such repatriation) with
respect to such Net Proceeds or Excess Cash Flow, the Net Proceeds or Excess
Cash Flow so affected will not be required to be applied to repay Term Loans at
the times provided in Section 2.11(c) or Section 2.11(d), as the case may be,
and such amounts may be retained by the applicable Foreign Subsidiary; provided
that when the applicable Borrower determines in good faith that repatriation of
any of or all the Net Proceeds of any Foreign Prepayment Event or Excess Cash
Flow would no longer have a material adverse tax consequence (taking into
account any foreign tax credit or benefit actually realized in connection with
such repatriation) with respect to such Net Proceeds or Excess Cash Flow, such
Net Proceeds or Excess Cash Flow shall be promptly (and in any event not later
than three Business Days after such repatriation) applied (net of additional
taxes payable or reserved

 

 -84-

 

against as a result thereof) to the repayment of the Term Loans pursuant to
Section 2.11(c) or Section 2.11(d), as applicable.

 

(h)               In the event that (w) the Borrowers make any voluntary
prepayment of Term Loans pursuant to Section 2.11(a), (x) the Borrowers make any
mandatory prepayment of Term Loans required pursuant to Section 2.11(c) as a
result of the occurrence of an event described in clause (a) of the definition
of “Prepayment Event” (but solely to the extent constituting a sale, transfer or
other disposition of all or substantially all of the assets of the Parent
Borrower and the Restricted Subsidiaries, taken as a whole) or clause (b) of the
definition of “Prepayment Event”, (y) the Term Loans are accelerated (whether by
operation of law or otherwise) or (z) there is any amendment to this Agreement
to consummate a conversion, cashless rollover or exchange of Term Loans, a Loan
Modification Agreement, or any other repayment (including in connection with a
Repricing Transaction, pursuant to Section 2.21 or pursuant to Section 2.24),
the Borrowers shall pay to the Administrative Agent, for the ratable account of
each of the applicable Lenders the following (the “Prepayment Premium”), (I) in
the case of any such repayment, prepayment or acceleration occurring prior to
the first anniversary of the Effective Date, a prepayment premium of 3.00% of
the principal amount of the Term Loans being repaid, prepaid or accelerated,
(II) in the case of any such prepayment occurring on or following the first
anniversary of the Effective Date but prior to the second anniversary of the
Effective Date, a prepayment premium of 2.00% of the principal amount of the
Term Loans being repaid, prepaid or accelerated and (III) in the case of any
such repayment, prepayment or acceleration occurring on or following the second
anniversary of the Effective Date but prior to the third anniversary of the
Effective Date, a prepayment premium of 1.00% of the principal amount of the
Term Loans being repaid, prepaid or accelerated. Without limiting the generality
of the foregoing, and notwithstanding anything to the contrary in this Agreement
or any Loan Document, it is understood and agreed that if the Obligations are
accelerated as a result of the occurrence and continuance of any Event of
Default (including by operation of law or otherwise), the Prepayment Premium, if
any, determined as of the date of acceleration, will also be due and payable and
will be treated and deemed as though the applicable Loans were prepaid as of
such date and shall constitute part of the Obligations for all purposes herein.
The Prepayment Premium, if any, shall also be payable in the event the
Obligations (and/or this Agreement) are satisfied or released by foreclosure
(whether by power of judicial proceeding), deed in lieu of foreclosure or by any
other means. THE LOAN PARTIES EXPRESSLY WAIVE THE PROVISIONS OF ANY PRESENT OR
FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE COLLECTION OF THE
FOREGOING PREPAYMENT PREMIUM IN CONNECTION WITH ANY SUCH ACCELERATION. The Loan
Parties expressly agree that (i) the Prepayment Premium is reasonable and is the
product of an arm’s length transaction between sophisticated business people,
ably represented by counsel, (ii) the Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made,
(iii) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Prepayment Premium, (iv) the Loan Parties shall be estopped hereafter from
claiming differently than as agreed to in this Section 2.11(h), (v) their
agreement to pay the Prepayment Premium is a material inducement to the Lenders
to make the Loans, and (vi) the Prepayment Premium represents a good faith,
reasonable estimate and calculation of the lost profits or damages of the
Lenders and that it would be impractical and extremely difficult to ascertain
the actual amount of damages to the Lenders or profits lost by the Lenders as a
result of such Premium Event. The parties hereto further acknowledge and agree
that the Prepayment Premium is not intended to act as a penalty or to punish the
Loan Parties for any such repayment or prepayment.

 

SECTION 2.12.           Fees.

 

(a)                Each Borrower agrees to pay to the Administrative Agent in
dollars for the account of each Revolving Lender a commitment fee, which shall
accrue at a rate of 0.50% per annum to be calculated on the average daily unused
amount of the Revolving Commitment of such Lender during

 

 -85-

 

the period from and including the Effective Date to but excluding the date on
which the Revolving Commitments terminate. Accrued commitment fees shall be
payable in arrears on the third Business Day following the last day of March,
June, September and December of each year and on the date on which the Revolving
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). For purposes of computing commitment fees, a
Revolving Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 

(b)               Each Borrower agrees to pay (i) to the Administrative Agent in
dollars for the account of each Revolving Lender (other than any Defaulting
Lender) a participation fee with respect to its participations in Letters of
Credit, which shall accrue at the Applicable Rate used to determine the interest
rate applicable to Eurocurrency Revolving Loans on the daily amount of such
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to and
including the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure, and
(ii) to each Issuing Bank in dollars a fronting fee, which shall accrue at the
rate of 0.125% per annum on the average daily amount of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to and including the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as such Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees accrued
through and including the last day of March, June, September and December of
each year shall be payable on the third Business Day following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to an Issuing Bank pursuant to this paragraph shall be payable within 10
days after demand. All participation fees and fronting fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)                The Borrowers agree to pay to the Administrative Agent, for
its own account, fees payable in the amounts and at the times separately agreed
upon between the Borrower and the Administrative Agent.

 

(d)               [Reserved].

 

(e)                Notwithstanding the foregoing, and subject to Section 2.22,
no Borrower shall be obligated to pay any amounts to any Defaulting Lender
pursuant to this Section 2.12.

 

SECTION 2.13.           Interest.

 

(a)                The Loans comprising each ABR Borrowing (including each
Swingline Loan denominated in dollars) shall bear interest at the Alternate Base
Rate plus the Applicable Rate.

 

(b)               The Loans comprising each Eurocurrency Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

 -86-

 

(c)                Notwithstanding the foregoing, in the case of (x) any Default
or Event of Default under Section 7.01(a), (b), (h) or (i), automatically and
without any further action or (y) in the case of any Event of Default under
Section 7.01(d) (solely to the extent that such Event of Default relates to
non-compliance with Section 6.10 but subject to Section 7.02) or (e) (solely to
the extent that such Event of Default relates to non-compliance with Section
5.01(a) or (b)), upon the election of the Required Lenders (i) any principal
amount of the Loans payable by the Borrowers hereunder shall bear interest,
after as well as before judgment, at a rate per annum equal to 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section and (ii) any other amount (including overdue
interest) shall bear interest at a rate per annum equal to 2.00% per annum plus
the rate applicable to ABR Revolving Loans as provided in paragraph (a) of this
Section (“Default Rate”); provided that no amount shall be payable pursuant to
this Section 2.13(c) to a Defaulting Lender so long as such Lender shall be a
Defaulting Lender; provided further that no amounts shall accrue pursuant to
this Section 2.13(c) on any overdue amount, reimbursement obligation in respect
of any LC Disbursement or other amount payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. The imposition of the Default Rate
shall apply from the date that the Event of Default giving rise to the
imposition of the Default Rate occurred or the election of the Required Lenders
is made, as applicable.

 

(d)               Accrued interest on each Loan shall be payable in arrears on
each Interest Payment Date for such Loan and, in the case of Revolving Loans,
upon termination of the Revolving Commitments, provided that (i) interest
accrued pursuant to paragraph (c) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan (other than a
prepayment of an ABR Revolving Loan prior to the end of the Revolving
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurocurrency Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(e)                All interest hereunder shall be computed on the basis of a
year of 360 days, except that interest computed by reference to the Alternate
Base Rate shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Adjusted LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14.           Alternate Rate of Interest. If at least two Business
Days prior to the commencement of any Interest Period for a Eurocurrency
Borrowing:

 

(a)                the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that adequate and reasonable means do
not exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b)               the Administrative Agent is advised by the Required Lenders
that the Adjusted LIBO Rate for such Interest Period will not adequately and
fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period (in each case with respect
to the Loans impacted by this clause (b) or clause (a) above, “Impacted Loans”);

 

(c)                the Administrative Agent shall give notice thereof to the
Parent Borrower and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Parent
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (i) any Interest Election Request that requests the conversion of
any Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing
and shall

 

 -87-

 

be ineffective and (ii) if any Borrowing Request requests a Eurocurrency
Borrowing, then such Borrowing shall be made as an ABR Borrowing and the
utilization of the LIBO Rate component in determining the Alternate Base Rate
shall be suspended; provided, however, that, in each case, the Parent Borrower
may revoke any Borrowing Request that is pending when such notice is received.

 

(d)               Notwithstanding the foregoing, if the Administrative Agent has
made the determination described in clause (a) of this Section 2.14 and/or is
advised by the Required Lenders of their determination in accordance with clause
(b) of this Section 2.14 and the Parent Borrower shall so request, the
Administrative Agent, the Required Lenders and the Parent Borrower shall
negotiate in good faith to amend the definition of “LIBO Rate” and other
applicable provisions to preserve the original intent thereof in light of such
change; provided that, until so amended, such Impacted Loans will be handled as
otherwise provided pursuant to the terms of this Section 2.14.

 

SECTION 2.15.           Increased Costs.

 

(a)                If any Change in Law shall:

 

(i)                 impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended by, any Lender or
any Issuing Bank (except any such reserve requirement reflected in the Adjusted
LIBO Rate); or

 

(ii)               impose on any Lender or any Issuing Bank or the London
interbank market any other condition, cost or expense (other than with respect
to Taxes) affecting this Agreement or Eurocurrency Loans made by such Lender or
any Letter of Credit or participation therein; or

 

(iii)             subject any Lender to any Taxes on its Loans, letters of
credit, Commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan or ABR Borrowing (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or issue
any Letter of Credit) or to reduce the amount of any sum received or receivable
by such Lender or Issuing Bank hereunder (whether of principal, interest or
otherwise), then, from time to time upon request of such Lender or Issuing Bank,
the Borrowers will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank, as
the case may be, for such increased costs actually incurred or reduction
actually suffered, provided that to the extent any such costs or reductions are
incurred by any Lender as a result of any requests, rules, guidelines or
directives enacted or promulgated under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and Basel III after the Effective Date, then
such Lender shall be compensated pursuant to this Section 2.15(a) only to the
extent such Lender is imposing such charges on similarly situated borrowers
under the other syndicated credit facilities that such Lender is a lender under.
Notwithstanding the foregoing, this paragraph will not apply to (A) Indemnified
Taxes or Other Taxes or (B) Excluded Taxes.

 

(b)               If any Lender or Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has the effect of reducing the
rate of return on such Lender’s or Issuing

 

 -88-

 

Bank’s capital or on the capital of such Lender’s or Issuing Bank’s holding
company, if any, as a consequence of this Agreement or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by such Issuing Bank, to a level below that which
such Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s or Issuing Bank’s policies and the policies of such Lender’s or Issuing
Bank’s holding company with respect to capital adequacy), then, from time to
time upon request of such Lender or Issuing Bank, the Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction actually suffered.

 

(c)                A certificate of a Lender or an Issuing Bank setting forth
the amount or amounts necessary to compensate such Lender or Issuing Bank or its
holding company in reasonable detail, as the case may be, as specified in
paragraph (a) or (b) of this Section delivered to the Borrowers shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or Issuing
Bank, as the case may be, the amount shown as due on any such certificate within
15 days after receipt thereof.

 

(d)               Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or Issuing Bank’s right to demand such compensation, provided that
the Borrowers shall not be required to compensate a Lender or Issuing Bank
pursuant to this Section for any increased costs incurred or reductions suffered
more than 180 days prior to the date that such Lender or Issuing Bank, as the
case may be, notifies the Borrowers of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16.           Break Funding Payments. In the event of (a) the payment
of any principal of any Eurocurrency Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan or Term Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked under Section 2.11(f) and is revoked in accordance therewith) or (d) the
assignment of any Eurocurrency Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrowers pursuant to
Section 2.19 or Section 9.02(c), then, in any such event, the Borrowers shall,
after receipt of a written request by any Lender affected by any such event
(which request shall set forth in reasonable detail the basis for requesting
such amount), compensate each Lender for the actual loss, cost and expense
attributable to such event. For purposes of calculating amounts payable by the
Borrowers to the Lenders under this Section 2.16, each Lender shall be deemed to
have funded each Eurocurrency Loan made by it at the Adjusted LIBO Rate
(determined without giving effect to any interest rate “floor”) for such Loan by
a matching deposit or other borrowing for a comparable amount and for a
comparable period, whether or not such Eurocurrency Loan was in fact so funded.
A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section delivered to the Borrowers shall
be conclusive absent manifest error. The Borrowers shall pay such Lender the
amount shown as due on any such certificate within 15 days after receipt of such
demand.

 

SECTION 2.17.           Taxes.

 

(a)                Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made free and clear of and
without deduction for any Taxes, provided

 

 -89-

 

that if an applicable Withholding Agent shall be required by applicable
Requirements of Law to withhold or deduct any Taxes from such payments, then (i)
the applicable Withholding Agent shall make such withholding or deductions, (ii)
the applicable Withholding Agent shall timely pay the full amount withheld
deducted to the relevant Governmental Authority in accordance with applicable
Requirements of Law and (iii) if the Tax in question is an Indemnified Tax or
Other Tax, the amount payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions have been made (including
deductions applicable to additional amounts payable under this Section 2.17) the
Lender (or, in the case of a payment received by the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deductions been made.

 

(b)               Without limiting the provisions of and without duplication of
any amounts payable pursuant to Section 2.17(a), the Parent Borrower shall
timely pay to the relevant Governmental Authority in accordance with
Requirements of Law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.

 

(c)                Without limiting the provisions of and without duplication of
any amounts payable pursuant to Section 2.17(a), each Borrower shall indemnify
the Administrative Agent and each Lender, within 30 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent or such Lender, as the case may be (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.17) and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate setting forth in reasonable detail the
basis and calculation of the amount of such payment or liability delivered to
the Parent Borrower by a Lender, or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)               As soon as practicable after any payment of Indemnified Taxes
or Other Taxes by a Loan Party to a Governmental Authority, the Parent Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)                Each Lender shall, at such times as are reasonably requested
by the Parent Borrower or the Administrative Agent, provide the Parent Borrower
and the Administrative Agent with any properly completed and executed
documentation prescribed by applicable Requirements of Law, or reasonably
requested by the Parent Borrower or the Administrative Agent, certifying as to
any entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents (including, in the case of a Lender seeking exemption from the
withholding imposed under FATCA, any documentation necessary to prevent such
withholding). Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate,
deliver promptly to the Parent Borrower and the Administrative Agent updated or
other appropriate documentation (including any new documentation reasonably
requested by the applicable withholding agent) or promptly notify the Parent
Borrower and the Administrative Agent in writing of its legal ineligibility to
do so.

 

Without limiting the generality of the foregoing:

 

(i)                 Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original

 

 -90-

 

copies of Internal Revenue Service Form W-9 (or any successor form) certifying
that such Lender is exempt from U.S. federal backup withholding.

 

(ii)               Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Parent Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of a Borrower or the Administrative Agent) whichever of the
following is applicable:

 

(A)              two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any successor forms),
as applicable, claiming eligibility for the benefits of an income Tax treaty to
which the United States is a party,

 

(B)              two properly completed and duly signed original copies of
Internal Revenue Service Form W-8ECI (or any successor forms),

 

(C)              in the case of a Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) two properly
completed and duly signed U.S. Tax Compliance Certificates substantially in the
form of Exhibit S-1 and (y) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or Form W-8BEN-E (or any
successor forms), as applicable,

 

(D)              to the extent a Lender is not the beneficial owner (for
example, where the Lender is a partnership or a participating Lender), two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by copies of a
Form W-8ECI, Form W-8BEN, Form W-8BEN-E, U.S. Tax Compliance Certificate, Form
W-9, Form W-8IMY (or other successor forms) or any other required information
from each beneficial owner that would be required under this Section 2.17(e) if
such beneficial owner were a Lender, as applicable (provided that, if the Lender
is a partnership for U.S. federal income Tax purposes (and not a participating
Lender) and one or more direct or indirect partners are claiming the portfolio
interest exemption, the U.S. Tax Compliance Certificate, substantially in the
form of Exhibit S-2, may be provided by such Lender on behalf of such direct or
indirect partner(s)), or

 

(E)               two properly completed and duly signed original copies of any
other form prescribed by applicable U.S. federal income Tax law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax on any
payments to such Lender under the Loan Documents, together with such
supplementary documentation as may be prescribed by applicable Requirements of
Law to permit the Parent Borrower or the Administrative Agent to determine the
withholding or deduction required to be made.

 

(iii)             If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Parent Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by a Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by a Borrower or the
Administrative Agent as

 

 -91-

 

may be necessary for the Parent Borrower and the Administrative Agent to comply
with their obligations under FATCA, to determine whether such Lender has or has
not complied with such Lender’s obligations under FATCA and, if necessary, to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (iii), “FATCA” shall include any amendments made to
FATCA after the date hereof.

 

Each Lender hereby authorizes the Administrative Agent to deliver to the Loan
Parties and to any successor Administrative Agent any documentation provided by
such Lender to the Administrative Agent pursuant to this Section 2.17(e).

 

Notwithstanding any other provision of this Section 2.17(e), a Lender shall not
be required to deliver any form or other documentation that such Lender is not
legally eligible to deliver.

 

(f)                If the Parent Borrower determines in good faith that a
reasonable basis exists for contesting, or claiming a refund of, any Taxes for
which indemnification has been demanded hereunder, the Administrative Agent or
the relevant Lender, as applicable, shall use commercially reasonable efforts to
cooperate with the Parent Borrower in a reasonable challenge or claim for refund
of such Taxes (including, if requested, pursuing a refund of such Taxes) if so
requested by the Parent Borrower, provided that (a) the Administrative Agent or
such Lender determines in its reasonable discretion that it would not be
materially prejudiced by cooperating in such challenge, (b) the Parent Borrower
pays all reasonable related expenses of the Administrative Agent or such Lender,
as applicable and (c) the Parent Borrower indemnifies the Administrative Agent
or such Lender, as applicable, for any liabilities or other costs reasonably
incurred by such party in connection with such challenge. If the Administrative
Agent or a Lender receives a refund of any Indemnified Taxes or Other Taxes as
to which it has been indemnified by the Parent Borrower or with respect to which
the Parent Borrower has paid additional amounts pursuant to this Section 2.17,
it shall promptly pay over such refund to the Parent Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Parent
Borrower under this Section 2.17 with respect to the Indemnified Taxes or Other
Taxes giving rise to such refund), net of all related out-of-pocket expenses
(including Taxes) of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Parent Borrower, upon the
request of the Administrative Agent or such Lender, agrees promptly to repay the
amount paid over to the Parent Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to the Administrative
Agent or such Lender in the event the Administrative Agent or such Lender is
required to repay such refund to such Governmental Authority. The Administrative
Agent or such Lender, as the case may be, shall, at the Parent Borrower’s
request, provide the Parent Borrower with a copy of any notice of assessment or
other evidence of the requirement to repay such refund received from the
relevant taxing authority (provided that the Administrative Agent or such Lender
may delete any information therein that the Administrative Agent or such Lender
deems confidential). Notwithstanding anything to the contrary, this Section
2.17(f) shall not be construed to require the Administrative Agent or any Lender
to make available its Tax returns (or any other information relating to Taxes
which it deems confidential) to any Loan Party or any other Person.

 

(g)                The agreements in this Section 2.17 shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.

 

(h)               For purposes of this Section 2.17, the term “Lender” shall
include any Issuing Bank and any Swingline Lender.

 

 -92-

 

SECTION 2.18.           Payments Generally; Pro Rata Treatment; Sharing of
Setoffs.

 

(a)                Each Borrower shall make each payment required to be made by
it under any Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 2:00 p.m., New York City time), on the date when
due, in immediately available funds, without condition or deduction for any
counterclaim, recoupment or setoff. Any amounts received after such time on any
date may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to such account as may be
specified by the Administrative Agent, except payments to be made directly to
any Issuing Bank or the Swingline Lender shall be made as expressly provided
herein and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein. The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment (other than payments on the Eurocurrency Loans)
under any Loan Document shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day. If any
payment on a Eurocurrency Loan becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such payment
into another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any payment of principal
pursuant to the preceding two sentences, interest thereon shall be payable at
the then applicable rate for the period of such extension. All payments or
prepayments of any Loan shall be made in dollars, all reimbursements of any LC
Disbursements shall be made in dollars, all payments of accrued interest payable
on a Loan or LC Disbursement shall be made in dollars, and all other payments
under each Loan Document shall be made in dollars.

 

(b)               If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal,
unreimbursed LC Disbursements, interest and fees then due hereunder, such funds
shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Revolving Loans, Term Loans or participations in LC
Disbursements or Swingline Loans resulting in such Lender receiving payment of a
greater proportion of the aggregate amount of its Revolving Loans, Term Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest and (ii) the
provisions of this paragraph shall not be construed to apply to (A) any payment
made by such Borrower pursuant to and in accordance with the express terms of
this Agreement (including the application of funds arising from the existence of
a

 

 -93-

 

Defaulting Lender), (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements or Swingline Loans to any assignee or
participant or (C) any disproportionate payment obtained by a Lender of any
Class as a result of the extension by Lenders of the maturity date or expiration
date of some but not all Loans or Revolving Commitments of that Class or any
increase in the Applicable Rate in respect of Loans of Lenders that have
consented to any such extension. The Borrowers consent to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrowers rights of setoff and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrowers in the amount of such participation.

 

(d)               Unless the Administrative Agent shall have received notice
from the Parent Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption and in its sole
discretion, distribute to the Lenders or Issuing Banks, as the case may be, the
amount due. In such event, if the Borrowers have not in fact made such payment,
then each of the Lenders or Issuing Banks, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or Issuing Bank with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Effective Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

(e)                If any Lender shall fail to make any payment required to be
made by it pursuant to Section 2.04(c), Section 2.05(e) or Section 2.05(f),
Section 2.06(a) or Section 2.06(b), Section 2.18(d) or Section 9.03(c), then the
Administrative Agent may, in its discretion and in the order determined by the
Administrative Agent (notwithstanding any contrary provision hereof), (i) apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Section until all
such unsatisfied obligations are fully paid and/or (ii) hold any such amounts in
a segregated account as cash collateral for, and to be applied to, any future
funding obligations of such Lender under any such Section.

 

SECTION 2.19.           Mitigation Obligations; Replacement of Lenders.

 

(a)                If any Lender requests compensation under Section 2.15, or if
the Borrowers are required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17 or
any event gives rise to the operation of Section 2.23, then such Lender shall
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or its participation in any Letter of Credit
affected by such event, or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17 or mitigate
the applicability of Section 2.23, as the case may be, and (ii) would not
subject such Lender to any unreimbursed cost or expense reasonably deemed by
such Lender to be material and would not be inconsistent with the internal
policies of, or otherwise be disadvantageous in any material economic, legal or
regulatory respect to, such Lender.

 

(b)               If (i) any Lender requests compensation under Section 2.15 or
gives notice under Section 2.23, (ii) the Borrowers are required to pay any
additional amount to any Lender or to any Governmental Authority for the account
of any Lender pursuant to Section 2.17 or (iii) any Lender is a Defaulting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender

 

 -94-

 

and the Administrative Agent, require such Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 9.04), all its interests, rights and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrowers shall have received
the prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and if a Revolving Commitment is being assigned and
delegated, each Issuing Bank and each Swingline Lender), which consents, in each
case, shall not unreasonably be withheld or delayed, (B) such Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and unreimbursed participations in LC Disbursements and Swingline Loans, accrued
but unpaid interest thereon, accrued but unpaid fees and all other amounts
payable to it hereunder from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts), (C) the Borrowers or such assignee shall have paid (unless
waived) to the Administrative Agent the processing and recordation fee specified
in Section 9.04(b)(ii) and (D) in the case of any such assignment resulting from
a claim for compensation under Section 2.15, payments required to be made
pursuant to Section 2.17 or a notice given under Section 2.23, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise (including as a
result of any action taken by such Lender under paragraph (a) above), the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply. Each party hereto agrees that an assignment required pursuant to
this paragraph may be effected pursuant to an Assignment and Assumption executed
by the Borrowers, the Administrative Agent and the assignee and that the Lender
required to make such assignment need not be a party thereto.

 

SECTION 2.20.           Incremental Credit Extensions.

 

(a)                The Borrowers may at any time or from time to time after the
Effective Date, by written notice delivered to the Administrative Agent request
(i) one or more additional Classes of term loans or additional term loans of the
same Class of any existing Class of term loans (the “Incremental Term Loans”),
(ii) one or more increases in the amount of the Revolving Commitments of any
Class (each such increase, an “Incremental Revolving Commitment Increase”) or
(iii) one or more additional Classes of Revolving Commitments (the
“Additional/Replacement Revolving Commitments,” and, together with the
Incremental Term Loans and the Incremental Revolving Commitment Increases, the
“Incremental Facilities”); provided that, after giving effect to the
effectiveness of any Incremental Facility Amendment referred to below and at the
time that any such Incremental Term Loan, Incremental Revolving Commitment
Increase or Additional/Replacement Revolving Commitment is made or effected (i)
the First Lien Leverage Ratio shall be less than or equal to 1.50 to 1.00,
calculated on a Pro Forma Basis (which shall assume that all such Incremental
Facilities are secured by the Collateral on an equal priority basis (but without
regard to the control of remedies) with the Liens securing the Secured
Obligations whether or not so secured and shall assume, in the case of any
Incremental Revolving Commitment Increase, that such commitments were fully
drawn) and (ii) no Event of Default (except, in the case of the incurrence or
provision of any Incremental Facility in connection with a Permitted Acquisition
or other Investment not prohibited by the terms of this Agreement, no
Significant Event of Default) shall have occurred and be continuing unless, in
connection with a Permitted Acquisition or another Investment not prohibited by
the terms of this Agreement, customary “Sungard” or “certain funds”
conditionality is otherwise agreed to by the Lenders providing such Incremental
Facilities. Notwithstanding anything to contrary herein, the aggregate principal
amount of the Incremental Facilities that can be incurred at any time shall not
exceed the Incremental Cap at such time. Each Incremental Facility shall be in a
minimum principal amount of $5,000,000 and integral multiples of $1,000,000 in
excess thereof if such Incremental Facilities are denominated in dollars (unless
the Borrowers and the Administrative Agent otherwise agree); provided that such
amount may be less than $5,000,000 if such

 

 -95-

 

amount represents all the remaining availability under the aggregate principal
amount of Incremental Facilities set forth above.

 

(b)               The Incremental Term Loans (i) shall rank equal in right of
payment with the Term Loans, shall be secured only by the Collateral securing
the Secured Obligations and shall only be guaranteed by the Loan Parties, (ii)
shall not mature earlier than the Term Maturity Date, (iii) shall not have a
shorter Weighted Average Life to Maturity than the remaining Term Loans (without
giving effect to any prepayments), (iv) shall have a maturity date (subject to
clause (ii)), an amortization schedule (subject to clause (iii)), and interest
rates (including through fixed interest rates), interest margins, rate floors,
upfront fees, funding discounts, original issue discounts and prepayment terms
and premiums for the Incremental Term Loans as determined by the Borrowers and
the lenders of the Incremental Term Loans; provided that in the event that the
Effective Yield for any Incremental Term Loans (excluding any Incremental Term
Loans in an aggregate amount not to exceed $5,000,000) incurred after the
Effective Date is greater than the Effective Yield for the Term Loans by more
than 0.50% per annum, then the Effective Yield for the Term Loans shall be
increased to the extent necessary so that the Effective Yield for the Term Loans
are equal to the Effective Yield for the Incremental Term Loans minus 0.50% per
annum (provided that the “LIBOR floor” applicable to the outstanding Term Loans
shall be increased to an amount not to exceed the “LIBOR floor” applicable to
such Incremental Term Loans prior to any increase in the Applicable Rate
applicable to such Term Loans then outstanding); and (v) may otherwise have
terms and conditions different from those of the Term Loans (including currency
denomination); provided that (x) except with respect to matters contemplated by
clauses (ii), (iii) and (iv) above, any differences shall be reasonably
satisfactory to the Administrative Agent (except for covenants and other
provisions applicable only to the periods after the Latest Maturity Date) and
(y) the documentation governing any Incremental Term Loans may include a
financial maintenance covenant and any related equity cure, it being understood
that, to the extent that any financial maintenance covenant and any related
equity cure are added for the benefit of any Incremental Term Loan, no consent
shall be required from the Administrative Agent or any of the Term Lenders to
the extent that such financial maintenance covenant is (1) also added for the
benefit of any existing Loans or (2) only applicable after the Latest Maturity
Date.

 

(c)                The Incremental Revolving Commitment Increase shall be
treated the same as the Class of Revolving Commitments being increased
(including with respect to maturity date thereof) and shall be considered to be
part of the Class of Revolving Loans being increased (it being understood that,
if required to consummate an Incremental Revolving Commitment Increase, the
pricing, interest rate margins, rate floors and undrawn commitment fees on the
Class of Revolving Commitments being increased may be increased and additional
upfront or similar fees may be payable to the lenders providing the Incremental
Revolving Commitment Increase (without any requirement to pay such fees to any
existing Revolving Lenders)).

 

(d)               The Additional/Replacement Revolving Commitments (i) shall
rank equal in right of payment with the Revolving Loans, shall be secured only
by the Collateral securing the Secured Obligations and shall only be guaranteed
by the Loan Parties, (ii) shall not mature earlier than the Revolving Maturity
Date and shall require no mandatory commitment reduction prior to the Revolving
Maturity Date, (iii) shall have interest rates (including through fixed interest
rates), interest margins, rate floors, upfront fees, undrawn commitment fees,
funding discounts, original issue discounts, prepayment terms and premiums and
commitment reduction and termination terms as determined by the Borrowers and
the lenders of such commitments, (iv) shall contain borrowing, repayment and
termination of Commitment procedures as determined by the Borrowers and the
lenders of such commitments, (v) may include provisions relating to letters of
credit, as applicable, issued thereunder, which issuances shall be on terms
substantially similar (except for the overall size of such subfacilities, the
fees payable in connection therewith and the identity of the letter of credit
issuer, as applicable, which shall be

 

 -96-

 

determined by the Borrowers, the lenders of such commitments and the applicable
letter of credit issuers and borrowing, repayment and termination of commitment
procedures with respect thereto, in each case which shall be specified in the
applicable Incremental Facility Amendment) to the terms relating to the Letters
of Credit with respect to the applicable Class of Revolving Commitments or
otherwise reasonably acceptable to the Administrative Agent and (vi) may
otherwise have terms and conditions different from those of the Revolving Credit
Facility (including currency denomination); provided that (x) except with
respect to matters contemplated by clauses (ii), (iii), (iv) and (v) above, any
differences shall be reasonably satisfactory to the Administrative Agent (except
for covenants and other provisions applicable only to the periods after the
Latest Maturity Date) and (y) the documentation governing any
Additional/Replacement Revolving Commitments may include financial maintenance
covenant or related equity cure so long as the Administrative Agent shall have
been given prompt written notice thereof and this Agreement is amended to
include such financial maintenance covenant or related equity cure for the
benefit of each facility (provided, further, however, that, if the applicable
new financial maintenance covenant is a “springing” financial maintenance
covenant for the benefit of such revolving credit facility or covenant only
applicable to, or for the benefit of, a revolving credit facility, such
financial maintenance covenant shall be automatically included in this Agreement
only for the benefit of each revolving credit facility hereunder (and not for
the benefit of any term loan facility hereunder)).

 

(e)                Each notice from the Borrowers pursuant to this Section shall
be given in writing and shall set forth the requested amount and proposed terms
of the relevant Incremental Term Loans, Incremental Revolving Commitment
Increases or Additional/Replacement Revolving Commitments.

 

(f)                Commitments in respect of Incremental Term Loans, Incremental
Revolving Commitment Increases and Additional/Replacement Revolving Commitments
pursuant to this Agreement shall become Commitments (or in the case of an
Incremental Revolving Commitment Increase to be provided by an existing Lender
with a Revolving Commitment, an increase in such Lender’s applicable Revolving
Commitment) under this Agreement pursuant to an amendment (an “Incremental
Facility Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by Holdings, the Borrowers, each Lender agreeing to provide
such Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. An Incremental Facility may be provided, subject to the prior written
consent of the Borrowers and the Issuing Banks (to the extent such consent would
be required for an assignment pursuant to Section 9.04) (in each case, such
consent not to be unreasonably withheld), by any existing Lender (it being
understood that (i) the Borrowers shall first seek Commitments in respect of
Incremental Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments from the Term Lenders party hereto
on the Effective Date (solely to the extent such Term Lenders remain Term
Lenders at any such time) by providing prior notice of its intention to seek
such Commitments pursuant to this Section (each of which existing Lender shall
be entitled to agree or decline to participate in its sole discretion) and, if
such existing Lenders do not agree to provide such Incremental Term Loans,
Incremental Revolving Commitment Increases and/or Additional/Replacement
Revolving Commitments within 10 Business Days after such notice, the Borrowers
may seek Commitments from additional banks, financial institutions and other
institutional lenders or investors who will become Lenders in connection with
such Incremental Term Loans, Incremental Revolving Commitment Increases and
Additional/Replacement Revolving Commitments and (ii) no existing Lender shall
have the right to participate in any Incremental Loans or, unless it agrees, be
obligated to provide any Incremental Loans) or by any Additional Lender.
Incremental Term Loans and loans under Incremental Revolving Commitment
Increases and Additional/Replacement Revolving Commitments pursuant to this
Agreement shall be a “Loan” for all purposes of this Agreement and the other
Loan Documents. The Incremental Facility Amendment may, subject to Section
2.14(c), without the consent of any other Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary, in the
reasonable opinion of the Administrative Agent and the Borrowers, to effect the
provisions of this Section 2.20 (including, in connection with an Incremental
Revolving Commitment

 

 -97-

 

Increase, to reallocate Revolving Exposure on a pro rata basis among the
relevant Revolving Lenders). The effectiveness of any Incremental Facility
Amendment and the occurrence of any credit event (including the making (but not
the conversion or continuation) of a Loan and the issuance, increase in the
amount, or extension of a Letter of Credit thereunder) pursuant to such
Incremental Facility Amendment shall be subject to the satisfaction of such
conditions as the parties thereto shall agree. The Borrowers will use the
proceeds of the Incremental Term Loans, Incremental Revolving Commitment
Increases and Additional/Replacement Revolving Commitments for any purpose not
prohibited by this Agreement.

 

(g)                Notwithstanding anything to the contrary, this Section 2.20
shall supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

SECTION 2.21.           Refinancing Amendments.

 

(a)                At any time after the Effective Date, the Parent Borrower may
obtain, from any Lender or any Additional Lender, Credit Agreement Refinancing
Indebtedness in respect of (a) all or any portion of any Class of Term Loans
then outstanding under this Agreement (which for purposes of this clause (a)
will be deemed to include any then outstanding Other Term Loans) or (b) all or
any portion of the Revolving Loans (or unused Revolving Commitments) under this
Agreement (which for purposes of this clause (b) will be deemed to include any
then outstanding Other Revolving Loans and Other Revolving Commitments), in the
form of (x) Other Term Loans or Other Term Commitments or (y) Other Revolving
Loans or Other Revolving Commitments, as the case may be, in each case pursuant
to a Refinancing Amendment; provided that such Credit Agreement Refinancing
Indebtedness (i) will rank pari passu in right of payment and of security with
the Other Term Loans and Commitments hereunder, (ii) will have such pricing and
optional prepayment terms as may be agreed by the Borrowers and the Lenders
thereof, (iii) (x) with respect to any Other Revolving Loans or Other Revolving
Commitments, will have a maturity date that is not prior to the maturity date of
Revolving Loans (or unused Revolving Commitments) being refinanced and (y) with
respect to any Other Term Loans or Other Term Commitments, will have a maturity
date that is not prior to the maturity date of, and will have a Weighted Average
Life to Maturity that is not shorter than, the Term Loans being refinanced, and
(iv) the Net Proceeds of such Credit Agreement Refinancing Indebtedness shall be
applied, substantially concurrently with the incurrence thereof, to the
prepayment of outstanding Term Loans or reduction of Revolving Commitments being
so refinanced, as the case may be; provided further that the terms and
conditions applicable to such Credit Agreement Refinancing Indebtedness may
provide for any additional or different financial or other covenants or other
provisions that are agreed between the Borrowers and the Lenders thereof and
applicable only during periods after the Latest Maturity Date that is in effect
on the date such Credit Agreement Refinancing Indebtedness is issued, incurred
or obtained; provided further that the consent of the Issuing Banks shall be
required to the extent such consent would be required for an assignment pursuant
to Section 9.04 (such consent not to be unreasonably withheld). Each Class of
Credit Agreement Refinancing Indebtedness incurred under this Section 2.21 shall
be in an aggregate principal amount that is (x) not less than $10,000,000 in the
case of Other Term Loans or $10,000,000 in the case of Other Revolving Loans and
(y) an integral multiple of $1,000,000 in excess thereof (in each case unless
the Borrowers and the Administrative Agent otherwise agree). Any Refinancing
Amendment may provide for the issuance of Letters of Credit for the account of
the Borrowers, or the provision to the Borrowers of Swingline Loans, pursuant to
any Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and
Swingline Loans under the Revolving Commitments. The Administrative Agent shall
promptly notify each Lender as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that, upon the effectiveness
of any Refinancing Amendment, this Agreement shall be deemed amended to the
extent (but only to the extent) necessary to reflect the existence and terms of
the Credit Agreement Refinancing Indebtedness incurred pursuant thereto
(including any amendments necessary to treat the Loans and Commitments subject
thereto as Other Term Loans, Other Revolving Loans, Other Revolving

 

 -98-

 

Commitments and/or Other Term Commitments). Any Refinancing Amendment may,
without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrowers, to effect
the provisions of this Section. In addition, if so provided in the relevant
Refinancing Amendment and with the consent of each Issuing Bank, participations
in Letters of Credit expiring on or after the Revolving Maturity Date shall be
reallocated from Lenders holding Revolving Commitments to Lenders holding
extended revolving commitments in accordance with the terms of such Refinancing
Amendment; provided, however, that such participation interests shall, upon
receipt thereof by the relevant Lenders holding Revolving Commitments, be deemed
to be participation interests in respect of such Revolving Commitments and the
terms of such participation interests (including, without limitation, the
commission applicable thereto) shall be adjusted accordingly.

 

(b)               This Section 2.21 shall supersede any provisions in Section
2.18 or Section 9.02 to the contrary.

 

SECTION 2.22.           Defaulting Lenders.

 

(a)                Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(i)                 Waivers and Amendments. Such Defaulting Lender’s right to
approve or disapprove any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in Section 9.02.

 

(ii)               Reallocation of Payments. Subject to the last sentence of
Section 2.11(f), any payment of principal, interest, fees or other amounts
received by the Administrative Agent for the account of that Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 9.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, in the case of a Revolving Lender, to
the payment on a pro rata basis of any amounts owing by that Defaulting Lender
to each Issuing Bank and the Swingline Lender hereunder; third, as the Parent
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fourth, in the case of a Revolving Lender, if so
determined by the Administrative Agent and the Parent Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; fifth,
to the payment of any amounts owing to the Lenders, the Issuing Banks or the
Swingline Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, such Issuing Bank or the Swingline Lender
against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; sixth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to any Loan Party as a
result of any judgment of a court of competent jurisdiction obtained by any Loan
Party against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and seventh, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if such payment is a payment of the principal amount of any Loans or LC
Disbursements and such Lender is a Defaulting Lender under clause (a) of the
definition thereof, such payment shall be applied solely to pay the relevant
Loans of, and LC Disbursements owed to, the relevant non-

 

 -99-

 

Defaulting Lenders on a pro rata basis prior to being applied pursuant to
Section 2.05(j) or this Section 2.22(a)(ii). Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to
Section 2.05(j) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)             Certain Fees. That Defaulting Lender (x) shall not be entitled
to receive or accrue any commitment fee pursuant to Section 2.12(a) for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender) and (y) shall be limited in its right
to receive Letter of Credit fees as provided in Section 2.12(b).

 

(iv)             Reallocation of Applicable Percentages to Reduce Fronting
Exposure. During any period in which there is a Defaulting Lender, for purposes
of computing the amount of the obligation of each non-Defaulting Lender to
acquire, refinance or fund participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Commitment of that Defaulting Lender; provided that the aggregate obligation of
each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that non-Defaulting Lender minus (2)
the aggregate principal amount of the Revolving Loans of that Lender.

 

(b)               Defaulting Lender Cure. If the Parent Borrower, the
Administrative Agent, Swingline Lender and each Issuing Bank agree in writing in
their sole discretion that a Defaulting Lender should no longer be deemed to be
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
cash Collateral), such Lender will, to the extent applicable, purchase that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.22(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrowers while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

 

SECTION 2.23.           Illegality. If any Lender determines that any law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to make, maintain or fund Loans whose interest is
determined by reference to the Adjusted LIBO Rate, or to determine or charge
interest rates based upon the Adjusted LIBO Rate, then, on notice thereof by
such Lender to the Borrowers through the Administrative Agent any obligation of
such Lender to make or continue Eurocurrency Loans or to convert ABR Loans shall
be suspended until such Lender notifies the Administrative Agent and the
Borrowers that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, (x) the Borrowers shall, upon three Business
Days’ notice from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable, convert all Eurocurrency Loans of such Lender to ABR Loans
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurocurrency Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Loans, and (y) if such notice asserts the

 

 -100-

 

illegality of such Lender determining or charging interest rates based upon the
Adjusted LIBO Rate, the Administrative Agent shall during the period of such
suspension compute the Alternate Base Rate applicable to such Lender without
reference to the Adjusted LIBO Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Each Lender agrees to notify the Administrative Agent and the Borrowers in
writing promptly upon becoming aware that it is no longer illegal for such
Lender to determine or charge interest rates based upon the Adjusted LIBO Rate.
Upon any such prepayment or conversion, the Borrowers shall also pay accrued
interest on the amount so prepaid or converted.

 

SECTION 2.24.           Loan Modification Offers.

 

(a)                At any time after the Effective Date, the Borrowers may on
one or more occasions, by written notice to the Administrative Agent, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to effect one or more Permitted Amendments relating to such Affected
Class pursuant to procedures reasonably specified by the Administrative Agent
and reasonably acceptable to the Borrowers (including mechanics to permit
conversions, cashless rollovers and exchanges by Lenders and other repayments
and reborrowings of Loans of Accepting Lenders or Non-Accepting Lenders replaced
in accordance with this Section 2.24). Such notice shall set forth (i) the terms
and conditions of the requested Permitted Amendment and (ii) the date on which
such Permitted Amendment is requested to become effective. Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

 

(b)               A Permitted Amendment shall be effected pursuant to a Loan
Modification Agreement executed and delivered by Holdings, the Borrowers, each
applicable Accepting Lender and the Administrative Agent; provided that no
Permitted Amendment shall become effective unless Holdings and the Borrowers
shall have delivered to the Administrative Agent such legal opinions, board
resolutions, secretary’s certificates, officer’s certificates and other
documents as shall be reasonably requested by the Administrative Agent in
connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section 2.24,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder.

 

(c)                If, in connection with any proposed Loan Modification Offer,
any Lender declines to consent to such Loan Modification Offer on the terms and
by the deadline set forth in such Loan Modification Offer (each such Lender, a
“Non-Accepting Lender”) then the Borrowers may, on notice to the Administrative
Agent and the Non-Accepting Lender, (i) replace such Non-Accepting Lender in
whole or in part by causing such Lender to (and such Lender shall be obligated
to) assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all or any part of its interests, rights
and obligations under this Agreement in respect of the Loans and Commitments of
the Affected Class to one or more Eligible Assignees (which Eligible Assignee
may be another Lender, if a Lender accepts such assignment); provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrowers to find a replacement Lender; provided, further, that (a) the
applicable assignee shall have agreed to provide Loans and/or Commitments on the
terms set

 

 -101-

 

forth in the applicable Permitted Amendment, (b) such Non-Accepting Lender shall
have received payment of an amount equal to the outstanding principal of the
Loans of the Affected Class assigned by it pursuant to this Section 2.24(c),
accrued interest thereon, accrued fees and all other amounts (including any
amounts under Section 2.09(a)(i)) payable to it hereunder from the Eligible
Assignee (to the extent of such outstanding principal and accrued interest and
fees) and (c) unless waived, the Borrowers or such Eligible Assignee shall have
paid to the Administrative Agent the processing and recordation fee specified in
Section 9.04(b).

 

(d)               Subject to Section 2.11(h), no rollover, conversion or
exchange (or other repayment or termination) of Loans or Commitments pursuant to
any Loan Modification Agreement in accordance with this Section 2.24 shall
constitute a voluntary or mandatory payment or prepayment for purposes of this
Agreement.

 

(e)                Notwithstanding anything to the contrary, this Section 2.24
shall supersede any provisions in Section 2.18 or Section 9.02 to the contrary.

 

Article III

Representations and Warranties

 

The Parent Borrower (and with respect to Sections 3.01 through 3.04, Holdings)
represents and warrants to the Lenders as of the Effective Date that:

 

SECTION 3.01.           Organization; Powers. Each of Holdings, the Parent
Borrower and the Restricted Subsidiaries is (a) duly incorporated or organized,
validly existing and in good standing (to the extent such concept exists in the
relevant jurisdictions) under the laws of the jurisdiction of its organization,
(b) has the corporate or other organizational power and authority to carry on
its business as now conducted and to execute, deliver and perform its
obligations under each Loan Document to which it is a party and (c) is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required, except in the case of clause (a) (other than with
respect to any Loan Party), clause (b) (other than with respect to Holdings and
the Parent Borrower) and clause (c), where the failure to do so, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.02.           Authorization; Enforceability. This Agreement has been
duly authorized, executed and delivered by each of Holdings and the Borrowers
and constitutes, and each other Loan Document to which any Loan Party is to be a
party, when executed and delivered by such Loan Party, will constitute, a legal,
valid and binding obligation of Holdings, the Borrowers or such Loan Party, as
the case may be, enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03.           Approvals; No Conflicts. The (i) execution, delivery or
performance by, or enforcement against, any Loan Party of this Agreement or any
other Loan Document and (ii) grant by any Loan Party of the Liens granted by it
pursuant to the Security Documents (a) do not require any consent or approval
of, registration or filing with, or any other action by, any Governmental
Authority, except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents, (b) will not violate (i) the Organizational Documents of, or (ii) any
Requirements of Law applicable to, Holdings, the Parent Borrower or any
Restricted Subsidiary, (c) will not violate or result in a default under any
indenture or other agreement or instrument evidencing Indebtedness binding upon
Holdings, the Parent Borrower or any Restricted Subsidiary or

 

 -102-

 

their respective assets, or give rise to a right thereunder to require any
payment, repurchase or redemption to be made by Holdings, the Parent Borrower or
any Restricted Subsidiary, or give rise to a right of, or result in,
termination, cancellation or acceleration of any obligation thereunder and
(d) will not result in the creation or imposition of any Lien on any asset of
Holdings, the Parent Borrower or any Restricted Subsidiary, except Liens created
under the Loan Documents, except (in the case of each of clauses (a), (b)(ii)
and (c)) to the extent that the failure to obtain or make such consent,
approval, registration, filing or action, or such violation, default or right,
as the case may be, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.04.           Financial Condition; No Material Adverse Effect.

 

(a)                The Audited Financial Statements and Unaudited Financial
Statements (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein and (ii) fairly present in all material respects the financial condition
of Parent and its subsidiaries as of the respective dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.

 

(b)               The Parent Borrower has heretofore furnished to the Lenders
the consolidated pro forma balance sheet of Parent and its Subsidiaries as at
February 24, 2017, and the related consolidated pro forma statement of income of
Parent as of and for the twelve-month period then ended (such pro forma balance
sheet and statement of income, the “Pro Forma Financial Statements”), which have
been prepared giving effect to the Transactions (excluding the impact of
purchase accounting effects required by GAAP) as if such transactions had
occurred on such date or at the beginning of such period, as the case may be.
The Pro Forma Financial Statements have been prepared in good faith, based on
assumptions believed by the Parent Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of Parent and its Subsidiaries as at
February 24, 2017, and their estimated results of operations for the periods
covered thereby, assuming that the Transactions had actually occurred at such
date or at the beginning of such period (excluding the impact of purchase
accounting effects required by GAAP).

 

(c)                Since the Effective Date, there has been no Material Adverse
Effect.

 

SECTION 3.05.           Properties.

 

(a)                Each of Holdings, the Parent Borrower and the Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, if any (including the Mortgaged
Properties), (i) free and clear of all Liens except for Liens permitted by
Section 6.02 and (ii) except for minor defects in title that do not interfere
with its ability to conduct its business as currently conducted or as proposed
to be conducted or to utilize such properties for their intended purposes, in
each case, except where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

(b)               As of the Effective Date, none of Holdings, the Borrowers or
any Restricted Subsidiary owns any real property.

 

SECTION 3.06.           Litigation and Environmental Matters.

 

(a)                There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of
Holdings or the Parent Borrower,

 

 -103-

 

threatened in writing against or affecting Holdings, the Parent Borrower or any
Restricted Subsidiary that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

 

(b)               Except with respect to any other matters that, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, none of Holdings, the Parent Borrower or any Restricted
Subsidiary (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has, to the knowledge of Holdings or the Parent
Borrower, become subject to any Environmental Liability, (iii)  has received
written notice of any claim with respect to any Environmental Liability or (iv)
has, to the knowledge of Holdings or the Parent Borrower, any basis to
reasonably expect that Holdings, the Parent Borrower or any Restricted
Subsidiary will become subject to any Environmental Liability. The
representations and warranties contained in this Section 3.06(b) are the sole
and exclusive representations and warranties of this Agreement with respect to
environmental matters, including matters related to Environmental Law or
Environmental Liability.

 

SECTION 3.07.           Compliance with Laws and Agreements. Each of Holdings,
the Parent Borrower and its Restricted Subsidiaries is in compliance with (a)
all Requirements of Law applicable to it or its property and (b) all indentures
and other agreements and instruments evidencing Indebtedness binding upon it or
its property, except, in each case of, where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

SECTION 3.08.           Investment Company Status. None of Holdings, the Parent
Borrower or any other Loan Party is or is required to be registered as an
“investment company” as defined in the Investment Company Act of 1940, as
amended from time to time.

 

SECTION 3.09.           Taxes. Except as could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, Holdings,
the Parent Borrower and each Restricted Subsidiary (a) have timely filed or
caused to be filed all Tax returns and reports required to have been filed and
(b) have paid or caused to be paid all Taxes required to have been paid (whether
or not shown on a Tax return) including in their capacity as tax withholding
agent, except any Taxes (i) that are not overdue by more than 30 days or
(ii) that are being contested in good faith by appropriate proceedings, provided
that Holdings, the Parent Borrower or such Restricted Subsidiary, as the case
may be, has set aside on its books adequate reserves therefor in accordance with
GAAP.

 

SECTION 3.10.           ERISA.

 

(a)                Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA, the Code and other federal
or state laws.

 

(b)               Except as could not reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect, (i) no ERISA Event has
occurred during the five year period prior to the date on which this
representation is made or deemed made or is reasonably expected to occur, (ii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any Plan
(other than premiums due and not delinquent under Section 4007 of ERISA), (iii)
neither any Loan Party nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such liability)
under Section 4201 of ERISA with respect to a Multiemployer Plan and (iv)
neither any Loan Party nor any ERISA Affiliate has engaged in a transaction that
could be subject to Section 4069 or 4212(c) of ERISA.

 

 -104-

 

SECTION 3.11.           Disclosure. As of the Effective Date, no reports,
financial statements, certificates or other written information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of any Loan Document or delivered thereunder (as
modified or supplemented by other information so furnished) when taken as a
whole contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, Holdings and the Parent Borrower
represent only that such information was prepared in good faith based upon
assumptions believed by them to be reasonable at the time delivered and, if such
projected financial information was delivered prior to the Effective Date, as of
the Effective Date, it being understood that any such projected financial
information may vary from actual results and such variations could be material.

 

SECTION 3.12.           Subsidiaries. As of the Effective Date, Schedule 3.12
sets forth the name of, and the ownership interest of Holdings and each
Subsidiary in, each Subsidiary.

 

SECTION 3.13.           Intellectual Property; Licenses, Etc. Except as could
not reasonably be expected to have a Material Adverse Effect, each of Holdings,
Intermediate Parent, the Parent Borrower and each Restricted Subsidiary owns,
licenses or possesses the right to use, all Intellectual Property that are
reasonably necessary for the operation of its business as currently conducted,
and, without conflict with the rights of any Person. No Intellectual Property,
advertising, product, process, method, substance, part or other material used by
Holdings, the Parent Borrower or any Restricted Subsidiary, and the operation of
its business as currently conducted, infringes upon or violates any Intellectual
Property rights held by any Person except for such infringements or violations,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the Intellectual Property is pending or, to
the knowledge of Holdings and the Parent Borrower, threatened in writing against
Holdings, each Borrower or any Restricted Subsidiary, which could reasonably be
expected to have a Material Adverse Effect. As of the Effective Date, the
Intellectual Property owned by Restricted Subsidiaries organized under laws of
Brazil or any state, province or territory thereof is not material to the
business of Borrower and its Restricted Subsidiaries.

 

SECTION 3.14.           Solvency. On the Effective Date, immediately after the
consummation of the Transactions to occur on the Effective Date, after taking
into account all applicable rights of indemnity and contribution, (a) the fair
value of the assets of Holdings, the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise, (b) the present fair
saleable value of the property of Holdings, the Parent Borrower and its
Restricted Subsidiaries, taken as a whole, will be greater than the amount that
will be required to pay the probable liability of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) Holdings, the Parent Borrower and
its Restricted Subsidiaries, taken as a whole, will be able to pay their debts
and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, and (d) Holdings, the Parent Borrower
and its Restricted Subsidiaries, taken as a whole, will not have unreasonably
small capital with which to conduct the business in which they are engaged as
such business is now conducted and is proposed to be conducted following the
Effective Date. For purposes of this Section 3.14, the amount of any contingent
liability at any time shall be computed as the amount that, in the light of all
of the facts and circumstances existing at such time, represents the amount that
could reasonably be expected to become an actual or matured liability.

 

SECTION 3.15.           Senior Indebtedness. The Loan Document Obligations
constitute “Senior Indebtedness” (or any comparable term) under and as defined
in the documentation governing any Junior Financing.

 

 -105-

 

SECTION 3.16.           Federal Reserve Regulations. None of Holdings, the
Parent Borrower or any other Restricted Subsidiary is engaged or will engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U of the Board of
Governors), or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of the Loans will be used, directly or
indirectly, to purchase or carry any margin stock or to refinance any
Indebtedness originally incurred for such purpose, or for any other purpose that
entails a violation (including on the part of any Lender) of the provisions of
Regulations U or X of the Board of Governors.

 

SECTION 3.17.           Use of Proceeds. The Borrowers will use the proceeds of
(a) the Term Loans and Revolving Loans made on the Effective Date to finance a
portion of the Transactions and pay Transaction Costs and (b) the Revolving
Loans and Swingline Loans after the Effective Date for working capital and other
general corporate purposes.

 

SECTION 3.18.           PATRIOT Act, Sanctions and Anti-Corruption .

 

(a)                Holdings, the Parent Borrower and the Restricted Subsidiaries
have not in the last five (5) years, directly or to the Borrower’s knowledge,
indirectly, transacted unlawful business with or for the benefit of any
Sanctioned Person or otherwise violated Sanctions, and shall not use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person, for the
purpose of funding (i) any unlawful activities of or business with any
Sanctioned Person, or (ii) any other transaction that will result in a violation
of Sanctions by any party to the Agreement.

 

(b)               Holdings, the Parent Borrower and the Restricted Subsidiaries
have not in the last five (5) years made, and will not use the proceeds of the
Loans directly, or, to the knowledge of Holdings, indirectly for, any payments
or provision of anything of value to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of any
Anti-Corruption Laws.

 

(c)                Except as could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, to the knowledge
of Holdings, none of Holdings, the Parent Borrower or the Restricted
Subsidiaries has, in the past five (5) years, committed a violation of
Sanctions, Title III of the USA Patriot Act, or the Anti-Corruption Laws.

 

(d)               (i) None of the Loan Parties is a Sanctioned Person, and (ii)
except as could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, none of the Restricted Subsidiaries that
are not Loan Parties or, to the knowledge of the Parent Borrower, any director,
officer, employee or agent of any Loan Party or other Restricted Subsidiary, in
each case, is a Sanctioned Person.

 

Article IV

Conditions

 

SECTION 4.01.           Effective Date. The obligations of the Lenders to make
Loans and of each Issuing Bank to issue Letters of Credit hereunder shall not
become effective until the date on which each of the following conditions shall
be satisfied (or waived in accordance with Section 9.02):

 

 -106-

 

(a)                The Administrative Agent (or its counsel) shall have received
from each party hereto either (i) a counterpart of this Agreement signed on
behalf of such party or (ii) written evidence satisfactory to the Administrative
Agent (which may include facsimile or other electronic transmission of a signed
counterpart of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b)               The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent, the Lenders and the Issuing Banks and
dated the Effective Date) of (i) Simpson Thacher & Bartlett LLP, New York and
California counsel for the Loan Parties, (ii) Maples & Calder, Cayman counsel to
Holdings, the Parent Borrower and certain other Loan Parties, (iii) Tozzini
Freire, Brazilian counsel to certain Loan Parties, (iv) Elvinger Hoss,
Luxembourg counsel to certain Loan Parties and (v) Pinsent Masons, United
Kingdom counsel to certain Loan Parties, in each case, in form and substance
reasonably satisfactory to the Administrative Agent. Each of Holdings and the
Parent Borrower hereby requests such counsel to deliver such opinions.

 

(c)                The Administrative Agent shall have received a certificate of
each Loan Party, dated the Effective Date, in form and substance reasonably
satisfactory to the Administrative Agent with appropriate insertions, executed
by any Responsible Officer of such Loan Party, and including or attaching the
documents referred to in paragraph (d) of this Section.

 

(d)               The Administrative Agent shall have received a copy of (i)
each Organizational Document of each Loan Party certified, to the extent
applicable, as of a recent date by the applicable Governmental Authority, (ii)
signature and incumbency certificates of the Responsible Officers of each Loan
Party executing the Loan Documents to which it is a party, (iii) resolutions of
the board of directors and/or similar governing bodies of each Loan Party
approving and authorizing the execution, delivery and performance of Loan
Documents to which it is a party, certified as of the Effective Date by its
secretary, an assistant secretary or a Responsible Officer as being in full
force and effect without modification or amendment, and (iv) a good standing
certificate (to the extent such concept exists) from the applicable Governmental
Authority of each Loan Party’s jurisdiction of incorporation, organization or
formation.

 

(e)                The Administrative Agent shall have received all fees and
other amounts previously agreed in writing by the Joint Bookrunners and the
Parent Borrower to be due and payable on or prior to the Effective Date,
including, to the extent invoiced at least three Business Days prior to the
Effective Date, reimbursement or payment of all out-of-pocket expenses
(including reasonable fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document.

 

(f)                The Collateral and Guarantee Requirement shall have been
satisfied and the Administrative Agent shall have received the items set forth
on Schedule 4.01(f).

 

(g)                The representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the Effective Date; provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

 

 -107-

 

(h)               The Joint Bookrunners shall have received the Pro Forma
Financial Statements, the Audited Financial Statements and the Unaudited
Financial Statements.

 

(i)                 At the time of the Effective Date and immediately after
giving effect to any Borrowing or the issuance, amendment, renewal or extension
of any Letter of Credit, as the case may be, no Default or Event of Default
shall have occurred and be continuing.

 

(j)                 The Administrative Agent shall have received a certificate
from the chief financial officer of the Parent Borrower certifying as to the
solvency of the Parent Borrower and its Subsidiaries on a consolidated basis
after giving effect to the Transactions.

 

(k)               The Administrative Agent and the Joint Bookrunners shall have
received all documentation at least two Business Days prior to the Effective
Date and other information about the Loan Parties as shall have been reasonably
requested in writing at least 10 days prior to the Effective Date by the
Administrative Agent or the Joint Bookrunners that they shall have reasonably
determined is required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the USA Patriot Act.

 

(l)                 Since August 26, 2016, there shall not have occurred any
change, development, circumstance, effect, event or occurrence that,
individually or in the aggregate, has had or would reasonably be expected to
have a Material Adverse Effect.

 

The Administrative Agent shall notify Holdings, the Parent Borrower and the
Lenders of the Effective Date, and such notice shall be conclusive and binding.
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions shall have been satisfied (or
waived pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time,
on the Effective Date (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

SECTION 4.02.           Each Credit Event After the Effective Date. After the
Effective Date, the obligation of each Lender to make a Loan on the occasion of
any Borrowing, and of each Issuing Bank to issue, amend to increase the face
amount of, renew or extend any Letter of Credit, in each case, other than on the
Effective Date or with respect to any Incremental Facility, to the extent set
forth in the related Incremental Facility Amendment, is subject to receipt of
the request therefor in accordance herewith and to the satisfaction of the
following conditions (subject, in each case, to Section 1.05):

 

(a)                The representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
renewal or extension of such Letter of Credit, as the case may be (in each case,
unless such date is the Effective Date); provided that, to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all material respects as of such earlier date; provided
further that any representation and warranty that is qualified as to
“materiality,” “Material Adverse Effect” or similar language shall be true and
correct in all respects on the date of such credit extension or on such earlier
date, as the case may be.

 

(b)               At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as the case may be, no Default or Event of Default shall have occurred
and be continuing.

 

 -108-

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment to increase the face amount of, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Parent Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section (subject, in each case, to Section 1.05).

 

Article V

Affirmative Covenants

 

Until the Termination Date, the Parent Borrower covenants and agrees with the
Lenders that:

 

SECTION 5.01.           Financial Statements and Other Information. The Parent
Borrower will furnish to the Administrative Agent, on behalf of each Lender:

 

(a)                on or before the date on which such financial statements are
required or permitted to be filed with the SEC (or, if such financial statements
are not required to be filed with the SEC, on or before the date that is 90 days
after the end of each such fiscal year of the Parent Borrower), audited
consolidated balance sheet and audited consolidated statements of operations and
comprehensive income, stockholders’ equity and cash flows of the Parent Borrower
as of the end of and for such year, and related notes thereto, setting forth in
each case in comparative form the figures for the previous fiscal year (which
comparative form may be based on pro forma financial information to the extent
any previous fiscal year includes a period occurring prior to the Effective
Date), all reported on by Deloitte & Touche LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit (other than with respect to, or expressly resulting from,
(A) an upcoming maturity date of any Indebtedness or (B) any potential inability
to satisfy a financial maintenance covenant on a future date or in a future
period)) to the effect that such consolidated financial statements present
fairly in all material respects the financial condition as of the end of and for
such year and results of operations and cash flows of the Parent Borrower and
its Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied;

 

(b)               on or before the date on which such financial statements are
required or permitted to be filed with the SEC with respect to each of the first
three fiscal quarters of each fiscal year of the Parent Borrower (or, if such
financial statements are not required to be filed with the SEC, on or before the
date that is 45 days after the end of each such fiscal quarter), unaudited
consolidated balance sheet and unaudited consolidated statements of operations
and comprehensive income, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by a Financial Officer as presenting
fairly in all material respects the financial condition as of the end of and for
such fiscal quarter and such portion of the fiscal year and results of
operations and cash flows of the Parent Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

 

(c)                simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) above, the consolidating
financial information reflecting

 

 -109-

 

adjustments, if any, necessary to eliminate the accounts of Unrestricted
Subsidiaries (if any) from such consolidated financial statements;

 

(d)               not later than five Business Days after any delivery of
financial statements under paragraph (a) or (b) above, a certificate of a
Financial Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations (A) demonstrating compliance with the Financial
Performance Covenant, if applicable and (B) in the case of financial statements
delivered under paragraphs (a) and (b) above for any fiscal period ending on the
last day of an Excess Cash Flow Period, of Excess Cash Flow for such Excess Cash
Flow Period;

 

(e)                [Reserved];

 

(f)                promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and registration statements
(other than amendments to any registration statement (to the extent such
registration statement, in the form it became effective, is delivered to the
Administrative Agent), exhibits to any registration statement and, if
applicable, any registration statement on Form S-8) filed by Holdings, the
Parent Borrower or any of its Restricted Subsidiaries with the SEC or with any
national securities exchange; and

 

(g)                promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of Holdings, any Intermediate Parent, the Parent Borrower or any of its
Restricted Subsidiaries, or compliance with the terms of any Loan Document, as
the Administrative Agent on its own behalf or on behalf of any Lender may
reasonably request in writing.

 

The Parent Borrower will hold and participate in a quarterly conference call for
Lenders to discuss financial information delivered pursuant to paragraphs (a)
and (b) of this Section 5.01. The Parent Borrower will hold such conference call
following the last day of each fiscal quarter of the Parent Borrower and not
later than five Business Days from the time that the Parent Borrower delivers
the financial information as set forth in paragraphs (a) and (b) of this Section
5.01. Prior to each conference call, the Parent Borrower shall issue a press
release to the appropriate wire services announcing the time and date of such
conference call and, unless the call is to be open to the public, Lenders,
securities analysts and prospective lenders to contact the office of the Parent
Borrower’s chief financial officer or investor relations department to obtain
access. If the Parent Borrower (or a parent company thereof) is holding a
conference call open to the public to discuss the most recent quarter’s
financial performance, the Parent Borrower will not be required to issue a
separate press release or hold a second, separate call just for the Lenders.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Parent Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or
the equivalent), as applicable, of Holdings (or any Intermediate Parent or any
direct or indirect parent of Holdings) filed with the SEC or (B) the applicable
financial statements of Holdings (or any Intermediate Parent or any direct or
indirect parent of Holdings); provided that (i) to the extent such information
relates to a parent of the Parent Borrower, such information is accompanied by
consolidating information, which may be unaudited, that explains in reasonable
detail the differences between the information relating to such parent, on the
one hand, and the information relating to the Parent Borrower and its
Subsidiaries on a standalone basis, on the other hand, and (ii) to the extent
such information is in lieu of information required to be provided under
Section 5.01(a), such materials are accompanied by a report and opinion of
Deloitte & Touche LLP or

 

 -110-

 

any other independent registered public accounting firm of nationally recognized
standing, which report and opinion (x) shall be prepared in accordance with
generally accepted auditing standards, (y) shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit (other than with respect to, or expressly resulting
from, (i) an upcoming maturity date of any Indebtedness or (ii) any potential
inability to satisfy a financial maintenance covenant on a future date or in a
future period) and (z) shall not be required to address consolidating
information described in clause (i) above.

 

Documents required to be delivered pursuant to Section 5.01(a), (b), (c), (d) or
(f) (to the extent any such documents are included in materials otherwise filed
with the SEC) may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent Borrower posts
such documents, or provides a link thereto on the Parent Borrower’s website on
the Internet at the website address listed on Schedule 9.01 (or otherwise
notified pursuant to Section 9.01(d)); or (ii) on which such documents are
posted on the Parent Borrower’s behalf on an Internet or intranet website, if
any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Parent Borrower shall deliver such documents to
the Administrative Agent upon its reasonable request until a written notice to
cease delivering such documents is given by the Administrative Agent and (ii)
the Parent Borrower shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and upon its reasonable
request, provide to the Administrative Agent by electronic mail electronic
versions (i.e., soft copies) of such documents. The Administrative Agent shall
have no obligation to request the delivery of or maintain paper copies of the
documents referred to above, and each Lender shall be solely responsible for
timely accessing posted documents and maintaining its copies of such documents.

 

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Joint Bookrunners will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Parent Borrower
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and (b)
certain of the Lenders (each, a “Public Lender”) may have personnel who do not
wish to receive material non-public information with respect to the Parent
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Parent Borrower hereby
agrees that it will use commercially reasonable efforts to identify that portion
of the Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Parent Borrower shall be deemed to have authorized the
Administrative Agent, the Joint Bookrunners, the Issuing Bank and the Lenders to
treat such Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Parent Borrower or its securities for purposes of United States Federal and
state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in Section
9.12); (y) all Borrower Materials marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arranger shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, the Parent Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

SECTION 5.02.           Notices of Material Events. Promptly after any
Responsible Officer of Holdings or any Borrower obtains actual knowledge
thereof, Holdings or such Borrower will furnish to

 

 -111-

 

the Administrative Agent (for distribution to each Lender through the
Administrative Agent) written notice of the following:

 

(a)                the occurrence of any Default;

 

(b)               the filing or commencement of any action, suit or proceeding
by or before any arbitrator or Governmental Authority against or, to the
knowledge of a Financial Officer or another executive officer of Holdings, the
Parent Borrower or any of its Subsidiaries, affecting Holdings, any Intermediate
Parent, the Parent Borrower or any Subsidiary or the receipt of a written notice
of an Environmental Liability in each case that could reasonably be expected to
result in a Material Adverse Effect; and

 

(c)                the occurrence of any ERISA Event that could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Responsible Officer of Holdings or the Parent Borrower setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

 

SECTION 5.03.           Information Regarding Collateral.

 

(a)                Holdings or the Parent Borrower will furnish to the
Administrative Agent prompt (and in any event within 30 days or such longer
period as reasonably agreed to by the Administrative Agent) written notice of
any change (i) in any Loan Party’s legal name (as set forth in its certificate
of organization or like document), (ii) in the jurisdiction of incorporation or
organization of any Loan Party or in the form of its organization or (iii) in
any Loan Party’s organizational identification number to the extent that such
Loan Party is organized or owns Mortgaged Property in a jurisdiction where an
organizational identification number is required to be included in a UCC
financing statement for such jurisdiction..

 

(b)               Not later than five Business Days after delivery of financial
statements pursuant to Section 5.01(a) or (b), Holdings or the Parent Borrower
shall deliver to the Administrative Agent a certificate executed by a
Responsible Officer of Holdings or the Parent Borrower (i) setting forth the
information required pursuant to Sections 1(a)(i), 1(b), 2, 5, 6 and 8 (other
than 8(f)) of the Perfection Certificate or confirming that there has been no
change in such information since the date of the Perfection Certificate
delivered on the Effective Date or the date of the most recent certificate
delivered pursuant to this Section and (ii) identifying any Wholly Owned
Restricted Subsidiary that has become, or ceased to be, a Material Subsidiary or
an Excluded Subsidiary during the most recently ended fiscal quarter.

 

SECTION 5.04.           Existence; Conduct of Business. Each of Holdings and the
Parent Borrower will, and will cause each Restricted Subsidiary to, do or cause
to be done all things necessary to obtain, preserve, renew and keep in full
force and effect its legal existence and the rights, licenses, permits,
privileges, franchises, Intellectual Property material to the conduct of its
business, except to the extent (other than with respect to the preservation of
the existence of Holdings and the Parent Borrower) that the failure to do so
could not reasonably be expected to have a Material Adverse Effect; provided
that the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03 or any Disposition permitted by
Section 6.05.

 

SECTION 5.05.           Payment of Taxes, etc. Each of Holdings and the Parent
Borrower will, and will cause each Restricted Subsidiary to, pay its obligations
in respect of Tax liabilities,

 

 -112-

 

assessments and governmental charges, before the same shall become delinquent or
in default, except where the failure to make payment could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 

SECTION 5.06.           Maintenance of Properties. Each of Holdings and the
Parent Borrower will, and will cause each Restricted Subsidiary to, keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted, except where the failure
to do so could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

SECTION 5.07.           Insurance.

 

(a)                Each of Holdings and the Parent Borrower will, and will cause
each Restricted Subsidiary to, maintain, with insurance companies that Holdings
believes (in the good faith judgment of the management of Holdings) are
financially sound and responsible at the time the relevant coverage is placed or
renewed, insurance in at least such amounts (after giving effect to any
self-insurance which Holdings believes (in the good faith judgment of management
of Holdings) is reasonable and prudent in light of the size and nature of its
business) and against at least such risks (and with such risk retentions) as
Holdings believes (in the good faith judgment or the management of Holdings) are
reasonable and prudent in light of the size and nature of its business, and will
furnish to the Lenders, upon written request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried. Each
such policy of insurance maintained by a Loan Party shall (i) name the
Administrative Agent, on behalf of the Lenders, as an additional insured
thereunder as its interests may appear and (ii) in the case of each casualty
insurance policy, contain a loss payable/mortgagee clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties as the loss
payee mortgagee thereunder.

 

(b)               If any portion of any Mortgaged Property subject to FEMA rules
and regulations is at any time located in an area identified by FEMA (or any
successor agency) as a Special Flood Hazard Area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto, the “Flood Insurance
Laws”), then the Parent Borrower shall, or shall cause the relevant Loan Party
to, (i) maintain or cause to be maintained, flood insurance sufficient to comply
with all applicable rules and regulations promulgated pursuant to the Flood
Insurance Laws and (ii) deliver to the Administrative Agent evidence of such
compliance, which evidence complies with applicable Flood Insurance Laws and
rules and regulations promulgated pursuant thereto.

 

SECTION 5.08.           Books and Records; Inspection and Audit Rights. Each of
Holdings and the Parent Borrower will, and will cause each Restricted Subsidiary
to, maintain proper books of record and account in which entries that are full,
true and correct in all material respects and are in conformity with GAAP (or
applicable local standards) consistently applied shall be made of all material
financial transactions and matters involving the assets and business of
Holdings, the Parent Borrower or its Restricted Subsidiary, as the case may be.
Each of Holdings and the Parent Borrower will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested; provided that, excluding any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise visitation and inspection rights of the Administrative
Agent and the Lenders under this Section 5.08 and the Administrative Agent shall
not exercise such rights more often than one time during any calendar year
absent the existence of an Event of Default and only one such time shall be at
the reasonable expense of the Parent Borrower; provided

 

 -113-

 

further that (a) when an Event of Default exists, the Administrative Agent or
any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Parent Borrower
at any time during normal business hours and upon reasonable advance notice and
(b) the Administrative Agent and the Lenders shall give Holdings and the Parent
Borrower the opportunity to participate in any discussions with Holdings’ or the
Parent Borrower’s independent public accountants.

 

SECTION 5.09.           Compliance with Laws. Each of Holdings and the Parent
Borrower will, and will take reasonably commercial efforts to cause each
Restricted Subsidiary to, comply with all Requirements of Law (including
Environmental Laws, the applicable provisions of ERISA and the USA Patriot Act
and other anti-terrorism laws) with respect to it, its property and operations,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 5.10.           Use of Proceeds and Letters of Credit. The Borrowers
will use the proceeds of the Term Loans and the Revolving Loans drawn on the
Effective Date to finance all or a portion of the Transactions. The proceeds of
the Revolving Loans and Swingline Loans drawn after the Effective Date will be
used only for general corporate purposes (including Permitted Acquisitions).
Letters of Credit will be used only for general corporate purposes. Holdings and
its subsidiaries will use the proceeds of (i) any Incremental Facilities for
working capital or any other purpose not prohibited by this Agreement and (ii)
any Credit Agreement Refinancing Indebtedness, applied among the Loans and any
Incremental Facilities in accordance with the terms of this Agreement. Holdings,
the Parent Borrower and the Restricted Subsidiaries will not, directly or to the
Parent Borrower’s knowledge, indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other Person, for any purpose that will result in a violation
by any Person (including any Person participating in the transaction, whether as
underwriter, advisor, investor, lender or otherwise) of the USA Patriot Act.

 

SECTION 5.11.           Additional Subsidiaries.

 

(a)                If any additional Restricted Subsidiary or Intermediate
Parent is formed or acquired after the Effective Date, Holdings or the Parent
Borrower will, within 30 days after such newly formed or acquired Restricted
Subsidiary or Intermediate Parent is formed or acquired (unless such Restricted
Subsidiary is an Excluded Subsidiary), notify the Administrative Agent thereof,
and will cause such Restricted Subsidiary or Intermediate Parent to satisfy the
Collateral and Guarantee Requirement with respect to such Restricted Subsidiary
or Intermediate Parent and with respect to any Equity Interest in or
Indebtedness of such Restricted Subsidiary or Intermediate Parent owned by or on
behalf of any Loan Party within 30 days after such notice (or such longer period
as the Administrative Agent shall reasonably agree and the Administrative Agent
shall have received a completed Perfection Certificate with respect to such
Restricted Subsidiary or Intermediate Parent signed by a Responsible Officer,
together with all attachments contemplated thereby).

 

(b)               Within 30 days (or such longer period as the Administrative
Agent may reasonably agree) after Holdings or the Parent Borrower identifies any
new Material Subsidiary or any Restricted Subsidiary that has ceased to be an
Excluded Subsidiary pursuant to Section 5.03(b), all actions (if any) required
to be taken with respect to such Subsidiary in order to satisfy the Collateral
and Guarantee Requirement shall have been taken with respect to such Subsidiary.

 

 -114-

 

SECTION 5.12.           Further Assurances.

 

(a)                Each of Holdings and the Parent Borrower will, and will cause
each Loan Party to, execute any and all further documents, financing statements,
agreements and instruments, and take all such further actions (including the
filing and recording of financing statements, fixture filings, mortgages, deeds
of trust and other documents), that may be required under any applicable law and
that the Administrative Agent or the Required Lenders may reasonably request, to
cause the Collateral and Guarantee Requirement to be and remain satisfied, all
at the expense of the Loan Parties.

 

(b)               If, after the Effective Date, any material assets (including
any owned (but not leased) real property or improvements thereto or any interest
therein with a Fair Market Value in excess of, together with any other real
property assets that have been acquired, $7,500,000) are acquired by the Parent
Borrower or any other Loan Party or are held by any Subsidiary on or after the
time it becomes a Loan Party pursuant to Section 5.11 (other than assets
constituting Collateral under a Security Document that become subject to the
Lien created by such Security Document upon acquisition thereof or constituting
Excluded Assets), the Parent Borrower will notify the Administrative Agent
thereof, and, if requested by the Administrative Agent, the Parent Borrower will
cause such assets to be subjected to a Lien securing the Secured Obligations and
will take and cause the other Loan Parties to take, such actions as shall be
necessary and reasonably requested by the Administrative Agent and consistent
with the Collateral and Guarantee Requirement to grant and perfect such Liens,
including actions described in paragraph (a) of this Section, all at the expense
of the Loan Parties and subject to the last paragraph of the definition of the
term “Collateral and Guarantee Requirement.”

 

(c)                None of Holdings or the Borrowers will, or will permit any
other Loan Party, directly or indirectly, to establish or acquire any deposit
account, securities account or commodities account in the United States of
America or any state or territory thereof (other than any Excluded Account)
unless such deposit account, securities account or commodities account is made
subject to a Control Agreement within 60 days of such establishment or
acquisition thereof.

 

SECTION 5.13.           Ratings. Each of Holdings and the Parent Borrower will
use commercially reasonable efforts to cause (a) any of Parent, Holdings or the
Parent Borrower to continuously have a public corporate credit rating from each
of S&P and Moody’s (but not to maintain a specific rating) and (b) the credit
facilities made available under this Agreement to be continuously rated by each
of S&P and Moody’s (but not to maintain a specific rating).

 

SECTION 5.14.           Designation of Subsidiaries. The Parent Borrower may at
any time after the Effective Date designate any Restricted Subsidiary of the
Parent Borrower as an Unrestricted Subsidiary or any Unrestricted Subsidiary as
a Restricted Subsidiary; provided that immediately before and after such
designation on a Pro Forma Basis as of the end of the most recent Test Period,
(i) no Significant Event of Default shall have occurred and be continuing, (ii)
the Total Leverage Ratio is less than or equal to 1.00 to 1.00 and (iii)
Consolidated Total Assets (other than escrowed cash proceeds of debt incurred by
an Unrestricted Subsidiary) of all Unrestricted Subsidiaries shall not exceed
25% of Consolidated Total Assets for the most recently ended Test Period as of
the time of such designation. The designation of any Subsidiary as an
Unrestricted Subsidiary after the Effective Date shall constitute an Investment
by the Parent Borrower therein at the date of designation in an amount equal to
the Fair Market Value of the Parent Borrower’s or its Subsidiary’s (as
applicable) investment therein. The designation of any Unrestricted Subsidiary
as a Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Parent Borrower in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Parent
Borrower’s or its Subsidiary’s (as applicable) Investment in such Subsidiary.

 

 -115-

 

SECTION 5.15.           Changes in Fiscal Period. Holdings shall not make any
change in its fiscal year; provided however, that Holdings may, upon written
notice to the Administrative Agent, change its fiscal year to any other fiscal
year reasonably acceptable to the Administrative Agent, in which case, Holdings,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in the fiscal year.

 

SECTION 5.16.           Certain Post-Closing Obligations. As promptly as
practicable, and in any event within the time periods after the Effective Date
specified in Schedule 5.16 or such later date as the Administrative Agent
reasonably agrees to in writing, including to reasonably accommodate
circumstances unforeseen on the Effective Date, Holdings, the Parent Borrower
and each other Loan Party shall deliver the documents or take the actions
specified on Schedule 5.16, in each case except to the extent otherwise agreed
by the Administrative Agent pursuant to its authority as set forth in the
definition of the term “Collateral and Guarantee Requirement.”

 

SECTION 5.17.           Anti-Money Laundering Laws; Anti-Corruption Laws;
Sanctions. Each of Holdings and the Parent Borrower will, and will take all
reasonably available action to cause each Restricted Subsidiary to:

 

(a)                Not use the proceeds of any Loans, Letters of Credit or
Borrowing in furtherance of an offer, promise, provide, or authorize the
provision of any money, property, contribution, gift, entertainment or other
thing of value, directly or indirectly, to any government official (including
any officer or employee of a government or government-owned or -controlled
entity or of a public international organization, or any political party or
party official or candidate for political office), or any other Person acting in
an official capacity, to influence official action or secure an improper
advantage, or to encourage the recipient to breach a duty of good faith or
loyalty or the policies of his/her employer, or otherwise in violation of any
Anti-Corruption Law;

 

(b)               Not use the proceeds of any Loans, Letters of Credit or
Borrowing for the purpose of transacting any unlawful business directly or
knowingly indirectly with or for the benefit of any Sanctioned Person or
otherwise in violation of Sanctions; and

 

(c)                Adopt and revise from time to time, as the case may be,
adequate policies and procedures reasonably designed to ensure compliance with
applicable Anti-Corruption Laws, Sanctions, and applicable anti-money laundering
rules and regulations, including without limitation the USA Patriot Act.

 

SECTION 5.18.           People with Significant Control Regime. Each of
Holdings, the Parent Borrower and each Restricted Subsidiary shall (a) within
the relevant timeframe, comply with any notice it receives pursuant to Part 21A
of the Companies Act 2006 from any company incorporated in the United Kingdom
whose shares form part of the Collateral and (b) promptly provide the
Administrative Agent with a copy of that notice.

 

Article VI

Negative Covenants

 

Until the Termination Date, each of Holdings and each of the Borrowers covenants
and agrees with the Lenders that:

 

 -116-

 

SECTION 6.01.           Indebtedness; Certain Equity Securities.

 

(a)                Holdings and the Parent Borrower will not, and will not
permit any Restricted Subsidiary or Intermediate Parent to, create, incur,
assume or permit to exist any Indebtedness, except:

 

(i)                 Indebtedness of Holdings, any Intermediate Parent, the
Borrowers and any of the Restricted Subsidiaries under the Loan Documents
(including any Indebtedness incurred pursuant to Section 2.20, 2.21 or 2.24);

 

(ii)               Indebtedness outstanding on the date hereof and listed on
Schedule 6.01 and any Permitted Refinancing thereof;

 

(iii)             Guarantees by Holdings, any Intermediate Parent, the Parent
Borrower and the Restricted Subsidiaries in respect of Indebtedness of the
Parent Borrower or any Restricted Subsidiary otherwise permitted hereunder;
provided that (A) such Guarantee is otherwise permitted by Section 6.04, (B) no
Guarantee by any Restricted Subsidiary of any Junior Financing shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Loan Document Obligations pursuant to the Guarantee Agreement and (C) if
the Indebtedness being Guaranteed is subordinated to the Loan Document
Obligations, such Guarantee shall be subordinated to the Guarantee of the Loan
Document Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such Indebtedness;

 

(iv)             Indebtedness of Holdings, any Intermediate Parent, the Parent
Borrower or of any Restricted Subsidiary owing to any other Restricted
Subsidiary or the Parent Borrower, Holdings or any Intermediate Parent to the
extent permitted by Section 6.04; provided that all such Indebtedness of any
Loan Party owing to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Loan Document Obligations (to the extent any such
Indebtedness is outstanding at any time after the date that is 30 days after the
Effective Date or such later date as the Administrative Agent may reasonably
agree) (but only to the extent permitted by applicable law and not giving rise
to material adverse Tax consequences) on terms (i) at least as favorable to the
Lenders as those set forth in the form of intercompany note attached as Exhibit
J or (ii) otherwise reasonably satisfactory to the Administrative Agent;

 

(v)               (A) Indebtedness (including Capital Lease Obligations) of the
Parent Borrower or any Restricted Subsidiaries financing the acquisition,
construction, repair, replacement or improvement of fixed or capital assets;
provided that such Indebtedness is incurred concurrently with or within 270 days
after the applicable acquisition, construction, repair, replacement or
improvement, and (B) any Permitted Refinancing of any Indebtedness set forth in
the immediately preceding clause (A); provided further that, at the time of any
such incurrence of Indebtedness and after giving Pro Forma Effect thereto and
the use of the proceeds thereof, the aggregate principal amount of Indebtedness
that is outstanding in reliance on this clause (v) shall not exceed $25,000,000;

 

(vi)             Indebtedness in respect of (A) Swap Agreements entered into to
hedge or mitigate risks to which Holdings, any Intermediate Parent, the Parent
Borrower or any Restricted Subsidiary has actual exposure (other than those in
respect of shares of capital stock or other Equity Interests of Holdings, any
Intermediate Parent, the Parent Borrower or any Restricted Subsidiary) and (B)
Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from one floating rate to another
floating rate or otherwise) with respect to any interest-bearing liability or
investment of Holdings, any Intermediate Parent, the Parent Borrower or any
Restricted Subsidiary;

 

 -117-

 

(vii)           (A) Indebtedness of any Person that becomes a Restricted
Subsidiary (or of any Person not previously a Restricted Subsidiary that is
merged or consolidated with or into the Parent Borrower or a Restricted
Subsidiary) after the date hereof as a result of a Permitted Acquisition, or
Indebtedness of any Person that is assumed by the Parent Borrower or any
Restricted Subsidiary in connection with an acquisition of assets by the Parent
Borrower or such Restricted Subsidiary in a Permitted Acquisition (including an
amendment or refinancing of existing indebtedness), provided that such
Indebtedness is not incurred in contemplation of such Permitted Acquisition and
(B) any Permitted Refinancing of Indebtedness incurred pursuant to the foregoing
subclause (A); provided further that, at the time of the consummation of any
such Permitted Acquisition and after giving Pro Forma Effect thereto and the use
of the proceeds thereof, the aggregate principal amount of Indebtedness that is
outstanding in reliance on this clause (vii) shall not exceed $40,000,000;

 

(viii)         [Reserved];

 

(ix)             Indebtedness representing deferred compensation to employees of
Holdings, any Intermediate Parent, the Parent Borrower and its Restricted
Subsidiaries incurred in the ordinary course of business;

 

(x)               Indebtedness consisting of unsecured promissory notes issued
by any Loan Party to current or former officers, directors and employees or
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of Holdings (or any direct or indirect parent
thereof) permitted by Section 6.08(a);

 

(xi)             Indebtedness constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments (including
earnout or similar obligations) incurred in a Permitted Acquisition, any other
Investment or any Disposition, in each case permitted under this Agreement;

 

(xii)           Indebtedness consisting of obligations under deferred
compensation or other similar arrangements incurred in connection with any
Permitted Acquisition or other Investment permitted hereunder;

 

(xiii)         Cash Management Obligations and other Indebtedness in respect of
netting services, overdraft protections and similar arrangements and
Indebtedness arising from the honoring of a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business;

 

(xiv)         Indebtedness of the Parent Borrower and its Restricted
Subsidiaries; provided that at the time of the incurrence thereof and after
giving Pro Forma Effect thereto, the aggregate principal amount of Indebtedness
outstanding in reliance on this clause (xiv) shall not exceed $20,000,000;

 

(xv)           Indebtedness consisting of (A) the financing of insurance
premiums or (B) take-or-pay obligations contained in supply arrangements, in
each case in the ordinary course of business;

 

(xvi)         Indebtedness incurred by the Parent Borrower or any of the
Restricted Subsidiaries in respect of letters of credit, bank guarantees,
bankers’ acceptances or similar instruments issued or created, or related to
obligations or liabilities incurred, in the ordinary course of business,
including in respect of workers compensation claims, health, disability or

 

 -118-

 

other employee benefits or property, casualty or liability insurance or
self-insurance or other reimbursement-type obligations regarding workers
compensation claims;

 

(xvii)       obligations in respect of performance, bid, appeal and surety bonds
and performance, bankers acceptance facilities and completion guarantees and
similar obligations provided by the Parent Borrower or any of the Restricted
Subsidiaries or obligations in respect of letters of credit, bank guarantees or
similar instruments related thereto, in each case in the ordinary course of
business or consistent with past practice;

 

(xviii)     unsecured Indebtedness of Holdings or any Intermediate Parent
(“Permitted Holdings Debt”) (A) that is not subject to any Guarantee by any
subsidiary thereof, (B) that will not mature prior to the date that is 91 days
after the Latest Maturity Date in effect on the date of issuance or incurrence
thereof, (C) that has no scheduled amortization or payments, repurchases or
redemptions of principal (it being understood that such Indebtedness may have
mandatory prepayment, repurchase or redemption provisions satisfying the
requirements of clause (E) below), (D) that permits payments of interest or
other amounts in respect of the principal thereof to be paid in kind rather than
in cash, (E) that has mandatory prepayment, repurchase or redemption, covenant,
default and remedy provisions customary for senior or senior subordinated
discount notes of an issuer that is the parent of a borrower under senior
secured credit facilities, and in any event, with respect to covenant, default
and remedy provisions, no more restrictive (taken as a whole) than those set
forth in this Agreement (other than provisions customary for senior or senior
subordinated discount notes of a holding company); provided that a certificate
of a Responsible Officer delivered to the Administrative Agent at least five
Business Days prior to the issuance or incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of the documentation relating thereto, stating that
Holdings has determined in good faith that such terms and conditions satisfy the
foregoing requirement shall be conclusive evidence that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies Holdings within such five Business Day period that it disagrees with
such determination (including a reasonable description of the basis upon which
it disagrees) and (F) that any such Indebtedness of Holdings or any Intermediate
Parent is subordinated in right of payment to its Guarantee under the Guarantee
Agreement; provided, further, that any such Indebtedness shall constitute
Permitted Holdings Debt only if immediately after giving effect to the issuance
or incurrence thereof, no Event of Default shall have occurred and be
continuing;

 

(xix)         [Reserved];

 

(xx)           Indebtedness supported by a Letter of Credit, in a principal
amount not to exceed the face amount of such Letter of Credit;

 

(xxi)         Indebtedness arising from a Permitted Receivables Financing and
any Permitted Refinancing thereof;

 

(xxii)       Permitted Unsecured Refinancing Debt and any Permitted Refinancing
thereof;

 

(xxiii)     Permitted First Priority Refinancing Debt and Permitted Second
Priority Refinancing Debt, and any Permitted Refinancing thereof;

 

(xxiv)     [Reserved];

 

 -119-

 

(xxv)       Indebtedness of any Restricted Subsidiary that is not a Loan Party;
provided that the aggregate principal amount of such Indebtedness shall not
exceed, at the time of incurrence thereof and after giving Pro Forma Effect
thereto, $5,000,000;

 

(xxvi)     [Reserved];

 

(xxvii)   all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (i) through (xxvi) above; and

 

(xxviii) Holdings and any Intermediate Parent will not create, incur, assume or
permit to exist any Indebtedness except Indebtedness created under
Sections 6.01(a)(i), (iii), (iv), (vi), (ix), (x), (xi), (xii), (xiii), (xv)(A),
(xviii) and all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the foregoing clauses.

 

(b)               Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, issue any preferred
Equity Interests or any Disqualified Equity Interests, except (A) in the case of
Holdings, preferred Equity Interests that are Qualified Equity Interests and (B)
in the case of the Parent Borrower or any Restricted Subsidiary or Intermediate
Parent, (x) preferred Equity Interests or Disqualified Equity Interests issued
to and held by Holdings, the Parent Borrower or any Restricted Subsidiary and
(y) preferred Equity Interests (other than Disqualified Equity Interests) issued
to and held by joint venture partners after the Effective Date; provided that in
the case of this clause (y) any such issuance of preferred Equity Interests
shall be deemed to be an incurrence of Indebtedness and subject to the
provisions set forth in Section 6.01(a) and (b).

 

Accrual of interest or dividends, the accretion of accreted value, the accretion
or amortization of original issue discount and the payment of interest or
dividends in the form of additional Indebtedness or Disqualified Equity
Interests will not be deemed to be an incurrence of Indebtedness or Disqualified
Equity Interests for purposes of this covenant.

 

SECTION 6.02.           Liens. Neither Holdings nor the Parent Borrower will,
nor will they permit any Restricted Subsidiary or Intermediate Parent to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

 

(i)                 Liens created under the Loan Documents;

 

(ii)               Permitted Encumbrances;

 

(iii)             Liens existing on the Effective Date; provided that any Lien
securing Indebtedness or other obligations in excess of $2,500,000 individually
shall only be permitted if set forth on Schedule 6.02 and any modifications,
replacements, renewals or extensions thereof; provided that (A) such modified,
replacement, renewal or extension Lien does not extend to any additional
property other than (1) after-acquired property that is affixed or incorporated
into the property covered by such Lien and (2) proceeds and products thereof,
and (B) the obligations secured or benefited by such modified, replacement,
renewal or extension Lien are permitted by Section 6.01;

 

(iv)             Liens securing Indebtedness permitted under Section 6.01(a)(v);
provided that (A) such Liens attach concurrently with or within 270 days after
the acquisition, repair, replacement, construction or improvement (as
applicable) of the property subject to such Liens,

 

 -120-

 

(B) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness except for accessions to such property and the
proceeds and the products thereof, and any lease of such property (including
accessions thereto) and the proceeds and products thereof and (C) with respect
to Capital Lease Obligations; such Liens do not at any time extend to or cover
any assets (except for accessions to or proceeds of such assets) other than the
assets subject to such Capital Lease Obligations; provided further that
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

 

(v)               leases, licenses, subleases or sublicenses granted to others
(whether or not on an exclusive or non-exclusive basis) that are entered into in
the ordinary course of business or that do not (A) interfere in any material
respect with the business of Holdings, the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, or (B) secure any Indebtedness;

 

(vi)             Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

 

(vii)           Liens (A) of a collection bank arising under Section 4-210 of
the Uniform Commercial Code on items in the course of collection and (B) in
favor of a banking institution arising as a matter of law encumbering deposits
(including the right of setoff) and that are within the general parameters
customary in the banking industry;

 

(viii)         Liens (A) on cash advances or escrow deposits in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 6.04 to be applied against the purchase price for such Investment or
otherwise in connection with any escrow arrangements with respect to any such
Investment or any Disposition permitted under Section 6.05 (including any letter
of intent or purchase agreement with respect to such Investment or Disposition),
or (B) consisting of an agreement to dispose of any property in a Disposition
permitted under Section 6.05, in each case, solely to the extent such Investment
or Disposition, as the case may be, would have been permitted on the date of the
creation of such Lien;

 

(ix)             Liens on property of any Restricted Subsidiary that is not a
Loan Party, which Liens secure Indebtedness of such Restricted Subsidiary or
another Restricted Subsidiary that is not a Loan Party, in each case permitted
under Section 6.01(a);

 

(x)               Liens granted by a Restricted Subsidiary that is not a Loan
Party in favor of any Loan Party, Liens granted by a Restricted Subsidiary that
is not a Loan Party in favor of Restricted Subsidiary that is not a Loan Party
and Liens granted by a Loan Party in favor of any other Loan Party;

 

(xi)             Liens existing on property at the time of its acquisition or
existing on the property of any Person at the time such Person becomes a
Restricted Subsidiary, in each case after the date hereof (other than Liens on
the Equity Interests of any Person that becomes a Restricted Subsidiary);
provided that (A) such Lien was not created in contemplation of such acquisition
or such Person becoming a Restricted Subsidiary, (B) such Lien does not extend
to or cover any other assets or property (other than the proceeds or products
thereof and other than after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require or
include, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which

 

 -121-

 

such requirement would not have applied but for such acquisition), and (C) the
Indebtedness secured thereby is permitted under Section 6.01(a)(v) or (vii);

 

(xii)           any interest or title of a lessor under leases (other than
leases constituting Capital Lease Obligations) entered into by any of the Parent
Borrower or any Restricted Subsidiaries in the ordinary course of business;

 

(xiii)         Liens arising out of conditional sale, title retention,
consignment or similar arrangements for sale or purchase of goods by any of the
Parent Borrower or any Restricted Subsidiaries in the ordinary course of
business;

 

(xiv)         Liens deemed to exist in connection with Investments in repurchase
agreements under clause (e) of the definition of the term “Permitted
Investments”;

 

(xv)           Liens encumbering reasonable customary initial deposits and
margin deposits and similar Liens attaching to commodity trading accounts or
other brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(xvi)         Liens that are contractual rights of setoff (A) relating to the
establishment of depository relations with banks not given in connection with
the incurrence of Indebtedness, (B) relating to pooled deposit or sweep accounts
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, any Intermediate Parent, the Parent
Borrower and its Restricted Subsidiaries or (C) relating to purchase orders and
other agreements entered into with customers of the Parent Borrower or any
Restricted Subsidiary in the ordinary course of business;

 

(xvii)       ground leases in respect of real property on which facilities owned
or leased by the Parent Borrower or any of the Restricted Subsidiaries are
located;

 

(xviii)     Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(xix)         Liens (A) on the Collateral securing Permitted First Priority
Refinancing Debt, (B) on the Collateral securing Permitted Second Priority
Refinancing Debt and (C) on the Collateral securing Indebtedness permitted
pursuant to Section 6.01(a)(ii)(B), Section 6.01(a)(xix) and Section
6.01(a)(xxvi); provided that (x) if any such Indebtedness is secured by the
Collateral on pari passu basis (but without regard to control of remedies) with
Liens securing the Secured Obligations, such Indebtedness shall be subject to
the First Lien Intercreditor Agreement and (y) any Liens securing Indebtedness
permitted pursuant to Section 6.01(a)(ii)(B) or Section 6.01(a)(xix) are junior
to the Liens securing the Secured Obligations and subject to a Second Lien
Intercreditor Agreement;

 

(xx)           other Liens; provided that at the time of the granting of and
after giving Pro Forma Effect to any such Lien and the obligations secured
thereby (including the use of proceeds thereof) the aggregate outstanding face
amount of obligations secured by Liens existing in reliance on this clause (xx)
shall not exceed $20,000,000.

 

(xxi)         Liens on cash and Permitted Investments used to satisfy or
discharge Indebtedness; provided such satisfaction or discharge is permitted
hereunder;

 

 -122-

 

(xxii)       (A) receipt of progress payments and advances from customers in the
ordinary course of business to the extent the same creates a Lien on the related
inventory and proceeds thereof and (B) Liens on specific items of inventory or
other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances issued or created for the account of such Person
to facilitate the purchase, shipment, or storage of such inventory or other
goods in the ordinary course of business;

 

(xxiii)     Liens on cash or Permitted Investments securing Swap Agreements in
the ordinary course of business submitted for clearing in accordance with
applicable Requirements of Law; and

 

(xxiv)     Liens on receivables and related assets incurred in connection with
Permitted Receivables Financings (and, subject to the definition of “Permitted
Receivables Financings”, any modification, refinancing, refunding, renewal or
extension thereof).

 

SECTION 6.03.           Fundamental Changes; Holdings Covenant.

 

(a)                Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate with it, or liquidate or dissolve, except that:

 

(i)                 any Restricted Subsidiary or Intermediate Parent may merge,
consolidate or amalgamate with (A) the Parent Borrower; provided that the Parent
Borrower shall be the continuing or surviving Person, or (B) in the case of any
Restricted Subsidiary, any one or more other Restricted Subsidiaries; provided
that when any Subsidiary Loan Party is merging, consolidating or amalgamating
with another Restricted Subsidiary (1) the continuing or surviving Person shall
be a Subsidiary Loan Party or (2) if the continuing or surviving Person is not a
Subsidiary Loan Party, the acquisition of such Subsidiary Loan Party by such
surviving Restricted Subsidiary is otherwise permitted under Section 6.04;

 

(ii)               any Restricted Subsidiary (other than the Borrowers) or
Intermediate Parent may liquidate or dissolve or change its legal form if
Holdings determines in good faith that such action is in the best interests of
Holdings, the Parent Borrower and its Restricted Subsidiaries and is not
materially disadvantageous to the Lenders;

 

(iii)             any Restricted Subsidiary may make a Disposition of all or
substantially all of its assets (upon voluntary liquidation or otherwise) to
another Restricted Subsidiary; provided that if the transferor in such a
transaction is a Loan Party, then (A) the transferee must be a Loan Party,
(B) to the extent constituting an Investment, such Investment must be a
permitted Investment in a Restricted Subsidiary that is not a Loan Party in
accordance with Section 6.04 or (C) to the extent constituting a Disposition to
a Restricted Subsidiary that is not a Loan Party, such Disposition is for Fair
Market Value and any promissory note or other non-cash consideration received in
respect thereof is a permitted Investment in a Restricted Subsidiary that is not
a Loan Party in accordance with Section 6.04;

 

(iv)             the Parent Borrower may merge, amalgamate or consolidate with
any other Person; provided that (A) the Parent Borrower shall be the continuing
or surviving Person or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not the Parent Borrower (any such Person, the
“Successor Borrower”), (1) the Successor Borrower shall be an entity organized
or existing under the laws of the Cayman Islands, (2) the Successor

 

 -123-

 

Borrower shall expressly assume all the obligations of the Parent Borrower under
this Agreement and the other Loan Documents to which the Parent Borrower is a
party pursuant to a supplement hereto or thereto in form and substance
reasonably satisfactory to the Administrative Agent, (3) each Loan Party other
than the Parent Borrower, unless it is the other party to such merger,
amalgamation or consolidation, shall have reaffirmed, pursuant to an agreement
in form and substance reasonably satisfactory to the Administrative Agent, that
its Guarantee of, and grant of any Liens as security for, the Secured
Obligations shall apply to the Successor Borrower’s obligations under this
Agreement and (4) the Parent Borrower shall have delivered to the Administrative
Agent a certificate of a Responsible Officer and an opinion of counsel, each
stating that such merger, amalgamation or consolidation complies with this
Agreement; provided further that (y) if such Person is not a Loan Party, no
Event of Default exists after giving effect to such merger, amalgamation or
consolidation and (z) if the foregoing requirements are satisfied, the Successor
Borrower will succeed to, and be substituted for, the Parent Borrower under this
Agreement and the other Loan Documents; provided further that the Parent
Borrower agrees to use commercially reasonable efforts to provide any
documentation and other information about the Successor Borrower as shall have
been reasonably requested in writing by any the Lender through the
Administrative Agent that such Lender shall have reasonably determined is
required by regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including Title III of the USA
Patriot Act;

 

(v)               Holdings or any Intermediate Parent may merge, amalgamate or
consolidate with any other Person, so long as no Event of Default exists after
giving effect to such merger, amalgamation or consolidation; provided that (A)
Holdings or Intermediate Parent, as applicable, shall be the continuing or
surviving Person or (B) if the Person formed by or surviving any such merger,
amalgamation or consolidation is not Holdings or Intermediate Parent, as
applicable, or is a Person into which Holdings or Intermediate Parent, as
applicable, has been liquidated (any such Person, the “Successor Holdings”), (1)
the Successor Holdings shall expressly assume all the obligations of Holdings or
Intermediate Parent, as applicable, under this Agreement and the other Loan
Documents to which Holdings or Intermediate Parent, as applicable, is a party
pursuant to a supplement hereto or thereto in form and substance reasonably
satisfactory to the Administrative Agent, (2) each Loan Party other than
Holdings or Intermediate Parent, as applicable, unless it is the other party to
such merger, amalgamation or consolidation, shall have reaffirmed, pursuant to
an agreement in form and substance reasonably satisfactory to the Administrative
Agent, that its Guarantee of and grant of any Liens as security for the Secured
Obligations shall apply to the Successor Holdings’ obligations under this
Agreement, (3) the Successor Holdings shall, immediately following such merger,
amalgamation or consolidation, directly or indirectly own all Subsidiaries owned
by Holdings or Intermediate Parent, as applicable, immediately prior to such
transaction, (4) Holdings or Intermediate Parent, as applicable, shall have
delivered to the Administrative Agent a certificate of a Responsible Officer and
an opinion of counsel, each stating that such merger, amalgamation or
consolidation complies with this Agreement; provided further that if the
foregoing requirements are satisfied, the Successor Holdings will succeed to,
and be substituted for, Holdings or immediate Parent, as applicable, under this
Agreement and the other Loan Documents; provided further that Holdings agrees to
use commercially reasonable efforts to provide any documentation and other
information about the Successor Holdings as shall have been reasonably requested
in writing by any the Lender through the Administrative Agent that such Lender
shall have reasonably determined is required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including Title III of the USA Patriot Act;

 

(vi)             any Restricted Subsidiary may merge, consolidate or amalgamate
with any other Person in order to effect an Investment permitted pursuant to
Section 6.04; provided that the

 

 -124-

 

continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of its Restricted Subsidiaries, shall have complied with the
requirements of Sections 5.11 and 5.12;

 

(vii)           any Restricted Subsidiary may effect a merger, dissolution,
liquidation consolidation or amalgamation to effect a Disposition permitted
pursuant to Section 6.05.

 

(b)               Holdings, the Parent Borrower and the Restricted Subsidiaries,
taken as a whole, will not fundamentally and substantively alter the character
of their business, taken as a whole, from the business conducted by them on the
Effective Date and other business activities which are extensions thereof or
otherwise incidental, reasonably related or ancillary to any of the foregoing.

 

(c)                Holdings and any Intermediate Parent will not conduct,
transact or otherwise engage in any business or operations other than (i) the
ownership and/or acquisition of the Equity Interests of the Parent Borrower and
any Intermediate Parent, (ii) the maintenance of its legal existence, including
the ability to incur fees, costs and expenses relating to such maintenance,
(iii) participating in tax, accounting and other administrative matters as a
member of the consolidated group of Holdings and the Parent Borrower, (iv) the
performance of its obligations under and in connection with the Loan Documents,
any documentation governing any Indebtedness or Guarantee permitted to be
incurred or made by it under Article VI and the other agreements contemplated
hereby, (v) any public offering of its common stock or any other issuance or
registration of its Equity Interests for sale or resale not prohibited by this
Agreement, including the costs, fees and expenses related thereto, (vi) any
transaction that Holdings or any Intermediate Parent is permitted to enter into
or consummate under Article VI (including, but not limited to, the making of any
Restricted Payment permitted by Section 6.08 or holding of any cash or Permitted
Investments received in connection with Restricted Payments made in accordance
with Section 6.08 pending application thereof in the manner contemplated by
Section 6.04, the incurrence of any Indebtedness permitted to be incurred by it
under Section 6.01 and the making of any Investment permitted to be made by it
under Section 6.04), (vii) incurring fees, costs and expenses relating to
overhead and general operating including professional fees for legal, tax and
accounting issues and paying taxes, (viii) providing indemnification to officers
and directors and as otherwise permitted in Section 6.09, (ix) activities
incidental to the consummation of the Transactions and (x) activities incidental
to the businesses or activities described in clauses (i) to (ix) of this
paragraph.

 

(d)               Holdings and any Intermediate Parent will not own or acquire
any assets (other than Equity Interests as referred to in paragraph (c)(i) and
(c)(vi) above, cash, Permitted Investments, loans and advances made by Holdings
or any Intermediate Parent under Section 6.04(b), intercompany Investments
consisting of Indebtedness permitted to be made by it under Section 6.04) or
incur any liabilities (other than liabilities as referred to in paragraph (c)
above, liabilities imposed by law, including tax liabilities, and other
liabilities incidental to its existence and business and activities permitted by
this Agreement).

 

SECTION 6.04.           Investments, Loans, Advances, Guarantees and
Acquisitions. Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, make or hold any
Investment, except:

 

(a)                Permitted Investments at the time such Permitted Investment
is made;

 

(b)               loans or advances to officers, directors and employees of
Holdings, any Intermediate Parent, the Parent Borrower and its Restricted
Subsidiaries (i) for reasonable and customary business-related travel,
entertainment, relocation and analogous ordinary business purposes, (ii) in
connection with such Person’s purchase of Equity Interests of Holdings (or any
direct or indirect parent thereof) (provided that the amount of such loans and
advances made in

 

 -125-

 

cash to such Person shall be contributed to the Parent Borrower in cash as
common equity or Qualified Equity Interests) and (iii) for purposes not
described in the foregoing clauses (i) and (ii), in an aggregate principal
amount outstanding at any time not to exceed $2,000,000;

 

(c)                Investments by Holdings, any Intermediate Parent, the Parent
Borrower or any Restricted Subsidiary in any of Holdings, any Intermediate
Parent, the Parent Borrower or any Restricted Subsidiary; provided that, in the
case of any Investment by a Loan Party in a Restricted Subsidiary that is not a
Loan Party, no Significant Event of Default shall have occurred and be
continuing or would result therefrom; provided that the aggregate amount of
Investments by Loan Parties and Restricted Subsidiaries organized under the laws
of Malaysia in Restricted Subsidiaries that are not Loan Parties (other than any
such Investments by Loan Parties in Restricted Subsidiaries organized under the
laws of Malaysia which shall not be limited by this proviso) shall not exceed
$5,000,000 at any one time outstanding;

 

(d)               Investments consisting of (A) prepayments to suppliers in the
ordinary course of business and (B) extensions of trade credit in the ordinary
course of business;

 

(e)                Investments (i) existing or contemplated on the date hereof
and set forth on Schedule 6.04(e) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) Investments existing on the date
hereof by Holdings, the Parent Borrower or any Restricted Subsidiary in the
Parent Borrower or any Restricted Subsidiary and any modification, renewal or
extension thereof; provided that the amount of the original Investment is not
increased except by the terms of such Investment to the extent as set forth on
Schedule 6.04(e) or as otherwise permitted by this Section 6.04;

 

(f)                Investments in Swap Agreements permitted under Section 6.01;

 

(g)                promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 6.05;

 

(h)               Permitted Acquisitions; provided that for so long as the
Secured Leverage Ratio is greater than 1.50:1.00 to 1.00 on a Pro Forma Basis
after giving effect to any such purchase or other acquisition, the cash
consideration (i) paid in respect of any Restricted Subsidiary that shall not be
or, after giving effect to such Permitted Acquisition, shall not become a Loan
Party, shall not exceed, when taken together with all other acquired Restricted
Subsidiaries pursuant to this Section 6.04(h) that have not become Loan Parties,
$10,000,000 in the aggregate and (ii) paid for all purchases and acquisitions
pursuant to this Section 6.04(h) shall not exceed $50,000,000 in the aggregate;

 

(i)                 Investments by Holdings, any Intermediate Parent, the Parent
Borrower or any Restricted Subsidiary (i) in any Restricted Subsidiary that is
not a Loan Party, constituting an exchange of Equity Interests of such
Restricted Subsidiary for Indebtedness of such Subsidiary, (ii) constituting
Guarantees of Indebtedness or other monetary obligations of Restricted
Subsidiaries that are not Loan Parties owing to any Loan Party, (iii) in
Restricted Subsidiaries that are not Loan Parties so long as such transactions
is part of a series of simultaneous transactions that result in the proceeds of
the initial Investment being invested in one or more Loan Parties (or, if the
initial proceeds were held at a Restricted Subsidiary that is not a Loan Party,
a Restricted Subsidiary that is not a Loan Party) and (iv) in any Restricted
Subsidiary that is not a Loan Party, consisting of the contribution of Equity
Interests of any other Restricted Subsidiary that is not a Loan Party so long as
the Equity Interests of the transferee Restricted Subsidiary is pledged to
secure the Secured Obligations;

 

 -126-

 

(j)                 Investments in the ordinary course of business consisting of
Uniform Commercial Code Article 3 endorsements for collection or deposit and
Uniform Commercial Code Article 4 customary trade arrangements with customers
consistent with past practices;

 

(k)               Investments (including debt obligations and Equity Interests)
received in connection with the bankruptcy or reorganization of suppliers and
customers or in settlement of delinquent obligations of, or other disputes with,
customers and suppliers or upon the foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;

 

(l)                 loans and advances to Holdings (or any direct or indirect
parent thereof) or any Intermediate Parent in lieu of, and not in excess of the
amount of (after giving effect to any other loans, advances or Restricted
Payments in respect thereof), Restricted Payments to the extent permitted to be
made to Holdings (or such parent) or such Intermediate Parent in accordance with
Section 6.08(a);

 

(m)             additional Investments and other acquisitions; provided that at
the time any such Investment or other acquisition is made, the aggregate
outstanding amount of such Investment or acquisition made in reliance on this
clause (m), together with the aggregate amount of all consideration paid in
connection with all other Investments and acquisitions made in reliance on this
clause (m) shall not exceed the sum of (A) $20,000,000, plus (B) subject to the
conditions to use set forth in the definition of Available Amount, the Available
Amount that is Not Otherwise Applied as in effect immediately prior to the time
of making of such Investment, plus (C) the Available Equity Amount that is Not
Otherwise Applied as in effect immediately prior to the time of making of such
Investment;

 

(n)               advances of payroll payments to employees in the ordinary
course of business;

 

(o)               Investments and other acquisitions to the extent that payment
for such Investments is made with Qualified Equity Interests of Holdings (or any
direct or indirect parent thereof or the Parent); provided that (i) such amounts
used pursuant to this clause (o) shall not increase the Available Equity Amount
and (ii) any amounts used for such an Investment or other acquisition that are
not Qualified Equity Interests of Holdings (or any direct or indirect parent
thereof of or the Parent) are otherwise permitted pursuant to this Section 6.04
(including, for the avoidance of doubt, any cash consideration with respect to
Permitted Acquisitions consummated pursuant to Section 6.04(h) or otherwise);

 

(p)               Investments of a Subsidiary acquired after the Effective Date
or of a Person merged or consolidated with any Subsidiary in accordance with
this Section and Section 6.03 after the Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(q)               non-cash Investments in connection with tax planning and
reorganization activities; provided that after giving effect to any such
activities, the security interests of the Lenders in the Collateral, taken as a
whole, would not be materially impaired; and

 

(r)                 Investments consisting of Indebtedness, Liens, fundamental
changes, Dispositions and Restricted Payments permitted (other than by reference
to this Section 6.04(r)) under Sections 6.01, 6.02, 6.03, 6.05 and 6.08,
respectively;

 

 -127-

 

(s)                additional Investments (including Permitted Acquisitions);
provided that after giving effect to any such Investment on a Pro Forma Basis,
the Total Leverage Ratio is less than or equal to 1.00 to 1.00 as of the most
recent Test Period;

 

(t)                 contributions to a “rabbi” trust for the benefit of
employees, directors, consultants, independent contractors or other service
providers or other grantor trust subject to claims of creditors in the case of a
bankruptcy of the Parent Borrower;

 

(u)               to the extent that they constitute Investments, purchases and
acquisitions of inventory, supplies, materials or equipment or purchases,
acquisitions, licenses or leases of other assets, Intellectual Property, or
other rights, in each case in the ordinary course of business;

 

(v)               Investments by an Unrestricted Subsidiary entered into prior
to the day such Unrestricted Subsidiary is redesignated as a Restricted
Subsidiary pursuant to the definition of “Unrestricted Subsidiary”;

 

(w)              Investments by a captive insurance subsidiary in accordance
with any investment policy or any insurance statutes or regulations applicable
to it; and

 

(x)               Investments in connection with the Transactions.

 

SECTION 6.05.           Asset Sales. Neither Holdings nor the Parent Borrower
will, nor will they permit any Restricted Subsidiary or Intermediate Parent to,
sell, transfer, lease or otherwise dispose of any asset, including any Equity
Interest owned by it, nor will Holdings or the Parent Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than issuing directors’ qualifying shares, nominal shares
issued to foreign nationals or other Persons to the extent required by
applicable Requirements of Law and other than issuing Equity Interests to
Holdings, the Parent Borrower or a Restricted Subsidiary in compliance with
Section 6.01(b)) (each, a “Disposition”), except:

 

(a)                Dispositions of obsolete or worn out property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful, or economically practicable to maintain,
in the conduct of the business of Holdings, any Intermediate Parent, the Parent
Borrower and its Restricted Subsidiaries (including allowing any registration or
application for registration of any Intellectual Property that is no longer used
or useful, or economically practicable to maintain, to lapse, go abandoned, or
be invalidated);

 

(b)               Dispositions of inventory and other assets in the ordinary
course of business;

 

(c)                Dispositions of property to the extent that (i) such property
is exchanged for credit against the purchase price of similar replacement
property or (ii) an amount equal to the Net Proceeds of such Disposition are
promptly applied to the purchase price of such replacement property;

 

(d)               Dispositions of property to the Parent Borrower or a
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Loan Party, then either (i) the transferee must be a Loan Party, (ii) to the
extent constituting an Investment, such Investment must be a permitted
Investment in a Restricted Subsidiary that is not a Loan Party in accordance
with Section 6.04 or (iii) to the extent constituting a Disposition to a
Restricted Subsidiary that is not a Loan Party, such Disposition is for Fair
Market Value and any promissory note or other non-cash

 

 -128-

 

consideration received in respect thereof is a permitted investment in a
Restricted Subsidiary that is not a Loan Party in accordance with Section 6.04;

 

(e)                Dispositions permitted by Section 6.03, Investments permitted
by Section 6.04, Restricted Payments permitted by Section 6.08 and Liens
permitted by Section 6.02, in each case, other than by reference to this Section
6.05(e);

 

(f)                Dispositions of property acquired by Holdings, the Parent
Borrower or any of its Restricted Subsidiaries after the Effective Date pursuant
to sale-leaseback transactions permitted by Section 6.06;

 

(g)                Dispositions of Permitted Investments;

 

(h)               Dispositions of (A) accounts receivable in connection with the
collection or compromise thereof (including sales to factors or other third
parties) and (B) receivables and related assets pursuant to a Permitted
Receivables Financing;

 

(i)                 leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case that do not
materially interfere with the business of Holdings, the Parent Borrower and its
Restricted Subsidiaries, taken as a whole;

 

(j)                 transfers of property subject to Casualty Events upon
receipt of the Net Proceeds of such Casualty Event;

 

(k)               Dispositions of property to Persons other than Restricted
Subsidiaries (including the sale or issuance of Equity Interests of a Restricted
Subsidiary) not otherwise permitted under this Section 6.05; provided that
(i) no Significant Event of Default shall have occurred and be continuing at the
time of entering into any binding letter of intent or purchase agreement with
respect to such Disposition, (ii) such Disposition is made for Fair Market Value
and (iii) with respect to any Disposition pursuant to this clause (k) for a
purchase price in excess of $5,000,000 for any transaction or series of related
transaction, Holdings, the Parent Borrower or a Restricted Subsidiary shall
receive not less than 75% of such consideration in the form of cash or Permitted
Investments; provided, however, that for the purposes of this clause (iii),
(A) any liabilities (as shown on the most recent balance sheet of Holdings
provided hereunder or in the footnotes thereto) or if incurred, accrued or
increased subsequent to the date of such balance sheet, such liabilities that
would have been reflected on the balance sheet of Holdings (or Parent Entity) or
in the footnotes thereto if such incurrence, accrual or increase had taken place
on or prior to the date of such balance sheet, as determined in good faith by
Holdings) of Holdings, the Parent Borrower or such Restricted Subsidiary, other
than liabilities that are by their terms subordinated in right of payment to the
Loan Document Obligations, that are assumed by the transferee with respect to
the applicable Disposition and for which Holdings, any Intermediate Parent, the
Parent Borrower and all of the Restricted Subsidiaries shall have been validly
released by all applicable creditors in writing, shall be deemed to be cash,
(B) any securities received by Holdings, any Intermediate Parent, the Parent
Borrower or such Restricted Subsidiary from such transferee that are converted
by Holdings, any Intermediate Parent, the Parent Borrower or such Restricted
Subsidiary into cash or Permitted Investments (to the extent of the cash or
Permitted Investments received) within 180 days following the closing of the
applicable Disposition, shall be deemed to be cash and (C) any Designated
Non-Cash Consideration received by Holdings, any Intermediate Parent, the Parent
Borrower or such Restricted Subsidiary in respect of such Disposition having an
aggregate Fair Market Value, taken together with all other Designated Non-Cash
Consideration received pursuant to this clause (k) that is at that time
outstanding, not in excess of $2,500,000, with the

 

 -129-

 

Fair Market Value of each item of Designated Non-Cash Consideration being
measured at the time received and without giving effect to subsequent changes in
value, shall be deemed to be cash;

 

(l)                 Dispositions of Investments in joint ventures, including to
the extent required by, or made pursuant to customary buy/sell arrangements
between, the joint venture parties set forth in joint venture arrangements and
similar binding arrangements;

 

(m)             Dispositions of any assets (including Equity Interests) (A)
acquired in connection with any Permitted Acquisition or other Investment
permitted hereunder, which assets are not used or useful to the core or
principal business of Intermediate Parent, the Parent Borrower and the
Restricted Subsidiaries and (B) made to obtain the approval of any applicable
antitrust authority in connection with a Permitted Acquisition; and

 

(n)               transfers of condemned property as a result of the exercise of
“eminent domain” or other similar powers to the respective Governmental
Authority or agency that has condemned the same (whether by deed in lieu of
condemnation or otherwise), and transfers of property arising from foreclosure
or similar action or that have been subject to a casualty to the respective
insurer of such real property as part of an insurance settlement;

 

(o)               Dispositions by a captive insurance subsidiary of Investments;
and

 

(p)               the unwinding of any Swap Obligations or Cash Management
Obligations.

 

SECTION 6.06.           Sale and Leaseback Transactions. Neither Holdings nor
the Parent Borrower will, nor will they permit any Restricted Subsidiary or
Intermediate Parent to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Parent Borrower or any
Restricted Subsidiary that is made for cash consideration in an amount not less
than the fair value of such fixed or capital asset and is consummated within
270 days after the Parent Borrower or such Restricted Subsidiary, as applicable,
acquires or completes the construction of such fixed or capital asset; provided
that, if such sale and leaseback results in a Capital Lease Obligation, such
Capital Lease Obligation is permitted by Section 6.01 and any Lien made the
subject of such Capital Lease Obligation is permitted by Section 6.02.

 

SECTION 6.07.           Negative Pledge. Holdings and the Parent Borrower will
not, and will not permit any Restricted Subsidiary or Intermediate Parent to
enter into any agreement, instrument, deed or lease that prohibits or limits the
ability of any Loan Party to create, incur, assume or suffer to exist any Lien
upon any of their respective properties or revenues, whether now owned or
hereafter acquired, for the benefit of the Secured Parties with respect to the
Secured Obligations or under the Loan Documents; provided that the foregoing
shall not apply to:

 

(a)                restrictions and conditions imposed by (i) Requirements of
Law, (ii) any Loan Document, (iii) any documentation governing Permitted
Unsecured Refinancing Debt, Permitted First Priority Refinancing Debt or
Permitted Second Priority Refinancing Debt, (iv) any documentation relating to
any Permitted Receivables Financing and (v) any documentation governing any
Permitted Refinancing incurred to refinance any such Indebtedness referenced in
clauses (i) through (iv) above; provided that with respect to Indebtedness
referenced in clause (iii)

 

 -130-

 

above, such restrictions shall not expand the scope in any material respect of
any such restriction or condition contained in the Indebtedness being
refinanced;

 

(b)               customary restrictions and conditions existing on the
Effective Date and any extension, renewal, amendment, modification or
replacement thereof, except to the extent any such amendment, modification or
replacement expands the scope of any such restriction or condition;

 

(c)                restrictions and conditions contained in agreements relating
to the sale of a Subsidiary or any assets pending such sale; provided that such
restrictions and conditions apply only to the Subsidiary or assets that is or
are to be sold and such sale is permitted hereunder;

 

(d)               customary provisions in leases, licenses and other contracts
restricting the assignment thereof;

 

(e)                restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent such restriction applies
only to the property securing by such Indebtedness;

 

(f)                any restrictions or conditions set forth in any agreement in
effect at any time any Person becomes a Restricted Subsidiary (but not any
modification or amendment expanding the scope of any such restriction or
condition); provided that such agreement was not entered into in contemplation
of such Person becoming a Restricted Subsidiary and the restriction or condition
set forth in such agreement does not apply to the Parent Borrower or any
Restricted Subsidiary;

 

(g)                (restrictions or conditions in any Indebtedness permitted
pursuant to Section 6.01 that is incurred or assumed by Restricted Subsidiaries
that are not Loan Parties to the extent such restrictions or conditions are no
more restrictive in any material respect than the restrictions and conditions in
the Loan Documents or are market terms at the time of issuance and are imposed
solely on such Restricted Subsidiary and its Subsidiaries);

 

(h)               restrictions on cash (or Permitted Investments) or other
deposits imposed by agreements entered into in the ordinary course of business
(or other restrictions on cash or deposits constituting Permitted Encumbrances);

 

(i)                 restrictions set forth on Schedule 6.07 and any extension,
renewal, amendment, modification or replacement thereof, except to the extent
any such amendment, modification or replacement expands the scope of any such
restriction or condition;

 

(j)                 customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted by Section 6.04 and
applicable solely to such joint venture; and

 

(k)               customary net worth provisions contained in real property
leases entered into by Subsidiaries, so long as the Parent Borrower has
determined in good faith that such net worth provisions could not reasonably be
expected to impair the ability of the Parent Borrower and its Subsidiaries to
meet their ongoing obligations.

 

SECTION 6.08.           Restricted Payments; Certain Payments of Indebtedness.

 

 -131-

 

(a)                Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, except:

 

(i)                 each Restricted Subsidiary may make Restricted Payments to
the Parent Borrower or any other Restricted Subsidiary; provided that in the
case of any such Restricted Payment by a Restricted Subsidiary that is not a
Wholly Owned Subsidiary of the Parent Borrower, such Restricted Payment is made
to the Parent Borrower, any Restricted Subsidiary and to each other owner of
Equity Interests of such Restricted Subsidiary based on their relative ownership
interests of the relevant class of Equity Interests;

 

(ii)               [Reserved];

 

(iii)             Holdings, any Intermediate Parent and the Parent Borrower may
declare and make dividend payments or other distributions payable solely in the
Equity Interests of such Person;

 

(iv)             repurchases of Equity Interests in Holdings (or Restricted
Payments by Holdings to allow repurchases of Equity Interest in any direct or
indirect parent of Holdings), any Intermediate Parent, the Parent Borrower or
any Restricted Subsidiary deemed to occur upon exercise of stock options or
warrants or other incentive interests if such Equity Interests represent a
portion of the exercise price of such options or warrants or other incentive
interests;

 

(v)               Restricted Payments to Holdings which Holdings may use to
redeem, acquire, retire or repurchase its Equity Interests (or any options,
warrants, restricted stock, stock appreciation rights or other equity linked
interests issued with respect to any of such Equity Interests) (or make
Restricted Payments to allow any of the Holdings’ direct or indirect parent
companies to so redeem, retire, acquire or repurchase their Equity Interests)
held by current or former officers, managers, consultants, directors and
employees (or their respective spouses, former spouses, other immediate family
members, successors, executors, administrators, heirs, legatees or distributes
of any of the foregoing) of Holdings (or any direct or indirect parent thereof),
any Intermediate Parent, the Parent Borrower and the Restricted Subsidiaries,
upon the death, disability, retirement or termination of employment of any such
Person or otherwise in accordance with any stock option or stock appreciation
rights plan, any management, director and/or employee stock ownership or
incentive plan, stock subscription plan, employment termination agreement or any
other employment agreements with any director, officer or consultant or equity
holders’ agreement in an aggregate amount after the Effective Date together with
the aggregate amount of loans and advances to Holdings made pursuant to Section
6.04(l) in lieu of Restricted Payments permitted by this clause (v) not to
exceed the greater of $10,000,000 and 12% of Consolidated EBITDA for the most
recently ended Test Period after giving Pro Forma Effect to the making of such
Restricted Payment with unused amounts in any calendar year being carried over
to the next succeeding calendar year only, with carried over amounts being used
last (without giving effect to the following proviso); provided that such amount
in any calendar year may be increased by an amount not to exceed the cash
proceeds of key man life insurance policies received by the Parent Borrower or
its Restricted Subsidiaries after the Effective Date;

 

 -132-

 

(vi)             dividends and distribution in cash to any Intermediate Parent,
Holdings or any direct or indirect parent of Holdings (x) to pay its operating
costs and expenses incurred in the ordinary course of business and other
corporate overhead costs and expenses (including administrative, legal,
accounting and similar expenses provided by third parties) incurred in the
ordinary course of business and attributable to the ownership or operations of
Holdings, the Parent Borrower and its subsidiaries, Transaction Costs and any
fees and expenses of and indemnification claims made by directors or officers of
such parent attributable to the ownership or operations of Holdings, the Parent
Borrower and its subsidiaries and (y) to pay (or make dividends or distributions
to allow any direct or indirect parent thereof to pay) franchise, excise or
similar taxes, or other fees and expenses required to maintain its (or any of
its direct or indirect parents) organization existence;

 

(vii)           any Intermediate Parent, the Parent Borrower and the Restricted
Subsidiaries may make Restricted Payments in cash to Holdings and any
Intermediate Parent and, where applicable, Holdings and such Intermediate Parent
may make Restricted Payments in cash:

 

(A)              the proceeds of which shall be used by Holdings or any
Intermediate Parent to pay its Tax liability to the relevant jurisdiction in
respect of consolidated, combined, unitary or affiliated returns attributable to
the income of the Parent Borrower and/or its Subsidiaries (as applicable);
provided that Restricted Payments made pursuant to this clause (a)(vi)(A) shall
not exceed the Tax liability that the Parent Borrower and/or its Subsidiaries
(as applicable) would have incurred were such Taxes determined as if such
entity(ies) were a stand-alone taxpayer or a stand-alone group for all relevant
taxable years; and provided, further, that Restricted Payments under this clause
(A) in respect of any Taxes attributable to the income of any Unrestricted
Subsidiaries of the Parent Borrower may be made only to the extent that such
Unrestricted Subsidiaries have made cash payments for such purpose to Parent
Borrower or its Restricted Subsidiaries;

 

(B)              [Reserved];

 

(C)              [Reserved];

 

(D)              the proceeds of which shall be used by Holdings to make
Restricted Payments permitted by Section 6.08(a)(iv) or Section 6.08(a)(v);

 

(E)               to finance any Investment permitted to be made pursuant to
Section 6.04 (other than Section 6.04(l)); provided that (A) such Restricted
Payment shall be made substantially concurrently with the closing of such
Investment and (B) Holdings or any Intermediate Parent shall, immediately
following the closing thereof, cause (1) all property acquired (whether assets
or Equity Interests but not including any loans or advances made pursuant to
Section 6.04(b)) to be contributed to the Parent Borrower or the Restricted
Subsidiaries or (2) the Person formed or acquired to merge into or consolidate
with the Parent Borrower or any of the Restricted Subsidiaries to the extent
such merger, amalgamation or consolidation is permitted in Section 6.03) in
order to consummate such Investment, in each case in accordance with the
requirements of Sections 5.11 and 5.12;

 

(F)               the proceeds of which shall be used to pay customary salary,
bonus and other benefits payable to officers and employees of Holdings or any
direct or indirect

 

 -133-

 

parent company of Holdings to the extent such salaries, bonuses and other
benefits are attributable to the ownership or operation of Holdings, the Parent
Borrower and the Restricted Subsidiaries; and

 

(G)              the proceeds of which shall be used to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses related to any equity or debt offering not prohibited by this
Agreement (whether or not such offering is successful); and

 

(H)              the proceeds of which shall be used to make payments permitted
by clauses (b)(iv) and (b)(v) of this Section 6.08;

 

(viii)         in addition to the foregoing Restricted Payments, the Parent
Borrower and any Intermediate Parent may make additional Restricted Payments to
any Intermediate Parent and Holdings, the proceeds of which may be utilized by
Holdings to make additional Restricted Payments or by Holdings or by any
Intermediate Parent to make any payments in respect of any Permitted Holdings
Debt, in an aggregate amount, when taken together with the aggregate amount of
loans and advances to Holdings previously made pursuant to Section 6.04(l) in
lieu of Restricted Payments permitted by this clause (viii), not to exceed the
sum of (A) so long as no Significant Event of Default shall have occurred and be
continuing or would result therefrom, the Available Amount that is Not Otherwise
Applied plus (B) the Available Equity Amount that is Not Otherwise Applied;

 

(ix)             redemptions in whole or in part of any of its Equity Interests
for another class of its Equity Interests or with proceeds from substantially
concurrent equity contributions or issuances of new Equity Interests; provided
that such new Equity Interests contain terms and provisions at least as
advantageous to the Lenders in all respects material to their interests as those
contained in the Equity Interests redeemed thereby.

 

(x)               [Reserved];

 

(xi)             Holdings or any Intermediate Parent may (a) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition (or other similar Investment)
and (b) honor any conversion request by a holder of convertible Indebtedness and
make cash payments in lieu of fractional shares in connection with any such
conversion and may make payments on convertible Indebtedness in accordance with
its terms;

 

(xii)           the declaration and payment of Restricted Payments on Holdings’
or the Parent Borrower’s common stock (or the payment of Restricted Payments to
any direct or indirect parent company of Holdings to fund a payment of dividends
on such company's common stock), in an annual amount not to exceed 6.0% of the
net proceeds of any underwritten public offering of common stock of Parent
received by or contributed to the Parent Borrower after the Effective Date,
other than public offerings with respect to Parent’s common stock registered on
Form S-8;

 

(xiii)         payments made or expected to be made by Holdings, any
Intermediate Parent, the Parent Borrower or any Restricted Subsidiary in respect
of withholding or similar taxes payable upon exercise of Equity Interests by any
future, present or former

 

 -134-

 

employee, director, officer, manager or consultant (or their respective
controlled Affiliates or Permitted Transferees) and any repurchases of Equity
Interests deemed to occur upon exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants or required withholding or similar taxes;

 

(xiv)         additional Restricted Payments; provided that after giving effect
to such Restricted Payment (A) on a Pro Forma Basis, the Total Leverage Ratio is
less than or equal to 1.00 to 1.00 as of the most recent Test Period and (B)
there is no continuing Event of Default; and

 

(xv)           the distribution, by dividend or otherwise, of shares of Equity
Interests of, or Indebtedness owed to Holdings, any Intermediate Parent, a
Borrower or a Restricted Subsidiary by, an Unrestricted Subsidiary (other than
an Unrestricted Subsidiary, the primary assets of which are Permitted
Investments) to the extent that all Investments made by Holdings, Parent
Borrower or any other Restricted Subsidiary in such Unrestricted Subsidiary were
made in reliance on Section 6.04(s).

 

(b)               Neither Holdings nor the Parent Borrower will, nor will they
permit any other Restricted Subsidiary to, make or pay, directly or indirectly,
any payment or other distribution (whether in cash, securities or other
property) of or in respect of principal of or interest on any Junior Financing,
or any payment or other distribution (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any Junior Financing, or any other payment (including any payment under any Swap
Agreement) that has a substantially similar effect to any of the foregoing,
except:

 

(i)                 payment of regularly scheduled interest and principal
payments as, in the form of payment and when due in respect of any Indebtedness,
other than payments in respect of any Junior Financing prohibited by the
subordination provisions thereof;

 

(ii)               refinancings of Indebtedness to the extent permitted by
Section 6.01;

 

(iii)             the conversion of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parent companies or any Intermediate Parent; and

 

(iv)             prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity in an
aggregate amount, not to exceed the sum of (A) so long as no Significant Event
of Default has occurred and is continuing or would result therefrom, the
Available Amount that is Not Otherwise Applied plus (B) the Available Equity
Amount that is Not Otherwise Applied;

 

(v)               prepayments, redemptions, purchases, defeasances and other
payments in respect of Junior Financings prior to their scheduled maturity;
provided that after giving effect to such Restricted Payment (A) on a Pro Forma
Basis, the Total Leverage Ratio is less than or equal to 1.00 to 1.0 as of the
most recent Test Period and (B) there is no continuing Event of Default; and

 

(vi)             prepayments, redemptions, purchases, defeasances and other
payments in respect of any Permitted Second Priority Refinancing Debt prior to
their scheduled

 

 -135-

 

maturity in an aggregate amount not to exceed the amount of Retained Declined
Proceeds.

 

Notwithstanding anything in this Section 6.08(b) to the contrary, neither
Holdings nor the Parent Borrower will, nor will they permit any other Restricted
Subsidiary to, make or pay, directly or indirectly, any payment or other
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on the SGH Note unless after giving effect to any such
payment or other distribution on a Pro Forma Basis, the Total Leverage Ratio is
less than or equal to 1.00 to 1.00 as of the most recent Test Period.

 

(c)                Neither Holdings nor the Parent Borrower will, nor will they
permit any Restricted Subsidiary or Intermediate Parent to, amend or modify any
documentation governing any Junior Financing in contravention of the relevant
Intercreditor Agreement or Subordination Agreement, in each case if the effect
of such amendment or modification (when taken as a whole) is materially adverse
to the Lenders.

 

Notwithstanding anything herein to the contrary, the foregoing provisions of
this Section 6.08 will not prohibit the payment of any Restricted Payment or the
consummation of any irrevocable redemption, purchase, defeasance or other
payment within 60 days after the date of declaration thereof or the giving of
such irrevocable notice, as applicable, if at the date of declaration or the
giving of such notice such payment would have complied with the provisions of
this Agreement.

 

SECTION 6.09.           Transactions with Affiliates(i)                 .
Neither Holdings nor the Parent Borrower will, nor will they permit any
Restricted Subsidiary or any Intermediate Parent to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (i) (A)  transactions with Holdings, the Parent
Borrower, any Intermediate Parent or any Restricted Subsidiary and (B)
transactions involving aggregate payments or consideration of less than
$5,000,000, (ii) on terms substantially as favorable to Holdings, the Parent
Borrower, such Intermediate Parent or such Restricted Subsidiary as would be
obtainable by such Person at the time in a comparable arm’s-length transaction
with a Person other than an Affiliate, (iii) the payment of fees and expenses
related to the Transactions, (iv) [Reserved], (v) issuances of Equity Interests
of Holdings to the extent otherwise permitted by this Agreement, (vi) employment
and severance arrangements between Holdings, the Parent Borrower, any
Intermediate Parent and the Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business or otherwise in
connection with the Transactions (including loans and advances pursuant to
Sections 6.04(b) and 6.04(n), (vii) payments by Holdings (and any direct or
indirect parent thereof), the Parent Borrower and the Restricted Subsidiaries
pursuant to tax sharing agreements among Holdings (and any such parent thereof),
any Intermediate Parent, the Parent Borrower and the Restricted Subsidiaries on
customary terms to the extent attributable to the ownership or operation of the
Parent Borrower and the Restricted Subsidiaries, to the extent payments are
permitted by Section 6.08(a)(vii)(A) the payment of customary fees and
reasonable out-of-pocket costs to, and indemnities provided on behalf of,
directors, officers and employees of Holdings (or any direct or indirect parent
company thereof), the Parent Borrower, any Intermediate Parent and the
Restricted Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings, any Intermediate Parent,
the Parent Borrower and the Restricted Subsidiaries, (ix) transactions pursuant
to permitted agreements in existence or contemplated on the Effective Date and
set forth on Schedule 6.09 or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, (x) Restricted
Payments permitted under Section 6.08 and loans and advances in lieu thereof
pursuant to Section 6.04(l), (xi) customary payments by Holdings, any
Intermediate Parent, the Parent Borrower and any Restricted Subsidiaries to the
Sponsors made for any financial advisory, consulting, financing, underwriting or
placement services or in respect of other investment banking activities

 

 -136-

 

(including in connection with acquisitions, divestitures or financings), which
payments are approved by the majority of the members of the board of directors
or a majority of the disinterested members of the board of directors of such
Person in good faith, (xii) the issuance or transfer of Equity Interests (other
than Disqualified Equity Interests) of Holdings, including to any Permitted
Holder or to any former, current or future director, manager, officer, employee
or consultant (or any Affiliate of any of the foregoing) of Holdings, the Parent
Borrower, any of the Subsidiaries or any direct or indirect parent of any of the
foregoing, (xiii) loans, advances and other transactions between or among
Holdings, the Parent Borrower, any Restricted Subsidiary or any joint venture
(regardless of the form of legal entity) after the initial formation of, and
investment in, such joint venture in which Holdings or any Subsidiary has
invested (and which Subsidiary or joint venture would not be an Affiliate of
Holdings but for Holdings’ or a Subsidiary’s ownership of Equity Interests in
such joint venture or Subsidiary) to the extent permitted under Article VI;
(xiv) Affiliate repurchases of the Loans or Commitments to the extent permitted
hereunder and the holding of such Loans and the payments and other related
transactions in respect thereof; (xv) transactions undertaken pursuant to
membership in a purchasing consortium and (xvi) transactions in connection with
any Permitted Receivables Financing.

 

SECTION 6.10.           Financial Covenant. Commencing with the Test Period
ending November 24, 2017, Holdings will not permit the Secured Leverage Ratio to
exceed 3.50 to 1.00 as of the last day of any Test Period.

 

Article VII

Events of Default

 

SECTION 7.01.           Events of Default. If any of the following events (any
such event, an “Event of Default”) shall occur:

 

(a)                any Loan Party shall fail to pay any principal of any Loan or
any reimbursement obligation in respect of any LC Disbursement when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b)               any Loan Party shall fail to pay any interest on any Loan or
any fee or any other amount (other than an amount referred to in paragraph (a)
of this Section) payable under any Loan Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of five Business Days;

 

(c)                any representation or warranty made or deemed made by or on
behalf of Holdings, the Parent Borrower or any of its Restricted Subsidiaries in
or in connection with any Loan Document or any amendment or modification thereof
or waiver thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made, and such
incorrect representation or warranty (if curable) shall remain incorrect for a
period of 30 days after notice thereof from the Administrative Agent to the
Parent Borrower;

 

(d)               Holdings, the Parent Borrower or any of the Restricted
Subsidiaries shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02(a), 5.04 (with respect to the existence of
Holdings or the Parent Borrower), 5.10 or in Article VI (other than Sections
6.03(b), 6.09 or 6.10); provided that any Event of Default under Section 6.10 is
subject to cure as provided in Section 7.02;

 

 -137-

 

(e)                Holdings, the Parent Borrower or any of its Restricted
Subsidiaries shall fail to observe or perform any covenant, condition or
agreement contained in any Loan Document (other than those specified in
paragraph (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent Borrower;

 

(f)                Holdings, the Parent Borrower or any of its Restricted
Subsidiaries shall fail to make any payment (whether of principal or interest
and regardless of amount) in respect of any Material Indebtedness, when and as
the same shall become due and payable (after giving effect to any applicable
grace period); provided further that this clause (f) shall not apply to any
breach or default that is (I) remedied by Holdings, the Parent Borrower or the
applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
the case of (I) and (II), prior to the acceleration of Loans pursuant to this
Section 7.01;

 

(g)                any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with all applicable grace periods having expired) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
provided that this paragraph (g) shall not apply to (i) secured Indebtedness
that becomes due as a result of the sale, transfer or other disposition
(including as a result of a casualty or condemnation event) of the property or
assets securing such Indebtedness (to the extent such sale, transfer or other
disposition is not prohibited under this Agreement) or (ii) termination events
or similar events occurring under any Swap Agreement that constitutes Material
Indebtedness (it being understood that paragraph (f) of this Section will apply
to any failure to make any payment required as a result of any such termination
or similar event); provided further that this clause (g) shall not apply to any
breach or default that is (I) remedied by Holdings, the Parent Borrower or the
applicable Restricted Subsidiary or (II) waived (including in the form of
amendment) by the required holders of the applicable item of Indebtedness, in
the case of (I) and (II), prior to the acceleration of Loans pursuant to this
Section 7.01

 

(h)               an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, court protection,
reorganization or other relief in respect of Holdings, the Parent Borrower, the
Co-Borrower or any Significant Subsidiary or its debts, or of a material part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, examiner, sequestrator, conservator or
similar official for Holdings, the Parent Borrower or any Significant Subsidiary
or for a material part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or unstayed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)                 Holdings, the Parent Borrower, the Co-Borrower or any
Significant Subsidiary shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, court protection, reorganization or other relief
under any Federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, (ii) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in paragraph (h) of this Section, (iii) apply for or consent to the
appointment of a receiver, trustee, examiner, custodian, sequestrator,
conservator or similar official for Holdings, the Parent Borrower or any
Significant Subsidiary or for a material part of its assets, (iv) file an answer

 

 -138-

 

admitting the material allegations of a petition filed against it in any such
proceeding or (v) make a general assignment for the benefit of creditors;

 

(j)                 one or more enforceable judgments for the payment of money
in an aggregate amount in excess of $12,000,000 (to the extent not covered by
insurance as to which the insurer has been notified of such judgment or order
and has not denied coverage) shall be rendered against Holdings, the Parent
Borrower and any of its Restricted Subsidiaries or any combination thereof and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any judgment creditor shall
legally attach or levy upon assets of such Loan Party that are material to the
businesses and operations of Holdings, the Parent Borrower and its Restricted
Subsidiaries, taken as a whole, to enforce any such judgment;

 

(k)               (i) an ERISA Event occurs that has resulted or would
reasonably be expected to result in liability of any Loan Party under Title IV
of ERISA in an aggregate amount that would reasonably be expected to result in a
Material Adverse Effect, or (ii) any Loan Party or any ERISA Affiliate fails to
pay when due, after the expiration of any applicable grace period, any
installment payment with respect to its Withdrawal Liability under Section 4201
of ERISA under a Multiemployer Plan in an aggregate amount that would reasonably
be expected to result in a Material Adverse Effect;

 

(l)                 any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any material portion of the Collateral, with the priority
required by the applicable Security Document, except (i) as a result of the sale
or other disposition of the applicable Collateral to a Person that is not a Loan
Party in a transaction permitted under the Loan Documents, (ii) as a result of
the Administrative Agent’s failure to (A) maintain possession of any stock
certificates, promissory notes or other instruments delivered to it under the
Security Documents or (B) file Uniform Commercial Code continuation statements,
(iii) as to Collateral consisting of real property to the extent that such
losses are covered by a lender’s title insurance policy and such insurer has not
denied coverage or (iv) as a result of acts or omissions of the Administrative
Agent or any Lender;

 

(m)             any material provision of any Loan Document or any Guarantee of
the Loan Document Obligations shall for any reason be asserted by any Loan Party
not to be a legal, valid and binding obligation of any Loan Party thereto other
than as expressly permitted hereunder or thereunder;

 

(n)               any Guarantees of the Loan Document Obligations by any Loan
Party pursuant to the Guarantee Agreement shall cease to be in full force and
effect (in each case, other than in accordance with the terms of the Loan
Documents); or

 

(o)               a Change in Control shall occur;

 

then, and in every such event (other than an event with respect to Holdings or
the Parent Borrower described in paragraph (h) or (i) of this Article), and at
any time thereafter during the continuance of such event, the Administrative
Agent may, and at the request of the Required Lenders shall, by notice to the
Parent Borrower, take either or both of the following actions, at the same or
different times:  (i) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all

 

 -139-

 

fees and other obligations of the Parent Borrower accrued hereunder (including
the Prepayment Premium), shall become due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower; and in case of any event with respect to
Holdings or the Parent Borrower described in paragraph (h) or (i) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Parent Borrower accrued hereunder (including the
Prepayment Premium), shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Parent Borrower.

 

SECTION 7.02.           Right to Cure.

 

(a)                Notwithstanding anything to the contrary contained in
Section 7.01, in the event that the Parent Borrower and the Restricted
Subsidiaries fail to comply with the requirements of the Financial Performance
Covenant as of the last day of any fiscal quarter of the Parent Borrower, at any
time after the beginning of such fiscal quarter until the expiration of the 10th
Business Day subsequent to the earlier of (i) the date on which a Compliance
Certificate with respect to such fiscal quarter (or the fiscal year ended on the
last day of such fiscal quarter) is delivered in accordance with Section 5.01(d)
and (ii) the date on which the financial statements with respect to such fiscal
quarter (or the fiscal year ended on the last day of such fiscal quarter) are
required to be delivered pursuant to Section 5.01(a) or (b), as applicable (the
“Cure Expiration Date”), Holdings shall have the right to issue Qualified Equity
Interests for cash or otherwise receive cash contributions to the capital of
Holdings as cash common equity or other Qualified Equity Interests (which
Holdings shall contribute through its Subsidiaries of which the Parent Borrower
is a Subsidiary to the Parent Borrower as cash common equity) (collectively, the
“Cure Right”), and upon the receipt by the Parent Borrower of the Net Proceeds
of such issuance that are Not Otherwise Applied (the “Cure Amount”) pursuant to
the exercise by Holdings of such Cure Right the Financial Performance Covenant
shall be recalculated giving effect to the following pro forma adjustment:

 

(i)                 Consolidated EBITDA shall be increased with respect to such
applicable fiscal quarter and any four fiscal quarter period that contains such
fiscal quarter, solely for the purpose of measuring the Financial Performance
Covenant and not for any other purpose under this Agreement, by an amount equal
to the Cure Amount; and

 

(ii)               if, after giving effect to the foregoing pro forma adjustment
(without giving effect to any portion of the Cure Amount or any portion of the
Cure Amount on the balance sheet of the Parent Borrower and its Restricted
Subsidiaries, in each case, with respect to such fiscal quarter only but with
giving pro forma effect to any portion of the Cure Amount actually applied to
any repayment of any Indebtedness), the Parent Borrower and its Restricted
Subsidiaries shall then be in compliance with the requirements of the Financial
Performance Covenant, the Parent Borrower and its Restricted Subsidiaries shall
be deemed to have satisfied the requirements of the Financial Performance
Covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
breach or default of the Financial Performance Covenant that had occurred shall
be deemed cured for the purposes of this Agreement;

 

(b)               Notwithstanding anything herein to the contrary, (i) in each
four consecutive fiscal quarter period of the Parent Borrower there shall be at
least two fiscal quarters in which the Cure Right is not exercised, (ii) during
the term of this Agreement, the Cure Right shall not be exercised more than five
times and (iii) for purposes of this Section 7.02, the Cure Amount shall be no
greater than the amount required for purposes of complying with the Financial
Performance Covenants and any amounts

 

 -140-

 

in excess thereof shall not be deemed to be a Cure Amount. Notwithstanding any
other provision in this Agreement to the contrary, the Cure Amount received
pursuant to any exercise of the Cure Right shall be disregarded for purposes of
determining any available basket under Article VI of this Agreement and there
shall not have been a breach of any covenant under Article VI of this Agreement
by reason of having no longer included such Cure Amount in any basket during the
relevant period. In connection with the exercise of the Cure Right and the
recalculation of the Financial Performance Covenant contemplated in this Section
7.02, the Parent Borrower shall prepay the Term Loans with 100% of the Net
Proceeds of the Cure Amount in accordance with Section 2.11(c) hereof (it being
understood that notwithstanding such prepayment, Consolidated EBITDA shall be
increased with respect to such applicable fiscal quarter and any four fiscal
quarter period that contains such fiscal quarter for purposes of measuring the
Financial Performance Covenant by an amount equal to the Cure Amount).

 

(c)                Notwithstanding anything herein to the contrary, in the event
that the Parent Borrower and the Restricted Subsidiaries fail to comply with the
requirements of the Financial Performance Covenant as of the last day of any
fiscal quarter of the Parent Borrower, from the date of breach of the Financial
Performance Covenant, until (y) the receipt by the Parent Borrower of the
applicable Cure Amount pursuant to Section 7.02(a) or the waiver of all Events
of Default, no Borrowing of Revolving Loans or Swingline Loans shall be
permitted and no Letters of Credit shall be issued.

 

(d)               From and after the date on which the Parent Borrower provides
notice of its intention to use the Cure Right and until the earlier of ten
Business Days thereafter and the occurrence of the Cure Expiration Date (the
“Standstill Period”), (A) no Default or Event of Default shall be deemed to have
occurred or be continuing with respect to Section 6.10 unless the Cure Amount is
not paid by the end of the Standstill Period (provided that, if the Cure Amount
is not paid on or before the date the Standstill Period has lapsed without
exercise of the Cure Right, such Event of Default or potential Event of Default
shall be deemed to exist from the date of the end of the applicable fiscal
quarter) and (B) neither the Administrative Agent nor any Lender or Secured
Party shall exercise any remedy under the Loan Documents or applicable law on
the basis of an Event of Default caused by the failure to comply with Section
6.10 until the earlier of (x) the date the Standstill Period ends without
exercise of the Cure Right and (y) the date the Parent Borrower confirms in
writing that it does not intend to exercise the Cure Right. In no event shall
there be more than one Standstill Period for any Test Period.

 

SECTION 7.03.           Application of Proceeds. After the exercise of remedies
provided for in Section 7.01, any amounts received on account of the Secured
Obligations shall be applied by the Administrative Agent in accordance with
Section 4.02 of the Collateral Agreement and/or the similar provisions in the
other Security Documents. Notwithstanding the foregoing, Excluded Swap
Obligations with respect to any Guarantor shall not be paid with amounts
received from such Guarantor or its assets, but appropriate adjustments shall be
made with respect to payments from other Loan Parties to preserve the allocation
to Secured Obligations otherwise set forth in Section 4.02 of the Collateral
Agreement and/or the similar provisions in the other Security Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Secured Cash
Management Obligations or Secured Swap Obligations except to the extent
expressly provided herein and unless the Administrative Agent has received
written notice of such Secured Obligations, together with such supporting
documentation as the Administrative Agent may request, from the applicable
Secured Party.

 

 -141-

 

Article VIII

Administrative Agent

 

SECTION 8.01.           Appointment and Authority.

 

(a)                Each of the Lenders and the Issuing Bank hereby irrevocably
appoints Barclays to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and the Parent Borrower shall not have any rights as a third party
beneficiary of any of such provisions.

 

(b)               The Administrative Agent shall also act as the “collateral
agent” under the Loan Documents, and each of the Lenders and the Issuing Bank
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the Issuing Bank for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 8.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Security Documents, or for exercising any rights and
remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article VIII and Article IX
(including Section 9.03 as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

 

SECTION 8.02.           Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with Holdings, the Parent
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 8.03.           Exculpatory Provisions. The Administrative Agent shall
not have any duties or obligations except those expressly set forth herein and
in the other Loan Documents. Without limiting the generality of the foregoing,
the Administrative Agent:

 

(a)                shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)               shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel,

 

 -142-

 

may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law;

 

(c)                shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity;

 

(d)               shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 9.02 and in the last paragraph of Section
7.01) or (ii) in the absence of its own gross negligence or willful misconduct;
provided that the Administrative Agent shall be deemed not to have knowledge of
any Default unless and until notice describing such Default is given to the
Administrative Agent by Holdings, the Parent Borrower, a Lender or the Issuing
Bank;

 

(e)                shall not be responsible for or have any duty to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Security Documents, (v) the value or
the sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent; and

 

(f)                shall have no responsibility or liability for monitoring or
enforcing the list of Disqualified Lenders or for any assignment of any Loan or
Commitment or for the sale of any participation, in either case, to a
Disqualified Lender.

 

SECTION 8.04.           Reliance by Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement,
representation, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Parent Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

SECTION 8.05.           Delegation of Duties. The Administrative Agent may
perform any and all of its duties and exercise its rights and powers hereunder
or under any other Loan Document by or

 

 -143-

 

through any one or more sub-agents appointed by the Administrative Agent. The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign upon 30 days’
notice to the Lenders, the Issuing Banks and the Parent Borrower. If the
Administrative Agent becomes a Defaulting Lender and is not performing its role
hereunder as Administrative Agent, the Administrative Agent may be removed as
the Administrative Agent hereunder at the request of Holdings and the Required
Lenders. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the Parent Borrower’s consent (unless an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing),
to appoint a successor, which shall be a bank with an office in the United
States, or an Affiliate of any such bank with an office in the United States. If
no such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, then the retiring Administrative Agent
may (but shall not be obligated to) on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent, which shall be an Approved Bank
with an office in New York, New York, or an Affiliate of any such Approved Bank
(the date upon which the retiring Administrative Agent is replaced, the
“Resignation Effective Date”).

 

If the Person serving as Administrative Agent is a Defaulting Lender, the
Required Lenders and Holdings may, to the extent permitted by applicable law, by
notice in writing to such Person remove such Person as Administrative Agent and,
with the consent of the Parent Borrower, appoint a successor. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with such notice
on the Removal Effective Date.

 

With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except (i) that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders under any of the Loan Documents,
the retiring or removed Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed and (ii) with respect to any outstanding payment obligations) and (2)
except for any indemnity payments or other amounts then owed to the retiring or
removed Administrative Agent, all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender directly, until such time, if any, as the Required
Lenders appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or removed) Administrative Agent (other
than any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder and under
the other Loan Documents as set forth in this Section. The fees payable by
Holdings and the Parent Borrower to a successor Administrative Agent shall be
the same as those payable to its predecessor unless otherwise agreed between by
Holdings, the Parent Borrower and such successor. After the retiring or removed
Administrative Agent’s resignation or removal hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub-agents and their respective

 

 -144-

 

Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 

SECTION 8.06.           Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and the Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption, Incremental Facility Amendment or Refinancing Amendment pursuant
to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

 

No Lender shall have any right individually to realize upon any of the
Collateral or to enforce any Guarantee of the Secured Obligations, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Lenders in accordance with the terms thereof. In the event of a foreclosure by
the Administrative Agent on any of the Collateral pursuant to a public or
private sale or other disposition, the Administrative Agent or any Lender may be
the purchaser or licensor of any or all of such Collateral at any such sale or
other disposition, and the Administrative Agent, as agent for and representative
of the Lenders (but not any Lender or Lenders in its or their respective
individual capacities unless Required Lenders shall otherwise agree in writing)
shall be entitled, for the purpose of bidding and making settlement or payment
of the purchase price for all or any portion of the Collateral sold at any such
public sale, to use and apply any of the Secured Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent on behalf of the Lenders at such sale or other disposition. Each Lender,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and of the Guarantees of the Secured Obligations, to have
agreed to the foregoing provisions.

 

SECTION 8.07.           No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither any Joint Bookrunner nor any person named on the cover
page hereof as a Joint Lead Arranger, a Syndication Agent, Structuring Advisor
or a Documentation Agent shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, a Lender or the Issuing Bank hereunder.

 

SECTION 8.08.           Administrative Agent May File Proofs of Claim. In case
of the pendency of any proceeding under any Debtor Relief Law or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or outstanding Letter of
Credit shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Parent Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(a)                to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the Loans, Letter of
Credit outstandings and all other Secured Obligations that are owing and unpaid
and to file such other documents as may be necessary or

 

 -145-

 

advisable in order to have the claims of the Lenders, the Issuing Bank and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Issuing Bank and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Bank and the Administrative Agent under
Sections 2.12 and 9.03) allowed in such judicial proceeding; and

 

(b)               to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the Issuing Bank, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.12
and 9.03.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Secured Obligations or the rights of any Lender or the Issuing
Bank to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the Issuing Bank or in any such proceeding.

 

SECTION 8.09.           No Waiver; Cumulative Remedies; Enforcement. No failure
by any Lender, any Issuing Bank or the Administrative Agent to exercise, and no
delay by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Article VII for the benefit of all the
Lenders and the Issuing Banks; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the
Issuing Banks or the Swingline Lender from exercising the rights and remedies
that inure to its benefit (solely in its capacity as Issuing Bank or Swingline
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 9.08
(subject to the terms of Section 2.18), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article VII and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.18,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

 -146-

 

SECTION 8.10.           Withholding Taxes. To the extent required by any
applicable Requirements of Law, the Administrative Agent may deduct or withhold
from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority of the United States or any other jurisdiction asserts a claim that
the Administrative Agent did not properly withhold Tax from amounts paid to or
for the account of any Lender for any reason (including because the appropriate
form was not delivered or not property executed, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by the Loan Parties
pursuant to Section 2.17 and without limiting any obligation of the Loan Parties
to do so pursuant to Section 2.17) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as Taxes or otherwise, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Article VIII. The agreements
in this paragraph shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other obligations under any Loan Document. For the avoidance of
doubt, the term “Lender” in this Section 8.10 shall include any Issuing Bank and
Swingline Lender.

 

Article IX

Miscellaneous

 

SECTION 9.01.           Notices.

 

(a)                Except in the case of notices and other communications
expressly permitted to be given by telephone, all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by fax or other electronic transmission, as follows:

 

(i)                 if to Holdings, the Parent Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, to the address, fax number,
e-mail address or telephone number specified for such Person on Schedule 9.01;
and

 

(ii)               if to any other Lender, to it at its address (or fax number,
telephone number or e-mail address) set forth in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Parent Borrower), it being understood that notices relating to
Loan activity shall be provided for by fax.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax or other electronic
transmission shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices and other

 

 -147-

 

communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

 

(b)               Electronic Communications. Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Article II if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)                The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to Holdings, the Parent
Borrower, any Lender, the Issuing Bank or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Parent Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and non-appealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
Holdings, the Parent Borrower, any Lender, the Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

 

(d)               Change of Address, Etc. Each of Holdings, the Parent Borrower,
the Administrative Agent, the Issuing Bank and the Swingline Lender may change
its address, electronic mail address, fax or telephone number for notices and
other communications or website hereunder by notice to the other parties hereto.
Each other Lender may change its address, fax or telephone number for notices
and other communications hereunder by notice to the Parent Borrower, the
Administrative Agent, the Issuing Bank and the Swingline Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, fax number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.

 

 -148-

 

(e)                Reliance by Administrative Agent, Issuing Bank and Lenders.
The Administrative Agent, the Issuing Bank and the Lenders shall be entitled to
rely and act upon any notices purportedly given by or on behalf of the Parent
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Parent Borrower shall indemnify the
Administrative Agent, the Issuing Bank, each Lender and the Related Parties from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Parent Borrower
in the absence of gross negligence or willful misconduct as determined in a
final and non-appealable judgment by a court of competent jurisdiction. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent and each of the
parties hereto hereby consents to such recording.

 

SECTION 9.02.           Waivers; Amendments.

 

(a)                No failure or delay by the Administrative Agent, any Issuing
Bank or any Lender in exercising any right or power under this Agreement or any
Loan Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Banks and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or the
issuance, amendment, renewal or extension of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time. No notice or demand on the Parent Borrower or Holdings in
any case shall entitle the Parent Borrower or Holdings to any other or further
notice or demand in similar or other circumstances.

 

(b)               Except as provided in Section 2.20 with respect to any
Incremental Facilities Amendment or Section 2.21 with respect to any Refinancing
Amendment and Section 2.24 with respect to any Permitted Amendment, neither this
Agreement, any Loan Document nor any provision hereof or thereof may be waived,
amended or modified except, in the case of this Agreement, pursuant to an
agreement or agreements in writing entered into by Holdings, the Parent
Borrower, the Administrative Agent (to the extent that such waiver, amendment or
modification does not affect the rights, duties, privileges or obligations of
the Administrative Agent under this Agreement, the Administrative Agent shall
execute such waiver, amendment or other modification to the extent approved by
the Required Lenders) and the Required Lenders or, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders, provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender (but not the Required Lenders) (it being
understood that a waiver of any condition precedent set forth in Section 4.02 or
the waiver of any Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute an extension or increase of any Commitment of
any Lender), (ii) reduce the principal amount of any Loan or LC Disbursement (it
being understood that a waiver of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute a
reduction or forgiveness in principal) or reduce the rate of interest thereon,
or reduce any fees payable hereunder, without the written consent of each Lender
directly and adversely affected thereby (but not the

 

 -149-

 

Required Lenders) (it being understood that any change to the definition of
First Lien Leverage Ratio or in the component definitions thereof shall not
constitute a reduction of interest or fees), provided that only the consent of
the Required Lenders shall be necessary to waive any obligation of the Parent
Borrower to pay default interest pursuant to Section 2.13(c), (iii) postpone the
maturity of any Loan (it being understood that a waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute an extension of any maturity date), or the date of any scheduled
amortization payment of the principal amount of any Term Loan under Section 2.10
or the applicable Refinancing Amendment, or the reimbursement date with respect
to any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (but not the
Required Lenders), (iv) change any of the provisions of this Section without the
written consent of each Lender directly and adversely affected thereby (but not
the Required Lenders); provided that any such change which is in favor of a
Class of Lenders holding Loans maturing after the maturity of other Classes of
Lenders (and only takes effect after the maturity of such other Classes of Loans
or Commitments) will require the written consent of the Required Lenders with
respect to each Class directly and adversely affected thereby, (v) change the
percentage set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be) (but not the Required Lenders), (vi) release
all or substantially all the value of the Guarantees under the Guarantee
Agreement (except as expressly provided in the Loan Documents) without the
written consent of each Lender (other than a Defaulting Lender) (but not the
Required Lenders) or (vii) release all or substantially all the Collateral from
the Liens of the Security Documents, without the written consent of each Lender
(other than a Defaulting Lender) (but not the Required Lenders), except as
expressly provided in the Loan Documents; provided further that (A) no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent, any Issuing Bank or the Swingline Lender without the prior
written consent of the Administrative Agent, such Issuing Bank or the Swingline
Lender, as the case may be, and (B) any provision of this Agreement or any other
Loan Document may be amended by an agreement in writing entered into by
Holdings, the Parent Borrower and the Administrative Agent to cure any
ambiguity, omission, defect or inconsistency and (C) any waiver, amendment or
modification of this Agreement that by its terms affects the rights or duties
under this Agreement of Lenders holding Loans or Commitments of a particular
Class (but not the Lenders holding Loans or Commitments of any other Class) may
be effected by an agreement or agreements in writing entered into by Holdings,
Intermediate Parent, the Parent Borrower and the requisite percentage in
interest of the affected Class of Lenders stating that would be required to
consent thereto under this Section if such Class of Lenders were the only Class
of Lenders hereunder at the time. Notwithstanding the foregoing, (a) this
Agreement may be amended (or amended and restated) with the written consent of
the Required Lenders, the Administrative Agent, Holdings and the Parent Borrower
(i) to add one or more additional credit facilities to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders on substantially the same basis as the Lenders prior to such inclusion,
(b) upon notice thereof by Parent Borrower to the Administrative Agent with
respect to the inclusion of any previously absent financial maintenance
covenant, this Agreement shall be amended by an agreement in writing entered
into by the Parent Borrower and the Administrative Agent without the need to
obtain the consent of any Lender to include such covenant on the date of the
incurrence of the applicable Indebtedness to the extent required by the terms of
such definition or section, (c) amendments to or waivers of any terms or
provisions relating solely to (x) the Revolving Commitments (or, subject to
subclause (A) above, Swingline Commitments or Letters of Credit) will require
only the written approval of the Required Revolving Lenders and the Parent

 

 -150-

 

Borrower and (y) the Term Facility will require only the written approval of a
Majority in Interest of the outstanding Term Loans and the Parent Borrower and
(d) guarantees, collateral security documents and related documents in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement and the other Loan
Documents, amended and waived with the consent of the Administrative Agent at
the request of the Parent Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local law or advice of local counsel, (ii) to cure ambiguities or defects
or (iii) to cause such guarantee, collateral security document or other document
to be consistent with this Agreement and the other Loan Documents.

 

(c)                In connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”) requiring the consent of all Lenders
or all directly and adversely affected Lenders, if the consent of the Required
Lenders to such Proposed Change is obtained, but the consent to such Proposed
Change of other Lenders whose consent is required is not obtained (any such
Lender whose consent is not obtained as described in paragraph (b) of this
Section being referred to as a “Non-Consenting Lender”), then, so long as the
Lender that is acting as Administrative Agent is not a Non-Consenting Lender,
the Parent Borrower may, at its sole expense and effort, upon notice to such
Non-Consenting Lender and the Administrative Agent, require such Non-Consenting
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an Eligible Assignee that shall assume such
obligations (which Eligible Assignee may be another Lender, if a Lender accepts
such assignment), provided that (a) the Parent Borrower shall have received the
prior written consent of the Administrative Agent to the extent such consent
would be required under Section 9.04(b) for an assignment of Loans or
Commitments, as applicable (and, if a Revolving Commitment is being assigned,
each Issuing Bank and Swingline Lender), which consent shall not unreasonably be
withheld, (b) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding par principal amount of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (including
pursuant to Section 2.11(a)(i)) from the Eligible Assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Parent Borrower
(in the case of all other amounts) and (c) unless waived, the Parent Borrower or
such Eligible Assignee shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 9.04(b).

 

(d)               Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, the Revolving Commitments, Term Loans and Revolving
Exposure of any Lender that is at the time a Defaulting Lender shall not have
any voting or approval rights under the Loan Documents and shall be excluded in
determining whether all Lenders (or all Lenders of a Class), all affected
Lenders (or all affected Lenders of a Class), a Majority in Interest of Lenders
of any Class or the Required Lenders have taken or may take any action hereunder
(including any consent to any amendment or waiver pursuant to this
Section 9.02); provided that (x) the Commitment of any Defaulting Lender may not
be increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that affects any Defaulting Lender more adversely than other affected
Lenders shall require the consent of such Defaulting Lender.

 

(e)                Notwithstanding anything in this Agreement or the other Loan
Documents to the contrary, each Affiliated Lender (other than an Affiliated Debt
Fund) hereby agrees that, if a proceeding under the Bankruptcy Code or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
shall be commenced by or against the Parent Borrower or any other Loan Party at
a time when such Lender is an Affiliated Lender, such Affiliated Lender
irrevocably authorizes and empowers the Administrative Agent to vote on behalf
of such Affiliated Lender with respect to the Loans held by such Affiliated
Lender in any manner in the Administrative Agent’s sole discretion, unless the
Administrative

 

 -151-

 

Agent instructs such Affiliated Lender to vote, in which case such Affiliated
Lender shall vote with respect to the Loans held by it as the Administrative
Agent directs; provided that such Affiliated Lender shall be entitled to vote in
accordance with its sole discretion (and not in accordance with the direction of
the Administrative Agent) in connection with any plan of reorganization to the
extent any such plan of reorganization proposes to treat any Secured Obligations
held by such Affiliated Lender in a manner that is less favorable in any
material respect to such Affiliated Lender than the proposed treatment of
similar Secured Obligations held by Lenders that are not Affiliates of the
Parent Borrower.

 

SECTION 9.03.           Expenses; Indemnity; Damage Waiver.

 

(a)                The Parent Borrower shall pay, if the Effective Date occurs,
(i) all reasonable and documented or invoiced out-of-pocket costs and expenses
incurred by the Administrative Agent and the Joint Bookrunners and their
respective Affiliates (without duplication), including the reasonable fees,
charges and disbursements of Cahill Gordon & Reindel llp (and for any such costs
and expenses incurred on or prior to the Effective Date, the reasonable fees,
charges and disbursements of Kirkland & Ellis LLP) and to the extent reasonably
determined by the Administrative Agent to be necessary, one local counsel in
each applicable jurisdiction (exclusive of any reasonably necessary special
counsel) and, in the case of an actual or reasonably perceived conflict of
interest, one additional counsel per affected party, in each case for the
Administrative Agent and the Joint Bookrunners, in connection with the
syndication of the credit facilities provided for herein, and, with respect to
the Administrative Agent, the preparation, execution, delivery and
administration of the Loan Documents or any amendments, modifications or waivers
of the provisions thereof, (ii) all reasonable and documented or invoiced
out-of-pocket costs and expenses incurred by each Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder and (iii) all reasonable and documented or
invoiced out-of-pocket expenses incurred by the Administrative Agent, the Joint
Bookrunners, each Issuing Bank or any Lender, including the fees, charges and
disbursements of counsel for the Administrative Agent, the Joint Bookrunners,
the Issuing Banks and the Lenders, in connection with the enforcement or
protection of any rights or remedies (A) in connection with the Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Laws), including its rights
under this Section or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket costs and expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit; provided that such counsel shall be limited to one lead
counsel and such local counsel (exclusive of any reasonably necessary special
counsel) as may reasonably be deemed necessary by the Administrative Agent in
each relevant jurisdiction and, in the case of an actual or reasonably perceived
conflict of interest, one additional counsel per affected party and, in the case
of any workout, restructuring or negotiations in respect of a material amendment
to this Agreement, subject to consultation with the Parent Borrower, one
additional lead counsel for the Term Lenders taken as a whole.

 

(b)               Each Borrower shall indemnify the Administrative Agent, each
Issuing Bank, each Lender, the Documentation Agents, the Syndication Agent, the
Joint Bookrunners and each Related Party of any of the foregoing Persons (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and reasonable
and documented or invoiced out-of-pocket fees and expenses of one counsel and
one local counsel in each applicable jurisdiction (and, in the case of a
conflict of interest, where the Indemnitee affected by such conflict notifies
Holdings of the existence of such conflict and thereafter retains its own
counsel, one additional counsel) for all Indemnitees (which may include a single
special counsel acting in multiple jurisdictions), incurred by or asserted
against any Indemnitee by any third party or by such Borrower, Holdings or any
Subsidiary arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any Loan Document or any other
agreement or instrument contemplated hereby or thereby, the performance by the
parties to the Loan Documents of their respective obligations

 

 -152-

 

thereunder or the consummation of the Transactions or any other transactions
contemplated thereby, (ii) any Loan or Letter of Credit or the use of the
proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) to the extent in any way arising from or relating to any of the
foregoing, any actual or alleged presence or Release of Hazardous Materials on,
at, to or from any Mortgaged Property or any other property currently or
formerly owned or operated by Holdings, the Parent Borrower or any Subsidiary,
or any other Environmental Liability related in any way to Holdings, the Parent
Borrower or any Subsidiary, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Parent Borrower, Holdings or any Subsidiary and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities, costs or related expenses (x) resulted from the gross negligence,
bad faith or willful misconduct of any Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (y) resulted from a material breach of the Loan Documents by any
Indemnitee or its Related Parties (as determined by a court of competent
jurisdiction in a final and non-appealable judgment) or (z) arise from disputes
between or among Indemnitees that do not involve an act or omission by Holdings,
the Parent Borrower or any Restricted Subsidiary other than disputes between or
among Indemnitees involving claims against the Administrative Agent, Joint
Bookrunners, Lead Arrangers, Structuring Advisor or other Indemnitees acting in
their capacities as such.

 

(c)                To the extent that the Parent Borrower fails to pay any
amount required to be paid by it to the Administrative Agent, any Lender or any
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent, such Lender or such Issuing Bank, as
the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent, such Lender or such Issuing Bank
in its capacity as such. For purposes hereof, a Lender’s “pro rata share” shall
be determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans and unused Commitments at such time. The obligations of
the Lenders under this paragraph (c) are subject to the last sentence of Section
2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph (c)).

 

(d)               To the extent permitted by applicable law, neither Holdings
nor the Parent Borrower shall assert, and each hereby waives, any claim against
any Indemnitee or any Indemnitee’s Related Parties (i) for any direct or actual
damages arising from the use by unintended recipients of information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems
(including the Internet) in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
direct or actual damages are determined by a court of competent jurisdiction by
final, non-appealable judgment to have resulted from the gross negligence or
willful misconduct of, or a material breach of the Loan Documents by, such
Indemnitee or its Related Parties or (ii) on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the Transactions, any Loan or Letter of Credit or the use of
the proceeds thereof.

 

(e)                All amounts due under this Section shall be payable not later
than ten (10) Business Days after written demand therefor; provided, however,
that any Indemnitee shall promptly refund an indemnification payment received
hereunder to the extent that there is a final judicial

 

 -153-

 

determination that such Indemnitee was not entitled to indemnification with
respect to such payment pursuant to this Section 9.03.

 

SECTION 9.04.           Successors and Assigns.

 

(a)                The provisions of this Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted hereby (including any Affiliate of the Issuing Bank that
issues any Letter of Credit), except that (i) the Parent Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Parent Borrower without such consent shall be null and void), (ii) no
assignment shall be made to any Defaulting Lender or any of its Subsidiaries, or
any Persons who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (ii) and (iii) no Lender may assign
or otherwise transfer its rights or obligations hereunder except in accordance
with this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section), the Indemnitees and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent, the Issuing Bank and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

 

(b)               Subject to the conditions set forth in paragraphs (b)(ii) and
(f) below, any Lender may assign to one or more Eligible Assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent (except with respect to assignments to competitors
of the Parent Borrower) not to be unreasonably withheld or delayed) of (A) the
Parent Borrower; provided that no consent of the Parent Borrower shall be
required for an assignment (x) by a Term Lender to any Lender or an Affiliate of
any Lender, (y) by a Term Lender to an Approved Fund or (z) if an Event of
Default under Section 7.01(a), (b), (h) or (i) has occurred and is continuing,
unless, in the case of clause (z) only, such assignment is to a competitor of
the Parent Borrower identified in writing to the Administrative Agent prior to
the Effective Date; and provided further that the Parent Borrower shall have the
right to withhold its consent to any assignment if in order for such assignment
to comply with applicable law, the Parent Borrower would be required to obtain
the consent of, or make any filing or registration with, any Governmental
Authority, (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of a Term Loan to a
Lender, an Affiliate of a Lender or an Approved Fund or to the Parent Borrower
or any Affiliate thereof and (C) solely in the case of Revolving Loans and
Revolving Commitments, each Issuing Bank and the Swingline Lender; provided
that, for the avoidance of doubt, no consent of any Issuing Bank or the
Swingline Lender shall be required for an assignment of all or any portion of a
Term Loan or Term Commitment. Notwithstanding anything in this Section 9.04 to
the contrary, if the Parent Borrower has not given the Administrative Agent
written notice of its objection to such assignment of Term Loans within ten (10)
Business Days after written notice to the Parent Borrower, the Parent Borrower
shall be deemed to have consented to such assignment.

 

(i)                 Assignments shall be subject to the following additional
conditions: (A) except in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the trade date specified in the Assignment and Assumption with
respect to such assignment or, if no trade date is so specified, as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall, in the case of Revolving Loans, not be less
than $5,000,000 (and integral multiples of $1,000,000 in excess thereof) (or any
other amount acceptable to the Administrative Agent) or, in the case of a

 

 -154-

 

Term Loan, $1,000,000 (and integral multiples of $1,000,000 in excess thereof),
unless the Parent Borrower and the Administrative Agent otherwise consent (such
consent not to be unreasonably withheld or delayed); provided that no such
consent of the Parent Borrower shall be required if an Event of Default under
Section 7.01(a), (b), (h) or (i) has occurred and is continuing, (B) each
partial assignment shall be made as an assignment of a proportionate part of all
the assigning Lender’s rights and obligations under this Agreement; provided
that this clause (B) shall not be construed to prohibit assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans, (C) the parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption (which shall include a representation by the assignee and the
assignor that the assignee is not a Disqualified Lender or an Affiliate of a
Disqualified Lender (so long as the list of Disqualified Lenders has been made
available to all Lenders), together (unless waived by the Administrative Agent)
with a processing and recordation fee of $3,500; provided that the
Administrative Agent, in its sole discretion, may elect to waive such processing
and recordation fee; provided further that such recordation fee shall not be
payable in a case of assignments by any Affiliate of the Joint Bookrunners;
provided further that assignments made pursuant to Section 2.19(b) or
Section 9.02(c) shall not require the signature of the assigning Lender to
become effective, (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent any tax forms required by Section 2.17(e) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Parent Borrower, the Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws and
(E) unless the Parent Borrower otherwise consents, no assignment of all or any
portion of the Revolving Commitment of a Lender that is also a Swingline Lender
or an Issuing Bank may be made unless the assignor agrees, in its discretion, to
retain all of its rights with respect to and obligations to make or issue
Swingline Loans and Letters of Credit, as applicable, hereunder in which case
the Applicable Fronting Exposure of such assignor may exceed such assignor’s
Revolving Commitment for purposes of Sections 2.04(a) and 2.05(b) by an amount
not to exceed the difference between the assignor’s Revolving Commitment prior
to such assignment and the assignor’s Revolving Commitment following such
assignment; provided that no such consent of the Parent Borrower shall be
required if an Event of Default under Section 7.01(a), (b), (h) or (i) has
occurred and is continuing.

 

(ii)               Subject to acceptance and recording thereof pursuant to
paragraph (b)(v) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of) Sections 2.15,
2.16, 2.17 and 9.03 and to any fees payable hereunder that have accrued for such
Lender’s account but have not yet been paid). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c)(i) of this Section.

 

 -155-

 

(iii)             The Administrative Agent, acting for this purpose as a
non-fiduciary agent of each Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal and interest amounts of the Loans and LC Disbursements owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and Holdings,
the Parent Borrower, the Administrative Agent, the Issuing Banks and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. Notwithstanding
the foregoing, in no event shall the Administrative Agent be obligated to
ascertain, monitor or inquire as to whether any Lender is an Affiliated Lender,
nor shall the Administrative Agent be obligated to monitor the aggregate amount
of the Loans or Incremental Loans held by Affiliated Lenders. The Register shall
be available for inspection by the Parent Borrower, and with respect to their
own respective interests only, any Issuing Bank and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
the Parent Borrower shall provide to the Administrative Agent a list of
Disqualified Lenders (the “Disqualified Lender List”), if any, identifying in
writing those Persons designated as “Disqualified Lenders” pursuant to clauses
(i), (ii) or (iii)(x) of the definition thereof, which Disqualified Lender List
shall (x) become effective two days after delivery to the Administrative Agent
and (y) be made available to any Lender upon request in accordance with this
Agreement; provided that such Disqualified Lender List shall not apply
retroactively to disqualify any persons that have previously acquired an
assignment or participation interest in the Loan. Notwithstanding anything
contained in this Agreement or any other Loan Document to the contrary, if any
Lender was a Disqualified Lender at the time of the assignment of any Loans or
Commitments to such Lender, following written notice from the Parent Borrower to
such Lender and the Administrative Agent:  (1) such Lender shall promptly assign
all Loans and Commitments held by such Lender to an Eligible Assignee; provided
that (A) the Administrative Agent shall not have any obligation to the Parent
Borrower, such Lender or any other Person to find such a replacement Lender, (B)
the Parent Borrower shall not have any obligation to such Disqualified Lender or
any other Person to find such a replacement Lender or accept or consent to any
such assignment to itself or any other Person subject to the Parent Borrower’s
consent in accordance with Section 9.04(b)(i) and (C) the assignment of such
Loans and/or Commitments, as the case may be, shall be at Fair Market Value; (2)
such Lender shall not have any voting or approval rights under the Loan
Documents and shall be excluded in determining whether all Lenders (or all
Lenders of any Class), all affected Lenders (or all affected Lenders of any
Class), a Majority in Interest of Lenders of any Class or the Required Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to this Section 9.02); provided that (x) the
Commitment of any Disqualified Lender may not be increased or extended without
the consent of such Lender and (y) any waiver, amendment or modification
requiring the consent of all Lenders or each affected Lender that affects any
Disqualified Lender adversely and in a manner that is disproportionate to other
affected Lenders shall require the consent of such Disqualified Lender; and (3)
no Disqualified Lender is entitled to receive information provided solely to
Lenders by the Administrative Agent or any Lender or will be permitted to attend
or participate in meetings attended solely by the Lenders and the Administrative
Agent, other than the right to receive notices or Borrowings, notices or
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II.

 

(iv)             Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire and

 

 -156-

 

any tax forms required by Section 2.17(e) (unless the assignee shall already be
a Lender hereunder), the processing and recordation fee referred to in
paragraph (b) of this Section 9.04 and any written consent to such assignment
required by paragraph (b) of this Section 9.04, the Administrative Agent shall
accept such Assignment and Assumption and record the information contained
therein in the Register. No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(v)               The words “execution,” “signed,” “signature” and words of like
import in any Assignment and Assumption shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act.

 

(c)                Any Lender may, without the consent of the Parent Borrower,
the Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other Persons (other than to a Person,
that is not an Eligible Assignee; provided that for the purposes of this
provision, Disqualified Lenders shall be deemed to be Eligible Assignees unless
a list of Disqualified Lenders has been made available to all Lenders by
Holdings, the Parent Borrower or any of the Parent Borrower’s Subsidiaries)
(each such bank or other Person, a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) Holdings, the Parent Borrower, the Administrative
Agent, the Issuing Banks and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and any other Loan Documents and to
approve any amendment, modification or waiver of any provision of this Agreement
and any other Loan Documents; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that directly and adversely affects such Participant. Subject to
paragraph (c)(iii) of this Section, each Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the obligations and limitations thereof, it being understood that any tax forms
required by Section 2.17(e) shall be provided solely to the participating
Lender) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of Section 9.08
as though it were a Lender; provided that such Participant shall be subject to
Section 2.18(c) as though it were a Lender.

 

(i)                 Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of each Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
and interest amounts of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”), provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with a Tax audit or other proceeding to
establish that such Commitment, Loan, or other obligation is in registered form
under Section

 

 -157-

 

5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive (absent manifest error), and each
Person whose name is recorded in the Participant Register pursuant to the terms
hereof shall be treated as a Participant for all purposes of this Agreement,
notwithstanding notice to the contrary.

 

(ii)               A Participant shall not be entitled to receive any greater
payment under Section 2.15 or Section 2.17 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Parent Borrower’s prior written consent (not to be unreasonably
withheld or delayed).

 

(d)               Any Lender may, without the consent of the Parent Borrower or
the Administrative Agent, at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank or other “central” bank, and this Section shall not apply
to any such pledge or assignment of a security interest, provided that no such
pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                In connection with any assignment of rights and obligations
of any Defaulting Lender hereunder, no such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, the
parties to the assignment shall make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Parent Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent or
any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

(f)                Any Lender may, at any time, assign all or a portion of its
rights and obligations under this Agreement to the Affiliated Lenders (and such
Affiliated Lenders may contribute the same to the Parent Borrower) subject to
the following limitations:

 

(i)                 Affiliated Lenders will not receive information provided
solely to Lenders by the Administrative Agent or any Lender and will not be
permitted to attend or participate in meetings attended solely by the Lenders
and the Administrative Agent, other than the right to receives notices or
Borrowings, notices or prepayments and other administrative notices in respect
of its Loans or Commitments required to be delivered to Lenders pursuant to
Article II; provided, however, that the foregoing provisions of this clause (i)
will not apply to any Affiliated Debt Fund;

 

(ii)               for purposes of any amendment, waiver or modification of any
Loan Document (including such modifications pursuant to Section 9.02), or,
subject to Section 9.02(f), any plan of reorganization pursuant to the
Bankruptcy Code, that in either case does not require the consent of each Lender
or each affected Lender or does not adversely

 

 -158-

 

affect such Affiliated Lender in any material respect as compared to other
Lenders, Affiliated Lenders will be deemed to have voted in the same proportion
as the Lenders that are not Affiliated Lenders voting on such matter; and each
Affiliated Lender hereby acknowledges, agrees and consents that if, for any
reason, its vote to accept or reject any plan pursuant to the Bankruptcy Code is
not deemed to have been so voted, then such vote will be (x) deemed not to be in
good faith and (y) “designated” pursuant to Section 1126(e) of the Bankruptcy
Code such that the vote is not counted in determining whether the applicable
class has accepted or rejected such plan in accordance with Section 1126(c) of
the Bankruptcy Code; provided that Affiliated Debt Funds will not be subject to
such voting limitations and will be entitled to vote as any other Lender;

 

(iii)             Affiliated Lenders may not purchase Revolving Loans by
assignment pursuant to this Section 9.04;

 

(iv)             the aggregate principal amount of Loans purchased by assignment
pursuant to this Section 9.04 and held at any one time by Affiliated Lenders
(other than Affiliated Debt Funds) may not exceed 25.0% of the outstanding
principal amount of all Loans plus the outstanding principal amount of all term
loans made pursuant to any Incremental Facility calculated at the time such
Loans are purchased (such percentage, the “Affiliated Lender Cap”); provided
that to the extent any assignment to an Affiliated Lender would result in the
aggregate principal amount of all Loans held by Affiliated Lenders exceeding the
Affiliated Lender Cap, the assignment of such excess amount will be void ab
initio; and

 

(g)                Notwithstanding anything in Section 9.02 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document, or (iii) directed or
required the Administrative Agent, Collateral Agent or any Lender to undertake
any action (or refrain from taking any action) with respect to or under any Loan
Document,

 

(i)                 all Term Loans held by any Affiliated Lenders that are not
Affiliated Debt Funds shall be deemed to be not outstanding for all purposes of
calculating whether the Required Lenders have taken any actions; and

 

(ii)               all Term Loans, Revolving Commitments and Revolving Exposure
held by Affiliated Debt Funds may not account for more than 49.9% of the Term
Loans, Revolving Commitments and Revolving Exposure of consenting Lenders
included in determining whether the Required Lenders have consented to any
action pursuant to Section 9.02.

 

Each Affiliated Lender by its acquisition of any Loans outstanding hereunder
will be deemed to have waived any right it may otherwise have had to bring any
action in connection with such Loans against the Administrative Agent, in its
capacity as such, and will be deemed to have acknowledged and agreed that the
Administrative Agent shall not have any liability for any losses suffered by any
Person as a result of any purported assignment to or from an Affiliated Lender.

 

(h)               Assignments of Term Loans to any Purchasing Borrower Party
shall be permitted through open market purchases and/or “Dutch auctions,” so
long as any offer to purchase or take by assignment (other than through open
market purchases) by such Purchasing Borrower Party shall have

 

 -159-

 

been made to all Term Lenders on a pro rata basis, through procedures (and
subject to the terms) set forth in Section 2.11(a)(ii), so long as (i) the Term
Loans purchased are immediately cancelled, (ii) no proceeds from any loan under
the Revolving Credit Facility shall be used to fund such assignments and (iii)
no Event of Default has occurred or is continuing or would result therefrom.

 

(i)                 Upon any contribution of Loans to a Borrower or any
Restricted Subsidiary and upon any purchase of Loans by a Purchasing Borrower
Party, (A) the aggregate principal amount (calculated on the face amount
thereof) of such Loans shall automatically be cancelled and retired by such
Borrower on the date of such contribution or purchase (and, if requested by the
Administrative Agent, with respect to a contribution of Loans, any applicable
contributing Lender shall execute and deliver to the Administrative Agent an
Assignment and Assumption, or such other form as may be reasonably requested by
the Administrative Agent, in respect thereof pursuant to which the respective
Lender assigns its interest in such Loans to such Borrower for immediate
cancellation) and (B) the Administrative Agent shall record such cancellation or
retirement in the Register.

 

SECTION 9.05.           Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
any Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Issuing Bank or any
Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the Transactions and the
occurrence of the Termination Date. Notwithstanding the foregoing or anything
else to the contrary set forth in this Agreement, in the event that, in
connection with the refinancing or repayment in full of the credit facilities
provided for herein, an Issuing Bank shall have provided to the Administrative
Agent a written consent to the release of the Revolving Lenders from their
obligations hereunder with respect to any Letter of Credit issued by such
Issuing Bank (whether as a result of the obligations of the Parent Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.05(e) or (f).

 

SECTION 9.06.           Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a

 

 -160-

 

signature page of this Agreement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.07.           Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. Without limiting the foregoing provisions of this Section 9.07, if
and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, the Issuing Bank or the
Swingline Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

 

SECTION 9.08.           Right of Setoff(a)                . If an Event of
Default under Section 7.01(a), (b), (h) or (i) shall have occurred and be
continuing, each Lender and each Issuing Bank is hereby authorized at any time
and from time to time, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final, in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or such Issuing Bank to or for the
credit or the account of any Borrower against any of and all the obligations of
the Parent Borrower then due and owing under this Agreement held by such Lender
or Issuing Bank, irrespective of whether or not such Lender or Issuing Bank
shall have made any demand under this Agreement and although such obligations
are owed to a branch or office of such Lender or Issuing Bank different from the
branch or office holding such deposit or obligated on such Indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.22 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Secured Obligations owing to such Defaulting Lender as
to which it exercised such right of setoff. The applicable Lender and applicable
Issuing Bank shall notify the Parent Borrower and the Administrative Agent of
such setoff and application; provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender and each Issuing Bank
under this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender or such Issuing Bank may have.
Notwithstanding the foregoing, no amount set off from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

 

SECTION 9.09.           Governing Law; Jurisdiction; Consent to Service of
Process.

 

(a)                This Agreement shall be construed in accordance with and
governed by the laws of the State of New York.

 

(b)               Each of Holdings and each Borrower hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to any Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner

 

 -161-

 

provided by law. Nothing in any Loan Document shall affect any right that the
Administrative Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to any Loan Document against Holdings, the
Borrowers or their respective properties in the courts of any jurisdiction.

 

(c)                Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to any Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)               Each party to this Agreement irrevocably consents to service
of process in the manner provided for notices in Section 9.01. Nothing in any
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

SECTION 9.10.           WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

SECTION 9.11.           Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12.           Confidentiality.

 

(a)                Each of the Administrative Agent, the Issuing Banks and the
Lenders agrees to maintain the confidentiality of the Information (as defined
below), except that Information may be disclosed (i) to its and its Affiliates’
directors, officers, employees, trustees and agents, including accountants,
legal counsel and other agents and advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information confidential
and any failure of such Persons acting on behalf of the Administrative Agent,
any Issuing Bank or the relevant Lender to comply with this Section 9.12 shall
constitute a breach of this Section 9.12 by the Administrative Agent, such
Issuing Bank or the relevant Lender, as applicable), (ii) to the extent
requested by any regulatory authority or self-regulatory authority, required by
applicable law or by any subpoena or similar legal process or in connection with
the exercise of remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder; provided that (x) solely
to the extent permitted by law and other than in connection with routine audits
and reviews by regulatory and self-regulatory authorities, each Lender and the
Administrative Agent shall notify the Parent Borrower as promptly as practicable
of any such requested or required disclosure in connection with any legal or
regulatory proceeding and (y) in the case of clause (ii) only, each Lender and
the Administrative Agent shall use commercially reasonable efforts to ensure
that such Information is kept confidential in connection with the exercise of
such remedies, and provided

 

 -162-

 

further that in no event shall any Lender or the Administrative Agent be
obligated or required to return any materials furnished by the Parent Borrower
or any Subsidiary of Holdings, (iii) to any other party to this Agreement,
(iv) subject to an agreement containing confidentiality undertakings
substantially similar to those of this Section, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (B) any actual or prospective
counterparty (or its advisors) to any Swap Agreement or derivative transaction
relating to any Loan Party or its Subsidiaries and its obligations under the
Loan Documents or (C) any pledgee referred to in Section 9.04(d), (vi) subject
to an agreement containing confidentiality undertakings substantially similar to
those of this Section, to investors, financing sources and prospective financing
sources, in each case, of the Term Lenders, (vii) if required by any rating
agency; provided that prior to any such disclosure, such rating agency shall
have agreed in writing to maintain the confidentiality of such Information or
(vii) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Issuing Bank, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than Holdings or a
Borrower. For the purposes hereof, “Information” means all information received
from Holdings or the Parent Borrower relating to Holdings, the Parent Borrower,
any other Subsidiary or their business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by Holdings, the Parent Borrower or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

(b)               EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN
SECTION 9.12(a) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING HOLDINGS, THE BORROWERS, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(c)                ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND
AMENDMENTS FURNISHED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO,
OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT, WILL BE SYNDICATE-LEVEL
INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT HOLDINGS,
THE BORROWERS, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWERS AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 9.13.           USA Patriot Act. Each Lender that is subject to the USA
Patriot Act and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies each Loan Party that pursuant to the requirements of the
USA Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the USA Patriot Act.

 

 -163-

 

SECTION 9.14.           Judgment Currency.

 

(a)                If, for the purpose of obtaining judgment in any court, it is
necessary to convert a sum owing hereunder in one currency into another
currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

 

(b)               The obligations of the Borrowers in respect of any sum due to
any party hereto or any holder of any obligation owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrowers agree, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers under
this Section shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

SECTION 9.15.           Release of Liens and Guarantees.

 

(a)                A Subsidiary Loan Party (other than a Borrower, which shall
not be released) shall automatically be released from its obligations under the
Loan Documents, and all security interests created by the Security Documents in
Collateral owned by such Subsidiary Loan Party shall be automatically released,
(1) upon the consummation of any transaction permitted by this Agreement as a
result of which such Subsidiary Loan Party ceases to be a Restricted Subsidiary
(including pursuant to a merger with a Subsidiary that is not a Loan Party or a
designation as a Unrestricted Subsidiary), (2) upon any Subsidiary Loan Party
becoming an Excluded Subsidiary or (3) upon the request of a Borrower, in
connection with a transaction permitted under this Agreement, as a result of
which such Subsidiary Loan Party ceases to be a Wholly Owned Subsidiary;
provided that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. Upon any sale or other transfer by any Loan Party (other
than to Holdings, the Parent Borrower, the Co-Borrower or any other Subsidiary
Loan Party) of any Collateral in a transaction permitted under this Agreement,
or upon the effectiveness of any written consent to the release of the security
interest created under any Security Document in any Collateral or the release of
Holdings or any Subsidiary Loan Party from its Guarantee under the Guarantee
Agreement pursuant to Section 9.02, the security interests in such Collateral
created by the Security Documents or such guarantee shall be automatically
released. Upon the Termination Date, all obligations under the Loan Documents
and all security interests created by the Security Documents shall be
automatically released. In connection with any termination or release pursuant
to this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release so long as the
applicable Borrower or applicable Loan Party shall have provided the
Administrative Agent such certifications or documents as the Administrative
Agent shall reasonably request in order to demonstrate compliance with this
Agreement. Any execution and delivery of documents pursuant to this Section 9.15
shall be without recourse to or warranty by the Administrative Agent.

 

(b)               The Administrative Agent will, at the Borrowers’ expense,
execute and deliver to the applicable Loan Party such documents as such Loan
Party may reasonably request to subordinate its Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the

 

 -164-

 

holder of any Lien on such property that is permitted by Section 6.02(iv),
Section 6.02(xi) or Section 6.02(xx).

 

(c)                Each of the Lenders and the Issuing Bank irrevocably
authorizes the Administrative Agent to provide any release or evidence of
release, termination or subordination contemplated by this Section 9.15. Upon
request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Loan Party from its obligations under any Loan Document, in each case in
accordance with the terms of the Loan Document and this Section 9.15.

 

SECTION 9.16.           [Reserved].

 

SECTION 9.17.           No Advisory or Fiduciary Responsibility. In connection
with all aspects of each transaction contemplated hereby (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document), each of the Borrowers and Holdings acknowledges and agrees
that (i) (A) the arranging and other services regarding this Agreement provided
by the Administrative Agent, the Documentation Agents, the Syndication Agent,
the Lenders, the Structuring Advisor and the Joint Lead Arrangers are
arm’s-length commercial transactions between the Borrowers, Holdings and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Documentation Agents, the Syndication Agent, the Lenders, the Structuring
Advisor and the Joint Lead Arrangers, on the other hand, (B) each of the
Borrowers and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrowers and Holdings is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) each of the Administrative Agent, the
Documentation Agents, the Syndication Agent, the Lenders, the Structuring
Advisor and the Joint Lead Arrangers is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not and will not be acting as an advisor, agent or fiduciary
for the Borrowers, Holdings, any of their respective Affiliates or any other
Person and (B) none of the Administrative Agent, the Documentation Agents, the
Syndication Agent, the Lenders, the Structuring Advisor and the Joint Lead
Arrangers has any obligation to the Borrowers, Holdings or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Documentation Agents, the
Syndication Agent, the Lenders, the Structuring Advisor and the Joint Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrowers,
Holdings and their respective Affiliates, and none of the Administrative Agent,
the Documentation Agents, the Syndication Agent, the Lenders, the Structuring
Advisor and the Joint Lead Arrangers has any obligation to disclose any of such
interests to the Borrowers, Holdings or any of their respective Affiliates. To
the fullest extent permitted by law, each of the Borrowers and Holdings hereby
waives and releases any claims that it may have against the Administrative
Agent, the Documentation Agents, the Syndication Agent, the Lenders, the
Structuring Advisor and the Joint Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

SECTION 9.18.           Interest Rate Limitation. Notwithstanding anything to
the contrary contained in any Loan Document, the interest paid or agreed to be
paid under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrowers. In determining
whether the interest contracted for, charged or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee or

 

 -165-

 

premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
obligations hereunder.

 

SECTION 9.19.     No Fiduciary Relationship. Each of Holdings and each Borrower,
on behalf of itself and its subsidiaries, agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, Holdings, each Borrower, the other Subsidiaries and their
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the
Administrative Agent, the Lenders or their Affiliates, and no such duty will be
deemed to have arisen in connection with any such transactions or
communications.

 

SECTION 9.20.     Obligation Joint and Several. The Borrowers shall have joint
and several liability in respect of all Obligations in respect of the Loans (the
“Loan Obligations”) hereunder and under any other Loan Document to which any
Borrower is a party, without regard to any defense (other than the defense that
payment in full has been made), setoff or counterclaim which may at any time be
available to or be asserted by any other Loan Party against the Lenders, or by
any other circumstance whatsoever (with or without notice to or knowledge of the
Borrowers) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrowers’ liability hereunder, in bankruptcy or in
any other instance, and the Loan Obligations of the Borrowers hereunder shall
not be conditioned or contingent upon the pursuit by the Lenders or any other
person at any time of any right or remedy against the Borrowers or against any
other person which may be or become liable in respect of all or any part of the
Loan Obligations or against any Collateral or Guarantee therefor or right of
offset with respect thereto. The Borrowers hereby acknowledge that this
Agreement is the independent and several obligation of each Borrower (regardless
of which Borrower shall have delivered a request for borrowings under Section
2.03) and may be enforced against each Borrower separately, whether or not
enforcement of any right or remedy hereunder has been sought against any other
Borrower. Each Borrower hereby expressly waives, with respect to any of the
Loans made to any other Borrower hereunder and any of the amounts owing
hereunder by such other Loan Parties in respect of such Loans, diligence,
presentment, demand of payment, protest and all notices whatsoever, and any
requirement that the Administrative Agent or any Lender exhaust any right, power
or remedy or proceed against such other Loan Parties under this Agreement or any
other agreement or instrument referred to herein or against any other person
under any other guarantee of, or security for, any of such amounts owing
hereunder.

 

SECTION 9.21.     Acknowledgment and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be

 

 -166-

 

issued to it or otherwise conferred on it, and that such shares or other
instruments of ownership will be accepted by it in lieu of any rights with
respect to any such liability under this Agreement or any other Loan Document;
or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

 -167-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



        SMART WORLDWIDE HOLDINGS, INC., as Holdings               By: /s/ Bruce
Goldberg     Name: Bruce Goldberg     Title: Vice President, Chief Legal
Officer, Chief               Compliance Officer and Secretary              
SMART MODULAR TECHNOLOGIES (GLOBAL), INC., as Parent Borrower               By:
/s/ Bruce Goldberg     Name: Bruce Goldberg     Title: Vice President, Chief
Legal Officer, Chief               Compliance Officer and Secretary            
  SMART MODULAR TECHNOLOGIES, INC., as Co-Borrower               By: /s/ Bruce
Goldberg     Name: Bruce Goldberg     Title: Vice President, Chief Legal
Officer, Chief               Compliance Officer and Secretary            



   

 

 

 



  BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent,              
By: /s/ Jeremy Hazan     Name: Jeremy Hazan     Title: Managing Director

 

 



 

 

  

  BARCLAYS BANK PLC, as a Lender, Swingline Lender and Issuing Bank,            
  By: /s/ Jeremy Hazan     Name: Jeremy Hazan     Title: Managing Director



 



 

 

 

 





  Deutsche Bank AG New York Branch, as a Lender, Swingline Lender and Issuing
Bank,               By: /s/ Anca Trifan     Name: Anca Trifan     Title:
Managing Director         By: /s/ Dusan Lazarov     Name: Dusan Lazarov    
Title: Director



 

 



 

 

 







  Jefferies Finance LLC, as a Lender, Swingline Lender and Issuing Bank,        
      By: /s/ J. Paul McDonnell     Name: J. Paul McDonnell     Title: Managing
Director



 

 



 

 

 



  KKR Corporate Lending (CA) LLC, as a Lender,               By: /s/ Cade
Thompson     Name: Cade Thompson     Title: Authorized Signatory                
    Corporate Capital Trust, Inc., as a Lender,               By: /s/ Nicole
Macarchuk     Name: Nicole Macarchuk     Title: Authorized Signatory            
        CCT Tokyo Funding LLC, as a Lender,               By: /s/ Nicole
Macarchuk     Name: Nicole Macarchuk     Title: Authorized Signatory            
        Corporate Capital TRust II, as a Lender,               By: /s/ Nicole
Macarchuk     Name: Nicole Macarchuk     Title: Authorized Signatory



 

 



 

 

 

Schedule 1.01(a)

 

Excluded Subsidiaries

 

Each Subsidiary listed on this Schedule shall be deemed to be an Excluded
Subsidiary under clause (b) of the definition of such term only for so long as
such Subsidiary does not cease to be an Excluded Subsidiary.

 

1.SMART Modular Technologies (SG) PTE. LTD.

 

2.SMART Modular Technologies Sdn. Bhd.

 

3.SMART Modular Technologies (Deutschland) GMBH

 





 

 

 

Schedule 2.01



Commitments

 

Lender 

Term Commitments 

    Barclays Bank PLC $90,831,990.30 KKR Corporate Lending (CA) LLC
$50,000,000.00 CCT Tokyo Funding LLC $15,000,000.00 Corporate Capital Trust,
Inc. $5,823,056.97 Corporate Capital Trust II $3,344,952.73 TOTAL
$165,000,000.00    

Lender 

Revolving Credit Commitments 

    Barclays Bank PLC $20,680,000.00 Deutsche Bank AG New York Branch
$18,760,000.00 Jefferies Finance LLC $9,560,000.00 Corporate Capital Trust, Inc.
$600,506.20 KKR Corporate Lending (CA) LLC $303,030.30 Corporate Capital Trust
II $96,463.50     TOTAL $50,000,000.00    

Lender 

Letter of Credit Sublimit 

    Barclays Bank PLC $6,330,612.24 Deutsche Bank AG New York Branch
$5,742,857.14 Jefferies Finance LLC $2,926,530.60     TOTAL $15,000,000.00

 

 

Schedule 3.12 

Subsidiaries

 

Subsidiary Jurisdiction of Organization Percentage Ownership SMART Modular
Technologies (DH), Inc. Cayman Islands 100% SMART Modular Technologies (CI),
Inc. Cayman Islands 100% SMART Modular Technologies (DE), Inc. Delaware 100%
SMART High Reliability Solutions LLC Delaware 100% SMART Modular Technologies
(Latin America), Inc. Cayman Islands 100% SMART Modular Technologies, Inc.
California 100% SMART Modular Technologies (Europe) Limited United Kingdom 100%
SMART Modular Technologies (Deutschland) GmbH Germany 100% SMART Modular
Technologies (SG), PTE. LTD. Singapore 100% SMART Modular Technologies (LX) S.à
r.l. Luxembourg 100% SMART Modular Technologies Sdn. Bhd. Malaysia 100% SMART
Modular Technologies do Brasil - Indústria e Comércio de Componentes Ltda.
Brazil 99.9% owned by SMART (LX); 0.1% owned by SMART (Latin America) SMART
Modular Technologies Indústria de Componentes Eletrônicos Ltda. Brazil 99.9%
owned by SMART (LX); 0.1% owned by SMART (Latin America)

 

 

Schedule 5.16



Certain Post-Closing Obligations

 

Notwithstanding any conditions precedent, representations and covenants in the
Loan Documents to the contrary (each such condition, representation and covenant
deemed modified to the extent necessary to effect the following, and to permit
the taking of the actions described herein within the time periods described
herein), the Parent Borrower shall, and shall cause each other Loan Party to, as
promptly as possible, but in no event later than the number of days after the
Effective Date applicable to each item set forth below, take the actions or
deliver the items described below; provided, that in each case the
Administrative Agent may reasonably agree in writing to extend the number of
days for compliance therewith (including to reasonably accommodate circumstances
unforeseen on the Effective Date).

 

1.       On or prior to the date that is sixty (60) days after the Effective
Date, each Loan Party shall enter into, and cause each depository or securities
intermediary to enter into, Control Agreements with respect to each United
States deposit account or securities account maintained by such Person as of the
Effective Date (other than with respect to any Excluded Deposit Accounts).

 

2.       On or prior to the date that is thirty (30) days after the Effective
Date, the Loan Parties shall deliver (or cause to be delivered) to the
Administrative Agent file stamped copies of UCC-3 termination statements
terminating the (1) the UCC-1 financing statement filed with the California
Secretary of State against SMART Modular Technologies, Inc. in favor of Wells
Fargo Bank, N.A. on May 16, 2012, file number 127313878939 and (ii) the UCC-1
financing statement filed with the District of Columbia Recorder of Deeds
against SMART MODULAR TECHNOLOGIES (EUROPE) LIMITED in favor of WELLS FARGO
BANK, N.A. on May 17, 2012, file number 2012053933.

 

3.       On or prior to the date that is thirty (30) days after the Effective
Date, the Loan Parties shall deliver (or cause to be delivered) to the
Administrative Agent (i) certificates and lender’s loss payable and additional
insured endorsements with respect to the insurance policies of the Loan Parties
required under Section 5.07 of the Agreement, in each case, the form and
substance of which shall be reasonably satisfactory to the Administrative Agent
and (ii) certified copies of all insurance policies of the Loan Parties required
under Section 5.07 of the Agreement.

 

4.       On or prior to the date that is sixty (60) days after the Effective
Date, take the actions or deliver the items described below (which in each case,
shall be in form and substance reasonably satisfactory to the Administrative
Agent) with respect to each foreign jurisdiction referenced below:

 

(a) Foreign Collateral Agreements - Brazil

 

(i) An amendment to each of the following Foreign Collateral Agreements: (A)
Amendment and Restatement to Asset Pledge Agreement dated as of April 19, 2017
(Smart Modular Technologies de Brasil Inustria e Comercia de Componentes Ltda),
(B)

 

 

 

Amendment and Restatement to Asset Pledge Agreement dated as of April 19, 2017
(Smart Modular Technologies Industria de Componentes Electronicos Ltda.), (C)
Amendment and Restatement to Quota Pledge Agreement dated as of April 19, 2017
(Smart Modular Technologies (Puerto Rico), Inc. and Smart Modular Technologies
(NL) B.V.) as to Smart Modular Technologies Industria de Componentes
Electronicos Ltda., (D) Amendment and Restatement to Quota Pledge Agreement
dated as of April 19, 2017 (Smart Modular Technologies (Puerto Rico), Inc. and
Smart Modular Technologies (NL) B.V.) as to Smart Modular Technologies de Brasil
Inustria e Comercia de Componentes Ltda, (E) Credit Rights Pledge Agreement
entered into among Smart Modular Technologies do Brasil Indústria e Comércio de
Componentes LTDA. and Barclays Bank PLC, on February 3, 2017 and (F) Credit
Rights Pledge Agreement entered into among Smart Modular Technologies Indústria
de Componentes Eletrônicos LTDA. and Barclays Bank PLC, on February 3, 2017;

 

(ii) A release letter or deed of release with respect to each of the following
Foreign Collateral Agreements: (A) Amendment and Restatement to the Intellectual
Property Rights Pledge Agreement, dated as of April 19, 2017 (Smart Modular
Technologies, Inc.), (B) Amendment and Restatement to Receivables Pledge
Agreement dated as of April 19, 2017 (Smart Modular Technologies de Brasil
Inustria e Comercia de Componentes Ltda), (C) Amendment and Restatement to
Receivables Pledge Agreement dated as of April 19, 2017 (Smart Modular
Technologies Industria de Componentes Electronicos Ltda.) and (D) Inventory
Pledge Agreement entered into among Smart Modular Technologies Indústria de
Componentes Eletrônicos LTDA. and Barclays Bank PLC, on February 3, 2017;

 

(iii) A written legal opinion letter of Tozzini Freire counsel to Brazilian Loan
Parties; and

 

(iv) A customary secretary certificate for each of the Brazilian Loan Parties
executed by any Responsible Officer of such Brazilian Loan Parties.

 

(b) Foreign Collateral Agreements - Cayman Islands

 

(i) Deed of Confirmation in respect of the Debenture, by and among the grantors
Scheduled thereto, Barclays Bank PLC and SMART Worldwide Holdings, Inc.;

 

(ii) Deed of Confirmation in respect of the Share Mortgage over SMART Modular
Technologies (CI), Inc.;

 

(iii) Deed of Confirmation in respect of the Share Mortgage over SMART Modular
Technologies (DH), Inc.;

 

(iv) Deed of Confirmations in respect of the Share Mortgage over SMART Modular
Technologies (Global), Inc.;

 

(v) Deed of Confirmation in respect of the Share Mortgage over SMART Modular
Technologies (Latin America), Inc.;

 

(vi) A written legal opinion letter of Maples and Calder, counsel to Cayman Loan
Parties;

 

 

 

(vii) Resolutions of the board of directors and/or similar governing bodies of
the each of the Cayman Loan Parties approving the relevant post-closing
collateral documents; and

 

(viii) A customary secretary certificate for each of the Cayman Loan Parties
executed by any Responsible Officer of such Cayman Loan Parties.

 

(c) Foreign Collateral Agreements - United Kingdom

 

(i) A supplemental security agreement in respect of the security over shares
agreement between SMART Modular Technologies (NL) B.V. and JP Morgan Chase Bank,
N.A. (as assumed by Barclays Bank PLC), dated 28 October 2011;

 

(ii) A supplementary security agreement in respect of the debenture between
SMART Modular Technologies (Europe) Limited and JP Morgan Chase Bank, N.A. (as
assumed by Barclays Bank PLC), dated 28 October 2011;

 

(iii) An amendment and restatement of the trust agreement in respect of English
Law Security Granted in Connection with a Term and Revolving Credit Agreement,
between the Secured Parties party thereto and JP Morgan Chase Bank, N.A. (as
assumed by Barclays Bank PLC), dated 26 August 2011;

 

(iv) A written legal opinion letter of Pinsent Mason, English counsel to the
Guarantors;

 

(v) Minutes of a board meeting of SMART Modular Technologies (Europe) Limited;

 

(vi) Shareholder resolution of SMART Modular Technologies (Europe) Limited in
respect of the reaffirmation of the master guarantee agreement and collateral
agreement; and

 

(vii) Copies of constitutional documents of SMART Modular Technologies (Europe)
Limited.

 

(d) Foreign Collateral Agreements - Luxembourg

 

(i) Luxembourg confirmation agreement in respect of the Pledge Over Shares
Agreement among SMART Modular Technologies (CI) Inc. as pledgor, Barclays Bank
PLC as security agent. and SMART Modular Technologies (LX) S.à r.l. as company,
dated 6 August 2014, as amended and restated on 19 September 2014;

 

(ii) A written legal opinion letter of Elvinger Hoss, Luxembourg counsel to
certain Guarantors;

 

(iii) A written legal opinion letter of CC Luxembourg, Luxembourg counsel to
Barclays Bank PLC;

 

 

 

(iv) A customary secretary certificate for each of the Luxembourg Loan Parties
executed by any Responsible Officer of such Luxembourg Loan Parties; and

 

(v) Copy of the up-to-date register of shareholders of SMART Modular
Technologies (LX) S.à r.l.

 

(e) Foreign Collateral Agreements - Malaysia

 

(i) Supplemental agreement to the Amended and Restated Memorandum of Deposit of
Shares dated 25 October 2015;

 

(ii) Blank updated pre-signed share transfer forms (based on the format
prescribed by the Malaysian Companies Act 2016) to be obtained from SMART
Modular Technologies (LX) S.à r.l; and

 

(iii) A written legal opinion letter of Shearn Delamore counsel to Borrower.

 

 

 

Schedule 6.01 

Existing Indebtedness

 

1. The Brazil Facility, it being understood and agreed that the aggregate
principal amount outstanding as of July 31, 2017 is, in the case of clause (a)
of the definition of Brazil Facility $8,184,906 and $12,647,012 in the case of
clause (b) of the definition of Brazil Facility.

 

2. The SGH Note.

 

3. $4,666,000 of due, accrued and unpaid fees in respect of that certain
Investor Management Agreement which was terminated as of May 23, 2017 (to the
extent that such fees are repaid within five (5) Business Days of the Effective
Date).

 

 

 

 

Schedule 6.02



Existing Liens

 

Liens imposed pursuant to the Guarantee Agreements (i) by and between Itaú
Unibanco S.A. (“Itaú Unibanco”) and SMART Modular Technologies Indústria de
Componentes Eletrônicos Ltda. (“SMART Brazil”), dated as of February 26, 2015,
and (ii) Banco Itaú BBA S/A (“Banco Itaú” and together with “Itaú Unibanco”,
“Itau”) and SMART Brazil, dated as of January 21, 2014, pursuant to which SMART
Brazil provided restricted cash as collateral under fiduciary credit assignment
agreements for the guaranties provided by Itau to the Banco Nacional de
Desenvolvimento Economico e Social (BNDES). The total balance of the restricted
cash as of August 1, 2017 was R$22 million. SMART Modular Technologies do Brasil
– Indústria e Comércio de Componentes Ltda. (“SMART do Brasil”) is an
intervening consenting party to both agreements.

 

 

 

 

Schedule 6.04(e)



Existing Investments

 

None.

 

 

 

 

Schedule 6.07 

Existing Restrictions

 

Restrictions imposed pursuant to the Brazil Facility on the ability of SMART
Brazil to incur additional Liens on the assets of SMART Brazil without the
consent of the lenders party thereto.

 

 

 

 

Schedule 6.09 

Existing Affiliate Transactions

 



1.Payment to the Sponsor within five (5) Business Days of the Effective Date of
up to $4,666,000 of due, accrued and unpaid fees in respect of that certain
Investor Management Agreement which was terminated as of May 23, 2017 so long as
at the time of payment no Event of Default has occurred and is continuing or
would result therefrom.

 

2.The SGH Note.

 

 



 

 

 



Schedule 9.01



Notices

 

 

SMART Worldwide Holdings, Inc.

 

c/o SMART Modular Technologies, Inc.

 

39870 Eureka Drive

 

Newark, CA 94560-4809

 

Attn: Legal Department

 

Email: bruce.goldberg@smartm.com

 

 

Parent Borrower Website: www.smartm.com

 

 

 

 



 





EXHIBIT A

 

Form of Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor named below (the “Assignor”) and the Assignee named below (the
“Assignee”). It is understood and agreed that the rights and obligations of the
Assignor and the Assignee hereunder are several and not joint. Capitalized terms
used but not defined herein shall have the meanings given to them in the Second
Amended and Restated Credit Agreement identified below (the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Letters of Credit, Guarantees and Swingline
Loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned by the Assignor to the
Assignee pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: [Assignor Name]       2. Assignee: [Assignee Name]     [and is an
Affiliate/Approved Fund/Affiliated Debt Fund of [Lender Name]]          
Assignees are Affiliated Lenders: _______       3. Co-Borrowers: SMART Modular
Technologies (Global), Inc. and SMART Modular Technologies, Inc.       4.
Administrative Agent: BARCLAYS BANK PLC     as the Administrative Agent under
the Credit Agreement       5. Credit Agreement The Second Amended and Restated
Credit Agreement dated as of August [__], 2017 (as amended, restated, amended
and

 



 

 

 



    restated, extended, supplemented or otherwise modified in writing from time
to time), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company, SMART Modular Technologies (Global), Inc., a Cayman Islands exempted
company, SMART Modular Technologies, Inc., a California corporation, the Lenders
party thereto and Barclays Bank PLC, as Administrative Agent and as Collateral
Agent.

  

6. Assigned Interest: Facility Assigned Aggregate amount of
Commitment/Loans for
all Lenders Amount of
Commitment/Loans
Assigned                              1 $                           
$                                                         
$                            $                             
                            $ __________________ $ _________________

 

 

7.Effective Date:2 __________________, 20__

 

 

 

 

 

 

 

 

 

 





 



1Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Revolving Commitment,” “Term Commitment,” “Revolving Loan,” “Term Loan,”
etc.). 2To be inserted by Administrative Agent and which shall be the effective
date of recordation of transfer in the Register therefor.

 

-2- 

 

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



  ASSIGNOR:       [NAME OF ASSIGNOR]       By:       Name:     Title:

 

 

  ASSIGNEE:       [NAME OF ASSIGNEE]       By:       Name:     Title:












 

[Consented to and]3 Accepted:

 

BARCLAYS BANK PLC, as
Administrative Agent

 

 

By:       Name:     Title:  



 

 




[Consented to:]4

 

[___________________], as
[___________]

 



By:       Name:     Title:  

 

 

 



 

 



3To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement. 4To be added only if the consent of any of the
Co-Borrowers, the Swingline Lender or any Issuing Bank is required by the terms
of the Credit Agreement.

 



 

-3- 

 

ANNEX A

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignee is not a
Disqualified Lender or an Affiliate of a Disqualified Lender, (iii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iv) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Co-Borrowers, any of their Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Co-Borrowers, any of their Subsidiaries or Affiliates or any other Person
of any of their respective obligations under any Loan Document.

 

1.2       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is not a Disqualified Lender or an Affiliate of a Disqualified Lender and it
satisfies all the requirements, if any, specified in the Credit Agreement that
are required to be satisfied by it in order to acquire the Assigned Interest and
to become a Lender (subject to receipt of such consents as may be required under
the Credit Agreement), (iii) from and after the Effective Date, it shall be
bound by the provisions of the Credit Agreement as a Lender thereunder and, to
the extent of the Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by the Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire the Assigned Interest,
is experienced in acquiring assets of such type, (v) it has received a copy of
the Credit Agreement, together with copies of the most recent financial
statements delivered pursuant to Section 5.01(a) or (b) thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, (vi) if it is a Lender that is not a
United States person, attached hereto is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee and (vii) if it is an Affiliated Lender, it has
indicated its status as such in the space provided on the first page of this
Assignment and Assumption; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date referred to in this
Assignment and Assumption, the Administrative Agent shall make all payments in
respect of the Assigned Interest (including payments of principal, interest,
fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

 

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B

 

[Reserved]

 

 

 



 

 

 

 

EXHIBIT C



 

 



 



PERFECTION CERTIFICATE

 

Reference is made to the Second Amended and Restated Credit Agreement (the
“Credit Agreement”) among SMART Worldwide Holdings, Inc., a Cayman Islands
exempted company (“Holdings”), SMART Modular Technologies (Global), Inc., a
Cayman Islands exempted company (the “Parent Borrower”) and SMART Modular
Technologies, Inc., a California corporation (the “Co-Borrower”, and together
with the Parent Borrower, the “Borrowers”), the lending institutions from time
to time parties thereto (the “Lenders”) and Barclays Bank PLC, as administrative
agent and collateral agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein have the meanings assigned in the
Credit Agreement or the Collateral Agreement referred to therein, as applicable.

 

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party on behalf of the Loan Parties
as follows:

 

SECTION 1. Names.

 

(a)       Set forth on Schedule 1 is (i) the exact legal name of each Loan
Party, as such name appears in its certificate of organization or like document
and (ii) each other legal name such Loan Party has had in the past five years,
together with the date of the relevant name change.

 

(b)       Except as set forth on Schedule 1, no Loan Party has changed its
identity or corporate structure or entered into a similar reorganization in any
way within the past five years. Changes in identity or corporate structure would
include mergers, consolidations and acquisitions of all or substantially all of
the assets of (or all or substantially all the assets constituting a business
unit, division, product line or line of business of) a Person or other
acquisitions of material assets outside the ordinary course of business, as well
as any change in the form, nature or jurisdiction of organization. With respect
to any such change that has occurred within the past five years, Schedules 1 and
2 set forth the information required by Sections 1(a) and 2 of this Perfection
Certificate as to each acquiree or constituent party to such merger,
consolidation or acquisition.

 

SECTION 2. Jurisdictions and Locations. Set forth on Schedule 2 is (i) the
jurisdiction of organization and the form of organization of each Loan Party,
(ii) the organizational identification number, if any, assigned by such
jurisdiction and (iii) the address (including, in the case of Loan Parties
incorporated or organized in the United States, the county) of the chief
executive office of such Loan Party or the registered office of such Loan Party,
if applicable.

 

SECTION 3. Unusual Transactions. Except for Inventory or Accounts acquired
pursuant to mergers, consolidations or acquisitions listed in Section 1(b)
hereof, all Accounts have been originated by the Loan Parties and all Inventory
with an aggregate value in excess of $5,000,000 has been acquired by the Loan
Parties in the ordinary course of business.

 

SECTION 4. UCC Filings. Set forth on Schedule 4 is a true and correct list of
each Uniform Commercial Code filing office in which such filing have to be made
as to each Loan Party.

 

SECTION 5. Stock Ownership and other Equity Interests. Set forth on Schedule 5
is a true and correct list, for each Loan Party, of all the issued and
outstanding stock, partnership interests, limited liability company membership
interests or other Equity Interests owned, beneficially or of record, by such
Loan Party, specifying the issuer and certificate number (if any) of, and the
number and percentage of ownership represented by, such Equity Interests.

 

1

 

SECTION 6. Debt Instruments. Set forth on Schedule 6 is a true and correct list,
for each Loan Party, of all promissory notes and other evidence of indebtedness
(other than checks to be deposited in the ordinary course of business) owned by
such Loan Party that are required to be pledged under the Credit Agreement and
the Security Documents, including all intercompany notes between or among
Holdings, the Borrower and the other Subsidiaries in excess of the US Dollar
Equivalent of $5,000,000 in aggregate principal amount, and to the extent
applicable, specifying the creditor and debtor thereunder and the outstanding
principal amount thereof.

 

SECTION 7. Real Property. No Loan Party owns any real property as of the
Effective Date.

 

SECTION 8. Intellectual Property.

 

(a)       Set forth on Schedule 8(a) is a true and correct list, with respect to
each Loan Party, of all patents and patent applications owned by such Loan Party
(except, for the avoidance of doubt, as otherwise indicated on Schedule 8(a)),
including the name of the owner, title, registration or application number of
any registrations or applications and, if the “national phase” has been entered
into by the owner of any patent application (including, for the avoidance of
doubt, with respect to patent applications filed with the World Intellectual
Property Organization under the Patent Cooperation Treaty), the corresponding
application number applicable to such patent application.

 

(b)       Set forth on Schedule 8(b) is a true and correct list, with respect to
each Loan Party, of all trademarks registrations and applications owned by such
Loan Party, including the name of the registered owner and the registration or
application number of any registrations and applications.

 

(c)       Set forth in Schedule 8(c) is a true and correct list, with respect to
each Loan Party, of all registered designs and design applications owned by such
Loan Party including the name of the registered owner and the registration
and/or application number of any registrations or applications.

 

(d)       Set forth on Schedule 8(d) is a true and correct list, with respect to
each Loan Party, of all copyrights registrations owned by such Loan Party,
including the name of the registered owner, title and the registration or serial
number of any copyright registrations.

 

(e)       Set forth on Schedule 8(e) is a true and correct list, with respect to
each Loan Party, of all exclusive Copyright Licenses under which such Loan Party
is a licensee, including the name and address of the licensor under such
exclusive Copyright License and the name of the registered owner, title and the
registration or serial number of any copyright registration to which such
exclusive Copyright License relates.

 

(f)       All patents and patent applications, trademark registrations and
applications and copyright registrations and applications and all exclusive
Copyright Licenses under which a Subsidiary is a licensee owned or to be owned
by any Subsidiary on or immediately following the Effective Date are listed on
Schedules 8(a), 8(b), 8(c), 8(d), and 8(e) hereto.

 

SECTION 9. Commercial Tort Claims. Set forth on Schedule 9 is a true and correct
list of commercial tort claims in excess of $5,000,000 (or its equivalent) held
by any Loan Party, including a brief description thereof.

 

Section 10. Deposit Accounts and Securities Accounts. Set forth on Schedule
10(a) is a true and correct list of all U.S. deposit accounts owned by,
maintained in the name of, or held for the

 

2

 

benefit of any Loan Party . Set forth on Schedule 10(b) is a true and correct
list of all U.S. securities accounts owned by, maintained in the name of, or
held for the benefit of any Loan Party.

 

SECTION 11. Other Collateral. Set forth on Schedule 11 is a true and correct
list of all the fixed assets, goods and machinery located in Brazil with a fair
market value in excess of $5,000,000 (or its equivalent) that is held by any
Loan Party, including a brief description thereof.

 

3

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on this
8th day of August 2017.

 

 



       

EXECUTED AS A DEED BY 

SMART Modular Technologies (Global), Inc.

                                              Name:           Title:  



                                                                               
      Witness           Name:           Title:    

 





 



        SMART Modular Technologies, Inc.                                        
      Name:           Title:                

  

 

 

Schedule 1

Loan Party Legal Names

 

Loan Party’s Exact Legal Name

Other Legal Names
(including date of change) SMART Modular Technologies (Global), Inc. Modular
(Cayman II) Inc. (July 6, 2004); SMART Modular Technologies, Inc. N/A SMART
Worldwide Holdings, Inc. SMART Modular Technologies (WWH), Inc. (March 13, 2012)
SMART Modular Technologies (DH), Inc. Modular (Cayman III) Inc. (July 1, 2004)
SMART Modular Technologies (DE), Inc. Modular, Inc. (April 25, 2005) SMART
Modular Technologies (CI), Inc. Modular Cayman (IV) Inc. (July 7, 2004) SMART
Modular Technologies (LX), S.à r.l. N/A SMART Modular Technologies (Latin
America), Inc.

SMART Modular Technologies (Puerto Rico), Inc. (February 17, 2012)

 

SMART Modular Technologies (PR) Inc.

 

SMART Modular Technologies Indústria de Componentes Eletrônicos Ltda. Modular
Brasil Participações Ltda. (merged into SMART Modular Technologies Indústria de
Componentes Eletrônicos Ltda. on 12/30/2008) SMART Modular Technologies do
Brasil – Indústria e Comércio de Componentes Ltda. N/A SMART Modular
Technologies (Europe) Limited N/A SMART High Reliability Solutions LLC SMART
High Reliability Solutions, Inc. (converted from a corporation to an LLC
December 1, 2014.)

2

 

Schedule 2

Loan Party Jurisdictions and Locations

 

Loan Party Jurisdiction of Organization

Form of Organization



Organizational
Identification Number
(if any)

Chief Executive Office or Registered Office Address

 

(including county)



SMART Modular Technologies (Global), Inc. Cayman Islands Exempt corporation
132900 PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands SMART
Modular Technologies, Inc. California Corporation C1621485

39870 Eureka Drive 

Newark, CA 94560 

Alameda county 

SMART Worldwide Holdings, Inc. Cayman Islands Exempt corporation 132367 PO Box
309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands SMART Modular
Technologies (DH), Inc. Cayman Islands Exempt corporation 132907 PO Box 309,
Ugland House, Grand Cayman, KY1-1104, Cayman Islands SMART Modular Technologies
(DE), Inc. Delaware Corporation 3755981

Corporation Trust Center 

1209 Orange Street 

Wilmington, DE 19801 

County of Newcastle 

SMART Modular Technologies (CI), Inc. Cayman Islands Exempt Corporation 132913
PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman Islands SMART Modular
Technologies (LX), S.à r.l. Luxembourg Limited Liability Company (société à
responsabilité limitée) B 187.024

63, rue de Rollingergrund 

L-2440 

Luxembourg 

SMART Modular Technologies (Latin America), Inc. Cayman Islands Exempt
Corporation 73698 PO Box 309, Ugland House, Grand Cayman, KY1-1104, Cayman
Islands SMART Modular Technologies Indústria de Componentes Eletrônicos Ltda.
Brazil Private limited company CNPJ: 06.103.827/0001-07

Avenida Tegula, No. 888 

Edificio Cristal – 

Centro Empresarial Atibaia (CEA), Bairro Ponte Alta – Atibaia/SP Brazil 

Zip Code 12.952-820 

SMART Modular Technologies do Brasil – Indústria e Comércio de Componentes Ltda.
Brazil Private limited company

CNPJ:

 

11.576.445/0001-30

 

Avenida Tegula, No. 888 

Módulos 2 (mezanino) e 3 – Edifício Ametista – 

Centro Empresarial Atibaia (CEA), Bairro Ponte Alta – Atibaia/SP – Brazil 

Zip Code 12.952-820 

SMART Modular Technologies (Europe) Limited England and Wales Private Limited
Company 02837911

c/o Tricor Services Europe LLP
4TH Floor
50 Mark Lane 

London
United Kingdom 

EC3R 7QR 

3

 

SMART High Reliability Solutions LLC Delaware Limited Liability Company 5364192
39870 Eureka Drive, Newark, CA 94560

4

 

Schedule 4

UCC Filing Locations

 

Loan Party UCC Filing Office/County Recorder’s Office SMART Modular Technologies
(Global), Inc.

D.C. Recorder of Deeds

 

SMART Modular Technologies, Inc.

California Secretary of State/Alameda County

 

SMART Worldwide Holdings, Inc.

D.C. Recorder of Deeds

 

SMART Modular Technologies (DH), Inc.

D.C. Recorder of Deeds

 

SMART Modular Technologies (DE), Inc.

Delaware Secretary of State/Newcastle County

 

SMART Modular Technologies (CI), Inc.

D.C. Recorder of Deeds

 

SMART Modular Technologies (LX), S.à r.l.

D.C. Recorder of Deeds

 

SMART Modular Technologies (Latin America), Inc.

D.C. Recorder of Deeds

 

SMART Modular Technologies Indústria de Componentes Eletrônicos Ltda.

D.C. Recorder of Deeds

 

SMART Modular Technologies do Brasil – Indústria e Comércio de Componentes Ltda.

D.C. Recorder of Deeds

 

SMART Modular Technologies (Europe) Limited

D.C. Recorder of Deeds

 

SMART High Reliability Solutions LLC

Delaware Secretary of State/Newcastle County

 

5

 

Schedule 5

Stock Ownership and Other Equity Interests

 

Loan Party

 

Issuer Certificate Number Number of
Equity Interests Percentage of
Ownership SMART Worldwide Holdings, Inc. SMART Modular Technologies (Global),
Inc. 002 7 100% SMART Modular Technologies (Global), Inc. SMART Modular
Technologies (CI), Inc. 001, 002

4 

(2 of which are uncertificated)



100% SMART Modular Technologies (Global), Inc. SMART Modular Technologies (DH),
Inc. 001, 002

6 

(4 of which are uncertificated)



100% SMART Modular Technologies (DH), Inc. SMART Modular Technologies (DE), Inc.
4, 5 2,000 100% SMART Modular Technologies (DE), Inc.

SMART Modular Technologies, Inc.

 

4 1,000 100% SMART Modular Technologies (LX), S.à r.l. SMART Modular
Technologies (Europe) Limited 11 25,000 ordinary shares 100%

SMART Modular Technologies (CI), Inc.

 

SMART Modular Technologies (LX), S.à r.l.

 

Uncertificated

20,000 Class A 

20,000 Class B 

20,000 Class C 

20,000 Class D 

20,000 Class E 

20,000 Class F 

20,000 Class G 

100% SMART Modular Technologies (LX), S.à r.l. SMART Modular Technologies
(Deutschland) GmbH Uncertificated 1 share 25,564.59 EUR 100% SMART Modular
Technologies (LX), S.à r.l. SMART Modular Technologies (SG) PTE, Ltd. 3 1 100%
SMART Modular Technologies (LX), S.à r.l. SMART Modular Technologies (Latin
America), Inc.

7

 

Uncertificated

 

50,000

 

1

 

100% SMART Modular Technologies (LX), S.à r.l. SMART Modular Technologies Sdn.
Bhd. 014, P006 11,650,000 common shares and 50,000 preferred shares 100% SMART
Modular Technologies (LX), S.à r.l. SMART Modular Technologies Indústria de
Componentes Eletrônicos Ltda. Uncertificated 29,153,648 99.9999%

 



6

 

 

Loan Party

Issuer Certificate Number Number of
Equity Interests Percentage of
Ownership

SMART Modular Technologies (LX), S.à r.l. SMART Modular Technologies do Brasil –
Indústria e Comércio de Componentes Ltda. Uncertificated 18,744,367  99.9999%
SMART Modular Technologies (Latin America), Inc. SMART Modular Technologies
Indústria de Componentes Eletrônicos Ltda. Uncertificated 1 0.0001% SMART
Modular Technologies (Latin America), Inc. SMART Modular Technologies do Brasil
– Indústria e Comércio de Componentes Ltda. Uncertificated 2 0.0001% SMART
Modular Technologies (DE), Inc. SMART High Reliability Solutions LLC
Uncertificated N/A 100%

7

 

Schedule 6

Debt Instruments

 

Agreement Date Loan Party Lender Amount Outstanding

Loan Agreement

 

November 26, 2012 SMART Modular Technologies (Global), Inc. SMART Modular
Technologies (Europe) Limited

USD 1,500,000

 

Loan Agreement

 

22-Feb-13 SMART Modular Technologies (Global), Inc.  SMART Modular Technologies
(Europe), Ltd.

USD 6,500,000

 

Note Payable 23-Jan-15 SMART Modular Technologies (DE), Inc. SMART Global
Holdings, Inc.

USD 3,500,111

 

Loan Agreement

 

28-Aug-15 SMART Modular Technologies (Global), Inc. SMART Modular Technologies,
Inc.

USD 9,852,909.21

 

Loan Agreement 21-Nov-16 SMART Modular Technologies (Global), Inc. SMART Modular
Technologies (LX). S.a r.l.

USD 14,000,000

 

Loan Agreement

 

20-Jan-17 SMART Modular Technologies, Inc. SMART Modular Technologies (LX). S.a
r.l.

USD 10,000,000

 

Loan Agreement

 

10-Feb-17 SMART Modular Technologies, Inc.

SMART Modular Technologies (LX). S.a r.l.

 

USD 8,500,000

 

Loan Agreement

 

13- Apr-17

 

SMART Modular Technologies, Inc. SMART Modular Technologies (LX). S.a r.l.

USD 4,950,809

 

Loan Agreement

 

14-Apr-17

 

SMART Modular Technologies, Inc. SMART Modular Technologies (LX). S.a r.l.

USD 7,500,000

 

Loan Agreement

 

2-May-17

 

SMART Modular Technologies, Inc. SMART Modular Technologies (LX). S.a r.l.

USD 3,456,113

 

Loan Agreement



14-Jul-17 SMART Modular Technologies, Inc. SMART Modular Technologies (LX).
S.a.r.l.

USD 11,000,000



8

 

Schedule 8(a)

Intellectual Property

Patents and Patent Applications

 

Loan Party TITLE Inventor(s) Names Application #

Jurisdiction

 

Number

SMART Modular Technologies, Inc.

 

DATA STORAGE SYSTEM WITH INFORMATION EXCHANGE MECHANISM AND METHOD OF OPERATION
THEREOF

 

Lin, Fong-Long and Rubino, Michael

 

14/512,624 USA   SMART Modular   Technologies, Inc. INTEGRATED CIRCUIT DEVICE
SYSTEM WITH   ELEVATED CONFIGURATION AND METHOD OF   MANUFACTURE THEREOF

Iyer , Satyanarayan Shivkumar  

Chang, Reuben J.  Mahran, Victor

14/077,908 USA 9,603,252 SMART Modular   Technologies, Inc. INTEGRATED CIRCUIT
DEVICE SYSTEM WITH   ELEVATED CONFIGURATION AND METHOD OF   MANUFACTURE THEREOF

Iyer , Satyanarayan Shivkumar  

Chang, Reuben J.  Mahran, Victor

 

15/462,885 USA   SMART Modular   Technologies, Inc. DYNAMIC BACK-UP STORAGE
SYSTEM WITH   RAPID RESTORE AND METHOD OF OPERATION   THEREOF

Marino , Kelvin 

Rubino, Michael 

Amidi, Mike H. 

12/878,008 USA 8,423,724 SMART Modular   Technologies, Inc. NON-VOLATILE DYNAMIC
RANDOM ACCESS   MEMORY SYSTEM WITH   NON-DELAY-LOCK-LOOP MECHANISM AND   METHOD
OF OPERATION THEREOF Amidi, Mike H.; Marino, Kelvin 13/207,503 USA 8,767,463
SMART Modular   Technologies, Inc. MEMORY MODULES WITH ERROR DETECTION   AND
CORRECTION Amidi , Mike H. 11/643,100 USA 7,937,641 SMART Modular
  Technologies, Inc. CLOCK AND POWER FAULT DETECTION FOR   MEMORY MODULES

Amidi , Mike H.

 

Kolli, Satyadev

 

11/552,949 USA 7,724,604 SMART Modular   Technologies, Inc. CLOCK AND POWER
FAULT DETECTION FOR   MEMORY MODULES

Amidi , Mike H.

 

Kolli, Satyadev

 

12/770,576 USA 8,644,105 SMART Modular   Technologies, Inc. CLOCK AND POWER
FAULT DETECTION FOR   MEMORY MODULES

Amidi , Mike H.

 

Kolli, Satyadev

 

12/770,610 USA 8,068,378 SMART Modular   Technologies, Inc. PORTABLE UNIVERSAL
SERIAL BUS MEMORY   DEVICES AND METHODS FOR USING SUCH   DEVICES  Lambert, Grady
D.; Chowdhury, Joydeep; Stuart, Carson R.; McDaniel, Ryan C. 11/640,527 USA
7,555,582

9

 

SMART Modula Technologies, Inc. MULTI-RANK MEMORY MODULE THAT EMULATES A MEMORY
MODULE HAVING A DIFFERENT NUMBER OF RANKS Amidi, Marino, Kolli 10/752,151 USA
8,250,295 SMART Modular Technologies, Inc. MULTI-RANK MEMORY MODULE THAT
EMULATES A MEMORY MODULE HAVING A DIFFERENT NUMBER OF RANKS Amidi, Marino, Kolli
12/902,073 USA   SMART Modular Technologies, Inc. MULTI-RANK MEMORY MODULE THAT
EMULATES A MEMORY MODULE HAVING A DIFFERENT NUMBER OF RANKS Amidi, Marino, Kolli
13/568,694 USA 8,990,489 SMART Modular Technologies, Inc. MULTI-RANK MEMORY
MODULE THAT EMULATES A MEMORY MODULE HAVING A DIFFERENT NUMBER OF RANKS Amidi,
Marino, Kolli 13/972,337 USA 8,626,998 SMART Modular Technologies, Inc.
COMPUTING SYSTEM WITH BACKUP AND RECOVERY MECHANISM AND METHOD OF OPERATION
THEREOF

Shen , Frey, Marino

 

13/940,118 USA   SMART Modular Technologies, Inc. Memory Module with Vertically
Accessed Interposer Assemblies Mike Amidi; Robert Pauley and Satya Iyer
12/465,560 USA 8,379,391 SMART Modular Technologies, Inc. EXTENDED UNIVERSAL
SERIAL BUS CONNECTIVITY

Lambert, Grady D.

 

McDaniel, Ryan Cartland

 

11/075,407 USA 7,623,355 SMART Modular Technologies, Inc. COMPUTING SYSTEM WITH
NON-DISRUPTIVE FAST MEMORY RESTORE MECHANISM AND METHOD OF OPERATION THEREOF

Frey , Robert Tower 

Brooks, Joshua Harris 

13/277,720 USA

9,684,520

 

SMART Modular Technologies, Inc. EXTENDED CAPACITY MEMORY SYSTEM WITH LOAD
RELIEVED MEMORY AND METHOD OF MANUFACTURE THEREOF

Mahran , Victor 

Pauley Jr., Robert S. 

13/633,074 USA 9,204,550 SMART Modular Technologies, Inc. EXTENDED CAPACITY
MEMORY SYSTEM WITH LOAD RELIEVED MEMORY AND METHOD OF MANUFACTURE THEREOF

Mahran , Victor 

Pauley Jr., Robert S.

 

14/942,787 USA   SMART Modular Technologies, Inc. MEMORY MANAGEMENT SYSTEM WITH
BACKUP SYSTEM AND METHOD OF OPERATION THEREOF Alavi, Amir 14/994,065 USA   SMART
Modular Technologies, Inc. MEMORY MODULE WITH POWER MANAGEMENT SYSTEM AND METHOD
OF OPERATION THEREOF

Mahran, Victor 

Gabrielli, Kent James 

Chang, Reuben J.



14/884,369 USA 9,576,615

10

 

SMART Modular Technologies, Inc.

SYSTEM AND METHOD FOR TRANSLATION OF SDRAM AND DDR SIGNALS

 

Amidi, Hossein, Marino

 

10/097,687 USA 6,707,756 SMART Modular Technologies, Inc. NON-VOLATILE MEMORY
PACKAGING SYSTEM WITH CACHING AND METHOD OF OPERATION THEREOF

Amidi , Mike H. 

Rubino, Michael 

Fin, Alessandro 

13/303,818 USA 9,424,188 SMART Modular Technologies, Inc. APPARATUS AND METHOD
FOR BLOCK-BASED DATA STRIPING TO SOLID-STATE MEMORY MODULES WITH OPTIONAL DATA
FORMAT PROTOCOL TRANSLATION McDaniel , Ryan Cartland 12/702,998 USA

8,156,252

 

SMART Modular Technologies, Inc. MEMORY MANAGEMENT SYSTEM WITH POWER SOURCE AND
METHOD OF MANUFACTURE THEREOF

Shen , Jingying 

Frey, Robert Tower 

Marino, Kelvin 

Brooks, Joshua Harris 

13/303,863 USA   SMART Modular Technologies , Inc. MULTI-CHIP PACKAGE Park, Bum
Wook

12/416,339

 

USA 7,956,450 SMART Modular Technologies , Inc. MULTI-CHIP PACKAGE Park, Bum
Wook 10-2008-0098218 KOREA 1000479 SMART Modular Technologies, Inc. Method for
forming bump of semiconductor package Park, Bum Wook 10-2016-0171482 KOREA  
SMART Modular Technologies, Inc. INTEGRATED CIRCUIT DEVICE SYSTEM WITH ELEVATED
STACKED CONFIGURATION AND METHOD OF MANUFACTURE THEREOF

Iyer , Satyanarayan Shivkumar, 

Pauley Jr., Robert S., 

J.  Mahran, Victor 

14/231,622 USA

9,648,754

 

SMART Modular Technologies, Inc. SUPERMODULO DE MEMORIA DE SISTEMA DE COMPUTADOR
Alan Michael Gulachenski / Satydev Kolli / Jan Hendrik Helbers PI 0605071-9
BRAZIL   SMART Modular Technologies Indústria de Componentes Eletronicos Ltda.
HARDWARE CACHE MEMORY ADAPTATIVE SYSTEM (“Sistema adaptativo de memória cache em
hardware) Antonio Augusto Giacomelli de Oliveira (Instituto Eldorado de
Tecnologia) BR 10 2013 031479-0 BRAZIL   SMART Modular Technologies Indústria de
Componentes Eletronicos Ltda. APARELHO DE MICROSSOLDADURA E METODO DE
MICROSSOLDAGEM Bum Wook Park (ESTECom Co. Ltd.) PI 1002481-6 BRAZIL   SMART
Modular Technologies Indústria de Componentes Eletronicos Ltda. EMBALAGEM
MULTICHIP

Bum Wook Park (ESTECom Co. Ltd.)

 

PI 1002473-5 BRAZIL   SMART Modular Technologies Indústria de Componentes
Eletronicos Ltda. EMBALAGEM PARA SENSOR DE IMAGEM

Bum Wook Park (ESTECom Co. Ltd.)

 

PI 1002471-9 BRAZIL  

11

 

SMART Modular Technologies Indústria de Componentes Eletronicos Ltda. PACOTE
MULTI-CHIP

Bum Wook Park (ESTECom Co. Ltd.)

 

PI 0903579-6 BRAZIL   SMART High Reliability Solutions LLC Solid state drive
architecture Ajoy Aswadhati   13/280,206 USA 9,009,391 SMART High Reliability
Solutions LLC Fabric-based solid state drive architecture Ajoy Aswadhati  
13/831,816 USA 9,606,863 SMART High Reliability Solutions LLC Compute engine in
a smart SSD exploiting locality of data 

Ajoy Aswadhati, 

Vijay Aswadhati

 

14/147,462 USA 8,935,463 SMART High Reliability Solutions LLC Enhanced Interface
to firmware operating in a solid state drive

Ajoy Aswadhati, 

Vijay Aswadhati

 

14/591,887

 

USA 9,141,292 SMART High Reliability Solutions LLC Enhanced Interface to
firmware operating in a solid state drive

Ajoy Aswadhati, 

Vijay Aswadhati 

14/860,605 USA 9,335,935 SMART Modular Technologies, Inc. MEMORY MANAGEMENT
SYSTEM WITH MULTIPLE BOOT DEVICES AND METHOD OF OPERATION THEREOF Robert T. Frey
15/055,448 USA   SMART Modular Technologies, Inc. MEMORY MANAGEMENT SYSTEM WITH
MULTIPLE BOOT DEVICES AND METHOD OF OPERATION THEREOF Robert T. Frey
PCT/US17/18762 PCT   SMART Modular Technologies, Inc. MEMORY MODULE REPAIR
SYSTEM WITH FAILING COMPONENT DETECTION AND METHOD OF OPERATION THEREOF Reuben
J. Chang, Satyanarayan S. Iyer, Michael Rubino 15/066,728 USA   SMART Modular
Technologies, Inc. SOLID STATE STORAGE SYSTEM WITH LATENCY MANAGEMENT MECHANISM
AND METHOD OF OPERATION THEREOF Fong-Long Lin, Shu-Cheng Lin 15/076,433 USA  
SMART Modular Technologies, Inc. SOLID STATE STORAGE SYSTEM WITH LATENCY
MANAGEMENT MECHANISM AND METHOD OF OPERATION THEREOF Fong-Long Lin, Shu-Cheng
Lin PCT/US17/22608 PCT   SMART Modular Technologies, Inc. INTERCONNECTED MEMORY
SYSTEM AND METHOD OF OPERATION THEREOF Rajesh Ananthanarayanan 15/141,757 USA  
SMART Modular Technologies, Inc. INTERCONNECTED MEMORY SYSTEM AND METHOD OF
OPERATION THEREOF Rajesh Ananthanarayanan PCT/US17/29001 PCT   SMART Modular
Technologies, Inc. HIGH DENSITY MEMORY MODULE SYSTEM Satyanarayan S. Iyer,
Robert S. Pauley Jr. 15/273,385 USA   SMART Modular Technologies, Inc. MEMORY
CONTROLLER FOR HIGH LATENCY MEMORY DEVICES Rajesh Ananthanarayanan, Jingying
Shen, Amir Alavi 15/285,305 USA  

12

 

SMART Modular Technologies, Inc. FLASH-BASED BLOCK STORAGE SYSTEM WITH TRIMMED
SPACE MANAGEMENT AND METHOF OF OPERATION THEREOF Victor Y. Tsai, Robert Fillion
15/294,678 USA   SMART Modular Technologies, Inc. VIRTUAL TIMER FOR DATA
RETENTION Shu-Cheng Lin 15/388,704 USA   SMART Modular Technologies Indústria de
Componentes Eletrônicos Ltda.

Hardware Cache Memory Adaptative System

 

(“Sistema adaptativo de memória cache em hardware”)

 

Antonio Augusto Giacomelli de Oliveira (Instituto Eldorado de Tecnologia)

20140104537

 

(in connection with Brazil application BR 10 2013 031479-0)

 

Argentina   SMART Modular Technologies Indústria de Componentes Eletrônicos
Ltda. UFD Failure Indicator System (“Sistema de separação de rejeitos para
unidades flash”)

André Brustoloni Rusconi and 

Marco Tadashi Kanekiyo 

(Flextronics Instituto de Tecnologia) 

BR 10 2016 012293-7 Brazil   SMART Modular Technologies, Inc. Memory Module Test
Adapter Jinyin Shen 15/659,420 USA  

13

 

Schedule 8(b)

Intellectual Property

Trademarks and Trademark Applications

 

USA:



Loan Party Registered Owner Mark Registration /
Application Number SMART Modular Technologies, Inc. SMART Modular Technologies,
Inc. SMART Modular Technologies 2121371 SMART Modular Technologies, Inc. SMART
Modular Technologies, Inc. SAFESTOR 4703972 SMART Modular Technologies, Inc.
SMART Modular Technologies, Inc. M-HUB 2936255 SMART Modular Technologies, Inc.
SMART Modular Technologies, Inc. SMART (stylized S) 1907151 SMART Modular
Technologies, Inc SMART Modular Technologies, Inc SafeDATA 5237547

 

Brazil:



Application / Registration Number Trademark Logotype Class Loan Party

826509452

 

Registered 3/10/2008

 

"DEVICE" [image_002.jpg] 09 ( NCL ) Smart Modular Technologies, Inc.

826509487

 

Registered 3/10/2008

 

"DEVICE" [image_001.gif] 35 ( NCL ) Smart Modular Technologies, Inc.

826509517

 

Registered 3/10/2008

 

"DEVICE" [image_002.gif] 37 ( NCL ) Smart Modular Technologies, Inc.

14

 

Application / Registration Number Trademark Logotype Class Loan Party

828837597

 

Registered 01/19/2010

 

“DESIGN” [image_003.jpg] 09 ( NCL ) Smart Modular Technologies, Inc.

828837589

 

Registered 10/05/2010

 

"MEMORY WAY" [image_004.jpg] 09 ( NCL ) Smart Modular Technologies, Inc.

825073324

 

PENDING

 

"SMART MODULAR TECHNOLOGIES" [image_005.jpg] 09 ( NCL ) Smart Modular
Technologies, Inc.

825073332

 

Registered 3/8/2016

 

"SMART MODULAR TECHNOLOGIES" [image_005.jpg] 37 ( NCL ) Smart Modular
Technologies, Inc.

825073367

 

PENDING

 

"SMART MODULAR TECHNOLOGIES" word mark 09 ( NCL ) Smart Modular Technologies,
Inc.

15

 

Application / Registration Number Trademark Logotype Class Loan Party

825073375

 

Registered 3/8/2016

 

"SMART MODULAR TECHNOLOGIES" word mark 37 ( NCL ) Smart Modular Technologies,
Inc.

826509444

 

PENDING

 

"SMART MODULAR TECHNOLOGIES" [image_006.jpg] 09 ( NCL ) Smart Modular
Technologies, Inc.

826509479

 

PENDING

 

"SMART MODULAR TECHNOLOGIES" [image_007.jpg] 35 ( NCL ) Smart Modular
Technologies, Inc.

826509509

 

Registered 6/14/2016

 

"SMART MODULAR TECHNOLOGIES" [image_007.jpg] 37 ( NCL ) Smart Modular
Technologies, Inc.

903987325

 

(Approved 01/24/2017)

 

SMART AROMA

[image_008.jpg]

 

35 Smart Modular Technologies, Inc.

16

 



Application / Registration Number Trademark Logotype Class Loan Party



903987384

 

Registered 4/11/2017

 

AROMA

[image_009.jpg]

 

09 Smart Modular Technologies, Inc.

903987635

 

Registered 11/18/2014

 

SMART AROMA

[image_008.jpg]

 

09 Smart Modular Technologies, Inc.

904115402

 

Registered 12/9/2014

 

SMART AROMA CHOCOLATE SMART

 

 [image_003.gif] 09



 

Smart Modular Technologies, Inc.

 

904115461

 

Registered 12/9/2014

 

SMART AROMA MENTA SMART

 

 [image_004.gif] 09



 

Smart Modular Technologies, Inc.

 

904115593

 

Registered 12/9/2014

 

SMART AROMA MORANGO SMART

 

 [image_005.gif]

09

 

Smart Modular Technologies, Inc.

 

 

 

17

 



 

 



Application / Registration Number Trademark Logotype Class Loan Party





828649278

 

Pending

 

XCEEDNP [image_010.jpg] 09 Smart Modular Technologies, Inc.

828649286

 

Pending

 

XCEEDNP [image_010.jpg] 35 Smart Modular Technologies, Inc.

828649308

 

Pending

 

XCEEDEC [image_011.jpg] 09 Smart Modular Technologies, Inc.

828649316

 

Pending

 

XCEEDEC [image_012.jpg] 35 Smart Modular Technologies, Inc.

18

 

 

Application / Registration Number Trademark Logotype Class Loan Party

828649324

 

Registered 5/17/2011

 

XCEEDEC [image_013.jpg] 37 Smart Modular Technologies, Inc.

828649332

 

Pending

 

XCEEDPC [image_014.jpg] 09 Smart Modular Technologies, Inc.

828649340

 

Pending

 

XCEEDPC [image_015.jpg] 35 Smart Modular Technologies, Inc.

828649359

 

Registered 05/17/2011

 

XCEEDPC [image_016.jpg] 37 Smart Modular Technologies, Inc.

19

 

Schedule 8(c)

Intellectual Property

Registered Designs and Design Applications

 

None.

 

20

 

Schedule 8(d)

Intellectual Property

Copyrights and Copyright Applications

 

None.

 

21

 

Schedule 8(e)

Intellectual Property

Exclusive Copyright Licenses

 

None.

 

22

 

Schedule 9

Commercial Tort Claims

 

Loan Party/Plaintiff Defendant Description None.    

 

23

 

Schedule 10(a)

 

Deposit Accounts

 

Loan Party Bank Account Number Amount SMART Modular Technologies, Inc.
[Concentration] Bank of America 1416310851 $2,000,000 - $3,000,000 SMART Modular
Technologies, Inc. [Collateral] Bank of America 1416310837 $100,000 SMART
Modular Technologies, Inc. [Payroll] Bank of America 1416310856 $0 SMART High
Reliability Solutions, LLC [Concentration] Bank of America 1416310832 $100,000 -
$200,000 SMART High Reliability Solutions, LLC [Payroll/ ZBA] Bank of America
1416310912 $0 SMART Worldwide Holdings, Inc. [General Checking] Bank of America
1416310813 $0 SMART Modular Technologies (Global), Inc. [General Checking] Bank
of America 1416310894 $0 - $50,000 SMART Modular Technologies (CI), Inc.
[General Checking] Bank of America 1416310875 $0 SMART Modular Technologies
(DE), Inc. [General Checking] Bank of America 1416310870 $0 SMART Modular
Technologies (LX) S.a.r.l [General Checking] Bank of America 1416310917 $0 -
$50,000

24

 

Schedule 10(b)

 

Securities Accounts

 

None.

 

25

 

Schedule 11

Fixed Assets located in Brazil

 

Type of Collateral Location of Collateral None.  



 

  

 

26

 

EXHIBIT D-1

 

Form of Borrowing Request

 

BARCLAYS BANK PLC
as Administrative Agent under the
Credit Agreement referred to below

 





Attention: Date: ______, 20__





 

Re:SMART Modular Technologies (Global), Inc. (the “Parent Borrower”)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August [__], 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SMART
Worldwide Holdings, Inc., the Parent Borrower, SMART Modular Technologies, Inc.,
the Lenders from time to time party thereto and Barclays Bank PLC, as
administrative agent and collateral agent for such Lenders. Capitalized terms
used herein without definition are used as defined in the Credit Agreement.

 

The Parent Borrower hereby gives you irrevocable notice, pursuant to
Section 2.03 of the Credit Agreement of its request of a Borrowing (the
“Proposed Borrowing”) under the Credit Agreement and, in that connection, sets
forth the following information:

 

1.       The date of the Proposed Borrowing is __________, ____ (the “Funding
Date”).

 

[2. The aggregate principal amount of Revolving Loans is $_________, of which
$________ consists of ABR Loans and $________ consists of Eurocurrency Loans
having an initial Interest Period of ______ months.]

 

[2. The aggregate principal amount of Term Loans is $_______, of which $________
consists of ABR Loans and $________ consists of Eurocurrency Loans having an
initial Interest Period of ______ months.]

 

3.       The location and number of the Parent Borrower’s account to which the
funds of the Proposed Borrowing are to be disbursed is:

 



__________________________

 

__________________________.

 

The undersigned hereby certifies, solely in [his/her] capacity as an officer of
the Parent Borrower and not in any individual capacity whatsoever, that the
following statements are true:

 

(i)       the representations and warranties of each Loan Party set forth in the
Loan Documents are true and correct in all material respects on and as of the
Funding Date, provided that, to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date; provided further that

 

 

 

any representation and warranty that is qualified as to “materiality,” “Material
Adverse Effect” or similar language shall be true and correct in all respects on
the Funding Date or on such earlier date, as the case may be; and

 

(ii)       at the time of and immediately after giving effect to the Proposed
Borrowing, no Default or Event of Default has occurred and is continuing.

 

 



  SMART Modular Technologies (Global), Inc.         By:       Name:     Title:

 

 

 

 



 





 

3

 

EXHIBIT D-2

 

Form of Conversion/Continuation

 

BARCLAYS BANK PLC
as Administrative Agent under the
Credit Agreement referred to below

 

 



Attention: Date: ______, 20__

  

Re:SMART Modular Technologies (Global), Inc. (the “Parent Borrower”)

 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August [__], 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SMART
Worldwide Holdings, Inc., the Parent Borrower, SMART Modular Technologies, Inc.,
the Lenders from time to time party thereto and Barclays Bank PLC, as
administrative agent and collateral agent for such Lenders. Capitalized terms
used herein and not otherwise defined herein are used herein as defined in the
Credit Agreement.

 

The Parent Borrower hereby gives you irrevocable notice, pursuant to
Section 2.07 of the Credit Agreement of its request for the following:

 

[(i) a continuation, on ________, ____, as Eurocurrency Loans having an Interest
Period of ___ months of [Revolving Loans] [Term Loans] in an aggregate
outstanding principal amount of $____________ having an Interest Period ending
on the proposed date for such continuation;]

 

[(ii) a conversion, on ________, ____, to Eurocurrency Loans having an Interest
Period of ___ months of [Revolving Loans] [Term Loans] in an aggregate
outstanding principal amount of $_________;] [and]

 

[(iii) a conversion, on ________, ____, to ABR Loans, of [Revolving Loans] [Term
Loans] in an aggregate outstanding principal amount of $_________.]

 

[In connection herewith, the undersigned hereby certifies, solely in [his/her]
capacity as an officer of the Parent Borrower and not in any individual capacity
whatsoever, that no Event of Default is continuing on the date hereof, both
before and after giving effect to the date for any proposed conversion or
continuation set forth above.]5

 

 

 



 

 

5Bracketed language to be included only in a Notice of Conversion/Continuation
where the resulting loan is a Eurocurrency Loan.

 



 

 

 



  SMART Modular Technologies (Global), Inc.         By:       Name:     Title:

 

 

 

 



2

 

EXHIBIT D-3

 

Form of Repayment Notice

 

Barclays Bank PLC



as Administrative Agent

 

 



Ladies and Gentlemen: Date: ______, 20__



 

Reference is made to the Second Amended and Restated Credit Agreement, dated as
of August [__], 2017 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among SMART
Worldwide Holdings, Inc., SMART Modular Technologies (Global), Inc., SMART
Modular Technologies, Inc., the Lenders from time to time party thereto and
Barclays Bank PLC, as administrative agent and collateral agent for such
Lenders. Capitalized terms used herein and not otherwise defined herein are used
herein as defined in the Credit Agreement.

 

The undersigned hereby gives you notice pursuant to Section 2.11(f) of the
Credit Agreement that it requests a prepayment under the Credit Agreement, and
in that connection sets forth below the terms on which such request is made:

 

1.Date of prepayment ________/________/________.

 

Aggregate amount of prepayment of $_________________ under the [Revolving Credit
Facility][Term Facility] in accordance with the following:

 

ABR Loan of $____________________________

 

Eurocurrency Loan of $____________________________

 

The prepayment requested herein complies with the provision in the Section
2.11(f) of the Credit Agreement.

 

 



  SMART Modular Technologies (Global), Inc.         By:       Name:     Title:

 



 

 

 

EXHIBIT E

 

Form of First Lien Collateral Agreement

 

[Provided under separate cover]

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT F

 

[Reserved]

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT G

 

[FORM OF]

 

FIRST LIEN INTERCREDITOR AGREEMENT

 

among

 

SMART WORLDWIDE HOLDINGS, INC.,

 

SMART MODULAR TECHNOLOGIES (GLOBAL), INC.,

 

SMART MODULAR TECHNOLOGIES, INC.,

 

THE OTHER GRANTORS PARTY HERETO,

 

BARCLAYS BANK PLC
as Collateral Agent for the Credit Agreement Secured Parties,

 

[INSERT NAME],
as the Initial Additional Agent,

 

and

 

each Additional Agent from time to time party hereto

 

 

 

dated as of [       ], 20[   ]

 

 

 

 

 

 

 

 

 

 

 

 

FIRST LIEN INTERCREDITOR AGREEMENT dated as of [       ], 20[    ] (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SMART Worldwide Holdings, Inc., a Cayman Islands exempted company ( “Holdings”),
SMART Modular Technologies (Global), Inc., a Cayman Islands exempted company
(the “Parent Borrower”), SMART Modular Technologies, Inc., a California
corporation (the “Co-Borrower” and together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), the other Grantors (as defined below) party
hereto, Barclays Bank PLC, as collateral agent for the Credit Agreement Secured
Parties (as defined below) (in such capacity and together with its successors in
such capacity, the “First Lien Collateral Agent”), [INSERT NAME], as agent for
the Initial Additional First Lien Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Initial
Additional Agent”) and each Additional Agent from time to time party hereto for
the Additional First Lien Secured Parties of the Series with respect to which it
is acting in such capacity.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the First Lien Collateral Agent (for itself and on behalf of the
Credit Agreement Secured Parties), the Initial Additional Agent (for itself and
on behalf of the Initial Additional First Lien Secured Parties) and each
Additional Agent (for itself and on behalf of the Additional First Lien Secured
Parties of the applicable Series) agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.01 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

 

“Additional Agent” means the collateral agent and the administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional First Lien Documents, in each case, together with its successors in
such capacity.

 

“Additional First Lien Debt Facility” means one or more debt facilities,
commercial paper facilities or indentures for which the requirements of Section
5.13 of this Agreement have been satisfied, in each case with banks, other
lenders or trustees, providing for revolving credit loans, term loans, letters
of credit, notes or other borrowings, in each case, as amended, restated,
supplemented or otherwise modified, refinanced or replaced from time to time;
provided that the Credit Agreement shall not constitute an Additional First Lien
Debt Facility at any time.

 

“Additional First Lien Documents” means, with respect to any Series of
Additional First Lien Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Indebtedness, including the Initial Additional First Lien Documents, and each
other agreement entered into for the purpose of securing any Series of
Additional First Lien Obligations.

 

“Additional First Lien Obligations” means, with respect to any Additional First
Lien Debt Facility, (a) all principal of, and interest, fees, and expenses
(including, without limitation, any interest, fees, expenses, and other amounts
which accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional First Lien Debt Facility, (b) all other amounts
payable to the related

 

-2-

 

Additional First Lien Secured Parties under the related Additional First Lien
Documents and (c) any renewals of extensions of the foregoing.

 

“Additional First Lien Secured Party” means, with respect to any Series of
Additional First Lien Obligations, the holders of such Additional First Lien
Obligations, the Additional Agent with respect thereto, any trustee or agent or
any other similar agent or Person therefor under any related Additional First
Lien Documents and the beneficiaries of each indemnification obligation
undertaken by any Borrower or any Guarantor under any related Additional First
Lien Documents.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bankruptcy Case” has the meaning assigned to such term in Section 2.05(b).

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of Holdings or any of its Subsidiaries,
or similar law affecting creditors’ rights generally.

 

“Borrower” or “Borrowers” has the meaning assigned to such terms in the preamble
hereto.

 

“Co-Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Collateral” means all assets and properties subject to Liens created pursuant
to any First Lien Security Document to secure one or more Series of First Lien
Obligations.

 

“Collateral Agent” means (i) in the case of any Credit Agreement Obligations,
the First Lien Collateral Agent, (ii) in the case of the Initial Additional
First Lien Obligations, the Initial Additional Agent, and (iii) in the case of
any Series of Additional First Lien Obligations or Additional First Lien Secured
Parties that become subject to this Agreement after the date hereof, the
Additional Agent named for such Series in the applicable Joinder Agreement.

 

“Controlling Collateral Agent” means, with respect to any Shared Collateral,
(i) until the earlier of (x) the Discharge of First Lien Obligations that are
Credit Agreement Obligations and (y) the Non-Controlling Collateral Agent
Enforcement Date, the First Lien Collateral Agent and (ii) from and after the
earlier of (x) the Discharge of First Lien Obligations that are Credit Agreement
Obligations and (y) the Non-Controlling Collateral Agent Enforcement Date, the
Major Non-Controlling Collateral Agent.

 

“Controlling Secured Parties” means, with respect to any Shared Collateral, the
Series of First Lien Secured Parties whose Collateral Agent is the Controlling
Collateral Agent for such Shared Collateral.

 

“Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017, as amended, restated, supplemented,
increased or otherwise modified, refinanced or replaced from time to time, among
Holdings, Parent Borrower, the Co-Borrower, the lenders party thereto, and
Barclays Bank PLC, as administrative agent and as collateral agent.

 

-3-

 

“Credit Agreement Obligations” means the “Secured Obligations” as defined in the
Credit Agreement.

 

“Credit Agreement Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.

 

“DIP Financing” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Financing Liens” has the meaning assigned to such term in Section 2.05(b).

 

“DIP Lenders” has the meaning assigned to such term in Section 2.05(b).

 

“Discharge” means, with respect to any Shared Collateral and any Series of First
Lien Obligations, the date on which such Series of First Lien Obligations is no
longer secured by such Shared Collateral. The term “Discharged” shall have a
corresponding meaning.

 

“Discharge of First Lien Obligations” means, with respect to any Shared
Collateral, the Discharge of the applicable First Lien Obligations with respect
to such Shared Collateral; provided that a Discharge of First Lien Obligations
shall not be deemed to have occurred in connection with a Refinancing of such
First Lien Obligations with additional First Lien Obligations secured by such
Shared Collateral under an Additional First Lien Document which has been
designated in writing by the applicable Collateral Agent (under the Secured
Credit Document so Refinanced) or by the Borrowers, in each case, to each other
Collateral Agent as a “First Lien Obligation” for purposes of this Agreement.

 

“Event of Default” means an “Event of Default” (or any other similarly defined
term) as defined in any Secured Credit Document.

 

“First Lien Collateral Agent” has the meaning assigned to such term in the
preamble hereto.

 

“First Lien Obligations” means, collectively, (i) the Credit Agreement
Obligations, (ii) the Initial Additional First Lien Obligations and (iii) each
Series of Additional First Lien Obligations.

 

“First Lien Secured Parties” means (i) the Credit Agreement Secured Parties,
(ii) the Initial Additional First Lien Secured Parties and (iii) the Additional
First Lien Secured Parties with respect to each Series of Additional First Lien
Obligations.

 

“First Lien Security Documents” means the Security Agreement, the other Security
Documents (as defined in the Credit Agreement) and each other agreement entered
into in favor of any Collateral Agent for the purpose of securing any Series of
First Lien Obligations.

 

“Grantors” means Holdings, the Co-Borrower and each other Subsidiary of Holdings
which has granted a security interest pursuant to any First Lien Security
Document to secure any Series of First Lien Obligations (including any
Subsidiary which becomes a party to this Agreement as contemplated by Section
5.16). The Grantors existing on the date hereof are set forth in Annex I hereto.

 

“Holdings” has the meaning assigned to such term in the preamble hereto.

 

“Impairment” has the meaning assigned to such term in Section 1.03.

 

-4-

 

“Initial Additional Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Initial Additional First Lien Documents” means that certain [[Indenture] dated
as of [  ], 20[  ], among the Borrowers, [the Guarantors identified therein,]
[     ], as [trustee], and [     ], as [paying agent, registrar and transfer
agent]] and any notes, security documents and other operative agreements
evidencing or governing such Indebtedness, including any agreement entered into
for the purpose of securing the Initial Additional First Lien Obligation.

 

“Initial Additional First Lien Obligations” the “[Obligations]” as defined in
the Initial Additional First Lien Documents.

 

“Initial Additional First Lien Secured Parties” means the “[Secured Parties]” as
defined in the Initial Additional First Lien Documents.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)       any case or proceeding commenced by or against any Borrower or any
other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of any Borrower or any other Grantor, any receivership or assignment
for the benefit of creditors relating to any Borrower or any other Grantor or
any similar case or proceeding relative to any Borrower or any other Grantor or
its creditors, as such, in each case whether or not voluntary;

 

(2)       any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to any Borrower or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)       any other proceeding of any type or nature in which substantially all
claims of creditors of any Borrower or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Intervening Creditor” shall have the meaning assigned to such term in
Section 2.01(a).

 

“Joinder Agreement” means a supplement to this Agreement in the form of Annex II
hereof required to be delivered by an Additional Agent to the Controlling
Collateral Agent pursuant to Section 5.13 hereto in order to establish an
additional Series of Additional First Lien Obligations and become Additional
First Lien Secured Parties hereunder.

 

“Major Non-Controlling Collateral Agent” means, with respect to any Shared
Collateral, the Collateral Agent (other than the First Lien Collateral Agent) of
the Series of First Lien Obligations that constitutes the largest outstanding
principal amount of any then outstanding Series of First Lien Obligations
(excluding the Series of Credit Agreement Obligations) with respect to such
Shared Collateral, but solely to the extent that such Series of First Lien
Obligations has a larger aggregate principal amount than the Series of Credit
Agreement Obligations then outstanding.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

-5-

 

“Non-Controlling Collateral Agent” means, at any time with respect to any Shared
Collateral, any Collateral Agent that is not the Controlling Collateral Agent at
such time with respect to such Shared Collateral.

 

“Non-Controlling Collateral Agent Enforcement Date” means, with respect to any
Non-Controlling Collateral Agent, the date which is 180 days (throughout which
180 day period such Non-Controlling Collateral Agent was the Major
Non-Controlling Collateral Agent) after the occurrence of both (i) an Event of
Default under and as defined in the Secured Credit Documents under which such
Non-Controlling Collateral Agent is the Major Non-Controlling Collateral Agent
and (ii) the Controlling Collateral Agent’s and each other Collateral Agent’s
receipt of written notice from such Non-Controlling Collateral Agent certifying
that (x) such Non-Controlling Collateral Agent is the Major Non-Controlling
Collateral Agent and that an Event of Default under and as defined in the
Secured Credit Documents under which such Non-Controlling Collateral Agent is
the Collateral Agent has occurred and is continuing and (y) the First Lien
Obligations of the Series with respect to which such Non-Controlling Collateral
Agent is the Collateral Agent are currently due and payable in full (whether as
a result of acceleration thereof or otherwise) in accordance with the terms of
the applicable Secured Credit Documents; provided that the Non-Controlling
Collateral Agent Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred with respect to any Shared Collateral (1) at any
time the Controlling Collateral Agent has commenced and is diligently pursuing
any enforcement action or (2) at any time the Grantor which has granted a
security interest in such Shared Collateral is then a debtor under or with
respect to (or otherwise subject to) any Insolvency or Liquidation Proceeding.

 

“Non-Controlling Secured Parties” means, with respect to any Shared Collateral,
the First Lien Secured Parties which are not Controlling Secured Parties with
respect to such Shared Collateral.

 

“Parent Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Possessory Collateral” means any Shared Collateral in the possession of any
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
Certificated Securities, Promissory Notes, Instruments, and Chattel Paper, in
each case, delivered to or in the possession of the Collateral Agent under the
terms of the First Lien Security Documents.

 

“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrue after the commencement of any Insolvency or
Liquidation Proceeding, whether or not allowed or allowable as a claim in any
such Insolvency or Liquidation Proceeding.

 

“Proceeds” has the meaning assigned to such term in Section 2.01(a).

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such Indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Second Lien Intercreditor Agreement” means a Second Lien Intercreditor
Agreement, among the Administrative Agent and one or more Senior Representatives
for holders of Permitted Second

 

-6-

 

Priority Refinancing Debt, with such modifications thereto as the Administrative
Agent, the Required Lenders and the Borrowers may reasonably agree.

 

“Secured Credit Document” means (i) the Credit Agreement and each other Loan
Document (as defined in the Credit Agreement), (ii) each Initial Additional
First Lien Document and (iii) each Additional First Lien Document.

 

“Security Agreement” means the “Collateral Agreement” as defined in the Credit
Agreement.

 

“Senior Class Debt” shall have the meaning assigned to such term in
Section 5.13.

 

“Senior Class Debt Parties” shall have the meaning assigned to such term in
Section 5.13.

 

“Senior Class Debt Representative” shall have the meaning assigned to such term
in Section 5.13.

 

“Senior Lien” means the Liens on the Collateral in favor of the First Lien
Secured Parties under the First Lien Security Documents.

 

“Series” means (a) with respect to the First Lien Secured Parties, each of
(i) the Credit Agreement Secured Parties (in their capacities as such), (ii) the
Initial Additional First Lien Secured Parties (in their capacity as such) and
(iii) the Additional First Lien Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Collateral
Agent (in its capacity as such for such Additional First Lien Secured Parties)
and (b) with respect to any First Lien Obligations, each of (i) the Credit
Agreement Obligations, (ii) the Initial Additional First Lien Obligations and
(iii) the Additional First Lien Obligations incurred pursuant to any Additional
First Lien Debt Facility or any related Additional First Lien Documents, which
pursuant to any Joinder Agreement, are to be represented hereunder by a common
Collateral Agent (in its capacity as such for such Additional First Lien
Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of two
or more Series of First Lien Obligations (or their respective Collateral Agents)
hold a valid and perfected security interest at such time. If more than two
Series of First Lien Obligations are outstanding at any time and the holders of
less than all Series of First Lien Obligations hold a valid and perfected
security interest in any Collateral at such time, then such Collateral shall
constitute Shared Collateral for those Series of First Lien Obligations that
hold a valid and perfected security interest in such Collateral at such time and
shall not constitute Shared Collateral for any Series which does not have a
valid and perfected security interest in such Collateral at such time.

 

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

 

SECTION 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation

 

-7-

 

herein shall be construed as referring to such agreement, instrument, other
document, statute or regulation as from time to time amended, supplemented or
otherwise modified, (ii) any reference herein to any Person shall be construed
to include such Person’s successors and assigns, but shall not be deemed to
include the subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof” and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

SECTION 1.03 Impairments. It is the intention of the First Lien Secured Parties
of each Series that the holders of First Lien Obligations of such Series (and
not the First Lien Secured Parties of any other Series) bear the risk of (i) any
determination by a court of competent jurisdiction that (x) any of the First
Lien Obligations of such Series are unenforceable under applicable law or are
subordinated to any other obligations (other than another Series of First Lien
Obligations), (y) any of the First Lien Obligations of such Series do not have
an enforceable security interest in any of the Collateral securing any other
Series of First Lien Obligations and/or (z) any intervening security interest
exists securing any other obligations (other than another Series of First Lien
Obligations) on a basis ranking prior to the security interest of such Series of
First Lien Obligations but junior to the security interest of any other Series
of First Lien Obligations or (ii) the existence of any Collateral for any other
Series of First Lien Obligations that is not Shared Collateral for such Series
(any such condition referred to in the foregoing clauses (i) or (ii) with
respect to any Series of First Lien Obligations, an “Impairment” of such
Series); provided that the existence of a maximum claim with respect to
Mortgaged Properties (as defined in the Credit Agreement) which applies to all
First Lien Obligations shall not be deemed to be an Impairment of any Series of
First Lien Obligations. In the event of any Impairment with respect to any
Series of First Lien Obligations, the results of such Impairment shall be borne
solely by the holders of such Series of First Lien Obligations, and the rights
of the holders of such Series of First Lien Obligations (including, without
limitation, the right to receive distributions in respect of such Series of
First Lien Obligations pursuant to Section 2.01) set forth herein shall be
modified to the extent necessary so that the effects of such Impairment are
borne solely by the holders of the Series of such First Lien Obligations subject
to such Impairment. Additionally, in the event the First Lien Obligations of any
Series are modified pursuant to applicable law (including, without limitation,
pursuant to Section 1129 of the Bankruptcy Code), any reference to such First
Lien Obligations or the First Lien Security Documents governing such First Lien
Obligations shall refer to such obligations or such documents as so modified.

 

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01 Priority of Claims.

 

(a)       Anything contained herein or in any of the Secured Credit Documents to
the contrary notwithstanding (but subject to Section 1.03), if an Event of
Default has occurred and is continuing, and the Controlling Collateral Agent is
taking action to enforce rights in respect of any Shared Collateral, or any
distribution is made in respect of any Shared Collateral in any Insolvency or
Liquidation Proceeding of any Borrower or any other Grantor (including any
adequate protection payments) or any First Lien Secured Party receives any
payment pursuant to any intercreditor agreement (other than this Agreement) with
respect to any Shared Collateral, the proceeds of any sale, collection or other
liquidation of any such Shared Collateral by any Collateral Agent or any First
Lien Secured Party

 

-8-

 

and proceeds of any such distribution (all payments, distributions, proceeds of
any sale, collection or other liquidation of any Shared Collateral and all
proceeds of any such distribution being collectively referred to as “Proceeds”),
shall be applied (i) FIRST, to the payment of all amounts owing to each
Collateral Agent (in its capacity as such) pursuant to the terms of any Secured
Credit Document, (ii) SECOND, subject to Section 1.03, to the payment in full of
the First Lien Obligations of each Series Secured by a valid and perfected Lien
on such Shared Collateral on a ratable basis, with such Proceeds to be applied
to the First Lien Obligations of a given Series in accordance with the terms of
the applicable Secured Credit Documents); provided that following the
commencement of any Insolvency or Liquidation Proceeding with respect to any
Grantor, solely as among the holders of First Lien Obligations and solely for
purposes of this clause SECOND and not any Secured Credit Documents, in the
event the value of the Shared Collateral is not sufficient for the entire amount
of Post-Petition Interest on the First Lien Obligations to be allowed under
Section 506(a) and (b) of the Bankruptcy Code or any other applicable provision
of the Bankruptcy Code or other Bankruptcy Law in such Insolvency or Liquidation
Proceeding, the amount of First Lien Obligations of each Series of First Lien
Obligations shall include only the maximum amount of Post-Petition Interest on
the First Lien Obligations allowable under Section 506(a) and (b) of the
Bankruptcy Code or any other applicable provision of the Bankruptcy Code or
other Bankruptcy Law in such Insolvency or Liquidation Proceeding; and (iii)
THIRD, after the Discharge of all First Lien Obligations, to the Borrowers and
the other Grantors or their successors or assigns, as their interests may
appear, or to whosoever may be lawfully entitled to receive the same pursuant to
the Second Lien Intercreditor Agreement, if in effect, or otherwise, or as a
court of competent jurisdiction may direct. Notwithstanding the foregoing, with
respect to any Shared Collateral for which a third party (other than a First
Lien Secured Party) has a lien or security interest that is junior in priority
to the security interest of any Series of First Lien Obligations, after giving
effect to the Second Lien Intercreditor Agreement, if applicable, but senior (as
determined by appropriate legal proceedings in the case of any dispute) to the
security interest of any other Series of First Lien Obligations (such third
party an “Intervening Creditor”), the value of any Shared Collateral or Proceeds
which are allocated to such Intervening Creditor shall be deducted on a ratable
basis solely from the Shared Collateral or Proceeds to be distributed in respect
of the Series of First Lien Obligations with respect to which such Impairment
exists. If, despite the provisions of this Section 2.01(a), any First Lien
Secured Party shall receive any payment or other recovery in excess of its
portion of payments on account of the First Lien Obligations to which it is then
entitled in accordance with this Section 2.01(a), such First Lien Secured Party
shall hold such payment or recovery in trust for the benefit of all First Lien
Secured Parties for distribution in accordance with this Section 2.01(a).

 

(b)       It is acknowledged that the First Lien Obligations of any Series may,
subject to the limitations set forth in the then extant Secured Credit
Documents, be increased, extended, renewed, replaced, restated, supplemented,
restructured, repaid, refunded, Refinanced or otherwise amended or modified from
time to time, all without affecting the priorities set forth in Section 2.01(a)
or the provisions of this Agreement defining the relative rights of the First
Lien Secured Parties of any Series.

 

(c)       Notwithstanding the date, time, method, manner or order of grant,
attachment or perfection of any Liens securing any Series of First Lien
Obligations granted on the Shared Collateral and notwithstanding any provision
of the Uniform Commercial Code of any jurisdiction, or any other applicable law
or the Secured Credit Documents or any defect or deficiencies in the Liens
securing the First Lien Obligations of any Series or any other circumstance
whatsoever (but, in each case, subject to Section 1.03), each First Lien Secured
Party hereby agrees that (i) the Liens securing each Series of First Lien
Obligations on any Shared Collateral shall be of equal priority and (ii) the
benefits and proceeds of the Shared Collateral shall be shared among the First
Lien Secured Parties as provided herein.

 

(d)       Notwithstanding anything in this Agreement or any other First Lien
Security Documents to the contrary, Collateral consisting of cash and cash
equivalents pledged to secure Credit

 

-9-

 

Agreement Obligations consisting of reimbursement obligations in respect of
Letters of Credit or otherwise held by the Administrative Agent or the
Collateral Agent pursuant to Section 2.05(j), 2.11(b) or 2.22(a)(iv) of the
Credit Agreement (or any equivalent successor provision) shall be applied as
specified in such Section of the Credit Agreement and will not constitute Shared
Collateral.

 

SECTION 2.02 Actions with Respect to Shared Collateral; Prohibition on
Contesting Liens.

 

(a)       With respect to any Shared Collateral, (i)  only the Controlling
Collateral Agent shall act or refrain from acting with respect to the Shared
Collateral (including with respect to any intercreditor agreement with respect
to any Shared Collateral) and (ii) no Non-Controlling Collateral Agent or other
Non-Controlling Secured Party shall or shall instruct the Controlling Collateral
Agent to, commence any judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of, exercise any
right, remedy or power with respect to, or otherwise take any action to enforce
its security interest in or realize upon, or take any other action available to
it in respect of, any Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral), whether under
any First Lien Security Document, applicable law or otherwise, it being agreed
that only the Controlling Collateral Agent shall be entitled to take any such
actions or exercise any such remedies with respect to Shared Collateral;
provided that, notwithstanding the foregoing, (i) in any Insolvency or
Liquidation Proceeding, any Collateral Agent or any other First Lien Secured
Party may file a proof of claim or statement of interest with respect to the
First Lien Obligations owed to the First Lien Secured Parties; (ii) any
Collateral Agent or any other First Lien Secured Party may take any action to
preserve or protect the validity and enforceability of the Liens granted in
favor of First Lien Secured Parties, provided that no such action is, or could
reasonably be expected to be, (A) adverse to the Liens granted in favor of the
Controlling Secured Parties or the rights of the Controlling Collateral Agent or
any other Controlling Secured Parties to exercise remedies in respect thereof or
(B) otherwise inconsistent with the terms of this Agreement; and (iii) any
Collateral Agent or any other First Lien Secured Party may file any responsive
or defensive pleadings in opposition to any motion, claim, adversary proceeding
or other pleading made by any Person objecting to or otherwise seeking the
disallowance of the claims of such First Lien Secured Party, including any
claims secured by the Shared Collateral, in each case, to the extent not
inconsistent with the terms of this Agreement. Notwithstanding the equal
priority of the Liens on the Shared Collateral, the Controlling Collateral Agent
may deal with the Shared Collateral as if such Controlling Collateral Agent had
a senior Lien on such Collateral. No Non-Controlling Collateral Agent or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Controlling Collateral Agent or Controlling
Secured Party or any other exercise by the Controlling Collateral Agent or
Controlling Secured Party of any rights and remedies relating to the Shared
Collateral. The foregoing shall not be construed to limit the rights and
priorities of any First Lien Secured Party or Collateral Agent with respect to
any Collateral not constituting Shared Collateral.

 

(b)       Each Collateral Agent and the First Lien Secured Parties for which it
is acting hereunder agree to be bound by the provisions of this Agreement.

 

(c)       Each of the First Lien Secured Parties agrees that it will not (and
hereby waives any right to) contest or support any other Person in contesting,
in any proceeding (including any Insolvency or Liquidation Proceeding), the
perfection, priority, validity, attachment or enforceability of a Lien held by
or on behalf of any of the First Lien Secured Parties in all or any part of the
Collateral, or the provisions of this Agreement; provided that nothing in this
Agreement shall be construed to prevent or impair the rights of any Collateral
Agent or any other First Lien Secured Party to enforce this Agreement.

 

SECTION 2.03 No Interference; Payment Over.

 

-10-

 

(a)       Each First Lien Secured Party agrees that (i) it will not challenge,
or support any other Person in challenging, in any proceeding (including any
Insolvency or Liquidation Proceeding) the validity or enforceability of any
First Lien Obligations of any Series or any First Lien Security Document or the
validity, attachment, perfection or priority of any Lien under any First Lien
Security Document or the validity or enforceability of the priorities, rights or
duties established by or other provisions of this Agreement; (ii) it will not
take or cause to be taken any action the purpose or intent of which is, or could
be, to interfere, hinder or delay, in any manner, whether by judicial
proceedings or otherwise, any sale, transfer or other disposition of the Shared
Collateral by the Controlling Collateral Agent, (iii) it will not institute in
any Insolvency or Liquidation Proceeding or other proceeding any claim against
the Controlling Collateral Agent or any other First Lien Secured Party seeking
damages from or other relief by way of specific performance, instructions or
otherwise with respect to any Shared Collateral, and none of the Controlling
Collateral Agent or any other First Lien Secured Party shall be liable for any
action taken or omitted to be taken by the Controlling Collateral Agent or other
First Lien Secured Party with respect to any Shared Collateral in accordance
with the provisions of this Agreement, (iv) it will not seek, and hereby waives
any right, to have any Shared Collateral or any part thereof marshaled upon any
foreclosure or other disposition of such Collateral and (v) it will not attempt,
directly or indirectly, whether by judicial proceedings or otherwise, to
challenge the enforceability of any provision of this Agreement; provided that
nothing in this Agreement shall be construed to prevent or impair the rights of
any Collateral Agent or any other First Lien Secured Party to enforce this
Agreement.

 

(b)       Each First Lien Secured Party hereby agrees that if it shall obtain
possession of any Shared Collateral or shall realize any proceeds or payment in
respect of any such Shared Collateral, pursuant to any First Lien Security
Document or by the exercise of any rights available to it under applicable law
or in any Insolvency or Liquidation Proceeding or through any other exercise of
remedies (including pursuant to any intercreditor agreement), at any time prior
to the Discharge of each of the First Lien Obligations, then it shall hold such
Shared Collateral, proceeds or payment in trust for the other First Lien Secured
Parties that have a security interest in such Shared Collateral and promptly
transfer such Shared Collateral, Proceeds or payment, as the case may be, to the
Controlling Collateral Agent, to be distributed in accordance with the
provisions of Section 2.01 hereof.

 

SECTION 2.04 Automatic Release of Liens; Amendments to First Lien Security
Documents.

 

(a)       If, at any time the Controlling Collateral Agent forecloses upon or
otherwise exercises remedies against any Shared Collateral resulting in a sale
or disposition thereof, then (whether or not any Insolvency or Liquidation
Proceeding is pending at the time) the Liens in favor of each Collateral Agent
for the benefit of each Series of First Lien Secured Parties upon such Shared
Collateral will automatically be released and discharged; provided that any
proceeds of any Shared Collateral realized therefrom shall be applied pursuant
to Section 2.01 hereof.

 

(b)       Each First Lien Secured Party agrees that each Collateral Agent may
enter into any amendment to any First Lien Security Document that does not
violate this Agreement.

 

(c)       Each Collateral Agent agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such authorizations and other instruments as
shall reasonably be requested by the Controlling Collateral Agent to evidence
and confirm any release of Shared Collateral provided for in this Section.

 

SECTION 2.05. Certain Agreements with Respect to Bankruptcy or Insolvency
Proceedings.

 

-11-

 

(a)       This Agreement shall continue in full force and effect notwithstanding
the commencement of any Insolvency or Liquidation Proceeding under the
Bankruptcy Code, any other Bankruptcy Law, or similar law by or against Holdings
or any of its Subsidiaries.

 

(b)       If any Borrower and/or any other Grantor shall become subject to a
case (a “Bankruptcy Case”) under the Bankruptcy Code or any other applicable
Bankruptcy Law and shall, as debtor(s)-in-possession, move for approval of
financing (“DIP Financing”) to be provided by one or more lenders (the “DIP
Lenders”) under Section 364 of the Bankruptcy Code or any equivalent provision
of any other Bankruptcy Law and/or the use of cash collateral under Section 363
of the Bankruptcy Code or any equivalent provision of any other Bankruptcy Law,
each First Lien Secured Party agrees that it will raise no objection to any such
financing or to the Liens on the Shared Collateral securing the same (“DIP
Financing Liens”) and/or to any use of cash collateral that constitutes Shared
Collateral unless the Controlling Collateral Agent, shall then oppose or object
to such DIP Financing or such DIP Financing Liens and/or use of cash collateral
(and (i) to the extent that such DIP Financing Liens are senior to the Liens on
any such Shared Collateral for the benefit of the Controlling Secured Parties,
each Non-Controlling Secured Party will subordinate its Liens with respect to
such Shared Collateral on the same terms as the Liens of the Controlling Secured
Parties (other than any Liens of any First Lien Secured Parties constituting DIP
Financing Liens) are subordinated thereto, and (ii) to the extent that such DIP
Financing Liens rank pari passu with the Liens on any such Shared Collateral
granted to secure the First Lien Obligations of the Controlling Secured Parties,
each Non-Controlling Secured Party will confirm the priorities with respect to
such Shared Collateral as set forth herein), in each case so long as (A) the
First Lien Secured Parties of each Series retain the benefit of their Liens on
all such Shared Collateral pledged to the DIP Lenders, including proceeds
thereof arising after the commencement of such proceeding, with the same
priority vis-a-vis all the other First Lien Secured Parties (other than any
Liens of the First Lien Secured Parties constituting DIP Financing Liens) as
existed prior to the commencement of the Bankruptcy Case, (B) the First Lien
Secured Parties of each Series are granted Liens on any additional collateral
pledged to any First Lien Secured Parties as adequate protection or otherwise in
connection with such DIP Financing and/or use of cash collateral, with the same
priority vis-a-vis the First Lien Secured Parties as set forth in this Agreement
(other than any Liens of the First Lien Secured Parties constituting DIP
Financing Liens), (C) if any amount of such DIP Financing or cash collateral is
applied to repay any of the First Lien Obligations, such amount is applied
pursuant to Section 2.01 of this Agreement, and (D) if any First Lien Secured
Parties are granted adequate protection with respect to First Lien Obligations
subject hereto, including in the form of periodic payments, in connection with
such DIP Financing and/or use of cash collateral, the proceeds of such adequate
protection are applied pursuant to Section 2.01 of this Agreement; provided that
the First Lien Secured Parties of each Series shall have a right to object to
the grant of a Lien to secure the DIP Financing over any Collateral subject to
Liens in favor of the First Lien Secured Parties of such Series or its
Collateral Agent that shall not constitute Shared Collateral; and provided,
further, that the First Lien Secured Parties receiving adequate protection shall
not object to any other First Lien Secured Party receiving adequate protection
comparable to any adequate protection granted to such First Lien Secured Parties
in connection with a DIP Financing and/or use of cash collateral.

 

SECTION 2.06. Reinstatement. In the event that any of the First Lien Obligations
shall be paid in full and such payment or any part thereof shall subsequently,
for whatever reason (including an order or judgment for disgorgement or
avoidance of a preference or fraudulent transfer under the Bankruptcy Code, any
other applicable Bankruptcy Law, or any similar law, or the settlement of any
claim in respect thereof), be required to be returned or repaid, the terms and
conditions of this Article II shall be fully applicable thereto until all such
First Lien Obligations shall again have been paid in full in cash.

 

-12-

 

SECTION 2.07. Insurance. As between the First Lien Secured Parties, the
Controlling Collateral Agent shall have the right to adjust or settle any
insurance policy or claim covering or constituting Shared Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding affecting the Shared Collateral.

 

SECTION 2.08. Refinancings. The First Lien Obligations of any Series may be
Refinanced, in whole or in part, in each case, without notice to, or the consent
(except to the extent a consent is otherwise required to permit the Refinancing
transaction under any Secured Credit Document) of any First Lien Secured Party
of any other Series, all without affecting the priorities provided for herein or
the other provisions hereof; provided that the Collateral Agent of the holders
of any such Refinancing indebtedness shall have executed a Joinder Agreement on
behalf of the holders of such Refinancing indebtedness.

 

SECTION 2.09. Possessory Collateral Agent as Gratuitous Bailee for Perfection.

 

(a)       The Controlling Collateral Agent agrees to hold any Shared Collateral
constituting Possessory Collateral that is part of the Shared Collateral in its
possession or control (or in the possession or control of its agents or bailees)
as gratuitous bailee for the benefit of each other First Lien Secured Party and
any assignee solely for the purpose of perfecting the security interest granted
in such Possessory Collateral, if any, pursuant to the applicable First Lien
Security Documents, in each case, subject to the terms and conditions of this
Section 2.09; provided that at any time after the Discharge of the First Lien
Obligations of the Series for which the Controlling Collateral Agent is acting,
the Controlling Collateral Agent shall (at the sole cost and expense of the
Grantors), promptly deliver all Possessory Collateral to the Controlling
Collateral Agent (after giving effect to the Discharge of such First Lien
Obligations) together with any necessary endorsements reasonably requested by
the Controlling Collateral Agent (or make such other arrangements as shall be
reasonably requested by the Controlling Collateral Agent to allow the
Controlling Collateral Agent to obtain control of such Possessory Collateral).
Each Collateral Agent shall deliver or cause to be delivered to the Controlling
Collateral Agent, to the extent that it is legally permitted to do so, all
Possessory Collateral held or controlled by such Collateral Agent or any of its
agents or bailees, including the transfer of possession and control, as
applicable, of the Possessory Collateral, together with any necessary
endorsements. Pending delivery to the Controlling Collateral Agent, each other
Collateral Agent agrees to hold any Shared Collateral constituting Possessory
Collateral, from time to time in its possession, as gratuitous bailee for the
benefit of each other First Lien Secured Party and any assignee, solely for the
purpose of perfecting the security interest granted in such Possessory
Collateral, if any, pursuant to the applicable First Lien Security Documents, in
each case, subject to the terms and conditions of this Section 2.09.

 

(b)       The duties or responsibilities of the Controlling Collateral Agent and
each other Collateral Agent under this Section 2.09 shall be limited solely to
holding any Shared Collateral constituting Possessory Collateral as gratuitous
bailee for the benefit of each other First Lien Secured Party for purposes of
perfecting the Lien held by such First Lien Secured Parties therein.

 

ARTICLE III

Existence and Amounts of Liens and Obligations

 

SECTION 3.01. Determinations with Respect to Amounts of Liens and Obligations.
Whenever any Collateral Agent shall be required, in connection with the exercise
of its rights or the performance of its obligations hereunder, to determine the
existence or amount of any First Lien Obligations of any Series, or the Shared
Collateral subject to any Lien securing the First Lien Obligations of any
Series, it may request that such information be furnished to it in writing by
each other Collateral

 

-13-

 

Agent and shall be entitled to make such determination on the basis of the
information so furnished; provided, however, that if any Collateral Agent shall
fail or refuse reasonably promptly to provide the requested information, the
requesting Collateral Agent shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of the Borrowers. Each Collateral Agent
may rely conclusively, and shall be fully protected in so relying, on any
determination made by it in accordance with the provisions of the preceding
sentence (or as otherwise directed by a court of competent jurisdiction) and
shall have no liability to any Grantor, any First Lien Secured Party or any
other Person as a result of such determination.

 

ARTICLE IV

The Controlling Collateral Agent

 

SECTION 4.01. Appointment and Authority.

 

(a)       Each of the First Lien Secured Parties hereby irrevocably appoints and
authorizes the Controlling Collateral Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Controlling Collateral Agent
by the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. Each of the First Lien Secured Parties also authorizes the
Controlling Collateral Agent, at the request of the Borrowers, to execute and
deliver the Second Lien Intercreditor Agreement, if applicable, in the capacity
as “Designated Senior Representative,” or the equivalent agent, however referred
to for the First Lien Secured Parties under such agreement and authorizes the
Controlling Collateral Agent, in accordance with the provisions of this
Agreement, to take such actions on its behalf and to exercise such powers as are
delegated to, or otherwise given to, the Designated Senior Representative by the
terms of the Second Lien Intercreditor Agreement, if in effect, together with
such powers and discretion as are reasonably incidental thereto. In this
connection, the Controlling Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Controlling Collateral Agent pursuant to the
applicable Secured Credit Documents for purposes of holding or enforcing any
Lien on the Collateral (or any portion thereof) granted under any of the First
Lien Security Documents, or for exercising any rights and remedies thereunder or
under the Second Lien Intercreditor Agreement, if in effect, at the direction of
the Controlling Collateral Agent, shall be entitled to the benefits of all
provisions of this Article IV and Article VIII of the Credit Agreement and the
equivalent provision of any Initial Additional First Lien Document and any
Additional First Lien Document (as though such co-agents, sub-agents and
attorneys-in-fact were the “Collateral Agent” named therein) as if set forth in
full herein with respect thereto. Without limiting the foregoing, each of the
First Lien Secured Parties, and each Collateral Agent, hereby agrees to provide
such cooperation and assistance as may be reasonably requested by the
Controlling Collateral Agent to facilitate and effect actions taken or intended
to be taken by the Controlling Collateral Agent pursuant to this Article IV,
such cooperation to include execution and delivery of notices, instruments and
other documents as are reasonably deemed necessary by the Controlling Collateral
Agent to effect such actions, and joining in any action, motion or proceeding
initiated by the Controlling Collateral Agent for such purposes.

 

(b)       Each Non-Controlling Secured Party acknowledges and agrees that the
Controlling Collateral Agent shall be entitled, for the benefit of the First
Lien Secured Parties, to sell, transfer or otherwise dispose of or deal with any
Shared Collateral as provided herein and in the First Lien Security Documents,
without regard to any rights to which the Non-Controlling Secured Parties would
otherwise be entitled. Without limiting the foregoing, each Non-Controlling
Secured Party agrees that none of the Controlling Collateral Agent or any other
First Lien Secured Party shall have any duty or obligation first to marshal or
realize upon any type of Shared Collateral (or any other Collateral securing

 

-14-

 

any of the First Lien Obligations), or to sell, dispose of or otherwise
liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Each of the First Lien
Secured Parties waives any claim it may now or hereafter have against the
Controlling Collateral Agent or the Collateral Agent for any other Series of
First Lien Obligations or any other First Lien Secured Party of any other Series
arising out of (i) any actions that do not violate this Agreement which any
Collateral Agent or any First Lien Secured Party takes or omits to take
(including, actions with respect to the creation, perfection or continuation of
Liens on any Collateral, actions with respect to the foreclosure upon, sale,
release or depreciation of, or failure to realize upon, any of the Collateral
and actions with respect to the collection of any claim for all or any part of
the First Lien Obligations from any account debtor, guarantor or any other
party) in accordance with the First Lien Security Documents or any other
agreement related thereto or to the collection of the First Lien Obligations or
the valuation, use, protection or release of any security for the First Lien
Obligations, (ii) any election by any Collateral Agent or any holders of First
Lien Obligations, in any Insolvency or Liquidation Proceeding, of the
application of Section 1111(b) of the Bankruptcy Code or any equivalent
provision of any other Bankruptcy Law or (iii) subject to Section 2.05, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law by, any Grantor or any of its Subsidiaries, as
debtor-in-possession.

 

SECTION 4.02. Rights as a First Lien Secured Party.

 

(a)       The Person serving as the Controlling Collateral Agent hereunder shall
have the same rights and powers in its capacity as a First Lien Secured Party
under any Series of First Lien Obligations that it holds as any other First Lien
Secured Party of such Series and may exercise the same as though it were not the
Controlling Collateral Agent and the term “First Lien Secured Party” or “First
Lien Secured Parties” or (as applicable) “Credit Agreement Secured Party”,
“Credit Agreement Secured Parties,” “Initial Additional First Lien Secured
Party,” “Initial Additional First Lien Secured Parties,” “Additional First Lien
Secured Party” or “Additional First Lien Secured Parties” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Controlling Collateral Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Grantors or any
Subsidiary or other Affiliate thereof as if such Person were not the Controlling
Collateral Agent hereunder and without any duty to account therefor to any other
First Lien Secured Party.

 

SECTION 4.03. Exculpatory Provisions. The Controlling Collateral Agent shall not
have any duties or obligations except those expressly set forth herein. Without
limiting the generality of the foregoing, the Controlling Collateral Agent:

 

(i)       shall not be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing;

 

(ii)       shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby; provided that the Controlling Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Controlling Collateral Agent to liability or that is contrary to
this Agreement or applicable law;

 

-15-

 

(iii)       shall not, except as expressly set forth herein, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to a Grantor or any of its Affiliates that is communicated to or
obtained by the Person serving as the Controlling Collateral Agent or any of its
Affiliates in any capacity;

 

(iv)       shall not be liable for any action taken or not taken by it (1) in
the absence of its own gross negligence or willful misconduct or (2) in reliance
on a certificate of an authorized officer of Holdings stating that such action
is permitted by the terms of this Agreement. The Controlling Collateral Agent
shall be deemed not to have knowledge of any Event of Default under any Series
of First Lien Obligations unless and until notice describing such Event Default
and referencing applicable agreement is given to the Controlling Collateral
Agent;

 

(v)       shall not be responsible for or have any duty to ascertain or inquire
into (1) any statement, warranty or representation made in or in connection with
this Agreement or any other First Lien Security Document, (2) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (3) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (4) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other First
Lien Security Document or any other agreement, instrument or document, or the
creation, perfection or priority of any Lien purported to be created by the
First Lien Security Documents, (5) the value or the sufficiency of any
Collateral for any Series of First Lien Obligations, or (6) the satisfaction of
any condition set forth in any Secured Credit Document, other than to confirm
receipt of items expressly required to be delivered to the Controlling
Collateral Agent; and

 

(vi)       need not segregate money held hereunder from other funds except to
the extent required by law. The Controlling Collateral Agent shall be under no
liability for interest on any money received by it hereunder except as otherwise
agreed in writing.

 

SECTION 4.04. Collateral and Guaranty Matters. Each of the First Lien Secured
Parties irrevocably authorizes the applicable Collateral Agent, at its option
and in its discretion, to release any Lien on any property granted to or held by
the Collateral Agent under any First Lien Security Document in accordance with
Section 2.04 or upon receipt of a written request from the Borrowers stating
that the releases of such Lien is permitted by the terms of each then extant
Secured Credit Document.

 

ARTICLE V

Miscellaneous

 

SECTION 5.01. Notices. All notices and other communications provided for herein
(including, but not limited to, all the directions and instructions to be
provided to the Controlling Collateral Agent herein by the First Lien Secured
Parties) shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

 

(a)       if to Holdings, to it at SMART Worldwide Holdings, Inc., [         ],
Attention: [          ], Fax: [         ], Email: [         ];

 

(b)       if to the Parent Borrower or any Grantor, to the Parent Borrower, at
its address at: [          ], Attention: [          ], Fax: [          ], Email:
[          ];

 

-16-

 

(c)       if to the First Lien Collateral Agent, to it at Barclays Bank PLC, [
         ], Attention: [          ], Fax: [          ], Email: [          ];

 

(d)       if to any other Collateral Agent, to it at the address set forth in
the applicable Joinder Agreement.

 

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and, may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Controlling Collateral Agent and each other
Collateral Agent from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

SECTION 5.02. Waivers; Amendment; Joinder Agreements.

 

(a)       No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

(b)       Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Collateral Agent (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrowers’
consent or which increases the obligations or reduces the rights of the
Borrowers or any other Grantor, with the consent of the Borrowers).

 

(c)       Notwithstanding the foregoing, without the consent of any First Lien
Secured Party, any Additional Agent may become a party hereto by execution and
delivery of a Joinder Agreement in accordance with Section 5.13 of this
Agreement and upon such execution and delivery, such Additional Agent and the
Additional First Lien Secured Parties and Additional First Lien Obligations of
the Series for which such Additional Agent is acting shall be subject to the
terms hereof.

 

(d)       Notwithstanding the foregoing, without the consent of any other
Collateral Agent or First Lien Secured Party, the Controlling Collateral Agent
may effect amendments and modifications to this Agreement to the extent
necessary to reflect any incurrence of any Additional First Lien Obligations in
compliance with the Credit Agreement, any Initial Additional First Lien
Documents and any Additional First Lien Documents.

 

-17-

 

SECTION 5.03. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other First Lien Secured Parties, all of whom are
intended to be bound by, and to be third party beneficiaries of, this Agreement.

 

SECTION 5.04. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 5.05. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

SECTION 5.06 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 5.07. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The First
Lien Collateral Agent represents and warrants that this Agreement is binding
upon the Credit Agreement Secured Parties. The Initial Additional Agent
represents and warrants that this Agreement is binding upon the Initial
Additional First Lien Secured Parties.

 

SECTION 5.08. Submission to Jurisdiction Waivers; Consent to Service of Process.
Each Collateral Agent, on behalf of itself and the First Lien Secured Parties of
the Series for whom it is acting, irrevocably and unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States of America
for the Southern District of New York, and appellate courts from any thereof;

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Collateral Agent) at the address referred to in 5.01;

 

(d)       agrees that nothing herein shall affect the right of any other party
hereto (or any First Lien Secured Party) to effect service of process in any
other manner permitted by law or shall limit the right of any party hereto (or
any First Lien Secured Party) to sue in any other jurisdiction; and

 

-18-

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 5.08 any special, exemplary, punitive or consequential damages.

 

SECTION 5.09. GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(A)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(B)       EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 5.10. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 5.11. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any of the other First
Lien Security Documents or Additional First Lien Documents, the provisions of
this Agreement shall control.

 

SECTION 5.12. Provisions Solely to Define Relative Rights. The provisions of
this Agreement are and are intended solely for the purpose of defining the
relative rights of the First Lien Secured Parties in relation to one another.
None of the Borrowers, any other Grantor or any other creditor thereof shall
have any rights or obligations hereunder, except as expressly provided in this
Agreement (provided that nothing in this Agreement (other than Section 2.04,
2.05 or 2.09) is intended to or will amend, waive or otherwise modify the
provisions of the Credit Agreement or any Additional First Lien Documents), and
none of the Borrowers or any other Grantor may rely on the terms hereof (other
than Section 2.04, 2.05 or 2.09). Nothing in this Agreement is intended to or
shall impair the obligations of any Grantor, which are absolute and
unconditional, to pay the First Lien Obligations as and when the same shall
become due and payable in accordance with their terms.

 

SECTION 5.13. Additional First Lien Obligations. To the extent, but only to the
extent permitted by the provisions of the Credit Agreement, the Initial
Additional First Lien Documents and the Additional First Lien Documents then in
effect, the Borrowers may incur Additional First Lien Obligations. Any such
additional class or series of Additional First Lien Obligations (the “Senior
Class Debt”) may be secured by a Lien and may be guaranteed by the Grantors on a
pari passu basis, in each case under and pursuant to the First Lien Security
Documents, if and subject to the condition that the Collateral Agent of any such
Senior Class Debt (each, a “Senior Class Debt Representative”), acting on behalf
of the holders of such Senior Class Debt (such Collateral Agent and holders in
respect of any Senior Class Debt being referred to as the “Senior Class Debt
Parties”), becomes a party to this Agreement by satisfying the conditions set
forth in clauses (i) through (iv) of the immediately succeeding paragraph.

 

In order for a Senior Class Debt Representative to become a party to this
Agreement,

 

(i)       such Senior Class Debt Representative, the Controlling Collateral
Agent and each Grantor shall have executed and delivered an instrument
substantially in the form of Annex II (with such changes as may be reasonably
approved by the Controlling Collateral Agent and

 

-19-

 

such Senior Class Debt Representative) pursuant to which such Senior Class Debt
Representative becomes a Collateral Agent and Additional Agent hereunder, and
the Senior Class Debt in respect of which such Senior Class Debt Representative
is the Collateral Agent and the related Senior Class Debt Parties become subject
hereto and bound hereby;

 

(ii)       the Borrowers shall have delivered to the Controlling Collateral
Agent true and complete copies of each of the Additional First Lien Documents
relating to such Senior Class Debt, certified as being true and correct by a
Responsible Officer of the Borrowers;

 

(iii)       the Borrowers shall have delivered to the Controlling Collateral
Agent an Officer’s Certificate stating that such Additional First Lien
Obligations are permitted by each applicable Secured Credit Document to be
incurred, or to the extent a consent is otherwise required to permit the
incurrence of such Additional First Lien Obligations under any Secured Credit
Document, each Grantor has obtained the requisite consent; and

 

(iv)       the Additional First Lien Documents, as applicable, relating to such
Senior Class Debt shall provide, in a manner reasonably satisfactory to the
Controlling Collateral Agent, that each Senior Class Debt Party with respect to
such Senior Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Senior Class Debt.

 

SECTION 5.14 Integration. This Agreement together with the other Secured Credit
Documents and the First Lien Security Documents represents the entire agreement
of each of the Grantors and the First Lien Secured Parties with respect to the
subject matter hereof and there are no promises, undertakings, representations
or warranties by any Grantor, any Collateral Agent or any other First Lien
Secured Party relative to the subject matter hereof not expressly set forth or
referred to herein or in the other Secured Credit Documents or the First Lien
Security Documents.

 

SECTION 5.15 Information Concerning Financial Condition of the Borrowers and the
other Grantors. The Controlling Collateral Agent, the other Collateral Agents
and the Secured Parties shall each be responsible for keeping themselves
informed of (a) the financial condition of the Borrowers and the other Grantors
and all endorsers or guarantors of the First Lien Obligations and (b) all other
circumstances bearing upon the risk of nonpayment of the First Lien Obligations.
The Controlling Collateral Agent, the other Collateral Agents and the Secured
Parties shall have no duty to advise any other party hereunder of information
known to it or them regarding such condition or any such circumstances or
otherwise. In the event that the Controlling Collateral Agent, any other
Collateral Agent or any Secured Party, in its sole discretion, undertakes at any
time or from time to time to provide any such information to any other party, it
shall be under no obligation to (i) make, and Controlling Collateral Agent, the
other Collateral Agents and the Secured Parties shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of any such
information so provided, (ii) provide any additional information or to provide
any such information on any subsequent occasion, (iii) undertake any
investigation or (iv) disclose any information that, pursuant to accepted or
reasonable commercial finance practices, such party wishes to maintain
confidential or is otherwise required to maintain confidential.

 

SECTION 5.16. Additional Grantors. The Borrowers agree that, if any Subsidiary
of Holdings shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex III hereto. Upon such execution and delivery, such
Subsidiary will become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of such
instrument shall not require the consent of any other party hereunder, and will
be acknowledged by the Controlling Collateral Agent.

 

-20-

 

The rights and obligations of each Grantor hereunder shall remain in full force
and effect notwithstanding the addition of any new Grantor as a party to this
Agreement.

 

SECTION 5.17. Further Assurances. Each Collateral Agent, on behalf of itself and
each First Lien Secured Party under the applicable Credit Agreement, Initial
Additional First Lien Documents or Additional First Lien Debt Facility, agrees
that it will take such further action and shall execute and deliver such
additional documents and instruments (in recordable form, if requested) as the
other parties hereto may reasonably request to effectuate the terms of, and the
Lien priorities contemplated by, this Agreement.

 

SECTION 5.18. Term Loan Collateral Agent and Notes Collateral Agent. It is
understood and agreed that (a) the First Lien Collateral Agent is entering into
this Agreement in its capacity as administrative agent under the Credit
Agreement and the provisions of Article VIII of the Credit Agreement applicable
to it as administrative agent thereunder shall also apply to it as Controlling
Collateral Agent hereunder and (b) the Initial Additional Agent is entering in
this Agreement in its capacity as Collateral Agent under the Initial Additional
First Lien Documents and the provisions of the Initial Additional First Lien
Documents granting or extending any rights, protections, privileges, indemnities
and immunities to the Collateral Agent thereunder shall also apply to the
Initial Additional Agent hereunder.

 

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the First Lien Collateral Agent or Initial Additional Agent be responsible
or liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether any such party has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

-21-

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 

  BARCLAYS BANK PLC,   as First Lien Collateral Agent and Controlling Collateral
Agent           By:       Name:     Title:               [                     
]   as Initial Additional Agent             By:       Name:     Title:          
    SMART WORLDWIDE HOLDINGS, INC.               By:       Name:     Title:    
          SMART MODULAR TECHNOLOGIES (GLOBAL), INC.               By:      
Name:     Title:               SMART MODULAR TECHNOLOGIES, INC.              
By:       Name:     Title:               THE GRANTORS LISTED ON ANNEX I
HERETO,      

 





[Signature Page to First Lien Intercreditor Agreement]



 

 

  By:       Name:     Title:



 




 







 



 





 

[Signature Page to First Lien Intercreditor Agreement]



 

ANNEX I

 

Grantors

 

         

 

 

 

 

 

 

ANNEX II

 

[FORM OF] JOINDER NO. [ ] dated as of [     ], 20[ ] (this “Joinder”) to the
FIRST LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (the “First Lien
Intercreditor Agreement”), among SMART Worldwide Holdings, Inc., a Cayman
Islands exempted company ( “Holdings”), SMART Modular Technologies (Global),
Inc., a Cayman Islands exempted company (the “Parent Borrower”), SMART Modular
Technologies, Inc., a California corporation (the “Co-Borrower” and together
with the Parent Borrower, the “Borrowers” and each a “Borrower”), the other
Grantors party thereto, Barclays Bank PLC, as collateral agent for the Credit
Agreement Secured Parties (in such capacity, the “First Lien Collateral Agent”)
and [INSERT NAME], as agent for the Initial Additional First Lien Secured
Parties (in such capacity and together with its successors in such capacity, the
“Initial Additional Agent”) and each Additional Agent from time to time party
thereto.

 

A.       Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the First Lien Intercreditor
Agreement.

 

B.       As a condition to the ability of the Borrowers or any Subsidiaries of
Holdings to incur Additional First Lien Obligations and to secure such Senior
Class Debt with the Senior Lien and to have such Senior Class Debt guaranteed by
the Grantors on a senior basis, in each case under and pursuant to the
Additional First Lien Documents, the Senior Class Debt Representative in respect
of such Senior Class Debt is required to become a Collateral Agent under, and
such Senior Class Debt and the Senior Class Debt Parties in respect thereof are
required to become subject to and bound by, the First Lien Intercreditor
Agreement. Section 5.13 of the First Lien Intercreditor Agreement provides that
such Senior Class Debt Representative may become a Collateral Agent under, and
such Senior Class Debt and such Senior Class Debt Parties may become subject to
and bound by, the First Lien Intercreditor Agreement, upon the execution and
delivery by the Senior Class Debt Representative of an instrument in the form of
this Joinder and the satisfaction of the other conditions set forth in
Section 5.13 of the First Lien Intercreditor Agreement. The undersigned Senior
Class Debt Representative (the “New Collateral Agent”) is executing this Joinder
in accordance with the requirements of the First Lien Intercreditor Agreement.

 

Accordingly, the Controlling Collateral Agent and the New Collateral Agent agree
as follows:

 

SECTION 1. In accordance with Section 5.13 of the First Lien Intercreditor
Agreement, the New Collateral Agent by its signature below becomes a Collateral
Agent and Additional Agent under, and the related Senior Class Debt and Senior
Class Debt Parties become subject to and bound by, the First Lien Intercreditor
Agreement with the same force and effect as if the New Collateral Agent had
originally been named therein as a Collateral Agent, and the New Collateral
Agent, on behalf of itself and such Senior Class Debt Parties, hereby agrees to
all the terms and provisions of the First Lien Intercreditor Agreement
applicable to it as a Collateral Agent and to the Senior Class Debt Parties that
it represents as Additional First Lien Secured Parties. Each reference to a
“Collateral Agent” or an “Additional Agent” in the First Lien Intercreditor
Agreement shall be deemed to include the New Collateral Agent. The First Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Collateral Agent represents and warrants to the Controlling
Collateral Agent and the other First Lien Secured Parties that (i) it has full
power and authority to enter into this Joinder, in its capacity as [agent]
[trustee], (ii) this Joinder has been duly authorized, executed and delivered by
it and constitutes its legal, valid and binding obligation, enforceable against
it in accordance with the terms of such Agreement and (iii) the Additional First
Lien Documents relating to such Senior Class Debt provide that, upon the New
Collateral Agent’s entry into this Agreement, the

 

 

 

Senior Class Debt Parties in respect of such Senior Class Debt will be subject
to and bound by the provisions of the First Lien Intercreditor Agreement as
Additional First Lien Secured Parties.

 

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Collateral Agent
shall have received a counterpart of this Joinder that bears the signature of
the New Collateral Agent. Delivery of an executed signature page to this Joinder
by facsimile transmission shall be effective as delivery of a manually signed
counterpart of this Joinder.

 

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

 

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the First
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Collateral Agent shall be given
to it at the address set forth below its signature hereto.

 

SECTION 8. The Borrower agrees to reimburse the Controlling Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Joinder, including
the reasonable fees, other charges and disbursements of counsel for the
Controlling Collateral Agent.

 

 

 

IN WITNESS WHEREOF, the New Collateral Agent and the Controlling Collateral
Agent have duly executed this Joinder to the First Lien Intercreditor Agreement
as of the day and year first above written.

 



  [NAME OF NEW COLLATERAL AGENT], as   [                   ] for the holders of
  [                                  ],         By:       Name:     Title:

 


 

 

 

 

 

  Address for notices:                                         attention of:    
                        Telecopy:                



 


 

 

 

Acknowledged by:

 

[___________________],
as Controlling Collateral Agent

 

      By:       Name:     Title:  





 



SMART WORLDWIDE HOLDINGS, INC.             By:       Name:     Title:          
    SMART MODULAR TECHNOLOGIES (GLOBAL), INC.             By:       Name:    
Title:               SMART MODULAR TECHNOLOGIES, INC.             By:      
Name:     Title:               THE GRANTORS LISTED ON ANNEX I HERETO,       By:
      Name:     Title:  



 

 

 

Schedule I to the
Joinder to the
First Lien Intercreditor Agreement

 

Grantors

 

[                  ]

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNEX III

 

SUPPLEMENT NO. dated as of , 20 (this “Supplement”) to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [ ], 20[ ] (the “First Lien Intercreditor
Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company ( “Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the other Grantors party
thereto, Barclays Bank PLC, as collateral agent for the Credit Agreement Secured
Parties (in such capacity, the “C Collateral Agent”) and [INSERT NAME], as agent
for the Initial Additional First Lien Secured Parties(in such capacity and
together with its successors in such capacity, the “Initial Additional Agent”)
and each Additional Agent from time to time party thereto.

 

A.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the First Lien Intercreditor
Agreement.

 

B.       The Grantors have entered into the First Lien Intercreditor Agreement.
Pursuant to certain Secured Credit Documents, certain newly acquired or
organized Subsidiaries of Holdings are required to enter into the First Lien
Intercreditor Agreement. Section 5.16 of the First Lien Intercreditor Agreement
provides that such Subsidiaries may become party to the First Lien Intercreditor
Agreement by execution and delivery of an instrument in the form of this
Supplement. The undersigned Subsidiary (the “New Grantor”) is executing this
Supplement in accordance with the requirements of the Credit Agreement, the
Initial Additional First Lien Documents and Additional First Lien Documents.

 

Accordingly, the Controlling Collateral Agent and the New Grantor agree as
follows:

 

SECTION 1. In accordance with Section 5.16 of the First Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
First Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the First Lien Intercreditor Agreement applicable to
it as a Grantor thereunder. Each reference to a “Grantor” in the First Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The First
Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Grantor represents and warrants to the Controlling Collateral
Agent and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Controlling
Collateral Agent shall have received a counterpart of this Supplement that bears
the signature of the New Grantor. Delivery of an executed signature page to this
Supplement by facsimile transmission shall be as effective as delivery of a
manually signed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the First Lien Intercreditor
Agreement shall remain in full force and effect.

 

 

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the First Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 5.01 of the First Lien Intercreditor Agreement. All
communications and notices hereunder to the New Grantor shall be given to it in
care of the Borrowers as specified in the First Lien Intercreditor Agreement.

 

SECTION 8. The Borrowers agree to reimburse the Controlling Collateral Agent for
its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Controlling Collateral Agent.

 

 

 

 

 

 

 

 

 

 

-2-

 

IN WITNESS WHEREOF, the New Grantor, and the Controlling Collateral Agent have
duly executed this Supplement to the First Lien Intercreditor Agreement as of
the day and year first above written.



 



  [NAME OF NEW GRANTOR],   By:       Name:     Title:

 

Acknowledged by:

 

[_________________], as Controlling Collateral Agent,

 



By:       Name:     Title:  



 

-3-

 

EXHIBIT H

 

[FORM OF]

 

SECOND LIEN INTERCREDITOR AGREEMENT

 

among

 

SMART WORLDWIDE HOLDINGS, INC.,

 

SMART MODULAR TECHNOLOGIES (GLOBAL), INC.,

 

SMART MODULAR TECHNOLOGIES, INC.,

 

THE OTHER GRANTORS PARTY HERETO,

 

BARCLAYS BANK PLC
as the Senior Collateral Agent for the Senior Secured Parties,

 

[INSERT NAME]
as Junior Collateral Agent for the Junior Secured Parties,

 

and

 

each Additional Senior Agent and Additional Junior Agent from time to time party
hereto

 

dated as of ______ __, 20[__]

 

 

 

SECOND LIEN INTERCREDITOR AGREEMENT dated as of _______ __, 20[__] (as amended,
supplemented or otherwise modified from time to time, this “Agreement”), among
SMART Worldwide Holdings, Inc., a Cayman Islands exempted company ( “Holdings”),
SMART Modular Technologies (Global), Inc., a Cayman Islands exempted company
(the “Parent Borrower”), SMART Modular Technologies, Inc., a California
corporation (the “Co-Borrower” and together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), the other Grantors (as defined below) party
hereto, Barclays Bank PLC, as collateral agent for the Senior Credit Agreement
Secured Parties (as defined below) (in such capacity and together with its
successors in such capacity, the “Senior Collateral Agent”), [INSERT NAME], as
collateral agent for the Initial Junior Debt Secured Parties (in such capacity
and together with its successors in such capacity, the “Junior Collateral
Agent”) and each Additional Senior Agent and each Additional Junior Agent that
from time to time becomes a party hereto pursuant to Section 8.09.

 

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Senior Collateral Agent (for itself and on behalf of the
Senior Credit Agreement Secured Parties), the Junior Collateral Agent (for
itself and on behalf of the Junior Secured Parties), each Additional Senior
Agent (for itself and on behalf of the Additional Senior Secured Parties under
the applicable Additional Senior Debt Facility) and each Additional Junior Agent
(for itself and on behalf of the Additional Junior Secured Parties under the
applicable Additional Junior Debt Facility) agree as follows:

 

ARTICLE I

Definitions

 

SECTION 1.10 Certain Defined Terms. Capitalized terms used but not otherwise
defined herein have the meanings set forth in the Senior Credit Agreement or, if
defined in the New York UCC, the meanings specified therein. As used in this
Agreement, the following terms have the meanings specified below:

 

“Additional Junior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) or any other similar agent or Person under any
Additional Junior Debt Documents, in each case, together with its successors in
such capacity.

 

“Additional Junior Debt” means any Indebtedness of the Borrowers or any other
Grantor (other than Indebtedness constituting Initial Junior Debt Obligations)
guaranteed by the Guarantors (and not guaranteed by any other Person) which
Indebtedness and Guarantees are secured by the Junior Collateral (or a portion
thereof) on a pari passu basis or junior priority basis (but without regard to
control of remedies) with the Initial Junior Debt Obligations (and not secured
by Liens on any other assets of the Borrowers or any Guarantor); provided,
however, that, (i) such Indebtedness is permitted to be incurred, secured and
guaranteed on such basis by each then extant Senior Debt Document and Junior
Debt Document and (ii) the Representative for the holders of such Indebtedness
shall have become party to this Agreement pursuant to, and by satisfying the
conditions set forth in, Section 8.09 hereof. Additional Junior Debt shall
include any Registered Equivalent Notes and Guarantees thereof by the Guarantors
issued in exchange therefor.

 

“Additional Junior Debt Documents” means, with respect to any Series of
Additional Junior Debt Obligations, the notes, credit agreements, indentures,
security documents and other operative agreements evidencing or governing such
Additional Junior Debt Obligations and each other agreement entered into for the
purpose of securing such Additional Junior Debt Obligations.

 

 

 

“Additional Junior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Junior
Debt.

 

“Additional Junior Debt Obligations” means, with respect to any Series of
Additional Junior Debt, (a) all principal of, and interest, fees, expenses and
other amounts (including, without limitation, any interest, fees, and expenses
which accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional Junior Debt, (b) all other amounts payable to
the related Additional Junior Secured Parties under the related Additional
Junior Debt Documents and (c) any renewals or extensions of the foregoing.

 

“Additional Junior Secured Parties” means, with respect to any Series of
Additional Junior Debt Obligations, the holders of such Additional Junior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Junior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrowers or
any Guarantor under any related Additional Junior Debt Documents.

 

“Additional Senior Agent” means the collateral agent, administrative agent
and/or trustee (as applicable) under any Additional Senior Debt Documents, in
each case, together with its successors in such capacity.

 

“Additional Senior Debt” means any Indebtedness of the Borrowers or any other
Grantor (other than Indebtedness constituting Senior Credit Agreement
Obligations) guaranteed by the Guarantors (and not guaranteed by any other
Subsidiary) which Indebtedness and Guarantees are secured by the Senior
Collateral (or a portion thereof) on a pari passu basis or a junior priority
basis (but without regard to control of remedies) with the Senior Credit
Agreement Obligations (and not secured by Liens on any other assets of the
Borrowers or any Subsidiary), but in either case on a senior priority basis to
the Junior Obligations; provided, however, that, (i) such Indebtedness is
permitted to be incurred, secured and guaranteed on such basis by each then
extant Senior Debt Document and Junior Debt Document and (ii) the Representative
for the holders of such Indebtedness shall have become party to (A) this
Agreement pursuant to, and by satisfying the conditions set forth in,
Section 8.09 hereof and (B) the First Lien Intercreditor Agreement pursuant to,
and by satisfying the conditions set forth in Section 5.13 thereof. Additional
Senior Debt shall include any Registered Equivalent Notes and Guarantees thereof
by the Guarantors issued in exchange therefor; provided further that, if such
Indebtedness will be the initial Additional Senior Debt incurred by the
Borrower, then the Guarantors, the Senior Collateral Agent and the
Representative for such Indebtedness shall have executed and delivered the First
Lien Intercreditor Agreement.

 

“Additional Senior Debt Documents” means, with respect to any Series of
Additional Senior Debt, the notes, credit agreements, indentures, security
documents and other operative agreements evidencing or governing such Additional
Senior Debt and each other agreement entered into for the purpose of securing
such Additional Senior Debt Obligations.

 

“Additional Senior Debt Facility” means each debt facility, credit agreement,
indenture or other governing agreement with respect to any Additional Senior
Debt.

 

“Additional Senior Debt Obligations” means, with respect to any Series of
Additional Senior Debt, (a) all principal of, and interest, fees, expenses and
other amounts (including, without limitation, any interest, fees, and expenses
which accrue after the commencement of any Insolvency or Liquidation Proceeding,
whether or not allowed or allowable as a claim in any such proceeding) payable
with respect to, such Additional Senior Debt, (b) all other amounts payable to
the related Additional

 

2

 

Senior Secured Parties under the related Additional Senior Debt Documents and
(c) any renewals or extensions of the foregoing.

 

“Additional Senior Secured Parties” means, with respect to any Series of
Additional Senior Debt Obligations, the holders of such Additional Senior Debt
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Senior Debt Documents and the
beneficiaries of each indemnification obligation undertaken by the Borrowers or
any Guarantor under any related Additional Senior Debt Documents.

 

“Agreement” has the meaning assigned to such term in the preamble hereto.

 

“Bankruptcy Code” means Title 11 of the United States Code, as amended.

 

“Bankruptcy Law” means the Bankruptcy Code and any other federal, state, or
foreign law for the relief of debtors, or any arrangement, reorganization,
insolvency, moratorium, assignment for the benefit of creditors, any other
marshalling of the assets or liabilities of Holdings or any of its Subsidiaries,
or similar law affecting creditors’ rights generally.

 

“Borrower” or “Borrowers” has the meaning assigned to such term in the preamble
hereto.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Parties” has the meaning assigned to such term in Section 8.09.

 

“Class Debt Representatives” has the meaning assigned to such term in Section
8.09.

 

“Co-Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Collateral” means the Senior Collateral and the Junior Collateral.

 

“Collateral Documents” means the Senior Collateral Documents and the Junior
Collateral Documents.

 

“Debt Facility” means any Senior Debt Facility and any Junior Debt Facility.

 

“Designated Junior Representative” means (i) the Junior Collateral Agent until
such time as the Junior Debt Facility under the Initial Junior Debt Documents
ceases to be the only Junior Debt Facility under this Agreement and (ii)
thereafter, the Junior Representative designated by all then existing Junior
Representatives in a notice to the Designated Senior Representative.

 

“Designated Senior Representative” means (i) the “Controlling Collateral Agent”
as defined in the First Lien Intercreditor Agreement or any comparable
designated entity under any successor agreement to the First Lien Intercreditor
Agreement or (ii) in the case that no First Lien Intercreditor Agreement or any
successor thereto is then in effect, the remaining Senior Representative.

 

“DIP Financing” has the meaning assigned to such term in Section 6.01.

 

3

 

“Discharge” means, with respect to any Debt Facility, the date on which such
Debt Facility and the Senior Obligations or Junior Obligations thereunder, as
the case may be, are no longer secured by Shared Collateral. The term
“Discharged” shall have a corresponding meaning.

 

“Discharge of Senior Credit Agreement Obligations” means with respect to the
Shared Collateral, (a) payment in full in cash of the principal of, and
interest, fees and expenses (including interest, fees and expenses accruing on
or after the commencement of any Insolvency or Liquidation Proceeding at the
rate provided for in the Senior Credit Agreement, whether or not such interest,
fees and expenses would be allowed in any such Insolvency or Liquidation
Proceeding) and premium, if any, on all of the outstanding Senior Credit
Agreement Obligations, (b) payment in full in cash of all other Senior Credit
Agreement Obligations that are due and payable, or otherwise accrued and owing,
at or prior to the time such principal and interest, fees and expenses are paid
and (c) termination of all commitments under the Senior Credit Agreement;
provided that the Discharge of Senior Credit Agreement Obligations shall not be
deemed to have occurred in connection with a Refinancing of such Senior Credit
Agreement Obligations with an Additional Senior Debt Facility secured by such
Shared Collateral under one or more Additional Senior Debt Documents which has
been designated in writing by the administrative agent under the Senior Credit
Agreement so refinanced to the Designated Second Priority Representative as the
“Senior Credit Agreement” for purposes of this Agreement.

 

“Discharge of Senior Obligations” means the date on which the Discharge of
Senior Credit Agreement Obligations and the Discharge of each Additional Senior
Debt Facility has occurred.

 

“First Lien Intercreditor Agreement” has the meaning assigned to such term in
the Senior Credit Agreement.

 

“Grantors” means Holdings, Parent Borrower, the Co-Borrower and each other
Subsidiary of Holdings which has granted a security interest pursuant to any
Collateral Document to secure any Secured Obligations. The Subsidiaries of
Holdings that are Grantors existing on the date hereof are the Borrowers and
those entities set forth in Annex I hereto.

 

“Guarantors” has the meaning assigned to such term in the Senior Credit
Agreement.

 

“Holdings” has the meaning assigned to such term in the preamble hereto.

 

“Initial Junior Debt Documents” means the that certain [Credit
Agreement][Indenture] dated as of [ ], 20[ ], among the Borrowers, [the
Guarantors identified therein,] [and] [ ], as [administrative agent][trustee][,
and [ ], as [paying agent, registrar and transfer agent]] and any notes,
security documents and other agreements evidencing or governing such
Indebtedness, including any agreement entered into for the purpose of securing
the Initial Junior Debt Obligations.

 

“Initial Junior Debt Obligations” means the Junior Debt Obligations arising
pursuant to the Initial Junior Debt Documents.

 

“Initial Junior Debt Secured Parties” means the holders of any Initial Junior
Debt Obligations and the Junior Collateral Agent.

 

“Insolvency or Liquidation Proceeding” means:

 

(1)       any case or proceeding commenced by or against the Borrowers or any
other Grantor under any Bankruptcy Law, any other proceeding for the
reorganization, recapitalization or adjustment or marshalling of the assets or
liabilities of the Borrowers or any other Grantor, any

 

4

 

receivership or assignment for the benefit of creditors relating to the
Borrowers or any other Grantor or any similar case or proceeding relative to the
Borrowers or any other Grantor or its creditors, as such, in each case whether
or not voluntary;

 

(2)       any liquidation, dissolution, marshalling of assets or liabilities or
other winding up of or relating to the Borrowers or any other Grantor, in each
case whether or not voluntary and whether or not involving bankruptcy or
insolvency; or

 

(3)       any other proceeding of any type or nature in which substantially all
claims of creditors of the Borrowers or any other Grantor are determined and any
payment or distribution is or may be made on account of such claims.

 

“Intellectual Property” means “Intellectual Property” as defined in the Senior
Credit Agreement Security Agreement.

 

“Joinder Agreement” means a supplement to this Agreement in the form of
Annex III or Annex IV hereof required to be delivered by a Representative to the
Designated Senior Representative and the Designated Junior Representative
pursuant to Section 8.09 hereof in order to include an additional Debt Facility
hereunder and to become the Representative hereunder for the Senior Secured
Parties or Junior Secured Parties, as the case may be, under such Debt Facility.

 

“Junior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Junior Class Debt Parties” has the meaning assigned to such term in Section
8.09.

 

“Junior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 

“Junior Collateral” means any “Collateral” as defined in any Junior Debt
Document or any other assets of the Borrowers or any other Grantor with respect
to which a Lien is granted or purported to be granted pursuant to a Junior
Collateral Document as security for any Junior Obligation.

 

“Junior Collateral Agent” has the meaning assigned to such term in the
introductory paragraph of this Agreement.

 

“Junior Collateral Documents” means the Initial Junior Security Documents, this
Agreement and each of the security agreements and other instruments and
documents executed and delivered by the Borrowers or any Grantor for purposes of
providing collateral security for any Junior Obligation.

 

“Junior Debt Documents” means (a) the Initial Junior Debt Documents and (b) any
Additional Junior Debt Documents.

 

“Junior Debt Facility” means the Initial Junior Debt Documents and any
Additional Junior Debt Facilities.

 

“Junior Enforcement Date” means, with respect to any Junior Representative, the
date which is 180 days after the occurrence of both (i) an Event of Default
(under and as defined in the Junior Debt Document for which such Junior
Representative has been named as Representative) and (ii) the Designated Senior
Representative’s and each other Representative’s receipt of written notice from
such Junior Representative that (x) such Junior Representative is the Designated
Junior Representative and that

 

5

 

an Event of Default under and as defined in the Junior Debt Document for which
such Junior Representative has been named as Representative has occurred and is
continuing and (y) all of the outstanding Junior Obligations are currently due
and payable in full (whether as a result of acceleration thereof or otherwise)
in accordance with the terms of the applicable Junior Debt Documents; provided
that the Junior Enforcement Date shall be stayed and shall not occur and shall
be deemed not to have occurred (1) at any time the Designated Senior
Representative has commenced and is diligently pursuing any enforcement action
with respect to any Shared Collateral or (2) at any time any Grantor is then a
debtor under or with respect to (or otherwise subject to) any Insolvency or
Liquidation Proceeding.

 

“Junior Obligations” means (a) the Initial Junior Debt Obligations and (b) any
Additional Junior Debt Obligations.

 

“Junior Representative” means (i) in the case of the Initial Junior Debt
Documents covered hereby, the Junior Collateral Agent and (ii) in the case of
any Additional Junior Debt Facility and the Additional Junior Secured Parties
thereunder, each Additional Junior Agent in respect of such Additional Junior
Debt Facility that is named as such in the applicable Joinder Agreement.

 

“Junior Secured Parties” means the Initial Junior Debt Secured Parties and any
Additional Junior Secured Parties.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien
(statutory or otherwise), pledge, hypothecation, encumbrance, charge or security
interest in, on or of such asset and (b) the interest of a vendor or a lessor
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

 

“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.

 

“Officer’s Certificate” has the meaning assigned to such term in Section 8.08.

 

“Parent Borrower” has the meaning assigned to such term in the preamble hereto.

 

“Plan of Reorganization” means any plan of reorganization, plan of liquidation,
plan of arrangement, agreement for composition, or other type of dispositive
restructuring plan proposed in or in connection with any Insolvency or
Liquidation Proceeding.

 

“Pledged or Controlled Collateral” has the meaning assigned to such term in
Section 5.05(a).

 

“Proceeds” means the proceeds of any sale, collection or other liquidation of
Shared Collateral, any payment or distribution made in respect of Shared
Collateral in an Insolvency or Liquidation Proceeding and any amounts received
by any Senior Representative or any Senior Secured Party from a Junior Secured
Party in respect of Shared Collateral pursuant to this Agreement or any other
intercreditor agreement.

 

“Purchase Event” has the meaning assigned to such term in Section 5.07.

 

“Recovery” has the meaning assigned to such term in Section 6.04.

 

6

 

“Refinance” means, in respect of any Indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other Indebtedness or enter alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), including by adding or replacing lenders, creditors, agents, borrowers
and/or guarantors, and including in each case, but not limited to, after the
original instrument giving rise to such Indebtedness has been terminated and
including, in each case, through any credit agreement, indenture or other
agreement. “Refinanced” and “Refinancing” have correlative meanings.

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in a Rule 144A or other private placement transaction under the Securities Act
of 1933, substantially identical notes (having the same Guarantees) issued in a
dollar for dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

 

“Representatives” means the Senior Representatives and the Junior
Representatives.

 

“SEC” means the United States Securities and Exchange Commission and any
successor agency thereto.

 

“Secured Obligations” means the Senior Obligations and the Junior Obligations.

 

“Secured Parties” means the Senior Secured Parties and the Junior Secured
Parties.

 

“Senior Class Debt” has the meaning assigned to such term in Section 8.09.

 

“Senior Class Debt Parties” has the meaning assigned to such term in
Section 8.09.

 

“Senior Class Debt Representative” has the meaning assigned to such term in
Section 8.09.

 

“Senior Collateral” means any “Collateral” as defined in any Senior Credit
Agreement Loan Document or any other Senior Debt Document or any other assets of
the Borrowers or any other Grantor with respect to which a Lien is granted or
purported to be granted pursuant to a Senior Collateral Document as security for
any Senior Obligation.

 

“Senior Collateral Agent” has the meaning assigned to such term in the preamble
hereto.

 

“Senior Collateral Documents” means the Senior Credit Agreement Security
Agreement and the other “Security Documents” as defined in the Senior Credit
Agreement, the First Lien Intercreditor Agreement and each of the security
agreements and other instruments and documents executed and delivered by the
Borrowers or any Grantor for purposes of providing collateral security for any
Senior Obligation.

 

“Senior Credit Agreement” means that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017, as amended, restated, supplemented,
increased or otherwise modified, refinanced or replaced from time to time, among
Holdings, Parent Borrower, the Co-Borrower, the lenders party thereto, and
Barclays Bank PLC, as administrative agent and as collateral agent.

 

“Senior Credit Agreement Loan Documents” means the Senior Credit Agreement and
the other “Loan Documents” as defined in the Senior Credit Agreement.

 

7

 

“Senior Credit Agreement Obligations” means the “Secured Obligations” as defined
in the Senior Credit Agreement.

 

“Senior Credit Agreement Secured Parties” means the “Secured Parties” as defined
in the Senior Credit Agreement.

 

“Senior Credit Agreement Security Agreement” means the “Collateral Agreement” as
defined in the Senior Credit Agreement.

 

“Senior Debt Documents” means (a) the Senior Credit Agreement Loan Documents and
(b) any Additional Senior Debt Documents.

 

“Senior Debt Facilities” means the Senior Credit Agreement and any Additional
Senior Debt Facilities.

 

“Senior Lien” means the Liens on the Senior Collateral in favor of the Senior
Secured Parties under the Senior Collateral Documents.

 

“Senior Obligations” means the Senior Credit Agreement Obligations and any
Additional Senior Debt Obligations.

 

“Senior Representative” means (i) in the case of any Senior Credit Agreement
Obligations or the Senior Credit Agreement Secured Parties, the Senior
Collateral Agent and (ii) in the case of any Additional Senior Debt Facility and
the Additional Senior Secured Parties thereunder, each Additional Senior Agent
in respect of such Additional Senior Debt Facility that is named as such in the
applicable Joinder Agreement.

 

“Senior Secured Parties” means the Senior Credit Agreement Secured Parties and
any Additional Senior Secured Parties.

 

“Series” means (a) (x) with respect to the Senior Secured Parties, each of
(i) the Senior Credit Agreement Secured Parties (in their capacities as such)
and (ii) the Additional Senior Secured Parties that become subject to this
Agreement after the date hereof that are represented by a common Representative
(in its capacity as such for such Additional Senior Secured Parties) and (y)
with respect to the Junior Secured Parties, each of (i) the Initial Junior Debt
Secured Parties (in their capacity as such) and (ii) the Additional Junior
Secured Parties that become subject to this Agreement after the date hereof that
are represented by a common Representative (in its capacity as such for such
Additional Junior Secured Parties) and (b) (x) with respect to any Senior
Obligations, each of (i) the Senior Credit Agreement Obligations and (ii)  the
Additional Senior Debt Obligations incurred pursuant to any Additional Senior
Debt Facility and or any Additional Senior Debt Documents, which pursuant to any
Joinder Agreement, are to be represented hereunder by a common Representative
(in its capacity as such for such Additional Senior Debt Obligations) and (y)
with respect to any Junior Obligations, each of (i) the Initial Junior Debt
Obligations and (ii) the Additional Junior Debt Obligations incurred pursuant to
any Additional Junior Debt Facility and the related Additional Junior Debt
Documents, which pursuant to any Joinder Agreement, are to be represented
hereunder by a common Representative (in its capacity as such for such
Additional Junior Debt Obligations).

 

“Shared Collateral” means, at any time, Collateral in which the holders of
Senior Obligations under at least one Senior Debt Facility and the holders of
Junior Obligations under at least one Junior Debt Facility (or their
Representatives) hold a security interest at such time (or, in the case of the
Senior Debt Facilities, are deemed to hold a security interest pursuant to
Section 2.04). If, at any time,

 

8

 

any portion of the Senior Collateral under one or more Senior Debt Facilities
does not constitute Junior Collateral under one or more Junior Debt Facilities,
then such portion of such Senior Collateral shall constitute Shared Collateral
only with respect to the Junior Debt Facilities for which it constitutes Junior
Collateral and shall not constitute Shared Collateral for any Junior Debt
Facility which does not have a security interest in such Collateral at such
time.

 

“Uniform Commercial Code” or “UCC” means the New York UCC, or the Uniform
Commercial Code (or any similar or comparable legislation) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

 

SECTION 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (i) any definition of or reference to any
agreement, instrument, other document, statute or regulation herein shall be
construed as referring to such agreement, instrument, other document, statute or
regulation as from time to time amended, supplemented or otherwise modified,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, but shall not be deemed to include the
subsidiaries of such Person unless express reference is made to such
subsidiaries, (iii) the words “herein”, “hereof and “hereunder”, and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (iv) all references herein to
Articles, Sections and Annexes shall be construed to refer to Articles, Sections
and Annexes of this Agreement, (v) unless otherwise expressly qualified herein,
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights and
(vi) the term “or” is not exclusive.

 

ARTICLE II

Priorities and Agreements with Respect to Shared Collateral

 

SECTION 2.01. Subordination.

 

(a)       Notwithstanding the date, time, manner or order of filing or
recordation of any document or instrument or grant, attachment or perfection of
any Liens granted to any Junior Representative or any Junior Secured Parties on
the Shared Collateral or of any Liens granted to any Senior Representative or
the Senior Secured Parties on the Shared Collateral (or any actual or alleged
defect in any of the foregoing) and notwithstanding any provision of the UCC,
any applicable law, any Junior Debt Document or any Senior Debt Document or any
other circumstance whatsoever, each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, hereby agrees that
any Lien on the Shared Collateral securing or purporting to secure any Senior
Obligations now or hereafter held by or on behalf of any Senior Secured Parties
or any Senior Representative or other agent or trustee therefor, regardless of
how acquired, whether by grant, statute, operation of law, subrogation or
otherwise, shall have priority over and be senior in all respects and prior to
any Lien on the Shared Collateral securing or purporting to secure any Junior
Obligations; and

 

(b)       any Lien on the Shared Collateral securing or purporting to secure any
Junior Obligations now or hereafter held by or on behalf of any Junior Secured
Parties or any Junior Representative or other agent or trustee therefor,
regardless of how acquired, whether by grant, statute, operation of law,
subrogation or otherwise, shall be junior and subordinate in all respects to all
Liens on

 

9

 

the Shared Collateral securing or purporting to secure any Senior Obligations.
All Liens on the Shared Collateral securing or purporting to secure any Senior
Obligations shall be and remain senior in all respects and prior to all Liens on
the Shared Collateral securing or purporting to secure any Junior Obligations
for all purposes, whether or not such Liens securing or purporting to secure any
Senior Obligations are subordinated to any Lien securing any other obligation of
the Borrower, any Grantor or any other Person or otherwise subordinated, voided,
avoided, invalidated or lapsed.

 

SECTION 2.02. Nature of Senior Lender Claims. Each Junior Representative, on
behalf of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges that (a) a portion of the Senior Obligations may be revolving in
nature and that the amount thereof that may be outstanding at any time or from
time to time may be increased or reduced and subsequently reborrowed, (b) the
terms of the Senior Debt Documents and the Senior Obligations may be amended,
supplemented or otherwise modified, and the Senior Obligations, or a portion
thereof, may be Refinanced from time to time and (c) the aggregate amount of the
Senior Obligations may be increased in the manner permitted under the Senior
Debt Documents and the Junior Debt Documents, in each case, without notice to or
consent by the Junior Representatives or the Junior Secured Parties and without
affecting the provisions hereof. The Lien priorities provided for in Section
2.01 shall not be altered or otherwise affected by any amendment, supplement or
other modification, or any Refinancing, of either the Senior Obligations or the
Junior Obligations, or any portion thereof. As between the Borrowers and the
other Grantors and the Junior Secured Parties, the foregoing provisions will not
limit or otherwise affect the obligations of the Borrowers and the Grantors
contained in any Junior Debt Document with respect to the incurrence of
additional Senior Obligations.

 

SECTION 2.03. Prohibition on Contesting Liens. Each of the Junior
Representatives, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that it shall not (and hereby waives any right to)
contest or support any other Person in contesting, in any proceeding (including
any Insolvency or Liquidation Proceeding), the validity, extent, perfection,
allowability, priority or enforceability of any Lien securing, or any claims
asserted with respect to, any Senior Obligations held (or purported to be held)
by or on behalf of any of the Senior Secured Parties or any Senior
Representative or other agent or trustee therefor in any Senior Collateral, and
the Designated Senior Representative and each other Senior Representative, for
itself and on behalf of each Senior Secured Party under its Senior Debt
Facility, agrees that it shall not (and hereby waives any right to) contest or
support any other Person in contesting, in any proceeding (including any
Insolvency or Liquidation Proceeding), the validity, extent, perfection,
allowability, priority or enforceability of any Lien securing, or any claims
asserted with respect to, any Junior Obligations held (or purported to be held)
by or on behalf of any of any Junior Representative or any of the Junior Secured
Parties in the Junior Collateral. Notwithstanding the foregoing, no provision in
this Agreement shall be construed to prevent or impair the rights of the
Designated Senior Representative or any other Senior Representative to enforce
this Agreement (including the priority of the Liens securing the Senior
Obligations as provided in Section 2.01) or any of the Senior Debt Documents.

 

SECTION 2.04. No New Liens. The parties hereto agree that, so long as the
Discharge of Senior Obligations has not occurred (a) none of the Grantors shall
grant or permit any additional Liens on any asset or property of any Grantor to
secure any Junior Obligation unless it has granted, or concurrently therewith
grants, a Lien on such asset or property of such Grantor to secure the Senior
Obligations; and (b) if any Junior Representative or any Junior Secured Party
shall hold any Lien on any assets or property of any Grantor securing any Junior
Obligations that are not also subject to the senior-priority Liens securing
Senior Obligations under the Senior Collateral Documents, such Junior
Representative or Junior Secured Party (i) shall notify the Designated Senior
Representative promptly upon becoming aware thereof and, unless such Grantor
shall promptly grant a similar Lien on such assets or property to the Senior
Representatives as security for the Senior Obligations, shall assign such Lien
to

 

10

 

the Senior Representatives as security for the Senior Obligations (but may
retain a junior lien on such assets or property subject to the terms hereof) and
(ii) until such assignment or such grant of a similar Lien to the Senior
Representatives, shall be deemed to also hold and have held such Lien for the
benefit of the Senior Representatives as security for the Senior Obligations. If
any Junior Representative or any Junior Secured Party shall, at any time,
receive any proceeds or payment from or as a result of any Liens granted in
contravention of this Section 2.04, it shall pay such proceeds or payments over
to the Designated Senior Representative in accordance with the terms of Section
4.02.

 

SECTION 2.05. Perfection of Liens. Except for the agreements of the Designated
Senior Representative pursuant to Section 5.05 hereof, none of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties shall be responsible for perfecting and maintaining the perfection of
Liens with respect to the Shared Collateral for the benefit of the Junior
Representatives or the Junior Secured Parties. The provisions of this Agreement
are intended solely to govern the respective Lien priorities as between the
Senior Secured Parties and the Junior Secured Parties and shall not impose on
the Designated Senior Representative, the other Senior Representatives, the
Senior Secured Parties, the Junior Representatives, the Junior Secured Parties
or any agent or trustee therefor any obligations in respect of the disposition
of Proceeds of any Shared Collateral which would conflict with prior perfected
claims therein in favor of any other Person or any order or decree of any court
or governmental authority or any applicable law.

 

SECTION 2.06. Certain Cash Collateral. Notwithstanding anything in this
Agreement or any other Senior Debt Documents or Junior Debt Documents to the
contrary, collateral consisting of cash and cash equivalents pledged to secure
Senior Obligations consisting of reimbursement obligations in respect of Letters
of Credit or otherwise held by the Administrative Agent or the Senior Collateral
Agent pursuant to Section 2.05(j), 2.11(b) or 2.22(a)(iv) of the Senior Credit
Agreement (or any equivalent successor provision) shall be applied as specified
in such Section of the Senior Credit Agreement and will not constitute Shared
Collateral.

 

SECTION 2.07. Refinancings. The Senior Credit Agreement Obligations of any
Series may be Refinanced, in whole or in part, in each case, without notice to,
or the consent (except to the extent a consent is otherwise required to permit
the Refinancing transaction under any Senior Debt Document) of any party hereto,
all without affecting the priorities provided for herein or the other provisions
hereof; provided that the collateral agent of the holders of any such
Refinancing indebtedness shall have executed a Joinder Agreement on behalf of
the holders of such Refinancing indebtedness and such collateral agent and
Grantors shall have complied with Section 8.09 with respect to such
Indebtedness.

 

ARTICLE III

Enforcement

 

SECTION 3.01 Exercise of Remedies.

 

(a)       So long as the Discharge of Senior Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrowers or any other Grantor, (i) neither any Junior
Representative nor any Junior Secured Party will (x) exercise or seek to
exercise any rights or remedies (including setoff or recoupment) with respect to
any Shared Collateral in respect of any Junior Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), (y) contest, protest or object to any foreclosure
proceeding or action brought with respect to the Shared Collateral or any other
Senior Collateral by the Designated

 

11

 

Senior Representative, any other Senior Representative or any Senior Secured
Party in respect of the Senior Obligations, the exercise of any right by the
Designated Senior Representative, any other Senior Representative or any Senior
Secured Party (or any agent or sub-agent on their behalf) in respect of the
Senior Obligations under any lockbox agreement, control agreement, landlord
waiver or bailee’s letter or similar agreement or arrangement to which the
Designated Senior Representative, any other Senior Representative or any Senior
Secured Party either is a party or may have rights as a third party beneficiary,
or any other exercise by any such party of any rights and remedies relating to
the Shared Collateral under the Senior Debt Documents or otherwise in respect of
the Senior Collateral or the Senior Obligations, or (z) object to the
forbearance by the Senior Secured Parties from bringing or pursuing any
foreclosure proceeding or action or any other exercise of any rights or remedies
relating to the Shared Collateral in respect of Senior Obligations and (ii)
except as otherwise provided herein, the Designated Senior Representative, the
other Senior Representatives and the Senior Secured Parties shall have the
exclusive right to enforce rights, exercise remedies (including setoff,
recoupment, and the right to credit bid their debt) and make determinations
regarding the release, disposition or restrictions with respect to the Shared
Collateral without any consultation with or the consent of any Junior
Representative or any Junior Secured Party; provided, however, that (A) in any
Insolvency or Liquidation Proceeding commenced by or against the Borrowers or
any other Grantor, any Junior Representative may file a claim, proof of claim,
or statement of interest with respect to the Junior Obligations under its Junior
Debt Facility, (B) any Junior Representative may take any action (not adverse to
the prior Liens on the Shared Collateral securing the Senior Obligations or the
rights of the Designated Senior Representative, the other Senior Representatives
or the Senior Secured Parties to exercise remedies in respect thereof) in order
to create, prove, perfect, preserve or protect (but not enforce) its rights in,
and perfection and priority of its Lien on, the Shared Collateral, (C) to the
extent not otherwise inconsistent with, or prohibited by, this Agreement, any
Junior Representative and the Junior Secured Parties may exercise their rights
and remedies as unsecured creditors, to the extent as provided in Section 5.04,
(D) any Junior Representative may exercise the rights and remedies provided for
in Section 6.03 and may vote on a proposed Plan of Reorganization in any
Insolvency or Liquidation Proceeding of the Borrowers or any other Grantor in
accordance with the terms of this Agreement (including Section 6.12), (E) any
Junior Representative and the Junior Secured Parties may file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Junior Secured
Parties, including any claims secured by the Junior Collateral, in each case in
accordance with the terms of this Agreement and (F) from and after the Junior
Enforcement Date, the Designated Junior Representative or any person authorized
by it may exercise or seek to exercise any rights or remedies with respect to
any Shared Collateral in respect of any Junior Obligations, or institute any
action or proceeding with respect to such rights or remedies (including any
action of foreclosure), in each case (A) through (F) above to the extent such
action is not inconsistent with, or could not result in a resolution
inconsistent with, the terms of this Agreement. In exercising rights and
remedies with respect to the Senior Collateral, the Designated Senior
Representative, the other Senior Representatives and the Senior Secured Parties
may enforce the provisions of the Senior Debt Documents and exercise remedies
thereunder, all in such order and in such manner as they may determine in the
exercise of their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to sell or otherwise dispose of Shared
Collateral upon foreclosure, to incur expenses in connection with such sale or
disposition and to exercise all the rights and remedies of a secured lender
under the Uniform Commercial Code of any applicable jurisdiction and of a
secured creditor under Bankruptcy Laws of any applicable jurisdiction.

 

(b)       So long as the Discharge of Senior Obligations has not occurred, each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that it will not take or receive any Shared
Collateral or any Proceeds of Shared Collateral in connection with the exercise
of any right or remedy (including setoff or recoupment) with respect to any
Shared Collateral in respect of Junior Obligations. Without limiting the
generality of the foregoing, unless and

 

12

 

until the Discharge of Senior Obligations has occurred, except as expressly
provided in the proviso in Section 3.01(a) and in Article VI, the sole right of
the Junior Representatives and the Junior Secured Parties with respect to the
Shared Collateral is to hold a Lien on the Shared Collateral in respect of
Junior Obligations pursuant to the Junior Debt Documents for the period and to
the extent granted therein and to receive a share of the Proceeds thereof, if
any, after the Discharge of Senior Obligations has occurred.

 

(c)       Subject to the proviso in Section 3.01(a), (i) each Junior
Representative, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that neither such Junior Representative nor any
such Junior Secured Party will take any action that would hinder or interfere
with any exercise of remedies undertaken by the Designated Senior
Representative, any other Senior Representative or any Senior Secured Party with
respect to the Shared Collateral under the Senior Debt Documents, including any
sale, lease, exchange, transfer or other disposition of the Shared Collateral,
whether by foreclosure or otherwise, and (ii) each Junior Representative, for
itself and on behalf of each Junior Secured Party under its Junior Debt
Facility, hereby waives any and all rights it or any such Junior Secured Party
may have as a junior lien creditor or otherwise to object to the manner in which
the Designated Senior Representative, the other Senior Representatives or the
Senior Secured Parties seek to enforce or collect the Senior Obligations or the
Liens granted on any of the Senior Collateral, regardless of whether any action
or failure to act by or on behalf of the Designated Senior Representative, any
other Senior Representative or any other Senior Secured Party is adverse to the
interests of the Junior Secured Parties.

 

(d)       Each Junior Representative hereby acknowledges and agrees that no
covenant, agreement or restriction contained in any Junior Debt Document shall
be deemed to restrict in any way the rights and remedies of the Designated
Senior Representative, the other Senior Representatives or the Senior Secured
Parties with respect to the Senior Collateral as set forth in this Agreement and
the Senior Debt Documents.

 

(e)       Subject to the proviso in Section 3.01(a), until the Discharge of
Senior Obligations, the Designated Senior Representative or any Person
authorized by it shall have the exclusive right to exercise any right or remedy
with respect to the Shared Collateral and shall have the exclusive right to
determine and direct the time, method and place for exercising such right or
remedy or conducting any proceeding with respect thereto. Following the
Discharge of Senior Obligations, the Designated Junior Representative or any
Person authorized by it shall have the exclusive right to exercise any right or
remedy with respect to the Collateral and shall have the exclusive right to
direct the time, method and place of exercising or conducting any proceeding for
the exercise of any right or remedy available to the Junior Secured Parties with
respect to the Collateral, or of exercising or directing the exercise of any
trust or power conferred on the Junior Representatives, or for the taking of any
other action authorized by the Junior Collateral Documents; provided, however,
that nothing in this Section shall impair the right of any Junior Representative
or other agent or trustee acting on behalf of the Junior Secured Parties to take
such actions with respect to the Collateral after the Discharge of Senior
Obligations as may be otherwise required or authorized pursuant to any
intercreditor agreement governing the Junior Secured Parties or the Junior
Obligations.

 

SECTION 3.02. Cooperation. Subject to the proviso in Section 3.01(a), each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that, unless and until the Discharge of Senior
Obligations has occurred, it will not commence, or join with any Person (other
than the Senior Secured Parties and the Designated Senior Representative upon
the request thereof) in commencing, any enforcement, collection, execution, levy
or foreclosure action or proceeding with respect to any Lien held by it in the
Shared Collateral under any of the Junior Debt Documents or otherwise in respect
of the Junior Obligations.

 

13

 

SECTION 3.03. Actions upon Breach. Should any Junior Representative or any
Junior Secured Party, contrary to this Agreement, in any way take, attempt to
take or threaten to take any action with respect to the Shared Collateral
(including any attempt to realize upon or enforce any remedy with respect to
this Agreement) or fail to take any action required by this Agreement, the
Designated Senior Representative or any other Senior Representative or other
Senior Secured Party (in its or their own name or in the name of the Borrowers
or any other Grantor) or any Borrower may obtain relief against such Junior
Representative or such Junior Secured Party by injunction, specific performance
or other appropriate equitable relief. Each Junior Representative, on behalf of
itself and each Junior Secured Party under its Junior Debt Facility, hereby (i)
agrees that the Senior Secured Parties’ damages from the actions of the Junior
Representatives or any Junior Secured Party may at that time be difficult to
ascertain and may be irreparable and waives any defense that the Borrower, any
other Grantor or the Senior Secured Parties cannot demonstrate damage or be made
whole by the awarding of damages and (ii) irrevocably waives any defense based
on the adequacy of a remedy at law and any other defense that might be asserted
to bar the remedy of specific performance in any action that may be brought by
the Designated Senior Representative, any other Senior Representative or any
Senior Secured Party.

 

ARTICLE IV

Payments

 

SECTION 4.01. Application of Proceeds. After an event of default under any
Senior Debt Document has occurred and until such event of default is cured or
waived, so long as the Discharge of Senior Obligations has not occurred, the
Shared Collateral or Proceeds thereof received in connection with the sale or
other disposition of, or collection on, such Shared Collateral upon the exercise
of remedies or in any Insolvency or Liquidation Proceeding shall be applied by
the Designated Senior Representative to the Senior Obligations in such order as
specified in the First Lien Intercreditor Agreement and the relevant Senior Debt
Documents until the Discharge of Senior Obligations has occurred (together with,
in the case of repayment of any revolving credit or similar loans, a permanent
reduction in the commitments thereunder). Upon the Discharge of Senior
Obligations, the Designated Senior Representative shall deliver promptly to the
Designated Junior Representative any Shared Collateral or Proceeds thereof held
by it in the same form as received, with any necessary endorsements, or as a
court of competent jurisdiction may otherwise direct, to be applied by the
Designated Junior Representative to the Junior Obligations in such order as
specified in the relevant Junior Debt Documents.

 

SECTION 4.02. Payments Over. Any Shared Collateral or Proceeds thereof received
by any Junior Representative or any Junior Secured Party in connection with the
exercise of any right or remedy (including setoff or recoupment), (except as
otherwise set forth in Article VI) in any Insolvency or Liquidation Proceeding,
or otherwise relating to the Shared Collateral in contravention of this
Agreement shall be segregated and held in trust for the benefit of and forthwith
paid over to the Designated Senior Representative for the benefit of the Senior
Secured Parties in the same form as received, with any necessary endorsements,
or as a court of competent jurisdiction may otherwise direct. The Designated
Senior Representative is hereby authorized to make any such endorsements as
agent for each of the Junior Representatives or any such Junior Secured Party.
This authorization is coupled with an interest and is irrevocable.

 

14

 

ARTICLE V

Other Agreements

 

SECTION 5.01. Releases.

 

(a)       Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that, in the event of a
sale, transfer or other disposition of any specified item of Shared Collateral
(including all or substantially all of the equity interests of any subsidiary of
Holdings), the Liens granted to the Junior Representatives and the Junior
Secured Parties upon such Shared Collateral to secure Junior Obligations shall
terminate and be released, automatically and without any further action,
concurrently with the termination and release of all Liens granted upon such
Shared Collateral to secure Senior Obligations (but shall attach to the proceeds
of such sale, transfer, or other disposition subject to the priorities set forth
herein and to the provisions of Section 5.01(c)). Upon delivery to a Junior
Representative of an Officer’s Certificate stating that any such termination and
release of Liens securing the Senior Obligations has become effective (or shall
become effective concurrently with such termination and release of the Liens
granted to the Junior Secured Parties and the Junior Representatives) and any
necessary or proper instruments of termination or release prepared by the
Borrowers or any other Grantor, such Junior Representative will promptly
execute, deliver or acknowledge, at the Borrower’s or the other Grantor’s sole
cost and expense, such instruments to evidence such termination and release of
the Liens. Nothing in this Section 5.01(a) will be deemed to affect any
agreement of a Junior Representative, for itself and on behalf of the Junior
Secured Parties under its Junior Debt Facility, to release the Liens on the
Junior Collateral as set forth in the relevant Junior Debt Documents.

 

(b)       Each Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, hereby irrevocably constitutes and
appoints each Senior Representative and any officer or agent of each Senior
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Junior Representative or such Junior Secured Party or in such
Senior Representative’s own name, from time to time in such Senior
Representative’s discretion, for the purpose of carrying out the terms of
Section 5.01(a), to take any and all appropriate action and to execute any and
all documents and instruments that may be necessary or desirable to accomplish
the purposes of Section 5.01(a), including any termination statements,
endorsements or other instruments of transfer or release.

 

(c)       Unless and until the Discharge of Senior Obligations has occurred,
each Junior Representative, for itself and on behalf of each Junior Secured
Party under its Junior Debt Facility, hereby consents to the application,
whether prior to or after an event of default under any Senior Debt Document of
proceeds of Shared Collateral to the repayment of Senior Obligations pursuant to
the Senior Debt Documents, provided that nothing in this Section 5.01(c) shall
be construed to prevent or impair the rights of the Junior Representatives or
the Junior Secured Parties to receive proceeds in connection with the Junior
Obligations not otherwise in contravention of this Agreement.

 

(d)       Notwithstanding anything to the contrary in any Junior Collateral
Document, in the event the terms of a Senior Collateral Document and a Junior
Collateral Document each require any Grantor (i) to make payment in respect of
any item of Shared Collateral, (ii) to deliver or afford control over any item
of Shared Collateral to, or deposit any item of Shared Collateral with, (iii) to
register ownership of any item of Shared Collateral in the name of or make an
assignment of ownership of any Shared Collateral or the rights thereunder to,
(iv) cause any securities intermediary, commodity intermediary or other Person
acting in a similar capacity to agree to comply, in respect of any item of

 

15

 

Shared Collateral, with instructions or orders from, or to treat, in respect of
any item of Shared Collateral, as the entitlement holder, (v) hold any item of
Shared Collateral in trust for (to the extent such item of Shared Collateral
cannot be held in trust for multiple parties under applicable law), (vi) obtain
the agreement of a bailee or other third party to hold any item of Shared
Collateral for the benefit of or subject to the control of or, in respect of any
item of Shared Collateral, to follow the instructions of or (vii) obtain the
agreement of a landlord with respect to access to leased premises where any item
of Shared Collateral is located or waivers or subordination of rights with
respect to any item of Shared Collateral in favor of, in any case, both any
Designated Senior Representative and any Junior Representative or Junior Secured
Party, such Grantor may, until the applicable Discharge of Senior Obligations
has occurred, comply with such requirement under the Junior Collateral Document
as it relates to such Shared Collateral by taking any of the actions set forth
above only with respect to, or in favor of, the Designated Senior
Representative.

 

SECTION 5.02 Insurance and Condemnation Awards. Unless and until the Discharge
of Senior Obligations has occurred, the Designated Senior Representative and the
Senior Secured Parties shall have the sole and exclusive right, subject to the
rights of the Grantors under the Senior Debt Documents, (a) to adjust settlement
for any insurance policy covering the Shared Collateral in the event of any loss
thereunder and (b) to approve any award granted in any condemnation or similar
proceeding affecting the Shared Collateral. Unless and until the Discharge of
Senior Obligations has occurred, all proceeds of any such policy and any such
award, if in respect of the Shared Collateral, shall be paid (i) first, prior to
the occurrence of the Discharge of Senior Obligations, to the Designated Senior
Representative for the benefit of Senior Secured Parties pursuant to the terms
of the Senior Debt Documents, (ii) second, after the occurrence of the Discharge
of Senior Obligations, to the Designated Junior Representative for the benefit
of the Junior Secured Parties pursuant to the terms of the applicable Junior
Debt Documents and (iii) third, if no Junior Obligations are outstanding, to the
owner of the subject property, such other Person as may be entitled thereto or
as a court of competent jurisdiction may otherwise direct. If any Junior
Representative or any Junior Secured Party shall, at any time, receive any
proceeds of any such insurance policy or any such award in contravention of this
Agreement, it shall pay such proceeds over to the Designated Senior
Representative in accordance with the terms of Section 4.02.

 

SECTION 5.03. Amendments to Junior Collateral Documents.

 

(a)       Without the prior written consent of the Designated Senior
Representative, no Junior Collateral Document may be amended, supplemented or
otherwise modified or entered into to the extent such amendment, supplement or
modification, or the terms of any new Junior Collateral Document, would be
prohibited by or inconsistent with any of the terms of this Agreement. The
Borrowers agree to deliver to the Designated Senior Representative copies of (i)
any amendments, supplements or other modifications to the Junior Collateral
Documents and (ii) any new Junior Collateral Documents promptly after
effectiveness thereof. Each Junior Representative, for itself and on behalf of
each Junior Secured Party under its Junior Debt Facility, agrees that each
Junior Collateral Document under its Junior Debt Facility shall include the
following language (or language to similar effect reasonably approved by the
Designated Senior Representative):

 

“Notwithstanding anything herein to the contrary, (i) the liens and security
interests granted to the Junior Representative pursuant to this Agreement are
expressly subject and subordinate to the liens and security interests granted in
favor of the Senior Secured Parties (as defined in the Intercreditor Agreement
referred to below), including liens and security interests granted to (A)
Barclays Bank PLC, as collateral agent, pursuant to or in connection with the
Senior Credit Agreement dated as of August [__], 2017 (as amended, restated,
supplemented or otherwise modified

 

16

 

from time to time), among SMART Worldwide Holdings, Inc., a Cayman Islands
exempted company, SMART Modular Technologies (Global), Inc., a Cayman Islands
exempted company, SMART Modular Technologies, Inc., a California corporation,
the Lenders from time to time party thereto and Barclays Bank PLC, as
administrative agent and as collateral agent and (B) [INSERT NAME], as [INSERT
CAPACITY], pursuant to or in connection with the [Additional Senior Debt
Document] (as amended, restated, supplemented or otherwise modified from time to
time), among [INSERT NAME] and the other parties thereto, and (ii) the exercise
of any right or remedy by the Junior Representative hereunder is subject to the
limitations and provisions of the Second Lien Intercreditor Agreement dated as
of _________ __, 20[__] (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among Barclays Bank
PLC, as Senior Collateral Agent, [INSERT NAME], as Junior Collateral Agent, the
other agents and representatives party thereto, SMART Worldwide Holdings, Inc.,
a Cayman Islands exempted company, SMART Modular Technologies (Global), Inc., a
Cayman Islands exempted company, SMART Modular Technologies, Inc., a California
corporation and its other subsidiaries and affiliated entities party thereto. In
the event of any conflict between the terms of the Intercreditor Agreement and
the terms of this Agreement, the terms of the Intercreditor Agreement shall
govern.”

 

(b)       In the event that any Senior Representative enters into any amendment,
waiver or consent in respect of any of the Senior Collateral Documents for the
purpose of adding to or deleting from, or waiving or consenting to any
departures from any provisions of, any Senior Collateral Document or changing in
any manner the rights of the Designated Senior Representative, the Senior
Secured Parties, the Borrowers or any other Grantor thereunder (including the
release of any Liens in Senior Collateral), then such amendment, waiver or
consent shall apply automatically to any comparable provision of the comparable
Junior Collateral Documents without the consent of any Junior Representative or
any Junior Secured Party and without any action by any Junior Representative,
the Borrowers or any other Grantor; provided, however, (A) no such amendment,
waiver or consent shall have the effect of (i) removing assets subject to the
Lien of the Junior Collateral Documents, except to the extent that a release of
such Lien is permitted by Section 5.01 of this Agreement and provided that there
is a corresponding release of the Lien securing the Senior Obligations,
(ii) imposing duties that are adverse on any Junior Representative without its
consent or (iii) altering the terms of the Junior Debt Documents to permit other
Liens on the Collateral not permitted under the terms of the Junior Debt
Documents as in effect on the date hereof or Article VI hereof and (B) that
written notice of such amendment, waiver or consent shall have been given to
each Junior Representative within 10 Business Days after the effectiveness of
such amendment, waiver or consent.

 

(c)       The Senior Debt Documents may be amended, restated, supplemented or
otherwise modified in accordance with their terms without the consent of any
Junior Secured Party; provided, however, that, without the consent of the Junior
Representatives, no such amendment, restatement, supplement, modification or
refinancing (or successive amendments, restatements, supplements, modifications
or refinancings) shall contravene any provision of this Agreement. The Junior
Debt Documents may be amended, restated, supplemented or otherwise modified in
accordance with their terms without the consent of any Senior Secured Party;
provided, however, that, without the consent of the Senior Representatives, no
such amendment, restatement, supplement, modification or refinancing (or
successive amendments, restatements, supplements, modifications or refinancings)
shall contravene any provision of this Agreement.

 

17

 

SECTION 5.04. Rights as Unsecured Creditors. The Junior Representatives and the
Junior Secured Parties may exercise rights and remedies as unsecured creditors
against the Borrowers and any other Grantor in accordance with the terms of the
Junior Debt Documents and applicable law so long as such rights and remedies do
not violate, or are not otherwise inconsistent with, any other provision of this
Agreement. (including any provision prohibiting or restricting the Junior
Representatives or the Junior Secured Parties from taking various actions or
making various objections). Nothing in this Agreement shall prohibit the receipt
by any Junior Representative or any Junior Secured Party of the required
payments of principal, premium, interest, fees and other amounts due under the
Junior Debt Documents so long as such receipt is not the direct or indirect
result of the exercise by a Junior Representative or any Junior Secured Party of
rights or remedies as a secured creditor in respect of Shared Collateral. In the
event any Junior Representative or any Junior Secured Party becomes a judgment
lien creditor in respect of Shared Collateral as a result of its enforcement of
its rights as an unsecured creditor in respect of Junior Obligations, such
judgment lien shall be subordinated to the Liens securing Senior Obligations on
the same basis as the other Liens securing the Junior Obligations are so
subordinated to such Liens securing Senior Obligations under this Agreement.
Nothing in this Agreement shall impair or otherwise adversely affect any rights
or remedies the Designated Senior Representative, the other Senior
Representatives or the Senior Secured Parties may have with respect to the
Senior Collateral.

 

SECTION 5.05. Gratuitous Bailee for Perfection.

 

(a)       Each Senior Representative acknowledges and agrees that if it shall at
any time hold a Lien securing any Senior Obligations on any Shared Collateral
that can be perfected by the possession or control of such Shared Collateral or
of any account in which such Shared Collateral is held, and if such Shared
Collateral or any such account is in fact in the possession or under the control
of such Senior Representative, or of agents or bailees of such Senior
Representative (such Shared Collateral being referred to herein as the “Pledged
or Controlled Collateral”), or if it shall any time obtain any landlord waiver
or bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral, such Senior Representative shall also hold such
Pledged or Controlled Collateral, or take such actions with respect to such
landlord waiver, bailee’s letter or similar agreement or arrangement, as
sub-agent or gratuitous bailee for the relevant Junior Representatives, in each
case solely for the purpose of perfecting the Liens granted under the relevant
Junior Collateral Documents and subject to the terms and conditions of this
Section 5.05.

 

(b)       In the event that the Senior Collateral Agent (or its agents or
bailees) has Lien filings against Intellectual Property that is part of the
Shared Collateral that are necessary for the perfection of Liens in such Shared
Collateral, the Senior Collateral Agent agrees to hold such Liens as sub-agent
and gratuitous bailee for the relevant Junior Representatives and any assignee
thereof, solely for the purpose of perfecting the security interest granted in
such Liens pursuant to the relevant Junior Collateral Documents, subject to the
terms and conditions of this Section 5.05.

 

(c)       Except as otherwise specifically provided herein, until the Discharge
of Senior Obligations has occurred, each Senior Representative shall be entitled
to deal with the Pledged or Controlled Collateral in accordance with the terms
of the Senior Debt Documents as if the Liens under the Junior Collateral
Documents did not exist. The rights of the Junior Representatives and the Junior
Secured Parties with respect to the Pledged or Controlled Collateral shall at
all times be subject to the terms of this Agreement.

 

(d)       No Senior Representative shall have any obligation whatsoever to the
Junior Representatives or any Junior Secured Party to assure that any of the
Pledged or Controlled Collateral is genuine or owned by the Grantors or to
protect or preserve rights or benefits of any Person or any rights pertaining to
the Shared Collateral, except as expressly set forth in this Section 5.05. The
duties or

 

18

 

responsibilities of each Senior Representative under this Section 5.05 shall be
limited solely to holding or controlling the Shared Collateral and the related
Liens referred to in paragraphs (a) and (b) of this Section 5.05 as sub-agent
and gratuitous bailee for the relevant Junior Representative for purposes of
perfecting the Lien held by such Junior Representative.

 

(e)       No Senior Representative shall have by reason of the Junior Collateral
Documents or this Agreement, or any other document, a fiduciary relationship in
respect of any Junior Representative or any Junior Secured Party, and each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, hereby waives and releases each Senior
Representative from all claims and liabilities arising pursuant to such Senior
Representative’s role under this Section 5.05 as sub-agent and gratuitous bailee
with respect to the Shared Collateral.

 

(f)       Upon the Discharge of Senior Obligations, each Senior Representative
shall, at the Grantors’ sole cost and expense, (i) (A) deliver to the Designated
Junior Representative, to the extent that it is legally permitted to do so, all
Shared Collateral, including all proceeds thereof, held or controlled by such
Senior Representative or any of its agents or bailees, including the transfer of
possession and control, as applicable, of the Pledged or Controlled Collateral,
together with any necessary endorsements and notices to depositary banks,
securities intermediaries and commodities intermediaries, and assign its rights
under any landlord waiver or bailee’s letter or any similar agreement or
arrangement granting it rights or access to Shared Collateral, or (B) direct and
deliver such Shared Collateral as a court of competent jurisdiction may
otherwise direct, (ii) notify any applicable insurance carrier that it is no
longer entitled to be a loss payee or additional insured under the insurance
policies of any Grantor issued by such insurance carrier and (iii) notify any
governmental authority involved in any condemnation or similar proceeding
involving any Grantor that the Designated Junior Representative is entitled to
approve any awards granted in such proceeding. The Borrowers and the other
Grantors shall take such further action as is required to effectuate the
transfer contemplated hereby and shall indemnify each Senior Representative for
loss or damage suffered by such Senior Representative as a result of such
transfer, except for loss or damage suffered by such Senior Representative as a
result of its own willful misconduct, gross negligence or bad faith. No Senior
Representative has any obligation to follow instructions from the Designated
Junior Representative in contravention of this Agreement.

 

(g)       Neither the Designated Senior Representative nor any of the other
Senior Representatives or Senior Secured Parties shall be required to marshal
any present or future collateral security for any obligations of the Borrowers
or any other Grantor to the Designated Senior Representative, any other Senior
Representative or any Senior Secured Party under the Senior Debt Documents or
any assurance of payment in respect thereof, or to resort to such collateral
security or other assurances of payment in any particular order, and all of
their rights in respect of such collateral security or any assurance of payment
in respect thereof shall be cumulative and in addition to all other rights,
however existing or arising.

 

SECTION 5.06. When Discharge of Senior Obligations Deemed to Not Have Occurred.
If, at any time substantially concurrently with or after the Discharge of Senior
Obligations has occurred, the Borrowers or any other Grantor incurs any Senior
Obligations (other than in respect of the payment of indemnities surviving the
Discharge of Senior Obligations), then the Discharge of Senior Obligations shall
automatically be deemed not to have occurred for all purposes of this Agreement
(other than with respect to any actions taken prior to the date of such
designation as a result of the occurrence of such first Discharge of Senior
Obligations) and the applicable agreement governing such Senior Obligations
shall automatically be treated as a Senior Debt Document for all purposes of
this Agreement, including for purposes of the Lien priorities and rights in
respect of Shared Collateral set forth herein and the granting by the Designated
Senior Representative of amendments, waivers and consents hereunder and the
agent, representative or trustee for the holders of such Senior Obligations
shall be a Senior Representative for all

 

19

 

purposes of this Agreement. Upon receipt of notice of such incurrence (including
the identity of the new Designated Senior Representative), each Junior
Representatives (including the Designated Junior Representative) shall promptly
(a) enter into such documents and agreements (at the expense of the Borrower),
including amendments or supplements to this Agreement, as the Borrowers or such
new Senior Representative shall reasonably request in writing in order to
provide the new Senior Representative the rights of a Senior Representative
contemplated hereby, (b) deliver to the Designated Senior Representative, to the
extent that it is legally permitted to do so, all Shared Collateral, including
all proceeds thereof, held or controlled by such Junior Representative or any of
its agents or bailees, including the transfer of possession and control, as
applicable, of the Pledged or Controlled Collateral, together with any necessary
endorsements and notices to depositary banks, securities intermediaries and
commodities intermediaries, and assign its rights under any landlord waiver or
bailee’s letter or any similar agreement or arrangement granting it rights or
access to Shared Collateral and (c) notify any governmental authority involved
in any condemnation or similar proceeding involving a Grantor that the new
Designated Senior Representative is entitled to approve any awards granted in
such proceeding

 

5.07. Purchase Right. Without prejudice to the enforcement of the Senior Secured
Parties’ remedies in accordance with the Senior Debt Documents and this
Agreement, the Senior Secured Parties agree that following (a) the acceleration
of the Senior Obligations in accordance with the terms of the Senior Debt
Documents or (b) the commencement of an Insolvency or Liquidation Proceeding by
any Grantor (each, a “Purchase Event”), within thirty (30) days of the Purchase
Event, one or more of the Junior Secured Parties may request, and the Senior
Secured Parties hereby offer the Junior Secured Parties, the option to purchase
all, but not less than all, of the aggregate amount of Senior Obligations
outstanding at the time of purchase at par, plus any premium that would be
applicable upon prepayment of the Senior Obligations and accrued and unpaid
interest, fees, and expenses without warranty or representation or recourse
(except for representations and warranties required to be made by assigning
lenders pursuant to the Assignment and Acceptance (as such term is defined in
the Senior Credit Agreement)). If such purchase right is timely exercised, the
parties shall endeavor to close promptly thereafter but in any event within ten
(10) Business Days of the request. If one or more of the Junior Secured Parties
timely exercises such purchase right, it shall be exercised pursuant to
documentation mutually acceptable to each of the Senior Representatives and the
Junior Representatives. If none of the Junior Secured Parties timely exercises
such purchase right, the Senior Secured Parties shall have no further
obligations pursuant to this Section 5.07 for such Purchase Event and may take
any further actions in their sole discretion in accordance with the Senior Debt
Documents and this Agreement.

 

ARTICLE VI

Insolvency or Liquidation Proceedings.

 

SECTION 6.01. Financing and Sale Issues. Until the Discharge of Senior
Obligations has occurred, if the Borrowers or any other Grantor shall be subject
to any Insolvency or Liquidation Proceeding and the Designated Senior
Representative or any other Senior Representative shall desire to consent (or
not object) to, as applicable, the sale, use or lease of cash or other
collateral or to consent (or not object) to the Borrower’s or any other
Grantor’s obtaining financing under Section 363 or Section 364 of the Bankruptcy
Code or any similar provision of any other Bankruptcy Law to be secured by the
Senior Collateral (“DIP Financing”), then each Junior Representative, for itself
and on behalf of each Junior Secured Party under its Junior Debt Facility,
agrees that it will (as applicable) raise no objection to and will not otherwise
contest such use of such cash or other collateral or such DIP Financing and,
except to the extent permitted by the proviso in clause (ii) of Section 3.01(a)
and Section 6.03, will not request adequate protection or any other relief in
connection therewith and, to the extent the Liens securing the Senior
Obligations under the Senior Credit Agreement or, if no Senior Credit Agreement
then exists,

 

20

 

under the other Senior Debt Documents are subordinated to or pari passu with
such DIP Financing, will subordinate (and will be deemed hereunder to have
subordinated) its Liens in the Shared Collateral to (x) such DIP Financing (and
all obligations relating thereto) on the same basis as the Liens securing the
Junior Obligations are so subordinated to Liens securing Senior Obligations
under this Agreement, (y) any adequate protection Liens provided to the Senior
Secured Parties, and (z) to any “carve-out” for professional and United States
Trustee fees agreed to by the Designated Senior Representative, and the
Designated Junior Representative, for itself and on behalf of each Junior
Secured Party under its Junior Debt Facility, agrees that notice received two
Business Days prior to the entry of an order approving such usage of cash or
other collateral or approving such DIP Financing shall be adequate notice. Each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, further agrees that, until the Discharge of
Senior Obligations has occurred, it will (as applicable) raise no objection to
and will not otherwise contest, (a) any motion for relief from the automatic
stay or from any injunction against foreclosure or enforcement in respect of
Senior Obligations with respect to the Senior Collateral made by the Designated
Senior Representative, any other Senior Representative or any other Senior
Secured Party, (b) any lawful exercise by any Senior Secured Party of the right
to credit bid Senior Obligations at any sale in foreclosure of Senior Collateral
(including, without limitation, pursuant to Section 363(k) of the Bankruptcy
Code or any similar provision under any other applicable Bankruptcy Law) or to
exercise any rights under Section 1111(b) of the Bankruptcy Code (or any similar
provision under any other applicable Bankruptcy Law) with respect to the Senior
Collateral, (c) any other request for judicial relief made in any court by any
Senior Secured Party relating to the lawful enforcement of any Lien on Senior
Collateral or (d) any order relating to a sale or other disposition of any or
all of the Senior Collateral for which the Designated Senior Representative has
consented that provides, to the extent such sale or other disposition is to be
free and clear of Liens, that the Liens securing the Senior Obligations and the
Junior Obligations will attach to the proceeds of the sale on the same basis of
priority as the Liens on the Shared Collateral securing the Senior Obligations
rank to the Liens on the Shared Collateral securing the Junior Obligations
pursuant to this Agreement, without limiting the foregoing, each Junior
Representative, for itself and on behalf of each Junior Secured Party under its
Junior Debt Facility, agrees that it may not raise any objections based on
rights afforded by Sections 363(e) or Section 363(f) of the Bankruptcy Code or
any similar provision of any other Bankruptcy Law. In addition, the Junior
Secured Parties are not deemed to have waived any rights to credit bid on the
Shared Collateral in any such sale or disposition in accordance with Section
363(k) of the Bankruptcy Code (or any similar provision under any other
applicable Bankruptcy Law), so long as any such credit bid provides for the
payment in full in cash of the Senior Obligations.

 

SECTION 6.02. Relief from the Automatic Stay. Until the Discharge of Senior
Obligations has occurred, each Junior Representative, for itself and on behalf
of each Junior Secured Party under its Junior Debt Facility, agrees that none of
them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding or take any action in derogation thereof,
in each case in respect of any Shared Collateral, without the prior written
consent of the Designated Senior Representative.

 

SECTION 6.03. Adequate Protection. Each Junior Representative, for itself and on
behalf of each Junior Secured Party under its Junior Debt Facility, agrees that
none of them shall object, contest or support any other Person objecting to or
contesting (a) any request by the Designated Senior Representative, the other
Senior Representatives or the Senior Secured Parties for adequate protection in
any form, (b) any objection by the Designated Senior Representative, the other
Senior Representatives or the Senior Secured Parties to any motion, relief,
action or proceeding based on the Designated Senior Representative’s or any
other Senior Representative’s or Senior Secured Party’s claiming a lack of
adequate protection or (c) the allowance and/or payment of interest, fees,
expenses or other amounts of the Designated Senior Representative, any other
Senior Representative or any other Senior Secured Party as adequate protection
or otherwise under Section 506(b) or 506(c) of the Bankruptcy Code or any
similar

 

21

 

provision of any other Bankruptcy Law. Notwithstanding anything contained in
this Section 6.03 or in Section 6.01, in any Insolvency or Liquidation
Proceeding, (i) if the Senior Secured Parties (or any subset thereof) are
granted adequate protection in the form of a Lien on additional or replacement
collateral and/or a superpriority administrative expense claim in connection
with any DIP Financing or use of cash collateral under Section 363 or 364 of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, then each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, may seek or request adequate protection in the
form of (as applicable) a Lien on such additional or replacement collateral
and/or a superpriority administrative expense claim, which Lien and/or
superpriority administrative expense claim (as applicable) is subordinated to
the Liens securing or providing adequate protection for, and claims with respect
to, the Senior Obligations and such DIP Financing (and all obligations relating
thereto) on the same basis as the other Liens securing and claims with respect
to the Junior Obligations are so subordinated to the Liens securing and claims
with respect to the Senior Obligations under this Agreement and (ii) in the
event any Junior Representatives, for themselves and on behalf of the Junior
Secured Parties under their Junior Debt Facilities, seek or request adequate
protection and such adequate protection is granted in the form of (as
applicable) a Lien on additional or replacement collateral and/or a
superpriority administrative expense claim, then such Junior Representatives,
for themselves and on behalf of each Junior Secured Party under their Junior
Debt Facilities, agree that the Senior Representatives shall also be granted (as
applicable) a senior Lien on such additional or replacement collateral as
security and adequate protection for the Senior Obligations and/or a senior
superpriority administrative expense claim, and that any Lien on such additional
or replacement collateral securing or providing adequate protection for the
Junior Obligations and/or superpriority administrative expense claim shall be
subordinated to the Liens on such collateral securing and claims with respect to
the Senior Obligations and any such DIP Financing (and all obligations relating
thereto) and any other Liens and claims granted to the Senior Secured Parties as
adequate protection on the same basis as the other Liens securing and claims
with respect to the Junior Obligations are so subordinated to such Liens
securing and claims with respect to Senior Obligations under this Agreement;
provided, however, that each Junior Representative shall have irrevocably
agreed, pursuant to Section 1129(a)(9) of the Bankruptcy Code, on behalf of
itself and the Junior Secured Parties it represents, in any stipulation and/or
order granting such adequate protection, that such junior superpriority claims
may be paid under any Plan of Reorganization in any combination of cash, debt,
equity or other property having a value on the effective date of such plan equal
to the allowed amounts of such claims. Without limiting the generality of the
foregoing, to the extent that the Senior Secured Parties are granted adequate
protection in the form of payments in the amount of current post-petition fees
and expenses, and/or other cash payments, then the Junior Representatives, for
themselves and on behalf of the Junior Secured Parties under their Junior Debt
Facilities, shall not be prohibited from seeking adequate protection in the form
of payments in the amount of current post-petition incurred fees and expenses,
and/or other cash payments (as applicable), subject to the right of the Senior
Secured Parties to object to the reasonableness of the amounts of fees and
expenses or other cash payments so sought by the Junior Secured Parties.

 

SECTION 6.04. Preference Issues. If any Senior Secured Party is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay any amount to the estate of the Borrowers or any other Grantor (or
any trustee, receiver or similar Person therefor), because the payment of such
amount was declared to be or avoided as fraudulent or preferential in any
respect or for any other reason, any amount (a “Recovery”), whether received as
proceeds of security, enforcement of any right of setoff, recoupment or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Secured Parties shall still be entitled to a future Discharge of
Senior Obligations with respect to all such recovered amounts. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. Each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby

 

22

 

agrees that none of them shall be entitled to benefit from any avoidance action
affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead be allocated and turned over for application in
accordance with the priorities set forth in this Agreement.

 

SECTION 6.05. Separate Grants of Security and Separate Classifications. Each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, acknowledges and agrees that (a) the grants of
Liens pursuant to the Senior Collateral Documents and the Junior Collateral
Documents constitute separate and distinct grants of Liens, (b) the Junior
Secured Parties’ claims against the Grantors in respect of their Liens on the
Shared Collateral constitute junior claims separate and apart (and of a
different class) from the senior claims of the Senior Secured Parties against
the Grantors in respect of the Shared Collateral, and (c) because of, among
other things, their differing rights in the Shared Collateral, the Junior
Obligations are fundamentally different from the Senior Obligations and must be
separately classified in any Plan of Reorganization proposed, confirmed, or
adopted in an Insolvency or Liquidation Proceeding. To further effectuate the
intent of the parties as provided in the immediately preceding sentence, if it
is held that the claims of the Senior Secured Parties and the Junior Secured
Parties in respect of the Shared Collateral constitute only one secured claim
(rather than separate classes of senior and junior secured claims), then each
Junior Representative, for itself and on behalf of each Junior Secured Party
under its Junior Debt Facility, hereby acknowledges and agrees that all
distributions from the Shared Collateral shall be made as if there were separate
classes of senior and junior secured claims against the Grantors in respect of
the Shared Collateral (with the effect being that, to the extent that the
aggregate value of the Shared Collateral is sufficient (for this purpose
ignoring all claims held by the Junior Secured Parties), the Senior Secured
Parties shall be entitled to receive, in addition to amounts distributed to them
in respect of principal, pre-petition interest and other claims, all amounts
owing in respect of post-petition interest, fees, and expenses (whether or not
allowed or allowable in such Insolvency or Liquidation Proceeding) before any
distribution is made from the Shared Collateral in respect of the Junior
Obligations, with each Junior Representative, for itself and on behalf of each
Junior Secured Party under its Junior Debt Facility, hereby acknowledging and
agreeing to turn over to the Designated Senior Representative amounts otherwise
received or receivable by them from the Shared Collateral to the extent
necessary to effectuate the intent of this sentence, even if such turnover has
the effect of reducing the claim or recovery of the Junior Secured Parties. This
Section 6.05 is intended to govern the relationship between the classes of
claims held by the Junior Secured Parties, on the one hand, and a collective
class of claims comprised of the Senior Credit Agreement Secured Parties and any
Additional Senior Secured Parties (as opposed to separate classes of each such
series of claims), on the other hand, and, for the avoidance of doubt, nothing
set forth herein shall in any way alter or modify the relationship of each
series of such separate claims held by the Senior Secured Parties, including as
set forth in the First Lien Intercreditor Agreement, or otherwise cause such
different claims to be combined into one or more classes or otherwise classified
in a manner that violates the First Lien Intercreditor Agreement.

 

SECTION 6.06. No Waivers of Rights of Senior Secured Parties. Nothing contained
herein shall, except as expressly provided herein, prohibit or in any way limit
the Designated Senior Representative, any other Senior Representative or any
other Senior Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by any Junior Secured Party,
including the seeking by any Junior Secured Party of adequate protection or the
asserting by any Junior Secured Party of any of its rights and remedies under
the Junior Debt Documents or otherwise.

 

SECTION 6.07. Application. This Agreement, which the parties hereto expressly
acknowledge is a “subordination agreement” under Section 510(a) of the
Bankruptcy Code or any similar provision of any other Bankruptcy Law, shall be
effective before, during and after the commencement of

 

23

 

any Insolvency or Liquidation Proceeding. The relative rights as to the Shared
Collateral and proceeds thereof shall continue after the commencement of any
Insolvency or Liquidation Proceeding on the same basis as prior to the date of
the petition therefor, subject to any court order approving the financing of, or
use of cash collateral by, any Grantor. All references herein to any Grantor
shall include such Grantor as a debtor-in-possession and any receiver or trustee
for such Grantor.

 

SECTION 6.08. Other Matters. To the extent that any Junior Representative or any
Junior Secured Party has or acquires rights under Section 363 or Section 364 of
the Bankruptcy Code or any similar provision of any other Bankruptcy Law with
respect to any of the Shared Collateral, such Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility, agrees
not to assert any such rights without the prior written consent of the
Designated Senior Representative, provided that if requested by the Designated
Senior Representative, such Junior Representative shall timely exercise such
rights in the manner requested by the Designated Senior Representative,
including any rights to payments in respect of such rights.

 

SECTION 6.09 506(c) Claims. Until the Discharge of Senior Obligations has
occurred, each Junior Representative, on behalf of itself and each Junior
Secured Party under its Junior Debt Facility, agrees that it will not assert or
enforce any claim under Section 506(c) of the Bankruptcy Code or any similar
provision of any other Bankruptcy Law senior to or on a parity with the Liens
securing the Senior Obligations for costs or expenses of preserving or disposing
of any Shared Collateral.

 

SECTION 6.10. Reorganization Securities. If, in any Insolvency or Liquidation
Proceeding, debt obligations of the reorganized debtor secured by Liens upon any
property of the reorganized debtor are distributed, pursuant to a Plan of
Reorganization on account of both the Senior Obligations and the Junior
Obligations, then, to the extent the debt obligations distributed on account of
the Senior Obligations and on account of the Junior Obligations are secured by
Liens upon the same assets or property, the provisions of this Agreement will
survive the distribution of such debt obligations pursuant to such plan and will
apply with like effect to the Liens securing such debt obligations.

 

SECTION 6.11 Post-Petition Interest

 

(a)None of the Junior Representatives or any other Junior Secured Party shall
oppose or seek to challenge any claim by any Senior Representative or any Senior
Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Senior Obligations consisting of claims for post-petition interest, fees, costs,
expenses, and/or other charges, under Section 506(b) of the Bankruptcy Code or
otherwise (for this purpose ignoring all claims and Liens held by the Junior
Secured Parties on the Shared Collateral).

 

(b)None of the Senior Representatives or any Senior Secured Party shall oppose
or seek to challenge any claim by any Junior Representative or any other Junior
Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Junior Obligations consisting of claims for post-petition interest, fees, costs,
expenses, and/or other charges, under Section 506(b) of the Bankruptcy Code or
otherwise, to the extent of the value of the Lien of the Junior Representatives
on behalf of the Junior Secured Parties on the Shared Collateral (after taking
into account the Senior Obligations and the Senior Liens).

 

SECTION 6.12. Voting. No Junior Representative or any other Junior Secured Party
may (in its capacity as a secured or an unsecured creditor), directly or
indirectly, propose, support, or vote in favor of any Plan of Reorganization
(and each shall be deemed to have voted to reject any Plan of

 

24

 

Reorganization) that is inconsistent with the terms of this Agreement. Without
limiting the generality of the foregoing, no Junior Representative or any other
Junior Secured Party may (in its capacity as a secured or an unsecured
creditor), directly or indirectly, propose, support, or vote in favor of any
Plan of Reorganization unless such plan (a) pays off, in cash in full, all
Senior Obligations or (b) is accepted by the class of holders of Senior
Obligations voting thereon in accordance with Section 1126(c) of the Bankruptcy
Code.

 

ARTICLE VII

Reliance; etc.

 

SECTION 7.01. Reliance. The consent by the Senior Secured Parties to the
execution and delivery of the Junior Debt Documents to which the Senior Secured
Parties have consented and all loans and other extensions of credit made or
deemed made on and after the date hereof by the Senior Secured Parties to the
Borrowers or any Subsidiary shall be deemed to have been given and made in
reliance upon this Agreement. Each Junior Representative, on behalf of itself
and each Junior Secured Party under its Junior Debt Facility, acknowledges that
it and such Junior Secured Parties have, independently and without reliance on
the Designated Senior Representative or any other Senior Representative or other
Senior Secured Party, and based on documents and information deemed by them
appropriate, made their own credit analysis and decision to enter into the
Junior Debt Documents to which they are party or by which they are bound, this
Agreement and the transactions contemplated hereby and thereby, and they will
continue to make their own credit decision in taking or not taking any action
under the Junior Debt Documents or this Agreement.

 

SECTION 7.02. No Warranties or Liability. Each Junior Representative, on behalf
of itself and each Junior Secured Party under its Junior Debt Facility,
acknowledges and agrees that neither the Designated Senior Representative nor
any other Senior Representative or other Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectability or enforceability of any of the
Senior Debt Documents, the ownership of any Shared Collateral or the perfection
or priority of any Liens thereon. The Senior Secured Parties will be entitled to
manage and supervise their respective loans and extensions of credit under the
Senior Debt Documents in accordance with law and as they may otherwise, in their
sole discretion, deem appropriate, and the Senior Secured Parties may manage
their loans and extensions of credit without regard to any rights or interests
that the Junior Representatives and the Junior Secured Parties have in the
Shared Collateral or otherwise, except as otherwise provided in this Agreement.
Neither the Designated Senior Representative nor any other Senior Representative
or other Senior Secured Party shall have any duty to any Junior Representative
or Junior Secured Party to act or refrain from acting in a manner that allows,
or results in, the occurrence or continuance of an event of default or default
under any agreement with the Borrowers or any Subsidiary (including the Junior
Debt Documents), regardless of any knowledge thereof that they may have or be
charged with. Except as expressly set forth in this Agreement, the Designated
Senior Representative, the other Senior Representatives, the Senior Secured
Parties, the Junior Representatives and the Junior Secured Parties have not
otherwise made to each other, nor do they hereby make to each other, any
warranties, express or implied, nor do they assume any liability to each other
with respect to (a) the enforceability, validity, value or collectability of any
of the Senior Obligations, the Junior Obligations or any guarantee or security
which may have been granted to any of them in connection therewith, (b) any
Grantor’s title to or right to transfer any of the Shared Collateral or (c) any
other matter except as expressly set forth in this Agreement.

 

SECTION 7.03. Obligations Unconditional. All rights, interests, agreements and
obligations of the Designated Senior Representative, the other Senior
Representatives, the Senior Secured

 

25

 

Parties, the Junior Representatives and the Junior Secured Parties hereunder
shall remain in full force and effect irrespective of:

 

(a)       any lack of validity or enforceability of any Senior Debt Document or
any Junior Debt Document;

 

(b)       any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Junior Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any Senior
Debt Document or of the terms of any Junior Debt Document;

 

(c)       any exchange of any security interest in any Shared Collateral or any
other collateral or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;

 

(d)       the commencement of any Insolvency or Liquidation Proceeding in
respect of the Borrowers or any other Grantor; or

 

(e)       any other circumstances that otherwise might constitute a defense
available to, or a discharge of, (i) the Borrowers or any other Grantor in
respect of the Senior Obligations or (ii) any Junior Representative or Junior
Secured Party in respect of this Agreement.

 

ARTICLE VII

Miscellaneous

 

SECTION 8.01. Conflicts. In the event of any conflict or inconsistency between
the provisions of this Agreement and the provisions of any Senior Debt Document
or any Junior Debt Document, the provisions of this Agreement shall govern.

 

SECTION 8.02. Continuing Nature of this Agreement; Severability. Subject to
Section 6.04, this Agreement shall continue to be effective until the Discharge
of Senior Obligations shall have occurred. This is a continuing agreement of
Lien subordination, and the Senior Secured Parties may continue, at any time and
without notice to the Junior Representatives or any Junior Secured Party, to
extend credit and other financial accommodations and lend monies to or for the
benefit of the Borrowers or any other Grantor constituting Senior Obligations in
reliance hereon. The terms of this Agreement shall survive and continue in full
force and effect in any Insolvency or Liquidation Proceeding. Any provision of
this Agreement held to be invalid, illegal or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof; and the invalidity of a
particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

 

SECTION 8.03. Amendments; Waivers.

 

26

 

(a)       No failure or delay on the part of any party hereto in exercising any
right or power hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.

 

(b)       Neither this Agreement nor any provision hereof may be terminated,
waived, amended or modified (other than pursuant to any Joinder Agreement)
except pursuant to an agreement or agreements in writing entered into by each
Representative (and with respect to any such termination, waiver, amendment or
modification which by the terms of this Agreement requires the Borrower’s
consent or which increases the obligations or reduces the rights of the
Borrowers or any other Grantor, with the consent of the Borrower).

 

(c)       Notwithstanding the foregoing, without the consent of any Secured
Party, any Representative may become a party hereto by execution and delivery of
a Joinder Agreement in accordance with Section 8.09 of this Agreement and upon
such execution and delivery, such Representative and the Secured Parties and
Senior Obligations or Junior Obligations of the Debt Facility for which such
Representative is acting shall be subject to the terms hereof.

 

(d)       Notwithstanding the foregoing, without the consent of any other
Representative or Secured Party, the Designated Senior Representative may effect
amendments and modifications to this Agreement to the extent necessary to
reflect any incurrence of any Additional Junior Debt Obligations or Additional
Senior Debt Obligations in compliance with the Senior Credit Agreement, the
Initial Junior Debt Documents, any Additional Senior Debt Documents and any
Additional Junior Debt Documents.

 

SECTION 8.04. Information Concerning Financial Condition of the Borrowers and
the other Grantors. The Designated Senior Representative, the other Senior
Representatives, the Senior Secured Parties, the Junior Representatives and the
Junior Secured Parties shall each be responsible for keeping themselves informed
of (a) the financial condition of the Borrowers and the other Grantors and all
endorsers or guarantors of the Senior Obligations or the Junior Obligations and
(b) all other circumstances bearing upon the risk of nonpayment of the Senior
Obligations or the Junior Obligations. The Designated Senior Representative, the
other Senior Representatives, the Senior Secured Parties, the Junior
Representatives and the Junior Secured Parties shall have no duty to advise any
other party hereunder of information known to it or them regarding such
condition or any such circumstances or otherwise. In the event that the
Designated Senior Representative, any other Senior Representative, any Senior
Secured Party, any Junior Representative or any Junior Secured Party, in its
sole discretion, undertakes at any time or from time to time to provide any such
information to any other party, it shall be under no obligation to (i) make, and
the Designated Senior Representative, the other Senior Representatives, the
Senior Secured Parties, the Junior Representatives and the Junior Secured
Parties shall not make or be deemed to have made, any express or implied
representation or warranty, including with respect to the accuracy,
completeness, truthfulness or validity of any such information so provided, (ii)
provide any additional information or to provide any such information on any
subsequent occasion, (iii) undertake any investigation or (iv) disclose any
information that, pursuant to accepted or reasonable commercial finance
practices, such party wishes to maintain confidential or is otherwise required
to maintain confidential.

 

27

 

SECTION 8.05. Subrogation. Each Junior Representative, on behalf of itself and
each Junior Secured Party under its Junior Debt Facility, hereby agrees not to
assert any rights of subrogation it may acquire as a result of any payment
hereunder until the Discharge of Senior Obligations has occurred.

 

SECTION 8.06. Application of Payments. Except as otherwise provided herein, all
payments received by the Senior Secured Parties may be applied, reversed and
reapplied, in whole or in part, to such part of the Senior Obligations as the
Senior Secured Parties, in their sole discretion, deem appropriate, consistent
with the terms of the Senior Debt Documents. Except as otherwise provided
herein, each Junior Representative, on behalf of itself and each Junior Secured
Party under its Junior Debt Facility, assents to any such extension or
postponement of the time of payment of the Senior Obligations or any part
thereof and to any other indulgence with respect thereto, to any substitution,
exchange or release of any security that may at any time secure any part of the
Senior Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

 

SECTION 8.07. Additional Grantors. The Borrowers agree that, if any Subsidiary
of Holdings shall become a Grantor after the date hereof, it will promptly cause
such Subsidiary to become party hereto by executing and delivering an instrument
in the form of Annex II. Upon such execution and delivery, such Subsidiary will
become a Grantor hereunder with the same force and effect as if originally named
as a Grantor herein. The execution and delivery of such instrument shall not
require the consent of any other party hereunder, and will be acknowledged by
the Designated Senior Representative. The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any new Grantor as a party to this Agreement.

 

SECTION 8.08. Dealings with Grantors. Upon any application or demand by the
Borrowers or any Grantor to the Designated Senior Representative or the
Designated Junior Representative to take or permit any action under any of the
provisions of this Agreement or under any Collateral Document (if such action is
subject to the provisions hereof), the Borrowers or such Grantor, as
appropriate, shall furnish to the Designated Junior Representative or the
Designated Senior Representative a certificate of an appropriate officer ( an
“Officer’s Certificate”) stating that all conditions precedent, if any, provided
for in this Agreement or such Collateral Document, as the case may be, relating
to the proposed action have been complied with, except that in the case of any
such application or demand as to which the furnishing of such documents is
specifically required by any provision of this Agreement or any Collateral
Document relating to such particular application or demand, no additional
certificate or opinion need be furnished.

 

SECTION 8.09. Additional Debt Facilities. To the extent, but only to the extent,
permitted by the provisions of the then extant Senior Debt Documents and the
Junior Debt Documents, the Borrowers may incur or issue and sell one or more
series or classes of Additional Junior Debt and one or more series or classes of
Additional Senior Debt. Any such additional class or series of Additional Junior
Debt (the “Junior Class Debt”) may be secured by a junior priority, subordinated
Lien on Shared Collateral, in each case under and pursuant to the Junior
Collateral Documents for such Junior Class Debt, if and subject to the condition
that the Representative of any such Junior Class Debt (each, a “Junior Class
Debt Representative”), acting on behalf of the holders of such Junior Class Debt
(such Representative and holders in respect of any such Junior Class Debt being
referred to as the “Junior Class Debt Parties”), becomes a party to this
Agreement by satisfying the conditions set forth in clauses (i) through (v), as
applicable, of the immediately succeeding paragraph. Any such additional class
or series of Additional Senior Debt (the “Senior Class Debt”; and the Senior
Class Debt and Junior Class Debt, collectively, the “Class Debt”) may be secured
by a senior Lien on Shared Collateral, in each case under and pursuant to the
Senior Collateral Documents, if and subject to the condition that the
Representative of any such Senior Class Debt (each, a “Senior Class Debt
Representative”; and the Senior Class Debt Representatives and Junior Class Debt
Representatives, collectively, the “Class Debt

 

28

 

Representatives”), acting on behalf of the holders of such Senior Class Debt
(such Representative and holders in respect of any such Senior Class Debt being
referred to as the “Senior Class Debt Parties”; and the Senior Class Debt
Parties and Junior Class Debt Parties, collectively, the “Class Debt Parties”),
becomes a party to this Agreement by satisfying the conditions set forth in
clauses (i) through (v), as applicable, of the immediately succeeding paragraph.
In order for a Class Debt Representative to become a party to this Agreement:

 

(i)       such Class Debt Representative shall have executed and delivered a
Joinder Agreement to the Designated Senior Representative and the Designated
Junior Representative substantially in the form of Annex III (if such
Representative is a Junior Class Debt Representative) or Annex IV (if such
Representative is a Senior Class Debt Representative) (with such changes as may
be reasonably approved by the Designated Senior Representative and such Class
Debt Representative) pursuant to which it becomes a Representative hereunder,
and the Class Debt in respect of which such Class Debt Representative is the
Representative and the related Class Debt Parties become subject hereto and
bound hereby;

 

(ii)       the Borrowers shall have delivered to the Designated Senior
Representative and the Designated Junior Representative true and complete copies
of each of the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt, certified as being true and correct by a
Responsible Officer of the Borrower;

 

(iii)       in the case of any Junior Class Debt, all filings, recordations
and/or amendments or supplements to the Junior Collateral Documents necessary to
confirm and perfect the junior priority Liens securing the relevant Junior
Obligations relating to such Class Debt shall have been made, executed and/or
delivered (or, with respect to any such filings or recordations, acceptable
provisions to perform such filings or recordings have been taken in the
reasonable judgment of the Designated Junior Representative), and all fees and
taxes in connection therewith shall have been paid (or acceptable provisions to
make such payments have been taken in the reasonable judgment of the Designated
Senior Representative);

 

(iv)       the Borrowers shall have delivered to the Designated Senior
Representative and the Designated Junior Representative an Officer’s Certificate
stating that such Additional Senior Debt Obligations or Additional Junior Debt
Obligations are permitted by each applicable Senior Debt Document and Junior
Debt Document to be incurred, or to the extent a consent is otherwise required
to permit the incurrence of such Additional Senior Debt Obligations or
Additional Junior Debt Obligations under any applicable Senior Debt Document and
Junior Debt Document, each Grantor has obtained the requisite consent; and

 

(v)       the Junior Debt Documents or Senior Debt Documents, as applicable,
relating to such Class Debt shall provide, in a manner reasonably satisfactory
to the Designated Senior Representative, that each Class Debt Party with respect
to such Class Debt will be subject to and bound by the provisions of this
Agreement in its capacity as a holder of such Class Debt.

 

SECTION 8.10. Consent to Jurisdiction; Waivers. The Designated Senior
Representative and each other Representative, on behalf of itself and the
Secured Parties of the Debt Facility for which it is acting, irrevocably and
unconditionally:

 

(a)       submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive jurisdiction of the courts of the State of
New York sitting in New York County, the

 

29

 

courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

 

(b)       consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)       agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Representative) at the address referred to in Section 8.11;

 

(d)       agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and

 

(e)       waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section 8.10 any special, exemplary, punitive or consequential damages.

 

SECTION 8.11. Notices. All notices, requests, demands and other communications
provided for or permitted hereunder shall be in writing and shall be sent:

 

(i)       if to Holdings, the Parent Borrower, Co-Borrower or any Grantor, to
[___________________________], Attention: [_____________], Email:
[________________],

 

with a copy to (which will not constitute notice):

 

Silver Lake Partners



2775 Sand Hill Road, Suite 100
Menlo Park, CA 94025



Attention: Lee E. Wittlinger



Tel: (650)-233-4459



Fascimile: (650)-234-2501



Email lee.wittlinger@silverlake.com

 

with a copy to (which will not constitute notice):



 

Kirkland & Ellis LLP



601 Lexington Avenue



New York, NY 10022



Attn: Ashley Gregory



Tel: (212)-446-4697



Email: Ashley.Gregory@kirkland.com;

 

(ii)       If to the Senior Collateral Agent, to it at Barclays Bank PLC,
[______________], Attention: [_______________], Fax: [_____________];

 

30

 

(iii)       if to the Junior Collateral Agent, to it at [INSERTS NAME],
[______________], Attention: [_______________], Fax: [_____________];

 

(iv)       if to any other Representative, to it at the address specified by it
in the Joinder Agreement delivered by it pursuant to Section 8.09.

 

Any party hereto may change its address, fax number or email address for notices
and other communications hereunder by notice to the other parties hereto. Unless
otherwise specifically provided herein, any notice or other communication herein
required or permitted to be given shall be in writing and, may be personally
served, telecopied, electronically mailed or sent by courier service or U.S.
mail and shall be deemed to have been given when delivered in person or by
courier service, upon receipt of a telecopy or electronic mail or upon receipt
via U.S. mail (registered or certified, with postage prepaid and properly
addressed). For the purposes hereof, the addresses of the parties hereto shall
be as set forth above or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties. As
agreed to in writing among the Designated Senior Representative and each other
Representative from time to time, notices and other communications may also be
delivered by e-mail to the e-mail address of a representative of the applicable
person provided from time to time by such person.

 

SECTION 8.12. Further Assurances. Each Senior Representative, on behalf of
itself and each Senior Secured Party under its Senior Debt Facility, and each
Junior Representative, on behalf of itself and each Junior Secured Party under
its Junior Debt Facility, agrees that it will take such further action and shall
execute and deliver such additional documents and instruments (in recordable
form, if requested) as the other parties hereto may reasonably request to
effectuate the terms of, and the Lien priorities contemplated by, this
Agreement.

 

SECTION 8.13. GOVERNING LAW; WAIVER OF JURY TRIAL.

 

(A)       THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS, EXCEPT AS REQUIRED BY MANDATORY PROVISIONS OF
LAW.

 

(B)       EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL
BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

SECTION 8.14. Parties in Interest. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns, as well as the other Secured Parties, all of whom are intended to be
bound by, and to be third party beneficiaries of, this Agreement. No other
Person shall have or be entitled to assert rights or benefits hereunder.

 

SECTION 8.15. Headings. Article, Section and Annex headings used herein are for
convenience of reference only, are not part of this Agreement and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Agreement.

 

SECTION 8.16. Counterparts. This Agreement may be executed in counterparts, each
of which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.

 

31

 

SECTION 8.17. Authorization. By its signature, each Person executing this
Agreement on behalf of a party hereto represents and warrants to the other
parties hereto that it is duly authorized to execute this Agreement. The Senior
Collateral Agent represents and warrants that this Agreement is binding upon the
Senior Credit Agreement Secured Parties. The Junior Collateral Agent represents
and warrants that this Agreement is binding upon the Initial Junior Debt Secured
Parties.

 

SECTION 8.18. Provisions Solely to Define Relative Rights. The lien priorities
set forth in this Agreement and the rights and benefits hereunder in respect of
such lien priorities shall inure solely to the benefit of the Designated Senior
Representative, the other Senior Representatives, the Senior Secured Parties,
the Junior Representatives and the Junior Secured Parties, and their respective
permitted successors and assigns, and no other Person (including the Grantors,
or any trustee, receiver, debtor in possession or bankruptcy estate in a
bankruptcy or like proceeding) shall have or be entitled to assert such rights.
Nothing in this Agreement is intended to or shall impair the obligations of any
Grantor, which are absolute and unconditional, to pay the Secured Obligations as
and when the same shall become due and payable in accordance with their terms.

 

SECTION 8.19. Effectiveness. This Agreement shall become effective when executed
and delivered by the parties hereto.

 

SECTION 8.20. Senior Collateral Agent and Junior Collateral Agent. It is
understood and agreed that (a) the Senior Collateral Agent is entering into this
Agreement in (i) its capacities as administrative agent and collateral agent
under the Senior Credit Agreement and the provisions of Article VIII of the
Senior Credit Agreement applicable to it as administrative agent or collateral
agent thereunder shall also apply to it as Designated Senior Representative and
Senior Collateral Agent hereunder and (ii) its capacity as Collateral Agent
under the First Lien Intercreditor Agreement (if applicable), and the provisions
of Article IV of the First Lien Intercreditor Agreement applicable to it as
collateral agent thereunder shall also apply to it as Designated Senior
Representative hereunder and (b) the Junior Collateral Agent is entering in this
Agreement in its capacities as administrative agent and collateral agent under
the Initial Junior Debt Documents and the provisions of [ ] of the [insert
description of junior [credit agreement][indenture]] applicable to the
administrative agent or collateral agent thereunder shall also apply to it as
Junior Collateral Agent and Designated Junior Agent hereunder.

 

For the avoidance of doubt, the parties hereto acknowledge that in no event
shall the Senior Collateral Agent or the Junior Collateral Agent be responsible
or liable for special, indirect, or consequential loss or damage of any kind
whatsoever (including, but not limited to, loss of profit) irrespective of
whether any such party has been advised of the likelihood of such loss or damage
and regardless of the form of action.

 

SECTION 8.21. Relative Rights. Notwithstanding anything in this Agreement to the
contrary (except to the extent expressly contemplated herein), nothing in this
Agreement is intended to or will (a) amend, waive or otherwise modify the
provisions of any Senior Debt Documents or any Junior Debt Documents, or permit
the Borrowers or any other Grantor to take any action, or fail to take any
action, to the extent such action or failure would otherwise constitute a breach
of, or default under, any Senior Debt Documents or any Junior Debt Documents,
(b) change the relative priorities of the Senior Obligations or the Liens
granted under the Senior Collateral Documents on the Shared Collateral (or any
other assets) as among the Senior Secured Parties, (c) otherwise change the
relative rights of the Senior Secured Parties in respect of the Shared
Collateral as among such Senior Secured Parties or (d) obligate the Borrowers or
any other Grantor to take any action, or fail to take any action, that would
otherwise constitute a breach of, or default under, any Senior Debt Document or
any Junior Debt Document.

 

32

 

SECTION 8.22. Survival of Agreement. All covenants, agreements, representations
and warranties made by any party in this Agreement shall be considered to have
been relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement.

 

SECTION 8.23. Integration. This Agreement together with the other Senior Debt
Documents and Junior Debt Documents represents the entire agreement of each of
the Grantors and the Senior Secured Parties with respect to the subject matter
hereof and there are no promises, undertakings, representations or warranties by
any Grantor, any Representative or any other Secured Party relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Senior Debt Documents or Junior Debt Documents.

 

[signature pages follow]

 

 

 

 

 

 

 

 

 

 

 

33

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



  BARCLAYS BANK PLC,   as Senior Collateral Agent and Designated Senior
Representative           By:       Name:     Title:               [INSERT NAME],
  as Junior Collateral Agent             By:       Name:     Title:            
  SMART WORLDWIDE HOLDINGS, INC.               By:       Name:     Title:      
        SMART MODULAR TECHNOLOGIES (GLOBAL), INC.               By:       Name:
    Title:               SMART MODULAR TECHNOLOGIES, INC.               By:    
  Name:     Title:               THE GRANTORS LISTED ON ANNEX I
HERETO,      



 

 



 

 

 



  By:       Name:     Title:

 

 

 

 

 

 

 

 

 



2

 

ANNEX I

 

Grantors

 

1.      SMART Modular Technologies (DE), Inc. (“Holdings”)  

 

2.      SMART High Reliability Solutions LLC  

 

3.      SMART Modular Technologies, Inc. (“Borrower”)  

 

4.      SMART Modular Technologies (CI), Inc.  

 

5.      SMART Modular Technologies (DH), Inc.  

 

6.      SMART Modular Technologies (Global), Inc. (“Parent Borrower”)  

 

7.      SMART Worldwide Holdings, Inc.

 

8.      SMART Modular Technologies (Latin America), Inc.  

 

9.      SMART Modular Technologies do Brasil – Indústria e Comércio de
Componentes Ltda.  

 

10.  SMART Modular Technologies Indústria de Componentes Electrônicos Ltda.  

 

11.  SMART MODULAR TECHNOLOGIES (EUROPE) LIMITED  

 

12.  Smart Modular Technologies (LX) S.à r.l.  

 

 

 

 

 

 

ANNEX II

 

SUPPLEMENT NO. dated as of , to the SECOND LIEN INTERCREDITOR AGREEMENT dated as
of ________ __, 20[__] (the “Second Lien Intercreditor Agreement”), among SMART
Worldwide Holdings, Inc., a Cayman Islands exempted company ( “Holdings”), SMART
Modular Technologies (Global), Inc., a Cayman Islands exempted company (the
“Parent Borrower”), SMART Modular Technologies, Inc., a California corporation
(the “Co-Borrower” and together with the Parent Borrower, the “Borrowers” and
each a “Borrower”), the other Grantors (as defined below) party hereto, Barclays
Bank PLC, as collateral agent for the Senior Credit Agreement Secured Parties
(as defined below) (in such capacity and together with its successors in such
capacity, the “Senior Collateral Agent”), [INSERT NAME], as collateral agent for
the Initial Junior Debt Secured Parties (in such capacity, the “Junior
Collateral Agent”), and each Additional Senior Agent and each Additional Junior
Agent that from time to time becomes a party thereto.

 

A.       Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.       The Grantors have entered into the Second Lien Intercreditor Agreement.
Pursuant to certain Senior Debt Documents and certain Junior Debt Documents,
certain newly acquired or organized Subsidiaries of Holdings are required to
enter into the Second Lien Intercreditor Agreement. Section 8.07 of the Second
Lien Intercreditor Agreement provides that such Subsidiaries may become party to
the Second Lien Intercreditor Agreement by execution and delivery of an
instrument in the form of this Supplement. The undersigned Subsidiary (the “New
Grantor”) is executing this Supplement in accordance with the requirements of
the Senior Credit Agreement, the Junior Debt Documents, the Additional Junior
Debt Documents and the Additional Senior Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Grantor agree as
follows:

 

SECTION 1. In accordance with Section 8.07 of the Second Lien Intercreditor
Agreement, the New Grantor by its signature below becomes a Grantor under the
Second Lien Intercreditor Agreement with the same force and effect as if
originally named therein as a Grantor, and the New Grantor hereby agrees to all
the terms and provisions of the Second Lien Intercreditor Agreement applicable
to it as a Grantor thereunder. Each reference to a “Grantor” in the Second Lien
Intercreditor Agreement shall be deemed to include the New Grantor. The Second
Lien Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Grantor represents and warrants to the Designated Senior
Representative and the other Secured Parties that this Supplement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms.

 

SECTION 3. This Supplement may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Designated
Senior Representative shall have received a counterpart of this Supplement that
bears the signature of the New Grantor. Delivery of an executed signature page
to this Supplement by facsimile transmission shall be as effective as delivery
of a manually signed counterpart of this Supplement.

 

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

 

 

SECTION 5. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, no
party hereto shall be required to comply with such provision for so long as such
provision is held to be invalid, illegal or unenforceable, but the validity,
legality and enforceability of the remaining provisions contained herein and in
the Second Lien Intercreditor Agreement shall not in any way be affected or
impaired. The parties hereto shall endeavor in good-faith negotiations to
replace the invalid, illegal or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Grantor shall be given to it
in care of the Borrowers as specified in the Second Lien Intercreditor
Agreement.

 

SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Supplement,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the New Grantor, and the Designated Senior Representative
have duly executed this Supplement to the Second Lien Intercreditor Agreement as
of the day and year first above written.

 

 





  [NAME OF NEW GRANTOR],   By:       Name:     Title:

 

Acknowledged by:



[_________________], as Designated Senior Representative,

 



By:       Name:     Title:  



 





 

 

 

ANNEX III

 

[FORM OF] JOINDER NO. [ ] dated as of [     ], 20[ ] to the SECOND LIEN
INTERCREDITOR AGREEMENT dated as of _______ __, 20[__] (the “Second Lien
Intercreditor Agreement) among SMART Worldwide Holdings, Inc., a Cayman Islands
exempted company ( “Holdings”), SMART Modular Technologies (Global), Inc., a
Cayman Islands exempted company (the “Parent Borrower”), SMART Modular
Technologies, Inc., a California corporation (the “Co-Borrower” and together
with the Parent Borrower, the “Borrowers” and each a “Borrower”), the other
Grantors (as defined below) party hereto, Barclays Bank PLC, as collateral agent
for the Senior Credit Agreement Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Senior
Collateral Agent”), [INSERT NAME], as collateral agent for the Initial Junior
Debt Secured Parties (in such capacity, the “Junior Collateral Agent”), and each
Additional Senior Agent and each Additional Junior Agent that from time to time
becomes a party that from time to time becomes a party thereto.

 

A.       Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.        As a condition to the ability of the Borrowers to incur Junior Class
Debt and to secure such Junior Class Debt with a Lien pari passu with the Lien
securing the existing Junior Obligations and to have such Junior Class Debt
guaranteed by the Grantors, in each case under and pursuant to the Junior
Collateral Documents, the Junior Class Representative in respect of such Junior
Class Debt is required to become a Representative under, and such Junior Class
Debt and the Junior Class Debt Parties in respect thereof are required to become
subject to and bound by, the Second Lien Intercreditor Agreement. Section 8.09
of the Second Lien Intercreditor Agreement provides that such Junior Class Debt
Representative may become a Representative under, and such Junior Class Debt and
such Junior Class Debt Parties may become subject to and bound by, the Second
Lien Intercreditor Agreement, pursuant to the execution and delivery by the
Junior Class Debt Representative of an instrument in the form of this Joinder
and the satisfaction of the other conditions set forth in Section 8.09 of the
Second Lien Intercreditor Agreement. The undersigned Junior Class Debt
Representative (the “New Representative”) is executing this Joinder in
accordance with the requirements of the Senior Debt Documents and the Junior
Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Junior Class Debt and Junior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Junior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Junior Representative and to the Junior Class Debt Parties that it represents as
Junior Secured Parties. Each reference to a “Representative,” “Junior
Representative” or “Additional Junior Agent” in the Second Lien Intercreditor
Agreement shall be deemed to include the New Representative. The Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Joinder, in its capacity as [agent] [trustee]
under [describe new Junior Debt Facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Junior

 

 

 

Debt Documents relating to such Junior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Junior Class Debt Parties in
respect of such Junior Class Debt will be subject to and bound by the provisions
of the Second Lien Intercreditor Agreement as Junior Secured Parties.

 

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder.

 

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the Second
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Joinder,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the Second Lien Intercreditor
Agreement as of the day and year first above written.

  

  [NAME OF NEW REPRESENTATIVE], as   [                   ] for the holders of  
[                                  ],       By:       Name:     Title:   Address
for notices:                              





  attention of:             Telecopy:  



  [                                  ],   as Designated Senior Representative,  
[                                  ],       By:       Name:     Title:

 

 

 

Acknowledged by:

 

 

 



SMART WORLDWIDE HOLDINGS, INC.             By:       Name:     Title:          
    SMART MODULAR TECHNOLOGIES (GLOBAL), INC.             By:       Name:    
Title:               SMART MODULAR TECHNOLOGIES, INC.             By:      
Name:     Title:               THE GRANTORS LISTED ON ANNEX I HERETO,       By:
      Name:     Title:  

 

 

 

 

Schedule I to the

Joinder to the

 Second Lien Intercreditor Agreement

 

Grantors

 

[             ]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANNEX IV

 

[FORM OF] JOINDER NO. [ ] dated as of [     ], 20[ ] to the SECOND LIEN
INTERCREDITOR AGREEMENT dated as of ________ __, 20[__] (the “Second Lien
Intercreditor Agreement”), among SMART Worldwide Holdings, Inc., a Cayman
Islands exempted company ( “Holdings”), SMART Modular Technologies (Global),
Inc., a Cayman Islands exempted company (the “Parent Borrower”), SMART Modular
Technologies, Inc., a California corporation (the “Co-Borrower” and together
with the Parent Borrower, the “Borrowers” and each a “Borrower”), the other
Grantors (as defined below) party hereto, Barclays Bank PLC, as collateral agent
for the Senior Credit Agreement Secured Parties (as defined below) (in such
capacity and together with its successors in such capacity, the “Senior
Collateral Agent”), [INSERT NAME], as collateral agent for the Initial Junior
Debt Secured Parties (in such capacity, the “Junior Collateral Agent”), and each
Additional Senior Agent and each Additional Junior Agent that from time to time
becomes a party that from time to time becomes a party thereto.

 

A.       Capitalized terms used herein but not otherwise defined herein shall
have the meanings assigned to such terms in the Second Lien Intercreditor
Agreement.

 

B.       As a condition to the ability of the Borrowers to incur Senior Class
Debt after the date of the Second Lien Intercreditor Agreement and to secure
such Senior Class Debt with the Senior Lien and to have such Senior Class Debt
guaranteed by the Grantors, in each case under and pursuant to the Senior
Collateral Documents, the Senior Class Debt Representative in respect of such
Senior Class Debt is required to become a Representative under, and such Senior
Class Debt and the Senior Class Debt Parties in respect thereof are required to
become subject to and bound by, the Second Lien Intercreditor Agreement. Section
8.09 of the Second Lien Intercreditor Agreement provides that such Senior Class
Debt Representative may become a Representative under, and such Senior Class
Debt and such Senior Class Debt Parties may become subject to and bound by, the
Second Lien Intercreditor Agreement, pursuant to the execution and delivery by
the Senior Class Debt Representative of an instrument in the form of this
Joinder and the satisfaction of the other conditions set forth in Section 8.09
of the Second Lien Intercreditor Agreement. The undersigned Senior Class Debt
Representative (the “New Representative”) is executing this Supplement in
accordance with the requirements of the Senior Debt Documents and the Junior
Debt Documents.

 

Accordingly, the Designated Senior Representative and the New Representative
agree as follows:

 

SECTION 1. In accordance with Section 8.09 of the Second Lien Intercreditor
Agreement, the New Representative by its signature below becomes a
Representative under, and the related Senior Class Debt and Senior Class Debt
Parties become subject to and bound by, the Second Lien Intercreditor Agreement
with the same force and effect as if the New Representative had originally been
named therein as a Representative, and the New Representative, on behalf of
itself and such Senior Class Debt Parties, hereby agrees to all the terms and
provisions of the Second Lien Intercreditor Agreement applicable to it as a
Senior Representative and to the Senior Class Debt Parties that it represents as
Senior Debt Parties. Each reference to a “Representative,” “Senior
Representative” or “Additional Senior Agent” in the Second Lien Intercreditor
Agreement shall be deemed to include the New Representative. The Second Lien
Intercreditor Agreement is hereby incorporated herein by reference.

 

SECTION 2. The New Representative represents and warrants to the Designated
Senior Representative and the other Secured Parties that (i) it has full power
and authority to enter into this Joinder, in its capacity as [agent] [trustee]
under [describe new Senior Debt Facility], (ii) this Joinder has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with the terms of such
Agreement and (iii) the Senior

 

 

 

Debt Documents relating to such Senior Class Debt provide that, upon the New
Representative’s entry into this Agreement, the Senior Class Debt Parties in
respect of such Senior Class Debt will be subject to and bound by the provisions
of the Second Lien Intercreditor Agreement as Senior Secured Parties.

 

SECTION 3. This Joinder may be executed in counterparts, each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Joinder shall become effective when the Designated Senior
Representative shall have received a counterpart of this Joinder that bears the
signature of the New Representative. Delivery of an executed signature page to
this Joinder by facsimile transmission shall be effective as delivery of a
manually signed counterpart of this Joinder.

 

SECTION 4. Except as expressly supplemented hereby, the Second Lien
Intercreditor Agreement shall remain in full force and effect.

 

SECTION 5. THIS JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 6. In case any one or more of the provisions contained in this Joinder
should be held invalid, illegal or unenforceable in any respect, no party hereto
shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the Second
Lien Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 8.11 of the Second Lien Intercreditor Agreement.
All communications and notices hereunder to the New Representative shall be
given to it at the address set forth below its signature hereto.

 

SECTION 8. The Borrowers agree to reimburse the Designated Senior Representative
for its reasonable out-of-pocket expenses in connection with this Joinder,
including the reasonable fees, other charges and disbursements of counsel for
the Designated Senior Representative.

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the New Representative and the Designated Senior
Representative have duly executed this Joinder to the Second Lien Intercreditor
Agreement as of the day and year first above written.

 

 

 

 





  [NAME OF NEW REPRESENTATIVE], as   [                   ] for the holders of  
[                                  ],       By:       Name:     Title:   Address
for notices:                              





  attention of:             Telecopy:  



  [                                  ],   as Designated Senior Representative,  
[                                  ],       By:       Name:     Title:

 

 

 

 

 





 

 

Acknowledged by:

 



SMART WORLDWIDE HOLDINGS, INC.             By:       Name:     Title:          
    SMART MODULAR TECHNOLOGIES (GLOBAL), INC.             By:       Name:    
Title:               SMART MODULAR TECHNOLOGIES, INC.             By:      
Name:     Title:               THE GRANTORS LISTED ON ANNEX I HERETO,       By:
      Name:     Title:  

 

 

 

 

 

Schedule I to the



Joinder to the



Second Lien Intercreditor Agreement

 

Grantors

 

[              ]

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT I

 

[Reserved]

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT J

 

Form of Intercompany Note

 

New York, New York



Date: _______, 20[   ]

 

FOR VALUE RECEIVED, each of the undersigned, to the extent a borrower from time
to time from any other entity listed on the signature page hereto (each, in such
capacity, a “Payor”), hereby promises to pay on demand to such other entity
listed below or its registered assigns (each, in such capacity, a “Payee”), in
lawful money of the United States of America, or in such other currency as
agreed to by such Payor and such Payee, in immediately available funds, at such
location as a Payee shall from time to time designate, the unpaid principal
amount of all loans and advances (including trade payables) made by such Payee
to such Payor. Each Payor promises also to pay interest on the unpaid principal
amount of all such loans and advances in like money at said location from the
date of such loans and advances until paid at such rate per annum as shall be
agreed upon from time to time by such Payor and such Payee.

 

This note (“Note”) is an intercompany note referred to in that certain Second
Amended and Restated Credit Agreement, dated as of August [__], 2017 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”), among SMART Worldwide Holdings, Inc., a
Cayman Islands exempted company (“Holdings”), SMART Modular Technologies
(Global), Inc., a Cayman Islands exempted company (the “Parent Borrower”), SMART
Modular Technologies, Inc., a California corporation (the “Co-Borrower” and
together with the Parent Borrower, the “Borrowers” and each a “Borrower”), the
Lenders from time to time party thereto and Barclays Bank PLC, as Administrative
Agent (in such capacity, the “Administrative Agent”) and as Collateral Agent,
and is subject to the terms thereof, and shall be pledged by each Payee that is
a Loan Party pursuant to the Collateral Agreement, to the extent required
pursuant to the terms thereof. Each Payee hereby acknowledges and agrees that
after the occurrence and during the continuance of an Event of Default and after
notice from the Administrative Agent to such Payee (provided that no such notice
shall be required to be given in the case of any Event of Default arising under
Section 7.01(h) or 7.01(i) of the Credit Agreement), the Administrative Agent
may exercise any and all rights of any Loan Party with respect to this Note.
Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

 

Anything in this Note to the contrary notwithstanding, the indebtedness
evidenced by this Note owed by any Payor that is a Loan Party to any Payee that
is not a Loan Party shall be subordinate and junior in right of payment, to the
extent and in the manner hereinafter set forth, to all Secured Obligations of
such Payor until the payment in full in cash of all Secured Obligations of such
Payor; provided, that each Payor may make payments to the applicable Payee
unless an Event of Default shall have occurred and be continuing and such Payor
shall have received notice from the Administrative Agent (provided, that no such
notice shall be required to be given in the case of any Event of Default arising
under Section 7.01(h) or 7.01(i) of the Credit Agreement) (such Secured
Obligations and other indebtedness and obligations in connection with any
renewal, refunding, restructuring or refinancing thereof, including interest
thereon accruing after the commencement of any proceedings referred to in clause
(i) below, whether or not such interest is an allowed claim in such proceeding,
being hereinafter collectively referred to as “Senior Indebtedness”):

 

(i) if an Event of Default pursuant to Section 7.01(h) or (i) of the Credit
Agreement relating to any Payor or to its property (except as expressly
permitted by the Credit Agreements) has occurred and is continuing, (x) the
holders of Senior Indebtedness shall be entitled to receive

 

 

 

payment in full in cash in respect of all amounts constituting Senior
Indebtedness in accordance with the terms of the Loan Documents (excluding (a)
contingent obligations as to which no claim has been made, (b) Secured Cash
Management Obligations, (c) Secured Swap Obligations and (d) Letters of Credit
that have been cash collateralized, or as to which other arrangements reasonably
satisfactory to the Administrative Agent and the applicable Issuing Bank have
been made (collectively, the “Excluded Amounts”)) before any Payee that is not a
Loan Party is entitled to receive (whether directly or indirectly), or make any
demands for, any payment on account of this Note and (y) until the holders of
Senior Indebtedness are paid in full in cash in respect of all amounts
constituting Senior Indebtedness (excluding the Excluded Amounts), any payment
or distribution to which such Payee would otherwise be entitled (other than (A)
equity securities or (B) debt securities of such Payor that are subordinated, to
at least the same extent as this Note, to the payment of all Senior Indebtedness
then outstanding (such securities being hereinafter referred to as “Restructured
Debt Securities”)) in respect of this Note shall be made to the holders of
Senior Indebtedness;

 

(ii) if any Event of Default has occurred and is continuing and after prior
written notice from the Administrative Agent (provided that no such notice shall
be required to be given in the case of any Event of Default arising under
Section 7.01(h) or 7.01(i) of the Credit Agreement), then no payment or
distribution of any kind or character shall be made by or on behalf of any Payor
that is a Loan Party or any other Person on its behalf with respect to this Note
owed to any Payee that is not a Loan Party unless and until (x) the Senior
Indebtedness (other than the Excluded Amounts) shall have been paid in full or
(y) such Event of Default shall have been cured or waived and no other Event of
Default is then continuing; and

 

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
(excluding the Excluded Amounts) shall have been paid in full in cash, such
payment or distribution shall be held for the benefit of, and shall be paid over
or delivered to, the holders of Senior Indebtedness (or their representatives),
ratably according to the respective aggregate amounts remaining unpaid thereon,
to the extent necessary to pay all Senior Indebtedness in full in cash.

 

Upon the cure of items (i), (ii) and (iii) above and no other Event of Default
has occurred, all such payments or distributions that are prohibited or modified
by such items shall be automatically permitted to be made as if such items had
no effect.

 

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Payor or by any act or
failure to act on the part of such holder or any trustee or agent for such
holder. Each Payee and each Payor hereby agree that the subordination provisions
set forth in this Note are for the benefit of the Administrative Agents, the
Swingline Lender, the Issuing Bank and the Lenders and the Administrative
Agents, the Swingline Lender, the Issuing Bank and the Lenders are obligees
under this Note to the same extent as if their names were written herein as such
and each Administrative Agent may, on behalf of itself, the Swingline Lender,
the Issuing Bank and the Lenders, proceed to enforce the subordination
provisions herein to the extent applicable. Notwithstanding anything to the
contrary contained herein, the right to enforce the subordination of this Note
may only be enforced by the Administrative Agent, as applicable, on behalf of
the holder of any Senior Indebtedness.

 

 

 

The indebtedness evidenced by this Note owed by any Payor that is not a Loan
Party or any Payor that is a Loan Party, in each case, to any Payee that is a
Loan Party shall not be subordinated to, and shall rank pari passu in right of
payment with, any other obligation of such Payor.

 

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest on this Note as and when due and payable in accordance with its
terms, or is intended to or will affect the relative rights of such Payee and
other creditors of such Payor other than the holders of Senior Indebtedness. For
the avoidance of doubt, this Note as between each Payor and each Payee contains
additional terms to any intercompany loan agreement between them and this Note
does not in any way replace such intercompany loans between them nor does this
Note in any way change the principal amount of any intercompany loans between
them.

 

Each Payee is hereby authorized to record all loans and advances made by it to
any Payor (all of which shall be evidenced by this Note), and all repayments or
prepayments thereof, in its books and records, such books and records
constituting prima facie evidence of the accuracy of the information contained
therein.

 

Each Payor hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
Except to the extent of any taxes required by law to be withheld, all payments
under this Note shall be made without offset, counterclaim or deduction of any
kind.

 

This Note shall be binding upon each Payor and its successors and assigns, and
the terms and provisions of this Note shall inure to the benefit of each Payee
and its successors and assigns, including subsequent holders hereof.

 

From time to time after the date hereof, additional Subsidiaries of Holdings may
become parties hereto (as Payor and/or Payee, as the case may be) by executing a
counterpart signature page to this Note (each additional Subsidiary, an
“Additional Party”). Upon delivery of such counterpart signature page to the
Payees, notice of which is hereby waived by the other Payors, each Additional
Party shall be a Payor and/or a Payee, as the case may be, and shall be as fully
a party hereto as if such Additional Party were an original signatory hereof.
Each Payor expressly agrees that its obligations arising hereunder shall not be
affected or diminished by the addition or release of any other Payor or Payee
hereunder. This Note shall be fully effective as to any Payor or Payee that is
or becomes a party hereto regardless of whether any other Person becomes or
fails to become or ceases to be a Payor or Payee hereunder.

 

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. The Payor or its designee (which shall, at the Administrative Agent’s
request be the Administrative Agent, acting solely for these purposes as agent
of the Payor) shall record the transfer of the right to payments of principal
and interest on the indebtedness governed by this Note to holders of the Senior
Indebtedness in a register (the “Register”), and no such transfer shall be
effective until entered in the Register.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

[signature pages follow]

 

 

 

 

 

 

 

 

 

 

 



 

 

 






  SMART WORLDWIDE HOLDINGS, INC.   as Payee and Payor         By:       Name:  
  Title:               SMART MODULAR TECHNOLOGIES (GLOBAL), INC.   as Payee and
Payor         By:       Name:     Title:               SMART MODULAR
TECHNOLOGIES, INC.   as Payee and Payor         By:       Name:     Title:      
        [SUBSIDIARIES OF THE PARENT BORROWER],   as Payee and Payor       By:  
    Name:     Title:

 



 

 

 

EXHIBIT K

 

[Reserved]

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT L

 

Form of Specified Discount Prepayment Notice

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(B) of that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

Pursuant to Section 2.11(a)(ii)(B) of the Agreement, the Parent Borrower hereby
offers to make a Discounted Term Loan Prepayment to each Term Lender [and to
each Additional Term Lender of the [●, 20●]6 tranche[s] of Term Loans] on the
following terms:

 

1.       This Borrower Offer of Specified Discount Prepayment is available only
to each Term Lender [and to each Additional Term Lender of the [●, 20●]7
tranche[s] of Term Loans].

 

2.       The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this offer shall not exceed $[●]
of Term Loans [and $[●] of the [●, 20●]8 tranche[(s)] of Term Loans] (the
“Specified Discount Prepayment Amount”).9

 

3.       The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [●]% in respect of the Term Loans [and [●]% in
respect of the [●, 20●]10 tranche[(s)] of Term Loans] (the “Specified
Discount”).

 

To accept this offer, you are required to submit to the Administrative Agent a
Specified Discount Prepayment Response on or before 5:00 p.m. New York time on
the date that is three (3) Business Days following the date of delivery of this
notice pursuant to Section 2.11(a)(ii)(B) of the Agreement.

 

The Parent Borrower hereby represents and warrants to the Administrative Agent
[and the Term Lenders][, the Term Lenders and each Additional Term Lender of the
[●, 20●]11 tranche[s] of Term Loans] as follows:

 

 

 

 

 

 

 



 



 



6List multiple tranches if applicable. 7List multiple tranches if applicable.
8List multiple tranches if applicable. 9Minimum of $1.0 million and whole
increments of $500,000. 10List multiple tranches if applicable.

  

 

 

1.       The Parent Borrower will not make a Borrowing of Revolving Loans to
fund this Discounted Term Loan Prepayment.

 

2.       [At least ten (10) Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Parent Borrower on the applicable Discounted Prepayment Effective
Date.][At least three (3) Business Days have passed since the date the Parent
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Parent Borrower Solicitation of Discounted Prepayment Offers, the date of the
Parent Borrower’s election not to accept any Solicited Discounted Prepayment
Offers made by a Term Lender.]12

 

The Parent Borrower acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

 

The Parent Borrower requests that Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Specified Discount
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 





11List multiple tranches if applicable. 12Insert applicable representation.

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

 

 

[SMART Modular Technologies (Global), Inc.] [SMART Modular Technologies, Inc.]

 





By:       Name:     Title:  





 

Enclosure: Form of Specified Discount Prepayment Response

 

 

 

EXHIBIT M

 

Form of Specified Discount Prepayment Response

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and as Collateral
Agent, and (b) that certain Specified Discount Prepayment Notice, dated ______,
20__, from the Parent Borrower (the “Specified Discount Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Specified Discount Prepayment Notice or,
to the extent not defined therein, in the Agreement.

 

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(B) of the Agreement, that it
is willing to accept a prepayment of the following [tranches of] Term Loans held
by such [Term Lender] [Additional Term Lender] at the Specified Discount in an
aggregate outstanding amount as follows:

 

[Term Loans - $[●]]

 

[[●, 20●]13 tranche[s] of Term Loans - $[●]]

 

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans][[●, 20●]14 tranche[s]] pursuant
to Section 2.11(a)(ii)(B) of the Agreement at a price equal to the [applicable]
Specified Discount in the aggregate outstanding amount not to exceed the amount
set forth above, as such amount may be reduced in accordance with the Specified
Discount Proration, and as otherwise determined in accordance with and subject
to the requirements of the Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 



 

 



13List multiple tranches if applicable. 14List multiple tranches if applicable.

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

 

[                               ]

 



By:       Name:     Title:               By:       Name:     Title:  

 



 

 

 

EXHIBIT N

 

Form of Discount Range Prepayment Notice

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Discount Range Prepayment Notice is delivered to you pursuant to Section
2.11(a)(ii)(C) of that certain Second Amended and Restated Credit Agreement,
dated as of August [__], 2017 (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

Pursuant to Section 2.11(a)(ii)(C) of the Agreement, the Borrower hereby
requests that each Term Lender [and each Additional Term Lender of the [●,
20●]15 tranche[s] of Term Loans] submit a Discount Range Prepayment Offer. Any
Discounted Term Loan Prepayment made in connection with this solicitation shall
be subject to the following terms:

 

1.       This Borrower Solicitation of Discount Range Prepayment Offers is
extended at the sole discretion of the Parent Borrower to each Term Lender [and
to each Additional Term Lender of the [●, 20●]16 tranche[s] of Term Loans].

 

2.       The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is $[●] of
Term Loans [and $[●] of the [●, 20●]17 tranche[(s)] of Term Loans] (the
“Discount Range Prepayment Amount”).18

 

3.       The Parent Borrower is willing to make Discount Term Loan Prepayments
at a percentage discount to par value greater than or equal to [●]% but less
than or equal to [●]% in respect of the Term Loans [and greater than or equal to
[●]% but less than or equal to [●]% in respect of the [●, 20●]19 tranche[(s)] of
Term Loans] (the “Discount Range”).

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Discount Range Prepayment Offer on or
before 5:00 p.m. New York time on the date that is three (3) Business Days
following the dated delivery of the notice pursuant to Section 2.11(a)(ii)(C) of
the Agreement.

 

 

 

 

 

 



 



15List multiple tranches if applicable. 16List multiple tranches if applicable.
17List multiple tranches if applicable. 18Minimum of $1.0 million and whole
increments of $500,000. 19List multiple tranches if applicable.

  

 

 

The Parent Borrower hereby represents and warrants to the Auction Agent [and the
Term Lenders][, the Term Lenders and each Additional Term Lender of the [●,
20●]20 tranche[s] of Term Loans] as follows:

 

1.       The Parent Borrower will not make a Borrowing of Revolving Loans to
fund this Discounted Term Loan Prepayment.

 

2.       [At least ten (10) Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Parent Borrower on the applicable Discounted Prepayment Effective
Date.][At least three (3) Business Days have passed since the date the Borrower
was notified that no Term Lender was willing to accept any prepayment of any
Term Loan and/or Other Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Parent
Borrower Solicitation of Discounted Prepayment Offers, the date of the Parent
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Term Lender.]21

 

The Parent Borrower acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

 

The Parent Borrower requests that Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Discount Range Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 



20List multiple tranches if applicable. 21Insert applicable representation.

 



 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[SMART Modular Technologies (Global), Inc.] [SMART Modular Technologies, Inc.]

 



By:       Name:     Title:  



 

Enclosure: Form of Discount Range Prepayment Offer

 

 

 

EXHIBIT O

 

Form of Discount Range Prepayment Offer

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and as Collateral
Agent, and (b) that certain Discount Range Prepayment Notice, dated ______,
20__, from the Parent Borrower (the “Discount Range Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in the Discount Range Prepayment Notice or, to
the extent not defined therein, in the Agreement.

 

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(C) of the Agreement, that it
is hereby offering to accept a Discounted Term Loan Prepayment on the following
terms:

 

1.       This Discount Range Prepayment Offer is available only for prepayment
on the [Term Loans][and the [●, 20●]22 tranche[s] of Term Loans] held by the
undersigned.

 

2.       The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Submitted Amount”):

 

[Term Loans - $[●]]

 

[[●, 20●]23 tranche[s] of Term Loans - $[●]]

 

3.       The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans [and [●]% in respect
of the [●, 20●]24 tranche[(s)] of Term Loans] (the “Submitted Discount”).

 

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans] [[●, 20●]25 tranche[s] of Term
Loans] indicated above pursuant to Section 2.11(a)(ii)(C) of the Agreement at a
price equal to the Applicable Discount and in an aggregate outstanding amount
not to exceed the Submitted Amount, as such amount may be reduced in

 

 



 

 



22List multiple tranches if applicable. 23List multiple tranches if applicable.
24List multiple tranches if applicable. 25List multiple tranches if applicable.



 

 

 

accordance with the Discount Range Proration, if any, and as otherwise
determined in accordance with and subject to the requirements of the Agreement.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

 

[                                ] 

 

By:       Name:     Title:  

 

 



By:       Name:     Title:  



 



 

 

EXHIBIT P

 

Form of Solicited Discounted Prepayment Notice

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.11(a)(ii)(D) of that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent (in such capacity,
the “Administrative Agent”) and as Collateral Agent. Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

Pursuant to Section 2.11(a)(ii)(D) of the Agreement, the Parent Borrower hereby
requests that each Term Lender [and each Additional Term Lender of the [●,
20●]26 tranche[s] of Term Loans] submit a Solicited Discounted Prepayment Offer.
Any Discounted Term Loan Prepayment made in connection with this solicitation
shall be subject to the following terms:

 

1.       This Parent Borrower Solicitation of Discounted Prepayment Offers is
extended at the sole discretion of the Parent Borrower to each Term Lender [and
to each Additional Term Lender of the [●, 20●]27 tranche[s] of Term Loans].

 

2.       The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that will be made in connection with this solicitation is (the
“Solicited Discounted Prepayment Amount”):28

 

[Term Loans - $[●]]

 

[[●, 20●]29 tranche[s] of Term Loans - $[●]]

 

To make an offer in connection with this solicitation, you are required to
deliver to the Administrative Agent a Solicited Discounted Prepayment Offer on
or before 5:00 p.m. New York time on the date that is three (3) Business Days
following delivery of this notice pursuant to Section 2.11(a)(ii)(D) of the
Agreement.

 

The Parent Borrower requests that Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Solicited Discounted
Prepayment Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 



 



26List multiple tranches if applicable. 27List multiple tranches if applicable.
28Minimum of $1.0 million and whole increments of $500,000. 29List multiple
tranches if applicable.

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[SMART Modular Technologies (Global), Inc.] [SMART Modular Technologies, Inc.]

 

 



By:       Name:     Title:  

 

 

Enclosure: Form of Solicited Discounted Prepayment Offer

 

 

 

EXHIBIT Q

 

Form of Solicited Discounted Prepayment Offer

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

Reference is made to (a) that certain Second Amended and Restated Credit
Agreement, dated as of August [__], 2017 (as further amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and as Collateral
Agent, and (b) that certain Solicited Discounted Prepayment Notice, dated
______, 20__, from the Parent Borrower (the “Solicited Discounted Prepayment
Notice”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to such terms in the Solicited Discounted Prepayment
Notice or, to the extent not defined therein, in the Agreement.

 

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice on or before the third Business Day following your receipt of
this notice.

 

The undersigned [Term Lender] [Additional Term Lender] hereby gives you
irrevocable notice, pursuant to Section 2.11(a)(ii)(D) of the Agreement, that it
is hereby offering to accept a Discounted Term Loan Prepayment on the following
terms:

 

1.       This Solicited Discounted Prepayment Offer is available only for
prepayment on the [Term Loans][[●, 20●]30 tranche[s] of Term Loans] held by the
undersigned.

 

2.       The maximum aggregate outstanding amount of the Discounted Term Loan
Prepayment that may be made in connection with this offer shall not exceed (the
“Offered Amount”):

 

[Term Loans - $[●]]

 

[[●, 20●]31 tranche[s] of Term Loans - $[●]]

 

3.       The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [●]% in respect of the Term Loans [and [●]% in respect
of the [●, 20●]32 tranche[(s)] of Term Loans] (the “Offered Discount”).

 

The undersigned [Term Lender] [Additional Term Lender] hereby expressly consents
and agrees to a prepayment of its [Term Loans] [[●, 20●]33 tranche[s] of Term
Loans] pursuant to Section

 



 

 



30List multiple tranches if applicable. 31List multiple tranches if applicable.
32List multiple tranches if applicable. 33List multiple tranches if applicable.

  

 

 

2.11(a)(ii)(D) of the Agreement at a price equal to the Acceptable Discount and
in an aggregate outstanding amount not to exceed such Lender’s Offered Amount as
such amount may be reduced in accordance with the Solicited Discount Proration,
if any, and as otherwise determined in accordance with and subject to the
requirements of the Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[                            ]  

 



By:       Name:     Title:  

 

 



By:       Name:     Title:  

 



 

 

 

EXHIBIT R

 

Form of Acceptance and Prepayment Notice

 

Date: ______, 20__

 

To: [Barclays Bank PLC], as Auction Agent

 

Ladies and Gentlemen:

 

This Acceptance and Prepayment Notice is delivered to you pursuant to Section
2.11(a)(ii)(D) of that certain Second Amended and Restated Credit Agreement,
dated as of August [__], 2017 (as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”), among SMART Worldwide Holdings, Inc., a Cayman Islands exempted
company (“Holdings”), SMART Modular Technologies (Global), Inc., a Cayman
Islands exempted company (the “Parent Borrower”), SMART Modular Technologies,
Inc., a California corporation (the “Co-Borrower” and together with the Parent
Borrower, the “Borrowers” and each a “Borrower”), the Lenders from time to time
party thereto and Barclays Bank PLC, as Administrative Agent and as Collateral
Agent. Capitalized terms used herein and not otherwise defined herein shall have
the meanings ascribed to such terms in the Agreement.

 

Pursuant to Section 2.11(a)(ii)(D) of the Agreement, the Parent Borrower hereby
irrevocably notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [●]% in respect of the Term Loans [and [●]% in respect of the [●,
20●]34 tranche[(s)] of Term Loans] (the “Acceptable Discount”) in an aggregate
amount not to exceed the Solicited Discounted Prepayment Amount.

 

The Parent Borrower expressly agrees that this Acceptance and Prepayment Notice
shall be irrevocable and is subject to the provisions of Section 2.11(a)(ii)(D)
of the Agreement.

 

The Parent Borrower hereby represents and warrants to the Auction Agent [and the
Term Lenders][and the Term Lenders and each Additional Term Lender of the [●,
20●]35 tranche[s] of Term Loans] as follows:

 

1.       The Parent Borrower will not make a Borrowing of Revolving Loans to
fund this Discounted Term Loan Prepayment.

 

2.       [At least ten (10) Business Days have passed since the consummation of
the most recent Discounted Term Loan Prepayment as a result of a prepayment made
by the Parent Borrower on the applicable Discounted Prepayment Effective
Date.][At least three (3) Business Days have passed since the date the Parent
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan and/or Other Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of the Parent
Borrower’s election not to accept any Solicited Discounted Prepayment Offers
made by a Term Lender.]36

 

 

 

 

 



 

 



34List multiple tranches if applicable. 35List multiple tranches if applicable.
36Insert applicable representation.

  

 

 

The Parent Borrower acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

The Parent Borrower requests that Auction Agent promptly notify each of the
relevant Term Lenders party to the Agreement of this Acceptance and Prepayment
Notice.

 

[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[SMART Modular Technologies (Global), Inc.] [SMART Modular Technologies, Inc.]

  

 



By:       Name:     Title:  

 

 

 

 

 

 

 

 

 

 

EXHIBIT S-1

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August [__], 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
SMART Worldwide Holdings, Inc., a Cayman Islands exempted company (“Holdings”),
SMART Modular Technologies (Global), Inc., a Cayman Islands exempted company
(the “Parent Borrower”), SMART Modular Technologies, Inc., a California
corporation (the “Co-Borrower” and together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), the Lenders from time to time party thereto
and Barclays Bank PLC, as Administrative Agent and as Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended
(the “Code”), (iii) it is not a “10 percent shareholder” of the Parent Borrower
within the meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled
foreign corporation” related to the Parent Borrower as described in Section
881(c)(3)(C) of the Code, and (v) no payments in connection with any Loan
Document are effectively connected with the undersigned’s conduct of a United
States trade or business.

 

The undersigned has furnished the Administrative Agent and the Parent Borrower
with a certificate of its non-U.S. person status on Internal Revenue Service
Form W-8BEN or Form W-8BEN-E. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Parent Borrower and the Administrative
Agent in writing and (2) the undersigned shall have at all times furnished the
Parent Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which payment is
to be made by the Parent Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 

 

 



  [Lender]





        By:       Name:     Title:         [Address]

 



 

Dated: ______________________, 20[ ]

 

 

 

EXHIBIT S-2

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August [__], 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
SMART Worldwide Holdings, Inc., a Cayman Islands exempted company (“Holdings”),
SMART Modular Technologies (Global), Inc., a Cayman Islands exempted company
(the “Parent Borrower”), SMART Modular Technologies, Inc., a California
corporation (the “Co-Borrower” and together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), the Lenders from time to time party thereto
and Barclays Bank PLC, as Administrative Agent and as Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a bank within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended (the “Code”), (iv) none of its
applicable direct or indirect partners/members is a “10 percent shareholder” of
the Parent Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of
its applicable direct or indirect partners/members is a “controlled foreign
corporation” related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) no payments in connection with any Loan Document are
effectively connected with the undersigned’s or its applicable direct or
indirect partners/members’ conduct of a United States trade or business.

 

The undersigned has furnished the Administrative Agent and the Parent Borrower
with Internal Revenue Service Form W-8IMY accompanied by one of the following
forms from each of its direct or indirect partners/members claiming the
portfolio interest exemption: (i) an Internal Revenue Service Form W-8BEN or
Form W-8BEN-E or (ii) an Internal Revenue Service Form W-8IMY accompanied by an
Internal Revenue Service Form W-8BEN or Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Parent Borrower and the Administrative Agent in writing and (2)
the undersigned shall have at all times furnished the Parent Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



  [Lender]





        By:       Name:     Title:         [Address]

 

 

 



Dated: ______________________, 20[ ]

 

 

 

EXHIBIT S-3

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August [__], 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
SMART Worldwide Holdings, Inc., a Cayman Islands exempted company (“Holdings”),
SMART Modular Technologies (Global), Inc., a Cayman Islands exempted company
(the “Parent Borrower”), SMART Modular Technologies, Inc., a California
corporation (the “Co-Borrower” and together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), the Lenders from time to time party thereto
and Barclays Bank PLC, as Administrative Agent and as Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
“10 percent shareholder” of the Parent Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation” related
to the Parent Borrower as described in Section 881(c)(3)(C) of the Code, and (v)
no payments in connection with any Loan Document are effectively connected with
the undersigned’s conduct of a United States trade or business.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on Internal Revenue Service Form W-8BEN or Form W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



  [Participant]





        By:       Name:     Title:         [Address]

 

 

Dated: ______________________, 20[ ]

 

 

 

EXHIBIT S-4

 

FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of August [__], 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
SMART Worldwide Holdings, Inc., a Cayman Islands exempted company (“Holdings”),
SMART Modular Technologies (Global), Inc., a Cayman Islands exempted company
(the “Parent Borrower”), SMART Modular Technologies, Inc., a California
corporation (the “Co-Borrower” and together with the Parent Borrower, the
“Borrowers” and each a “Borrower”), the Lenders from time to time party thereto
and Barclays Bank PLC, as Administrative Agent and as Collateral Agent.
Capitalized terms used herein but not otherwise defined shall have the meaning
given to such term in the Credit Agreement.

 

Pursuant to the provisions of Section 2.17(e) and Section 9.04(c) of the Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate, (ii)
its direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its applicable direct or
indirect partners/members is a “bank” within the meaning of Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended, (the “Code”), (iv) none of its
applicable direct or indirect partners/members is a “10 percent shareholder” of
the Parent Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of
its applicable direct or indirect partners/members is a “controlled foreign
corporation” related to the Parent Borrower as described in Section 881(c)(3)(C)
of the Code, and (vi) no payments in connection with any Loan Document are
effectively connected with the undersigned’s or its applicable direct or
indirect partners/members conduct of a United States trade or business.

 

The undersigned has furnished its participating Lender with Internal Revenue
Service Form W-8IMY accompanied by one of the following forms from each of its
direct or indirect partners/members claiming the portfolio interest exemption:
(i) an Internal Revenue Service Form W-8BEN or Form W-8BEN-E or (ii) an Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN or Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

[Signature Page Follows]

 

 

 

 

 

 

 

 

 



 

 

  [Participant]





        By:       Name:     Title:         [Address]



 

Dated: ______________________, 20[ ]

 

4

  



 

 

 

 